 

FS Investment Corporation 8-K [fsic-8k_121516.htm]



 

EXHIBIT 10.1

 



 

 





LOAN AND SECURITY AGREEMENT

 

by and among

 

HAMILTON STREET FUNDING LLC,
as the Borrower,

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders,

 

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,
as the Lender Agents,

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as the Administrative Agent,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Agent, the Account Bank and the Custodian

 

Dated as of December 15, 2016

 



 



 

 

 

TABLE OF CONTENTS

 



    PAGE ARTICLE I DEFINITIONS 1 Section 1.01 Certain Defined Terms 1 Section
1.02 Other Terms 43 Section 1.03 Computation of Time Periods 43 Section 1.04
Interpretation 43 ARTICLE II THE FACILITY 44 Section 2.01 Revolving Note and
Advances 44 Section 2.02 Procedure for Advances 45 Section 2.03 Determination of
Yield 46 Section 2.04 Remittance Procedures 46 Section 2.05 Instructions to the
Collateral Agent and the Account Bank 51 Section 2.06 Borrowing Base Deficiency
Payments and Foreign Currency Required Reduction Amounts 51 Section 2.07
Substitution and Sale of Loan Assets; Affiliate Transactions 52 Section 2.08
Undrawn Fee 55 Section 2.09 Increased Costs; Capital Adequacy 55 Section 2.10
Taxes 57 Section 2.11 Collateral Assignment of Agreements 59 Section 2.12 Pledge
of a Security Interest 59 Section 2.13 Evidence of Debt 60 Section 2.14 Survival
of Representations and Warranties 60 Section 2.15 Release of Loan Assets 60
Section 2.16 Treatment of Amounts Received by the Borrower 61 Section 2.17
Mandatory and Voluntary Prepayments; Termination; Reduction of the Maximum
Facility Amount 61 Section 2.18 Collections and Allocations 62 Section 2.19
Reinvestment of Principal Collections 63 Section 2.20 Defaulting Lenders 64
Section 2.21 Increase of Commitments 64 ARTICLE III CONDITIONS PRECEDENT 65
Section 3.01 Conditions Precedent to Effectiveness 65



 



i 

 



 

TABLE OF CONTENTS

(continued) 



    Page Section 3.02 Conditions Precedent to All Advances 66 Section 3.03
Advances Do Not Constitute a Waiver 68 Section 3.04 Conditions to Pledges of
Loan Assets 68 ARTICLE IV REPRESENTATIONS AND WARRANTIES 69 Section 4.01
Representations and Warranties of the Borrower 69 Section 4.02 Representations
and Warranties of the Borrower Relating to the Agreement and the Collateral
Portfolio 77 Section 4.03 [Intentionally Omitted] 77 Section 4.04
Representations and Warranties of the Collateral Agent 77 Section 4.05
Representations and Warranties of each Lender 78 Section 4.06 Representations
and Warranties of the Custodian 78 ARTICLE V GENERAL COVENANTS 79 Section 5.01
Affirmative Covenants of the Borrower 79 Section 5.02 Negative Covenants of the
Borrower 84 Section 5.03 [Intentionally Omitted] 86 Section 5.04 [Intentionally
Omitted] 86 Section 5.05 Affirmative Covenants of the Collateral Agent 87
Section 5.06 Negative Covenants of the Collateral Agent 87 Section 5.07
Affirmative Covenants of the Custodian 87 Section 5.08 Negative Covenants of the
Custodian 87 ARTICLE VI ADMINISTRATION AND SERVICING OF CONTRACTS 88 Section
6.01 Designation of the Collateral Manager 88 Section 6.02 Duties of the
Collateral Manager 88 Section 6.03 Collection of Payments; Accounts 88 Section
6.04 Realization Upon Loan Assets 90 Section 6.05 Reports to the Administrative
Agent; Account Statements 90 Section 6.06 Annual Independent Public Accountant’s
Servicing Reports 92 ARTICLE VII EVENTS OF DEFAULT 92 Section 7.01 Events of
Default 92 Section 7.02 Additional Remedies of the Administrative Agent 96

 



ii 

 

 

TABLE OF CONTENTS

(continued)

 



    Page ARTICLE VIII INDEMNIFICATION 97 Section 8.01 Indemnities by the
Borrower 97 Section 8.02 [Intentionally Omitted] 100 Section 8.03 Waiver of
Certain Claims 100 Section 8.04 Legal Proceedings 101 Section 8.05 After-Tax
Basis 101 ARTICLE IX THE ADMINISTRATIVE AGENT AND THE LENDER AGENTS 101 Section
9.01 The Administrative Agent 101 Section 9.02 The Lender Agents 106 Section
9.03 Force Majeure 108 Section 9.04 Enforcement 108 Section 9.05 Administrative
Agent Compensation 108 Section 9.06 Merger or Consolidation 108 ARTICLE X THE
COLLATERAL AGENT 109 Section 10.01 Designation of the Collateral Agent 109
Section 10.02 Duties of the Collateral Agent 109 Section 10.03 Merger or
Consolidation 112 Section 10.04 Collateral Agent Compensation 112 Section 10.05
Collateral Agent Removal 112 Section 10.06 Limitation on Liability 112 Section
10.07 Collateral Agent Resignation 114 ARTICLE XI MISCELLANEOUS 114 Section
11.01 Amendments and Waivers 114 Section 11.02 Notices, etc 115 Section 11.03 No
Waiver; Remedies 117 Section 11.04 Binding Effect; Assignability; Multiple
Lenders 117 Section 11.05 Term of this Agreement 118 Section 11.06 GOVERNING
LAW; JURY WAIVER 119 Section 11.07 Costs and Expenses 119 Section 11.08 No
Proceedings 120 Section 11.09 Recourse Against Certain Parties 120

 



iii 

 

 

TABLE OF CONTENTS

(continued)

 



    Page Section 11.10 Execution in Counterparts; Severability; Integration 120
Section 11.11 Consent to Jurisdiction; Service of Process 121 Section 11.12
Characterization of Conveyances Pursuant to the Purchase and Contribution
Agreement 121 Section 11.13 Confidentiality 121 Section 11.14 Waiver of Set Off
123 Section 11.15 Headings and Exhibits 123 Section 11.16 Ratable Payments 123
Section 11.17 Failure of the Borrower to Perform Certain Obligations 123 Section
11.18 Power of Attorney 123 Section 11.19 Delivery of Termination Statements,
Releases, etc 123 Section 11.20 USA PATRIOT Act 124 ARTICLE XII THE CUSTODIAN
124 Section 12.01 Designation of the Custodian 124 Section 12.02 Duties of the
Custodian 124 Section 12.03 Merger or Consolidation 126 Section 12.04 Custodian
Compensation 127 Section 12.05 Custodian Removal 127 Section 12.06 Limitation on
Liability 127 Section 12.07 Custodian Resignation 128 Section 12.08 Release of
Documents 128 Section 12.09 Return of Required Loan Documents 129 Section 12.10
Access to Certain Documentation and Information Regarding the Collateral
Portfolio 129 Section 12.11 Bailment 129 ARTICLE XIII ACKNOWLEDGMENT AND CONSENT
TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS 130 Section 13.01 Acknowledgment and
Consent to Bail-In of EEA Financial Institutions 130

 



iv 

 

 

LIST OF ANNEXES, SCHEDULES AND EXHIBITS

 



ANNEXES           ANNEX A - Commitments       SCHEDULES           SCHEDULE I -
Conditions Precedent Documents SCHEDULE II - Eligibility Criteria SCHEDULE III -
Agreed-Upon Procedures for Independent Public Accountants SCHEDULE IV - Loan
Tape SCHEDULE V - Moody’s Industry Classification SCHEDULE VI - [Intentionally
Omitted] SCHEDULE VII - [Intentionally Omitted] SCHEDULE VIII - Closing Date
Loan Assets       EXHIBITS           EXHIBIT A - Form of Approval Notice EXHIBIT
B - Form of Borrowing Base Certificate EXHIBIT C - Form of Disbursement Request
EXHIBIT D - Form of Joinder Supplement EXHIBIT E - Form of Notice of Borrowing
EXHIBIT F - Form of Notice of Reduction (Reduction of Advances Outstanding)
EXHIBIT G - Form of Notice of Termination/Permanent Reduction EXHIBIT H - Form
of Revolving Note EXHIBIT I - Form of Notice of Loan Asset Transfer EXHIBIT J -
Form of Certificate of Closing Attorneys EXHIBIT K - Form of Servicing Report
EXHIBIT L - [Intentionally Omitted] EXHIBIT M - Form of Release of Required Loan
Documents EXHIBIT N - Form of Transferee Letter EXHIBIT O - Form of Power of
Attorney for the Borrower EXHIBIT P - [Intentionally Omitted] EXHIBIT Q -
[Intentionally Omitted] EXHIBIT R - Form of Assignment of Required Loan
Documents



 

v 

 

 

This LOAN AND SECURITY AGREEMENT is made as of December 15, 2016 by and among:

 

(1)       HAMILTON STREET FUNDING LLC, a Delaware limited liability company, as
the Borrower;

 

(2)       Each of the LENDERS from time to time party hereto, as a Lender;

 

(3)       Each of the LENDER AGENTS from time to time party hereto, as a Lender
Agent;

 

(4)       HSBC BANK USA, NATIONAL ASSOCIATION, as the Administrative Agent; and

 

(5)       U.S. BANK NATIONAL ASSOCIATION, as the Collateral Agent, the Account
Bank and the Custodian.

 

PRELIMINARY STATEMENT

 

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Maximum
Facility Amount. The proceeds of the Advances will be used to finance the
Borrower’s origination of Eligible Loan Assets or purchase, on a “true sale” or
“true contribution” basis, of Eligible Loan Assets from (a) the Transferor
pursuant to the Purchase and Contribution Agreement among the Borrower and the
Transferor, or (b) other third parties, in each case, on the terms and
conditions set forth herein. Accordingly, the parties hereto hereby agree as
follows:

 

Article I

DEFINITIONS

 

Section 1.01          Certain Defined Terms. As used in this Agreement and the
preamble, preliminary statement, annexes, exhibits and schedules hereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

“Account Bank” means U.S. Bank National Association, in its capacity as the
“Account Bank” pursuant to the Account Control Agreement.

 

“Account Bank and Custodian Fee Letter” means the “Proposal to serve as
Custodian & Collateral Agent”, dated as of December 13, 2016, entered into by
and between U.S. Bank National Association and the Borrower.

 

“Account Bank Fees” means the fees set forth in the Account Bank and Custodian
Fee Letter that are payable to the Account Bank.

 

“Account Control Agreement” means that Account Control Agreement, dated as of
the Closing Date, among the Borrower, the Collateral Manager, and U.S. Bank
National Association, as the secured party and as securities intermediary.

 

“Action” has the meaning assigned to that term in Section 8.04.

 

“Additional Amount” has the meaning assigned to that term in Section 2.10(a).

 

“Adjusted Balance” means, with respect to any Eligible Loan Asset, as of any
date of determination (and, when applicable, utilizing Dollar Equivalents), an
amount equal to the Assigned Value of such Eligible Loan Asset at such time
multiplied by the Outstanding Balance of such Eligible Loan Asset at such time;
provided that the Adjusted Balance of any Loan Asset that is no longer an
Eligible Loan Asset shall equal zero.

 



1 

 

 

“Administrative Agent” means HSBC, in its capacity as the administrative agent
for the Lender Agents, together with its successors and assigns, including any
successor appointed pursuant to Article IX.

 

“Administrative Agent Expenses” means all reasonable and documented
out-of-pocket expenses (including reasonable and documented due diligence
expenses, syndication expenses, travel expenses and the reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel)
incurred by the Administration Agent and its affiliates in the performance by
the Administration Agent of its duties, and the enforcement by the
Administration Agent of its rights and remedies, under this Agreement and the
other Transaction Documents.

 

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

 

“Advance Date” means the date on which an Advance is made.

 

“Advance Rate” means as of any date of determination with respect to any
Eligible Loan Asset, the corresponding percentage for the type of Loan Asset
(such type to be determined as of the Funding Date of each Loan Asset) set forth
below:

 

Eligible Broadly
Syndicated Loan
Assets Advance Rate
(Obligors in the
United States
and Canada) Advance Rate
(Foreign Currency
and Obligors in
Approved Foreign
Jurisdictions other
than Canada) Recovery Rate
(Obligors in the
United States
and Canada) Recovery Rate
(Foreign Currency
and Obligors in
Approved Foreign
Jurisdictions other
than Canada) First Lien with Liquidity Score 3-4 70.0% 65.0% 50.0% 45.0% First
Lien with Liquidity Score 1-2 75.0% 70.0% 50.0% 45.0%           Eligible Middle
Market Loan Assets Advance Rate
(Obligors in
the United States
and Canada) Advance Rate
(Obligors in
Approved Foreign
Jurisdictions other
than Canada)

Recovery Rate
(Obligors in the

United States
and Canada)

Recovery Rate
(Obligors in
Approved Foreign
Jurisdictions other
than Canada) First Lien 65.0% 60.0% 50.0% 45.0% Last Out 45.0% 40.0% 40.0% 35.0%
Second Lien 25.0% 25.0% 20.0% 20.0%          

 



2 

 

 

 



  Advance Rate
(Obligors in
the United States
and Canada) Advance Rate
(Obligors in
Approved Foreign
Jurisdictions other
than Canada) Recovery Rate
(Obligors in
the United States
and Canada) Recovery Rate
(Obligors in
Approved Foreign
Jurisdictions other
than Canada) Unsecured Bonds 25.0% 20.0% Set forth in the Approval Notice Set
forth in the Approval Notice

 

“Advances Outstanding” means, at any date of determination an amount (and, when
applicable, utilizing Dollar Equivalents) equal to (i) the principal amounts of
all Advances advanced to the Borrower pursuant to Sections 2.01 and 2.02, minus
(ii) the aggregate Collections actually received and applied hereunder as
repayment of principal amounts of Advances outstanding pursuant to Section 2.04
and any other amounts actually received and applied by the Lenders to repay the
principal amounts of Advances outstanding pursuant to Section 2.17 or otherwise;
provided that Advances Outstanding shall not be deemed reduced by Collections or
other amounts (even if previously applied as a repayment of principal amount of
Advances) to the extent such Collections or other amounts are subject to a claim
or rescission or return, or have been rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.09(a).

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20.0% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that, for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of Section
5.01(b)(xvi), the term Affiliate shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common Financial Sponsor.

 

“Agented Loan Asset” means any Loan Asset which is agented by a Person as part
of a syndicated loan transaction.

 

“Aggregate Adjusted Balance” means, as of any date of determination and
utilizing Dollar Equivalents, the aggregate of the Adjusted Balances of all
Eligible Loan Assets in the Collateral Portfolio at such time.

 

“Aggregate Outstanding Balance” means, as of any date of determination and
utilizing Dollar Equivalents, the aggregate Outstanding Balances of all Eligible
Loan Assets in the Collateral Portfolio at such time.

 

“Agreement” means this Loan and Security Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

“Anti-Money Laundering Laws” means all laws of any jurisdiction applicable to
any Person concerning or relating to anti-money laundering and anti-terrorism
financing, including the Currency and Financial Transactions Reporting Act of
1970, as amended by Title III of the USA PATRIOT Act of 2001 (the “USA PATRIOT
Act”), the Money Laundering Control Act of 1986 and other legislation, which
legislative framework is commonly referred to as the “Bank Secrecy Act.”

 



3 

 

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), to the
extent applicable to such Person or its property or assets, all statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person
(including, to the extent applicable to such Person, predatory lending laws,
usury laws, the Dodd–Frank Wall Street Reform and Consumer Protection Act, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z,” the Servicemembers Civil Relief
Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Spread” means 2.50% per annum; provided that, at any time that an
Event of Default is Continuing, the Applicable Spread means 4.50% per annum.

 

“Approval Notice” means, with respect to any Approved Loan Asset and any
Unsecured Bond, a written notice in substantially the form attached hereto as
Exhibit A approving such Loan Asset as an Eligible Loan Asset (i) evidencing
(with respect to an Approved Loan Asset) the waiver by the Administrative Agent,
in its sole discretion, of the Specified Eligibility Criteria, and (ii)
establishing (x) the Initial Assigned Value, Recovery Rate, and any additional
Value Adjustment Events for such Loan Asset, or (y) with respect to any Approved
Loan Asset subject to a prior Approval Notice and following a Value Adjustment
Event, a new Assigned Value, Recovery Rate, and any additional Value Adjustment
Events.

 

“Approved Loan Asset” means any Loan Asset (i) that satisfies all Eligibility
Criteria other than the Specified Eligibility Criteria, and (ii) is subject to
an Approval Notice.

 

“Approved Broker-Dealer” means any of Bank of America/Merrill Lynch; Barclays
Bank PLC; Citibank, N.A.; BNP Paribas; Royal Bank of Scotland; SunTrust Bank;
Credit Suisse AG; Deutsche Bank AG; Goldman, Sachs & Co.; HSBC; Jefferies
Finance LLC (only so long as Jefferies Finance LLC or an Affiliate thereof is
the administrative agent of such Loan Asset pursuant to the applicable Loan
Agreement); JPMorgan Chase Bank, N.A.; Morgan Stanley & Co.; Royal Bank of
Canada; UBS AG; Wells Fargo Bank, National Association; and any other Person, in
each case approved by the Administrative Agent in its sole discretion.

 

“Approved Foreign Jurisdiction” means Canada, the United Kingdom, Germany and
France.

 

“Approved Valuation Firm” means each of (a) Houlihan Lokey Howard & Zukin, (b)
Lincoln International LLC (f/k/a Lincoln Partners LLC), (c) Duff & Phelps Corp.,
(d) Valuation Research Corporation, (e) FTI Consulting, Inc., (f)
PricewaterhouseCoopers LLP and (g) any other nationally recognized accounting
firm or valuation firm, in each case as approved by the Administrative Agent in
its reasonable discretion.

 

“Assigned Value” means, for any Loan Asset included in the calculation of the
Borrowing Base as of any date of determination and expressed as a percentage of
the Outstanding Balance of such Loan Asset:

 

(1)for Middle Market Loan Assets,

 

(a)with respect to a Middle Market Loan Asset (including an Approved Loan
Asset), prior to occurrence of a Value Adjustment Event, the lowest of (i) 100%,
(ii) the Initial Assigned Value, and (iii) the value set forth on the books and
records of the Borrower pursuant to the valuation procedures described in
Section 6.05(g), provided, that if the value for Middle Market Loan Asset
determined under clause (iii) substantially exceeds its Initial Assigned Value,
upon the written request of the Borrower, the Administrative Agent agrees to
reconsider and, in its sole and absolute discretion, may reset the Assigned
Value of a Middle Market Loan Asset; and

 



4 

 

 

(b)with respect to any Middle Market Loan Asset (including an Approved Loan
Asset) following the occurrence of a Value Adjustment Event, the lowest of (i)
the value determined by the Administrative Agent, in its sole discretion based
solely on credit impairment and not yield as equal to the current market price
for such Loan Asset, and (ii) if a Value Adjustment Event under clauses (a), (b)
or (d) of such defined term has occurred, the Recovery Rate; provided, that the
Administrative Agent shall be entitled (and shall not be entitled thereafter) to
determine a new Assigned Value under this clause (1)(b) for up to 30 days
following receipt by the Administrative Agent of a written notice from the
Borrower of the occurrence of a Value Adjustment Event pursuant to Section
5.01(m) hereof, and shall provide the Borrower with prompt notice thereof; and,
provided, further, the Borrower may (at its sole expense) retain an Approved
Valuation Firm to value such Loan Asset (including the Approved Valuation Firm
regularly valuing such Loan Asset), and if the value determined by such Approved
Valuation Firm is greater than the Administrative Agent’s determination of the
Assigned Value, such Approved Valuation Firm’s valuation shall become the
Assigned Value hereunder, and provided, further that following receipt by the
Administrative Agent of a certification from the Borrower stating that all
events or actions giving rise to a Value Adjustment Event have been cured in
full, the Administrative Agent may agree in its sole discretion to further
adjust the Assigned Value under this clause (b) to reflect such Value Adjustment
Event and the subsequent cure; and

 

(2)with respect to a Broadly Syndicated Loan Asset, the lower of (i) 100%, and
(ii) the Observable Market Price (determined by the Borrower) no less frequently
than monthly).

 

“Assignment of Leases and Rents” means, with respect to any Mortgaged Property,
any assignment of leases, rents and profits or similar instrument executed by
the Obligor, assigning to the mortgagee all of the income, rents and profits
derived from the ownership, operation, leasing or disposition of all or a
portion of such Mortgaged Property, whether contained in the Mortgage or in a
document separate from the Mortgage, in the form that was duly executed,
acknowledged and delivered, as amended, modified, renewed or extended through
the date hereof and from time to time hereafter in accordance with the Servicing
Standard.

 

“Assignment of Required Loan Documents” means an assignment, notice of transfer
or equivalent instrument of the Required Loan Documents to the Collateral Agent,
which assignment, notice of transfer or equivalent instrument may be in the form
of one or more blanket assignments covering each Loan Asset, substantially in
the form of Exhibit R.

 

“Availability” means, as of any date of determination and utilizing Dollar
Equivalents, an amount equal to the excess, if any, of (a) the Maximum
Availability over (b) the Advances Outstanding on such day; provided that (i) at
all times when an Event of Default is Continuing, and (ii) on and after the
earlier to occur of the Revolving Period End Date or the Termination Date, the
Availability shall be zero.

 

“Average Liquidity Score” means 30-day average liquidity score published by
LoanX or Markit.

 



5 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(a)       a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, in each case under the Bankruptcy Laws,
and (unless any Affiliate of the Borrower commenced such case or the Borrower is
not actively seeking the dismissal of such case) such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the Bankruptcy Laws;

 

(b)       such Person shall commence a voluntary case or other proceeding under
any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing; or

 

(c)       with respect to an insured depository institution, including a
national banking association, the appointment of the Federal Deposit Insurance
Corporation as a conservator or receiver of such bank pursuant to Section 11(c)
of the Federal Deposit Insurance Act.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement, winding-up,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, as of any date of determination, a fluctuating per annum
interest rate equal to the greater of (a) the Prime Rate and (b) the Federal
Funds Effective Rate plus 0.50%; provided that (i) if the Administrative Agent
(which determination shall be conclusive absent manifest error) is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to the preceding clause (b) until the circumstances
giving rise to such inability no longer exist and (ii) any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

 

“Base Rate Advance” means an Advance that utilizes a Yield Rate based on the
Base Rate.

 



6 

 

 

“Basel II” means the second Basel Accord issued by the Basel Committee on
Banking Supervision.

 

“Basel III” means the consultative papers of The Basel Committee on Banking
Supervision of December 2009 entitled “Strengthening the resilience of the
banking sector” and “International framework for liquidity risk measurement,
standards and monitoring”, in each case together with any amendments thereto.

 

“Benefit Plan Investor” means a “benefit plan investor” as defined in U.S.
Department of Labor regulation 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA, and includes an employee benefit plan that is subject to
the fiduciary responsibility provisions of Title I of ERISA, a plan that is
subject to Section 4975 of the Code, and an entity the underlying assets of
which are deemed to include plan assets.

 

“Borrower” means Hamilton Street Funding LLC, a Delaware limited liability
company, together with its successors and assigns.

 

“Borrower LLC Agreement” means the Limited Liability Company Agreement of the
Borrower, dated as of December 15, 2016 between FSIC and Borrower, as amended,
modified, supplemented, restated or replaced from time to time in accordance
with its terms and Section 5.02(f).

 

“Borrowing Base” means, as of any date of determination and utilizing Dollar
Equivalents, the sum of the Adjusted Balances of all Eligible Loan Assets
included in the Collateral Portfolio as at date, minus all Excess Concentration
Amounts.

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of any date of determination substantially in the form
of Exhibit B, prepared by the Borrower.

 

“Borrowing Base Deficiency” means, as of any date of determination and utilizing
Dollar Equivalents, an amount equal to the positive difference, if any, of (a)
the aggregate Advances Outstanding at such time minus (b) the Maximum
Availability at such time.

 

“Breakage Fee” means, for Advances Outstanding which are repaid (in whole or in
part) on any date other than a Payment Date, the breakage costs (excluding loss
of profit), if any, related to such repayment, based upon the assumption that
the applicable Lender funded its loan commitment in the London interbank market
and using any reasonable attribution or averaging methods which the Lender deems
appropriate and practical, it hereby being understood that the amount of any
loss, costs or expense payable by the Borrower to any Lender as Breakage Fee
shall be determined in the respective Lender Agent’s reasonable discretion and
shall be conclusive absent manifest error.

 

“Bridge Loan” means any loan that (a) is incurred in connection with a merger,
acquisition, consolidation or sale of all or substantially all of the assets of
a person or similar transaction and (b) by its terms is required to be repaid
within one year of the incurrence thereof with proceeds from additional
borrowings or other refinancings.

 

“British Pound” means the lawful currency of Great Britain.

 

“Broadly Syndicated Loan Asset” means a First Lien Loan Asset (i) that is a
broadly syndicated commercial loan, (ii) that is denominated in Dollars or a
Foreign Currency, and (iii) that the Borrower has determined in good faith that
the value of the collateral securing the Loan Asset (or the enterprise value of
the underlying business) on or about the time of origination equals or exceeds
the outstanding principal balance of the loan plus the aggregate outstanding
balances of all other loans of equal or higher seniority secured by the same
collateral; provided, that a Loan Asset that would otherwise qualify as a
Broadly Syndicated Loan Asset and is an Approved Loan Asset shall be considered
a Middle Market Loan Asset hereunder.

 



7 

 

 

“Business Day” means a day of the year other than (a) Saturday or a Sunday or
(b) any other day on which commercial banks in New York, New York or the city in
which the offices of the Collateral Agent are authorized or required by
applicable law, regulation or executive order to close; provided that, if any
determination of a Business Day shall relate to an Advance bearing interest at
LIBOR, the term “Business Day” shall also exclude (i) any day on which banks are
not open for dealings in Dollar deposits in the London interbank market and (ii)
with respect to Foreign Currency Loan Assets, any day on which banks are not
open in the principal financial center relating to such Foreign Currency.

 

“Call Protection Payment” has the meaning set forth in the Transaction Fee
Letter.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“CDOR Rate” means the rate per annum equal to the average of the annual yield
rates applicable to Canadian Dollar Bankers’ acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the day that is two Business Days prior to the first
day of the Interest Period as reported on the “CDOR Page” (or any display
substituted therefor) of Reuters Monitor Money Rates Service (or such other page
or commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as may be designated by the Administrative
Agent from time to time) for a term equivalent to three months.

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)       the creation or imposition of any Lien on any membership interest in
the Borrower;

 

(b)       the failure by FSIC to own 100% of the membership interests in the
Borrower, free and clear of all Liens other than the Lien in favor of the
Collateral Agent, or to exercise all power to direct the management, voting,
approval rights of the Borrower; or

 

(c)       the dissolution, termination or liquidation in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of FSIC.

 

“Change of Tax Law” means any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of any jurisdiction in which an
Obligor is organized, or any political subdivision or taxing authority of any of
the foregoing, affecting taxation, or any proposed change in such laws or change
in the official application, enforcement or interpretation of such laws,
regulations or rulings (including a holding by a court of competent
jurisdiction), or any other action taken by a taxing authority or court of
competent jurisdiction in the relevant jurisdiction, or the official proposal of
any such action.

 

“Closing Date” means December 15, 2016.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral Agent” means U.S. Bank National Association in its capacity as the
collateral agent for the Secured Parties, together with its successors and
assigns, including any successor appointed pursuant to Article X.

 



8 

 

 

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“Collateral Management Additional Expenses” means (i) Collateral Management
Expenses on any Payment Date that exceed the Collateral Management Expense Cap,
and (ii) any additional expenses, including indemnification and reimbursement
expenses payable under Section 14 of the Collateral Management Agreement.

 

“Collateral Management Agreement” means that certain Collateral Management
Agreement, dated as of the Closing Date, between the Collateral Manager and the
Borrower, as amended, modified, waived, supplemented, restated or replaced from
time to time in a manner approved by the Administrative Agent.

 

“Collateral Management Expense Cap” means, for any Payment Date, an amount not
exceeding the fee payable under Section 7(a) of the Collateral Management
Agreement as in effect on the Closing Date.

 

“Collateral Management Expenses” means the expenses set forth in Section 6 of
the Collateral Management Agreement, excluding, however any indemnification and
reimbursement expenses under Section 14 of the Collateral Management Agreement.

 

“Collateral Management Fee” has the meaning set forth in Section 7(a) of the
Collateral Management Agreement.

 

“Collateral Manager” means FS Investment Corporation, in its capacity as the as
the Collateral Manager under the Collateral Management Agreement, together with
its successors and assigns in such capacity.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in, to
and under all accounts, cash and currency, chattel paper, tangible chattel
paper, electronic chattel paper, copyrights, copyright licenses, equipment,
fixtures, contract rights, general intangibles, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
investment property, letter-of-credit rights, software, supporting obligations,
accessions, or other property of the Borrower, including, all right, title and
interest of the Borrower in the following (in each case excluding the Retained
Interest and the Excluded Amounts):

 

(a)       the Loan Assets, and all monies due or to become due in payment under
such Loan Assets on and after the related Cut-Off Date, including all
Collections;

 

(b)       the Portfolio Assets with respect to the Loan Assets referred to in
clause (a) above;

 

(c)       the Controlled Accounts and all Permitted Investments acquired with
funds on deposit in the Controlled Accounts; and

 

(d)       all income and Proceeds of the foregoing.

 

For the avoidance of doubt, the term “Collateral Portfolio” shall, for all
purposes of this Agreement, be deemed to include any Loan Asset acquired
directly by the Borrower from a third party in a transaction underwritten by the
Transferor or any transaction in which the Borrower is the designee of the
Transferor under the instruments of conveyance relating to the applicable Loan
Asset.

 

“Collateral Portfolio Database” has the meaning assigned to that term in Section
10.02(b)(iv).

 

“Collateral Quality Maintenance” means, as of any date of determination, (x) in
respect of any Collateral Quality Test that is not then satisfied, that the
degree of non-compliance with such Collateral Quality Test is either not made
worse or is improved after giving effect to such transaction proposed under
Section 2.07 or such Advance proposed to be funded in connection with the
addition of a Loan Asset to the Collateral Portfolio, and (y) in respect of any
Collateral Quality Test that is satisfied prior to such Substitution or Advance,
that such test remains satisfied after giving effect to such Substitution or
Advance.

 



9 

 

 

“Collateral Quality Test” means each of the following tests, which shall be
deemed satisfied if:

 

(i) on any date that an asset is purchased or sold, the Weighted Average Rating
Factor of all Eligible Broadly Syndicated Loan Assets is no greater than the
greater of (x)3000 and (y) the Weighted Average Rating Factor immediately prior
to such purchase or sale; provided that this clause (i) shall only apply when at
least five Eligible Broadly Syndicated Loan Assets are included in the
Collateral Portfolio;

 

(ii) the Weighted Average Spread is greater than 3.5%; and

 

(iii) the Weighted Average Maturity is less than or equal to six years.

 

“Collection Account” means the Interest Collection Subaccount and the Principal
Collection Subaccount in the name of the Borrower for the benefit of and under
the “control” (within the meaning of Section 9-104 of the UCC or 9-106 / 8-106
of the UCC, as applicable) of the Collateral Agent for the benefit of the
Secured Parties, and each subaccount that may be established from time to time
(including subaccounts, and subaccounts of subaccounts, for the deposit of
Collections in Foreign Currencies), including the Interest Collection Subaccount
and Principal Collection Subaccount; provided that, subject to the rights of the
Collateral Agent hereunder with respect to such funds deposited therein
(including any interest and earnings thereon) from time to time, the Collection
Account shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Collection Account.

 

“Collection Date” means the date following the termination of the Revolving
Period on which the aggregate outstanding principal amount of the Advances
Outstanding have been repaid in full and all Yield and Fees and all other
Obligations have been paid in full, and the Borrower shall have no further right
to request any additional Advances.

 

“Collections” means all cash collections and other cash proceeds with respect to
any Loan Asset, including all Principal Collections, all Interest Collections,
all proceeds of any sale or disposition with respect to such Loan Asset, cash
proceeds or other funds received by the Borrower or the Collateral Manager with
respect to any Related Collateral (including from any guarantors), all other
amounts on deposit in the Collection Account from time to time, and all proceeds
of Permitted Investments with respect to the Controlled Accounts; provided that,
for the avoidance of doubt, “Collections” shall not include amounts on deposit
in the Unfunded Exposure Account which do not represent proceeds of Permitted
Investments.

 

“Commitment” means, with respect to each Lender, (a) prior to the end of the
Revolving Period or for the purposes of Advances made pursuant to Section
2.02(f), the Dollar amount set forth opposite such Lender’s name on Annex A
hereto (as such amount may be revised from time to time) or the amount set forth
as such Lender’s “Commitment” on Schedule I to the Joinder Supplement relating
to such Lender, as applicable, and (b) on or after the end of the Revolving
Period (other than for the purposes of Advances made pursuant to Section
2.02(f)), such Lender’s Pro Rata Share of the aggregate Advances Outstanding, in
each case, as such amount may be reduced pursuant to Section 2.17(b).

 

“Competitor” means (i) any Person primarily engaged in the business of private
investment management as a business development company, mezzanine fund, private
debt fund, hedge fund or private equity fund in direct competition with FSIC or
its investment adviser or an Affiliate thereof that is an investment adviser,
(ii) any Person Controlled by, or Controlling, or under common Control with, a
Person referred to in clause (i) above, or (iii) any Person for which a Person
referred to in clause (i) above serves as an investment adviser with
discretionary investment authority; provided that, notwithstanding the
foregoing, in no event shall any commercial bank, investment bank or insurance
company or any bona fide fund that is separately operated and managed from its
equity investment Affiliates be deemed a Competitor.

 



10 

 

 

“Constituent Documents” means in respect of any Person, the certificate or
articles of formation or organization, memorandum and articles of association,
the limited liability company agreement, operating agreement, partnership
agreement, joint venture agreement or other applicable agreement of formation or
organization (or equivalent or comparable constituent documents) and other
organizational documents and by-laws and any certificate of incorporation,
certificate of formation or registration, certificate of limited partnership and
other agreement, similar instrument filed or made in connection with its
formation or organization, in each case as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Continuing” means (i) with respect to an Event of Default, Unmatured Event of
Default, Borrowing Base Deficiency or Foreign Currency Excess Exposure, any time
following the occurrence and during the continuance of such Event of Default,
Unmatured Event of Default, Borrowing Base Deficiency or Foreign Currency Excess
Exposure, or (ii) with respect to an Event of Default, any time following the
automatic occurrence under Section 7.01(e) or the written declaration of such
Event of Default by the Administrative Agent and the termination of Commitments
hereunder; in each case, to the extent not subject to a written waiver by the
Required Lenders relating thereto.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled Accounts” means the Collection Account (including all subaccounts
thereof), the Payment Account and the Unfunded Exposure Account.

 

“Cov-Lite Loan Asset” means a Loan Asset that (i) is a Broadly Syndicated Loan
Asset, (ii) is not subject to any Maintenance Covenant and (iii) has a public
rating assigned by any of Fitch, Moody’s or S&P; provided that a Loan Asset
shall not constitute a Cov-Lite Loan Asset if the underlying loan documents
contain a cross-default provision to, or such Loan Asset is senior to or pari
passu with, another loan of the Obligor forming part of the same loan facility
that requires the Obligor to comply with one or more Maintenance Covenants.

 

“Custodian” means U.S. Bank National Association, not in its individual
capacity, but solely as the Custodian pursuant to the terms of this Agreement.

 

“Custodian Termination Notice” has the meaning assigned to that term in Section
12.05.

 

“Currency” means Dollars and each Foreign Currency.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder (or, to the extent such term is used in the calculation of
Senior Leverage Ratio, Total Leverage Ratio, Interest Coverage Ratio, LTV or
EBITDA hereunder, the date of the most recent financial statements then
available).

 

“Default Excess” means, with respect to any Defaulting Lender, an amount equal
to (i) such Defaulting Lender’s Pro Rata Share of Advances Outstanding
(calculated as if all Defaulting Lenders had funded all of their respective
Advances, including Advances not funded by such Defaulting Lender which resulted
in such Defaulted Lender being deemed a Defaulting Lender and part of a
Defaulting Lender Group), minus (ii) the aggregate outstanding principal amount
of Advances Outstanding of such Defaulting Lender.

 



11 

 

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated or the Obligations are declared or become immediately
due and payable; (ii) with respect to any Funding Default (other than any such
Funding Default arising pursuant to clause (iv) of the definition of Defaulting
Lender), the date on which (A) the Default Excess with respect to such
Defaulting Lender has been reduced to zero (whether by the funding by such
Defaulting Lender Group of all payments resulting in such Funding Default of
such Defaulting Lender, the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of this
Agreement, or any combination thereof) and (B) such Defaulting Lender has
delivered to the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment;
and (iii) the date on which the Borrower, the Administrative Agent, and the
Majority Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

 

“Defaulted Loan Asset” means a Loan Asset which has become subject to a Value
Adjustment Event of the type described in clause (a), (b), (c) or (d) in the
definition thereof (but, with respect to clause (c), solely pursuant to a
Material Modification pursuant to clause (a) of such definition). If the Value
Adjustment Event which gave rise to a Defaulted Loan Asset is cured, the
Borrower may submit such Loan Asset for review by the Administrative Agent (in
its sole discretion) for the purpose of re-classifying such Loan Asset as a Loan
Asset which is no longer a Defaulted Loan Asset.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (i) fails to make available its ratable share of any Advance as required to
be funded under Section 2.02(b) or fails to make any other payment or provide
funds to the Administrative Agent as required under this Agreement, and such
failure is not cured within two Business Days; (ii) has notified the
Administrative Agent or the Borrower in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit; (iii) has failed, within one Business Day after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund Advances under this
Agreement; or (iv) becomes, or has a parent company that becomes, the subject of
any Bankruptcy Event.

 

“Delayed Drawdown Loan Asset” means a Loan Asset that (i) requires the Borrower
to make one or more future advances to an Obligor under the applicable loan
governing documents, (ii) specifies a maximum amount that can be borrowed on one
or more fixed borrowing dates, and (iii) does not permit the re-borrowing of any
amount previously repaid by the Obligor thereunder; provided that a Loan Asset
shall be considered a Delayed Drawdown Loan Asset solely until all commitments
to make advances on such Loan Asset expire, are terminated or otherwise are
reduced to zero.

 

“Determination Date” means the last day of each calendar month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit C in connection with a disbursement request from the Unfunded Exposure
Account in accordance with Section 2.04(d) or a disbursement request from the
Principal Collection Subaccount in accordance with Section 2.19, as applicable.

 



12 

 

 

“Discretionary Sale” has the meaning assigned to that term in Section 2.07(b).

 

“Dollar Equivalent” means, as of any date of determination, (i) with respect to
any amount denominated in Dollars, such amount, and (ii) with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of Foreign Currency on the date two Business
Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or a foreign currency broker reasonably acceptable to the
Administrative Agent) offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery in two Business Days.

 

“Dollars” means, and the conventional “$” signifies, the lawful currency of the
United States of America.

 

“Draw Date” means any Business Day when an Advance is made.

 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA,” “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for such Loan Asset (together with all add-backs and exclusions as designated in
such Loan Agreement), and in any case that “EBITDA,” “Adjusted EBITDA” or such
comparable definition is not defined in such Loan Agreement, an amount, for the
principal obligor on such Loan Asset and any of its parents or Subsidiaries that
are obligated pursuant to the Loan Agreement for such Loan Asset (determined on
a consolidated basis without duplication in accordance with GAAP) equal to net
income from continuing operations for such period plus (a) cash interest
expense, (b) income taxes, (c) depreciation and amortization for such period (to
the extent deducted in determining earnings from continuing operations for such
period), (d) amortization of intangibles (including goodwill, financing fees and
other capitalized costs), to the extent not otherwise included in clause (c)
above, other non-cash charges and organization costs, (e) extraordinary losses
in accordance with GAAP, (f) one-time, non-recurring non-cash charges consistent
with the compliance statements and financial reporting packages provided by the
principal obligor for such Loan Asset and (g) any other item the Borrower and
the Administrative Agent mutually deem to be appropriate.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means December 15, 2016, being the date on which all conditions
precedent set forth in Section 3.01(a) have been satisfied or waived in writing
by the Administrative Agent.

 

“Elevation” means, with respect to any Participation Interest, the elevation and
conversion of such Participation interest to a full assignment in a Loan Asset
such that the Borrower is a direct, legal “owner of record” of such Loan Asset
free and clear of all Liens (other than Permitted Liens) and in compliance with
and fulfillment of (i) the requirements under the related Loan Agreement
(including the execution and delivery of loan assignments thereunder), and (ii)
all other terms and conditions set forth herein; provided, that an “Elevation”
with respect to a Locust Participation Interest shall mean and include the
substantially simultaneous consummation of the elevation procedures described
above under both the Locust Participation Agreement and the Purchase and
Contribution Agreement.

 



13 

 

 

“Eligibility Criteria” means the criteria and requirements set forth in Schedule
II hereto.

 

“Eligible Assignee” means, (i) an Affiliate of the related assignor, (ii) a bank
or commercial finance company, (iii) an insurance company or (iii) any financial
institution not qualifying under clauses (ii) or (iii) above that is not a
Competitor.

 

“Eligible Bond” means an Unsecured Bond acquired by the Borrower that at all
times satisfies the Eligibility Criteria.

 

“Eligible Broadly Syndicated Loan Asset” means a Broadly Syndicated Loan Asset
acquired or originated by the Borrower that at all times satisfies the
Eligibility Criteria.

 

“Eligible Broadly Syndicated Loan Asset Amount” means, as of any date of
determination, the aggregate Outstanding Balances of all Eligible Broadly
Syndicated Loan Assets.

 

“Eligible Collateral Amount” means, as of any date of determination and
utilizing Dollar Equivalents, the outstanding principal amount of an Eligible
Loan Asset.

 

“Eligible Loan Asset” means, as of any date of determination, a Loan Asset that
either (i) satisfies the Eligibility Criteria, or (ii) is an Approved Loan
Asset; provided a Loan Asset shall cease being considered an Eligible Loan Asset
hereunder as of the date (if any) that such Loan Asset is subject to a
modification, waiver or amendment to a Loan Asset that (x) would cause such Loan
Asset to no longer satisfy the Eligibility Criteria, or (y) relates to the terms
identified in an Approval Notice relating thereto.

 

“Eligible Middle Market Loan Asset” means a Middle Market Loan Asset acquired by
the Borrower that at all times satisfies the Eligibility Criteria.

 

“Eligible Middle Market Loan Asset Amount” means, as of any date of
determination, the aggregate Outstanding Balances of all Eligible Middle Market
Loan Assets.

 

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b) of the definition of “Permitted Investments”.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of, or exposure to, Hazardous Materials.
Environmental Laws include, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. §§ 331 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.),
the Safe Drinking Water Act (42 U.S.C. §§ 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. §§ 651
et seq.).

 



14 

 

 

“Equity Security” means (a) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (b) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset and (c) any obligation that, at the
time of commitment to purchase such obligation, was eligible for purchase by the
Borrower as a Loan Asset but that is, as of any subsequent time, no longer is
eligible for purchase by the Borrower as a Loan Asset, for so long as such
obligation fails to satisfy such requirements.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the relevant Person, (b) a trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with that Person, or (c) solely for the purposes of Section 302 of ERISA,
Sections 412, 4971 and 4977 of the Code and/or each “applicable section” under
Section 414(t)(2) of the Code, a member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as, or that otherwise is
aggregated under Code Section 414(o) with, that Person, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU Excluded Liability” means any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

 

“Euro” means the lawful currency of the European Union.

 

“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
any Lender shall have notified the Administrative Agent of a determination by
such Lender or any of its assignees or participants that it would be contrary to
law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain Dollars in the London
interbank market to fund any Advance, (b) any Lender shall have notified the
Administrative Agent of the inability, for any reason, of such Lender or any of
its respective assignees or participants to determine LIBOR, (c) any Lender
shall have notified the Administrative Agent of a determination by such Lender
or any of its respective assignees or participants that the rate at which
deposits of Dollars are being offered to such Lender or any of its respective
assignees or participants in the London interbank market does not accurately
reflect the cost to such Lender or its assignee or participant of making,
funding or maintaining any Advance or (d) any Lender shall have notified the
Administrative Agent of the inability of such Lender or any of its respective
assignees or participants to obtain Dollars in the London interbank market to
make, fund or maintain any Advance.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Excess Concentration Amount” means, as of any date of determination with
respect to all Eligible Loan Assets included in the Collateral Portfolio and
utilizing Dollar Equivalents, an amount equal to the sum of the excesses
determined at such time for each of the following (to be calculated without
duplication after giving effect to any sales, purchases or substitutions of Loan
Assets at such time):

 

(a)       the sum of the Adjusted Balances of all Eligible Loan Assets to
Obligors in the same Moody’s Industry Classification (i) for Obligors in the two
largest Moody’s Industry Classifications, in excess of 15% of the Aggregate
Adjusted Balance, and (ii) for all other Moody’s Industry Classifications, in
excess of 10% of the Aggregate Adjusted Balance;

 



15 

 

 

(b)       the sum of the Adjusted Balances of all Eligible Loan Assets to the
same Obligor (together with all Affiliates with respect to the related Loan
Assets) (i) for each of the four largest Obligors, in excess of 6% of the
Aggregate Adjusted Balance, and (ii) for all other Obligors, in excess of 5% of
the Aggregate Adjusted Balance;

 

(c)       the sum of the Adjusted Balances of all Eligible Loan Assets that are
Last Out Loan Assets in excess of 40.0% of the aggregate Adjusted Balances of
all Eligible Middle Market Loan Assets;

 

(d)       the sum of the Adjusted Balances of all Eligible Loan Assets that are
Second Lien Loan Assets in excess of 20.0% of the Aggregate Adjusted Balance;

 

(e)       the sum of the Adjusted Balances of all Eligible Loan Assets that are
Unsecured Bonds in excess of 10.0% of the Aggregate Adjusted Balance;

 

(f)       the sum of the Adjusted Balances of all Eligible Loan Assets that are
Last Out Loan Assets, Second Lien Loan Assets or Unsecured Bonds in excess of
50.0% of the Aggregate Adjusted Balance;

 

(g)       the sum of the Adjusted Balances of all Eligible Loan Assets to
Obligors organized under the laws of an Approved Foreign Jurisdiction in excess
of 20.0% of the Aggregate Adjusted Balance;

 

(h)       the sum of the Adjusted Balances of all Eligible Loan Assets that are
Foreign Currency Loan Assets in excess of 10.0% of the Aggregate Adjusted
Balance;

 

(i)       the sum of the Adjusted Balances of all Eligible Loan Assets that have
a Purchase Price less than 90% in excess of 10.0% of the Aggregate Adjusted
Balance;

 

(j)       the sum of the Adjusted Balances of all Eligible Broadly Syndicated
Loan Assets that currently maintain a rating of (i) CCC+ or CCC from S&P or
Fitch, or Caa1 or Caa2 by Moody’s in excess of 10.0% of the Aggregate Adjusted
Balance;

 

(k)       the sum of the Adjusted Balances of all Eligible Broadly Syndicated
Loan Assets in excess of 25.0% of the Aggregate Adjusted Balance;

 

(l)       the sum of the Adjusted Balances of all Eligible Broadly Syndicated
Loan Assets that are Cov-Lite Loan Assets in excess of 10.0% of the Aggregate
Adjusted Balance;

 

(m)       the sum of the Adjusted Balances of all Eligible Loan Assets that are
Fixed Rate Eligible Loans in excess of 5.0% of the Aggregate Adjusted Balance;

 

(n)       the sum of the Adjusted Balances of all Eligible Loan Assets that are
Revolving Loan Assets and Delayed Drawdown Loan Assets, in each case including
any Unfunded Exposure Amounts in respect thereof, in excess of 5.0% of the
Aggregate Adjusted Balance;

 

(o)       the sum of the Adjusted Balances of all Eligible Loan Assets that are
Participation Interests (other than Short-Term Participation Interests), in
excess of 5.0% of the Aggregate Adjusted Balance; and

 

(p)       the sum of the Outstanding Balances of all Eligible Loan Assets that
are PIK Loan Assets in excess of 5.0% of the Aggregate Adjusted Balance.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 



16 

 

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Related Collateral and
(b) any amount received in the Collection Account or other Controlled Account
representing (i) a reimbursement of insurance premiums, (ii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under the applicable Loan
Agreement, (iii) any Loan Asset retransferred or substituted for upon the
occurrence of a Warranty Event or that is otherwise replaced by a Substitute
Eligible Loan Asset, or that is otherwise sold or transferred by the Borrower
pursuant to Section 2.07, to the extent such amount is attributable to a time
after the effective date of such replacement or sale, (iv) any interest accruing
on a Loan Asset prior to the related Cut-Off Date that was not acquired by the
Borrower and is for the account of the Person from whom the Borrower acquired
such Loan Asset and (v) any deposit made manifestly in error.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, (b) in the case of any Lender, withholding Taxes imposed on
amounts payable to or for the account of such Lender pursuant to a law in effect
on the date on which (i) such Lender becomes a party hereto or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.10(f) and
(d) any Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in respect thereof and any related provisions of law, court
decisions or administrative guidance.

 

“FCPA” has the meaning assigned to that term in Section 4.01(nn).

 

“Federal Funds Effective Rate” means, for any period, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letters” mean the Transaction Fee Letter and the Account Bank and Custodian
Fee Letter.

 

“Fees” means (i) the Undrawn Fee, (ii) the Call Protection Payment, and (iii)
the fees payable to each Lender or Lender Agent pursuant to the terms of any Fee
Letter.

 

“Finance Party” and “Finance Parties” have the meanings assigned to those terms
in Section 11.21(a).

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 



17 

 

 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“First Lien Loan Asset” means a Loan Asset that is (a) not subordinated (and
cannot become subordinated) in right of payment to any obligation of the Obligor
under any Bankruptcy Proceeding, reorganization, moratorium or liquidation; and
(b) secured by valid first priority perfected Lien over specified collateral or
over substantially all of the Obligor’s assets.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“Fixed Rate Loan Asset” means any Loan Asset that bears a fixed rate of
interest.

 

“Foreign Currency” means Canadian Dollars, British Pounds or Euros.

 

“Foreign Currency Advance” means a LIBOR Advance in a Foreign Currency.

 

“Foreign Currency Excess Exposure” means, as of any date of determination, the
amount equal to the positive difference arising under each Foreign Currency
Excess Test.

 

“Foreign Currency Excess Tests” means, as of any date of determination, each of
the following tests relating to Advances Outstanding denominated in Foreign
Currencies:

 

(i)       Whether a positive difference exists between (x) Advances Outstanding
denominated in Canadian Dollars, and (y) the aggregate of Outstanding Balances
of each Eligible Loan Asset denominated in Canadian Dollars multiplied by its
applicable Advance Rate;

 

(ii)       Whether a positive difference exists between (x) Advances Outstanding
denominated in British Pounds, and (y) the aggregate of Outstanding Balances of
each Eligible Loan Asset denominated in British Pounds multiplied by its
applicable Advance Rate;

 

(iii)       Whether a positive difference exists between (x) Advances
Outstanding denominated in Euros, and (y) the aggregate of Outstanding Balances
of each Eligible Loan Asset denominated in Euros multiplied by its applicable
Advance Rate; or

 

(iv)       Whether a positive difference exists between (x) the Dollar
Equivalent of aggregate Advances Outstanding denominated in all Foreign
Currencies, and (y) Foreign Currency Maximum Advances Outstanding.

 

“Foreign Currency Loan Asset” means any Broadly Syndicated Loan Asset
denominated in a Foreign Currency that is not (i) a Fixed Rate Loan Asset or
(ii) a Revolving Loan Asset.

 

“Foreign Currency Maximum Advances Outstanding” means, as of any date of
determination, the Dollar Equivalent equal to 10% of the aggregate Advances
Outstanding.

 

“Foreign Currency Required Reduction Amount” means that amount or those amounts
(in the applicable Foreign Currency) necessary to reduce each Foreign Currency
Excess Exposure to zero.

 

“FSIC” means FS Investment Corporation, a Maryland corporation, together with
its successors and assigns.

 

“Funding Date” means, with respect to any Advance, the date such funds are made
available to the Borrower in accordance with Section 2.02.

 



18 

 

 

“Funding Default” means, with respect to any Defaulting Lender, the occurrence
of any of the events set forth in the definition of Defaulting Lender.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Governmental Plan” has the meaning assigned to that term in Section 4.01(x).

 

“Hazardous Materials” means all wastes, substances and materials subject to any
Environmental Law, including, materials listed in 49 C.F.R. § 172.010, materials
defined as hazardous pursuant to § 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, contaminants, pollutants, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory,” “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six months, (b) with respect
to rating assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments and (c) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.

 

“HSBC” means HSBC Bank USA, National Association.

 

“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.09.

 

“Indebtedness” means:

 

(a)       with respect to any Obligor under any Loan Asset, the meaning of
“Indebtedness” or any comparable definition in the Loan Agreement for such Loan
Asset, and in any case that “Indebtedness” or such comparable definition is not
defined in such Loan Agreement, without duplication, (i) all obligations of such
entity for borrowed money or with respect to deposits or advances of any kind,
(ii) all obligations of such entity evidenced by bonds, debentures, notes or
similar instruments, (iii) all obligations of such entity under conditional sale
or other title retention agreements relating to property acquired by such
entity, (iv) all obligations of such entity in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (v) all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
entity, whether or not the indebtedness secured thereby has been assumed, (vi)
all guarantees by such entity of indebtedness of others, (vii) all Capital Lease
Obligations of such entity, (viii) all obligations, contingent or otherwise, of
such entity as an account party in respect of letters of credit and letters of
guaranty and (ix) all obligations, contingent or otherwise, of such entity in
respect of bankers’ acceptances; and

 



19 

 

 

(b)       for all other purposes, with respect to any Person at any date, (i)
all indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type, (ii)
all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (iii) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (iv) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (v) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (vi) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
subclauses (i) through (v) of this clause (b), but expressly excluding any
obligation of such Person to fund any Loan Asset constituting a Revolving Loan
Asset or a Delayed Drawdown Loan Asset.

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01(a).

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01(a).

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Transaction Document.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.04.

 

“Independent Manager” means a natural person who, (a) for the five-year period
prior to his or her appointment as Independent Manager, has not been, and during
the continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer of FSIC or
any of their respective Affiliates (other than his or her service as an
Independent Manager of FSIC or other Affiliates that are structured to be
“bankruptcy remote”); (ii) a customer or supplier of FSIC or any of their
Affiliates (other than his or her service as an Independent Manager of FSIC); or
(iii) any member of the immediate family of a person described in clause (i) or
(ii) above, and (b) has prior experience as an Independent Manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Managers thereof before such corporation or
limited liability company could consent to the institution of any Bankruptcy
Proceeding against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Initial Assigned Value” means (1) with respect to the Loan Assets included in
the Collateral Portfolio on the Closing Date, the Assigned Values set forth on
Schedule VIII, and (2) with respect to any Loan Asset added to the Collateral
Portfolio following the Closing Date and included in the calculation of the
Borrowing Base, in each case, expressed as a percentage of the Outstanding
Balance of such Loan Asset:

 

(a)with respect to an Approved Loan Asset, the value set forth in the related
Approval Notice;

 



20 

 

 

(b)with respect to a Broadly Syndicated Loan Asset that is Eligible Loan Asset
included in the calculation of the Borrowing Base that is not an Approved Loan
Asset, the lower of (i) 100%, and (ii) the Observable Market Price;

 

(c)with respect to a Middle Market Loan Asset that is Eligible Loan Asset
included in the calculation of the Borrowing Base that is not an Approved Loan
Asset, the value amount (expressed as a percentage of the Outstanding Balance)
equal to the lowest of (i) the fair market value of such Loan Asset, as
reasonably determined by the Borrower utilizing the Servicing Standard, (ii)(A)
for Loan Assets transferred under the Purchase and Contribution Agreement, the
value reflected on the books and records of the Transferor for such Loan Asset
as of the Cut-Off Date, or (B) for Loan Assets originated or acquired at
origination, the Purchase Price of such Loan Asset at origination or in
connection with the syndication of such Loan Asset, and (iii) 100%;

 

provided, with respect to clauses (b) and (c) above, a Broadly Syndicated Loan
Asset that was purchased in the primary market (within 30 days of its related
Cut-Off Date) at a Purchase Price (including any original issue discount) equal
to or greater than 97.0%, or a Middle Market Loan Asset that was purchased in
the primary market (within 30 days of its related Cut-Off Date) at a Purchase
Price (including any original issue discount) equal to or greater than 95.0%,
shall be deemed to have an Initial Assigned Value equal to 100%.

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Related Collateral,
or an ACORD certificate or other evidence of such insurance.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation, other than (a) any such amount received which
is required to be used to restore, improve or repair the Related Collateral or
required to be paid to the Obligor under the applicable Loan Agreement or (b)
prior to an Event of Default hereunder and with prior notice to the
Administrative Agent, any such amount for which the Borrower has consented, in
its reasonable business discretion, to be used to restore, improve or repair the
Related Collateral or otherwise to be paid to the Obligor under the applicable
Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for such Loan Asset and in any case
that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

“Interest Collection Subaccount” means the account established at the Account
Bank with account number 184998-201 for U.S. Dollar deposits into which Interest
Collections shall be segregated, and each other subaccount of the Collection
Account (including subaccounts for the deposit of Foreign Currencies) that may
be established from time to time for administration or convenience into which
Interest Collections are to be segregated.

 

“Interest Collections” means, (a) with respect to any Loan Asset, all
Collections attributable to interest on such Loan Asset, including all scheduled
payments of interest and payments of interest relating to principal prepayments,
all guaranty payments attributable to interest and proceeds of any liquidations,
sales, dispositions or securitizations attributable to interest on such Loan
Asset and (b) servicing fees, anniversary fees, amendment fees, late fees,
waiver fees, prepayment fees or other amounts received in respect of Loan
Assets.

 



21 

 

 

“Interest Coverage Ratio” means, with respect to the Obligor of any Loan Asset
for any Relevant Test Period, the meaning of “Interest Coverage Ratio” or any
comparable definition in the Loan Agreement for such Loan Asset, and in any case
that “Interest Coverage Ratio” or such comparable definition is not defined in
such Loan Agreement, the ratio of (a) EBITDA for the applicable test period, to
(b) Interest for the applicable test period, as calculated by the Borrower in
good faith using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by the relevant
Obligor as per the requirements of the related Loan Agreement.

 

“Interest Coverage Test” means, as of any date of determination and utilizing
Dollar Equivalents, the ratio of Collections deposited to and available for
distribution from the Interest Collection Subaccount is at least equal to 120%
of amounts due and payable on such date under Section 2.04(a)(i) through (vi))
(or if such date of determination is not a Payment Date, amounts projected to be
payable on the immediately following Payment Date, assuming Advances Outstanding
during the relevant Remittance Period is equal to the weighted average Advances
Outstanding for the prior 12 Months (subject to adjustments for period prior to
the first anniversary of the Closing Date determined by the Administrative Agent
in its sole discretion); provided that with respect to the determination of the
Interest Coverage Test relating to any specific event (including a Loan Asset
Dividend or distribution under Section 2.04 hereto), compliance with the
Interest Coverage Test shall be determined immediately following the
effectiveness of such event.

 

“Interests in Real Property” means any fee simple interest, any financeable
estate for years or any leasehold interest, in each case, in real property.

 

“Investment Advisory Agreement” means (i) the Amended and Restated Investment
Advisory Agreement, dated as of April 16, 2016, between FSIC and FB Income
Advisor, LLC, and (ii) the Investment Sub-Advisory Agreement, between FB Income
Advisor, LLC and GSO Debt Funds Management, LLC.

 

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit D (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date.

 

“Last Out Loan Asset” means any Loan Asset that would meet the definition of a
First Lien Loan Asset, except that at any time prior to or after an event of
default under the related Loan Agreement, a specified waterfall or other
priority of payments provision pursuant to an agreement among lenders or similar
documentation provides that more than 30% of the outstanding indebtedness under
such Loan Asset will be paid by the Obligor to lenders other than the Borrower
and other pari passu lenders thereunder.

 

“Lender” means (a) HSBC and (b) any Lender, and/or any other Person to whom a
Lender assigns any part of its rights and obligations under this Agreement and
the other Transaction Documents in accordance with the terms of Section 11.04.

 

“Lender Agent” means, with respect to (a) HSBC, HSBC and (b) each Lender which
may from time to time become party hereto, the Person designated as the “Lender
Agent” with respect to such Lender in the applicable Joinder Supplement.

 

“Lender Interest” has the meaning assigned to that term in Section 11.04.

 



22 

 

 

“LIBOR” means, for any day during a Remittance Period:

 

(i)       with respect to any LIBOR Advance (or portion thereof) in any Currency
other than Canadian Dollars, the greater of (a) the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over administration of such rate) for deposits in Dollars or, with
respect to Foreign Currency Advances, such Foreign Currency, appearing on
Reuters “LIBOR01” screen (or on any successor or substitute page of such Reuters
screen providing rate quotations comparable to those currently provided on such
page of such Reuters screen, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
United States Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the proposed borrowing or
rollover date for the Loan (which rollover date shall be the first day of each
Remittance Period), as the rate for the offering of United States Dollar
deposits with a maturity of three months, and (b) zero; provided that LIBOR for
the initial Remittance Period, shall reflect an interpolated rate (as determined
by the Administrative Agent in its sole good faith discretion) reflecting the
tenor of the initial Remittance Period.

 

(b)       with respect to any LIBOR Advance (or portion thereof) in Canadian
Dollars, the CDOR Rate.

 

“LIBOR Advance” means an Advance that utilizes a Yield Rate based on LIBOR.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Lien Release Dividend” has the meaning assigned to that term in Section
2.07(d).

 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means (A) (i) a commercial loan that constitutes a Broadly
Syndicated Loan Asset or Middle Market Loan Asset, or (ii) a Participation
Interest in any loan described in clause (i) above, or (B) an Unsecured Bond, in
each case, originated or acquired by the Transferor and transferred to the
Borrower, or originated or acquired by the Borrower by assignment from a third
party in the ordinary course of its respective business that qualifies as a
First Lien Loan Asset, Second Lien Loan Asset, Last Out Loan Asset or Unsecured
Bond. The Loan Assets as of the Closing Date are listed on Schedule VIII.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Custodian, that
identifies each of the items which constitute Required Loan Documents to be
included within the respective Loan Asset File, which shall specify whether such
document is an original or a copy and includes the identification number and the
name of the Obligor with respect to the related Loan Asset.

 

“Loan Asset File” means, with respect to each Loan Asset, a file containing (a)
each of the documents and items as set forth on the Loan Asset Checklist with
respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and copies of any other Records relating to
such Loan Assets and Portfolio Assets pertaining thereto.

 



23 

 

 

“Loan Asset Register” has the meaning assigned to that term in the Collateral
Management Agreement.

 

“Loan Asset Transfer” means any sale, substitution, repurchases or dividend
effected pursuant to Section 2.07(a), (b), (c) or (d).

 

“Loan Asset Transfer Date” means the effective date of any Loan Asset Transfer,
which shall be a Business Day during the Revolving Period.

 

“Loan Assignment” has the meaning set forth in the Purchase and Contribution
Agreement.

 

“Loan Tape” means the file identifying the Loan Assets delivered by the Borrower
to the Custodian and the Administrative Agent. Each such schedule shall be in
Microsoft Excel format and shall set forth the information specified on Schedule
IV.

 

“Locust” means Locust Street Funding LLC, a Delaware limited liability company.

 

“Locust Participation Agreement” means that certain participation agreement,
dated as of December 15, 2016, between Locust, as the “Seller” and FSIC as the
“Participant”.

 

“Locust Participation Interest” means a participation interest held by FSIC in a
Loan Asset that was transferred and assigned by to FSIC under the Locust
Participation Agreement.

 

“LTV” means, as of the Cut-Off Date with respect to any Loan Asset, the ratio of
(x) the principal amount of such Loan Asset to (y) enterprise value of the
underlying business of the related Obligor, as determined by the Borrower in
accordance with the Servicing Standard.

 

“Maintenance Covenant” means, as of any date of determination, a covenant by the
underlying Obligor of a Loan Asset to comply with one or more financial
covenants (or comparable formulation under the related Loan Agreement) during
each reporting period applicable to such Loan Asset: maximum leverage; maximum
senior leverage; maximum first lien leverage; minimum fixed charge coverage;
minimum tangible net worth; minimum net worth; minimum debt service coverage;
minimum interest coverage; and minimum EBITDA.

 

“Management Fee” means, for any Payment Date, an amount equal to (i) 0.35%,
multiplied by (ii) the arithmetic mean of the aggregate Outstanding Balance of
all Eligible Loan Assets, on the first day and on the last day of the related
Remittance Period, and multiplied by (iii) the actual number of days in such
Remittance Period divided by 360; provided that, in the sole discretion of the
Collateral Manager, the Collateral Manager may, from time to time, waive all or
any portion of the Management Fee payable on any Payment Date.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (i) the business, financial condition, operations,
performance or properties of the Transferor, the Collateral Manager or the
Borrower, (ii) the validity or enforceability of this Agreement or any other
Transaction Document, (iii) the validity or enforceability of any material
portion of the Loan Assets, (iv) the rights and remedies of the Collateral
Agent, the Custodian, the Account Bank, the Administrative Agent, any Lender,
any Lender Agent and the Secured Parties with respect to matters arising under
this Agreement or any other Transaction Document, (v) the ability of the
Borrower or the Collateral Manager to perform their respective obligations under
this Agreement or any other Transaction Document, or (vi) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s lien on the
Collateral Portfolio.

 



24 

 

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing an Eligible Loan Asset executed or
effected on or after the Cut-Off Date for such Eligible Loan Asset which:

 

(a)       reduces or forgives a portion of the principal amount due under such
Eligible Loan Asset;

 

(b)       delays or extends the stated maturity date for such Eligible Loan
Asset;

 

(c)       waives one or more interest payments, permits any interest due in cash
to be deferred or capitalized and added to the principal amount of such Eligible
Loan Asset, or reduces the cash spread or coupon with respect to such Eligible
Loan Asset (other than (i) any reduction in interest set forth in the terms of
the Loan Agreement at the time of approval or, (ii) in connection with
market-demand reductions for fully performing Loan Assets but only so long as
(x) no default exists under the related Loan Agreement, (y) the cash interest
rate payable on such Loan Asset after giving effect to reduction is not less
than (1) the applicable London Interbank Offered Rate plus 3.00% if such Loan
Asset is a floating rate loan or (2) 6.50% if such Loan Asset is a fixed rate
loan and (z) the Interest Coverage Ratio is less than 150% (prior to giving
effect to such deferral or capitalization;

 

(d)       (i) contractually or structurally subordinates such Eligible Loan
Asset by operation of a priority of payments, turnover provisions, the transfer
of assets in order to limit recourse to the related Obligor or the granting of
Liens (other than (x) “Permitted Liens” or any comparable definitions or
provisions in the Loan Agreement related to “Permitted Liens” for such Eligible
Loan Asset or (y) Purchase Money Liens on an immaterial portion of the Related
Collateral incurred in the ordinary course of the related Obligor’s business) on
any of the Related Collateral securing such Loan Asset or (ii) the commitment
amount of any loan senior to such Eligible Loan Asset is increased;

 

(e)       substitutes, alters or releases the Related Collateral securing such
Eligible Loan Asset (other than any such collateral releases contemplated under
the Loan Agreement of such Loan Asset at the time of approval hereof by the
Administrative Agent) and any such substitution, alteration or release, as
determined in the sole discretion of the Administrative Agent, materially and
adversely affects the value of such Eligible Loan Asset;

 

(f)       amends, waives, forbears, supplements or otherwise modifies (i) the
meaning of “Senior Leverage Ratio,” “Interest Coverage Ratio,” “Total Leverage
Ratio”, or “Permitted Liens” (other than to permit Purchase Money Liens on an
immaterial portion of the Related Collateral or customary Liens not related to
the incurrence of debt for borrowed money, in each case, incurred in the
ordinary course of the related Obligor’s business) or any respective comparable
definitions in the Loan Agreement for such Eligible Loan Asset (to the extent
such financial covenants are included in such Loan Agreement) or (ii) any term
or provision of such Loan Agreement referenced in or utilized in the calculation
of the “Senior Leverage Ratio,” “Interest Coverage Ratio,” “Total Leverage
Ratio” or “Permitted Liens” (other than to permit Purchase Money Liens on an
immaterial portion of the Related Collateral or customary Liens not related to
the incurrence of debt for borrowed money, in each case, incurred in the
ordinary course of the related Obligor’s business) or any respective comparable
definitions for such Eligible Loan Asset, in either case in a manner that, in
the reasonable discretion of the Administrative Agent, is materially adverse to
the Secured Parties;

 

(g)       would cause such Loan Asset to no longer satisfy the Eligibility
Criteria; or

 

(h)       adversely affects the terms identified in an Approval Notice relating
thereto.

 



25 

 

 

“Maximum Availability” means, as of any date of determination and utilizing
Dollar Equivalents, an amount equal to the least of:

 

(i)       the Maximum Facility Amount minus the Unfunded Exposure Amount
Shortfall;

 

(ii)       the product of the Borrowing Base multiplied by the Weighted Average
Advance Rate, and minus the Unfunded Exposure Equity Shortfall; and

 

(iii)       the Borrowing Base, plus the amount on deposit in the Principal
Collection Subaccount, minus the Minimum Required Equity Amount, and minus the
Unfunded Exposure Equity Shortfall.

 

“Maximum Facility Amount” means the aggregate Commitments as then in effect and
set forth in Annex A, as such amount may be reduced pursuant to Section 2.17(c)
or increased (with the consent of the Administrative Agent) pursuant to Section
2.21 by the addition of Commitments as reflected on Annex A up to an aggregate
amount not to exceed $200,000,000 provided, that, at all times following either
(i) the Revolving Period End Date, or (ii) the Termination Date, the Maximum
Facility Amount means the aggregate Advances Outstanding at such time. The
Maximum Facility Amount on the Closing Date is equal to $150,000,000.

 

“Middle Market Loan Asset” means a Loan Asset that is denominated in Dollars and
that is not a Broadly Syndicated Loan Asset, including any Loan Asset that would
otherwise qualify as a Broadly Syndicated Loan Asset and is an Approved Loan
Asset.

 

“Minimum Required Equity Amount” means, as of any date of determination, an
amount equal to the greater of (a) $50,000,000, and (b) the aggregate
Outstanding Balance of all Loan Assets to the three largest Obligors.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Moody’s Industry Classifications” means the industry classifications set forth
on Schedule V hereto, as such industry classifications shall be updated with the
consent of the Borrower and the Administrative Agent if Moody’s publishes
revised industry classifications.

 

“Mortgage” means the mortgage, deed of trust or other instrument creating a
first or second Lien on an Interest in Real Property securing a Loan Asset
subject to this Agreement, including the Assignment of Leases and Rents related
thereto.

 

“Mortgaged Property” means the underlying Interests in Real Property which are
subject to the Lien of a Mortgage that secures a Loan Asset, consisting of
Interests in Real Property in a parcel or parcels of land, at least one of which
parcels is improved by a commercial building or facility, together with
Interests in Real Property in such commercial building or facility and any
personal property, fixtures, leases and other property or rights pertaining to
such land, commercial building or facility which are subject to the related
Mortgage.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the applicable Person or any ERISA Affiliate of
that Person has or may have an obligation to contribute or had an obligation to
contribute at any time.

 

“Non-Cash Paying PIK Loan Asset” means, as of any date of determination, a PIK
Loan Asset that is deferring all of the cash interest that is due at such time
or that, at such time, has any balance of due and unpaid cash interest
outstanding.

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreement (a) does not require the Obligor to execute and deliver a promissory
note to evidence the Indebtedness created under such Loan Asset or (b) requires
any holder of the Indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor (and none has been requested
with respect to such Loan Asset held by the Borrower).

 



26 

 

 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(g)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit E.

 

“Notice of Exclusive Control” has the meaning given to such term in the Account
Control Agreement.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
pursuant to Section 2.17, in the form attached hereto as Exhibit F.

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Lender Agents, the Administrative Agent, the Account Bank, the
Secured Parties, the Collateral Agent or the Custodian arising under this
Agreement and/or any other Transaction Document, including interest, fees and
other obligations that accrue after the commencement of a Bankruptcy Proceeding
(in each case whether or not allowed as a claim in such Bankruptcy Proceeding).

 

“Obligor” means the Person primarily relied upon to pay (including as a result
of a guarantee) the principal and interest obligations of a Loan Asset.

 

“Observable Market Price” means, with respect to any Loan Asset as of any date
of determination, the price equal to the average of the firm bid prices quoted
by two or more independent Approved Broker-Dealers or loan pricing services,
including LoanX Mark-It Partners or Loan Pricing Corporation or another
nationally recognized pricing service selected by the Borrower and approved by
the Administrative Agent.

 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president (or any authorized signatory of any sub-advisor), as an authorized
signatory, of any Person.

 

“Opinion of Counsel” means a customary written opinion of counsel, which opinion
and counsel are acceptable to the Administrative Agent in its sole discretion.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
the result of any other present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, or received payments under, any Transaction Document, or sold
or assigned an interest in any Transaction Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Balance” means, as of any date of determination (and, when
applicable, utilizing Dollar Equivalents), the outstanding principal balance of
a Loan Asset, expressed exclusive of PIK Interest and accrued interest.

 



27 

 

 

“Participation Interest” means (i) an undivided participation interest in a Loan
Asset acquired directly by the Borrower, and (ii) an undivided participation
interest in a Loan Asset (including an undivided sub-participation interest in a
Locust Participation Interest) owned by the Transferor and sold or contributed
to the Borrower pursuant to the Purchase and Contribution Agreement. Each
Participation Interest shall be designated as a Short-Term Participation
Interest for all purposes hereunder unless specifically designated otherwise by
the Borrower in writing to the Administrative Agent, the Collateral Manager and
the Collateral Agent as of its related Cut-Off Date on the Loan Assignment or
otherwise.

 

“Payment Account” means a trust account (account number 184998-200 at the
Account Bank) (including subaccounts for the deposit of Foreign Currencies)
shall include sub-accounts in each Foreign Currency) in the name of the
Collateral Agent and under the sole dominion and control of the Collateral Agent
for the benefit of the Secured Parties; provided that funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Payment Account.

 

“Payment Date” means (i) during the Revolving Period, the 15th day of each of
February, May, August and November, commencing on the 15th day of May, 2017, and
(ii) during the Redemption Period, the 15th day of each Month or, in all cases,
if such day is not a Business Day, the next succeeding Business Day; provided
that the final Payment Date shall occur on the Collection Date.

 

“Pension Plan” means an “employee pension benefit plan” as such term is defined
in Section 3 of ERISA, other than a Multiemployer Plan, that is subject to
Section 302 or Title IV of ERISA or Section 412 of the Code and to which the
applicable Person or any ERISA Affiliate of that Person has or may have an
obligation to contribute or had an obligation to contribute at any time.

 

“Permitted Investments” means negotiable instruments or securities or other
investments that (i) except in the case of demand or time deposits, investments
in money market funds and Eligible Repurchase Obligations, are represented by
instruments in bearer or registered form or ownership of which is represented by
book entries by a clearing agency or by a Federal Reserve Bank in favor of
depository institutions eligible to have an account with such Federal Reserve
Bank who hold such investments on behalf of their customers, (ii) as of any date
of determination, have a remaining tenor to maturity of not greater than 6
months, and (iii) evidence:

 

(a)       direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

 

(b)       demand deposits, time deposits or certificates of deposit of
depository institutions or trust companies incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
federal or state banking or depository institution authorities; provided that at
the time of the Borrower’s investment or contractual commitment to invest
therein, the commercial paper, if any, and short-term unsecured debt obligations
(other than such obligation whose rating is based on the credit of a Person
other than such institution or trust company) of such depository institution or
trust company shall have a credit rating from S&P, Moody’s and Fitch in the
Highest Required Investment Category granted by each of S&P, Moody’s and Fitch;

 

(c)       commercial paper, or other short-term obligations, having, at the time
of the Borrower’s investment or contractual commitment to invest therein, a
rating in the Highest Required Investment Category granted by each of S&P,
Moody’s and Fitch;

 



28 

 

 

(d)       demand deposits, time deposits or certificates of deposit that are
fully insured by the U.S. Federal Deposit Corporation and either have a rating
on their certificates of deposit or short-term deposits from Moody’s and S&P of
“P-1” and “A-1”, respectively, and if rated by Fitch, from Fitch of “F-1+”;

 

(e)       notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (b) above;

 

(f)       investments in taxable money market funds or other regulated
investment companies having, at the time of the Borrower’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category from each of S&P, Moody’s and Fitch (if rated by Fitch);

 

(g)       time deposits (having maturities of not more than 90 days) by an
entity the commercial paper of which has, at the time of the Borrower’s
investment or contractual commitment to invest therein, a rating of the Highest
Required Investment Category granted by each of S&P, Moody’s and Fitch; or

 

(h)       Eligible Repurchase Obligations with a rating acceptable to each of
S&P, Moody’s and Fitch, which in the case of S&P, shall be “A-1” and in the case
of Fitch shall be “F-1+”.

 

The Collateral Agent may, pursuant to the direction of the Borrower or the
Administrative Agent, as applicable, purchase or sell to itself or an Affiliate,
as principal or agent, the Permitted Investments described above. Permitted
Investments may include those investments in which the Collateral Agent or any
of its Affiliates provides services and receives reasonable compensation.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for federal, state, municipal or other local Taxes if such Taxes shall
not at the time be due and payable or if a Person shall currently be contesting
the validity thereof in good faith by appropriate proceedings and with respect
to which reserves in accordance with GAAP have been provided on the books of
such Person; (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith; and (c) Liens granted pursuant
to or by the Transaction Documents.

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity (whether or not
having separate legal personality).

 

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

 

“Pledge” or “Pledged” means to grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of set-off
against, deposit, set over and confirm. A Pledge of the Collateral Portfolio, or
of any other instrument, shall include all rights, powers and options (but none
of the obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Collateral Portfolio, and all other monies
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 



29 

 

 

“Portfolio Assets” means all Loan Assets in which the Borrower has an interest,
together with all proceeds thereof and other assets or property related thereto,
including all right, title and interest of the Borrower in and to:

 

(a)       any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

(b)       all rights with respect to the Loan Assets to which the Transferor or
the Borrower, as applicable, is entitled as lender under the applicable Loan
Agreement;

 

(c)       the Controlled Accounts, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;

 

(d)       any Related Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due or to
become due and paid in respect thereof after the applicable Cut-Off Date and all
liquidation proceeds;

 

(e)       all Required Loan Documents, the Loan Asset Files related to any Loan
Asset, any Records, and the documents, agreements, and instruments included in
the Loan Asset Files or Records;

 

(f)       all Insurance Policies with respect to any Loan Asset;

 

(g)       all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)       the Purchase and Contribution Agreement;

 

(i)       the Collateral Management Agreement;

 

(j)       all records (including computer records) with respect to the
foregoing; and

 

(k)       all collections, income, payments, proceeds and other benefits of each
of the foregoing.

 

“Priced Loan Asset” means any Loan Asset that has an Observable Market Price.

 

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower. The prime rate is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used generally as a reference point for pricing loans similar to the
Advances, which may be priced at, above, or below such rate.

 

“Principal Collection Subaccount” means the account established at the Account
Bank with account number 184998-202 for U.S. Dollar deposits into which
Principal Collections shall be segregated, and each other subaccount of the
Collection Account (including subaccounts for the deposit of Foreign Currencies)
that may be established from time to time for administration or convenience into
which Principal Collections are to be segregated.

 



30 

 

 

“Principal Collections” means (a) any Collections deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07(c)(i), and (b) with respect
to any Loan Asset, all Collections received which are not Interest Collections,
including all Recoveries, all Insurance Proceeds, all scheduled payments of
principal and principal prepayments and all guaranty payments and proceeds of
any liquidations, sales, dispositions or securitizations, in each case,
attributable to the principal of such Loan Asset. For the avoidance of doubt,
Principal Collections shall not include amounts on deposit in the Unfunded
Exposure Account.

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (or, following the termination thereof,
the outstanding principal amount of all Advances of such Lender), by the
aggregate Commitments of all the Lenders (or, following the termination thereof,
the aggregate Advances Outstanding).

 

“Proceeds” means, with respect to any property included in the Collateral
Portfolio, all property that is receivable or received when such property is
collected, sold, liquidated, foreclosed, exchanged, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes all rights to
payment with respect to any insurance relating thereto.

 

“Purchase and Contribution Agreement” means that certain Purchase and
Contribution Agreement, dated as of the Closing Date, between the Transferor, as
the seller, the Borrower, as the purchaser, as amended, modified, waived,
supplemented, restated or replaced from time to time.

 

“Purchase Money Lien” means a Lien that secures indebtedness for borrowed money
so long as (a) substantially all of the proceeds of the indebtedness for
borrowed money that is the subject of such Lien was used to acquire, construct
or improve the asset(s) that are the subject of such Lien and (b) such Lien does
not attach to assets other than those acquired, constructed or improved with
such proceeds.

 

“Purchase Price” means, with respect to any Loan Asset, an amount (expressed as
a percentage) equal to (a) the purchase price paid by the Transferor or the
Borrower (as applicable) for such Loan Asset (exclusive of any accrued interest,
original issue discount and closing fees) divided by (b) the Outstanding Balance
of such Loan Asset outstanding as of the date of such purchase (exclusive of any
accrued interest, original issue discount and closing fees).

 

“Quoted Price” means, with respect to each Loan Asset as of any date, the net
value (expressed as a percentage of the Outstanding Balance) of such Loan Asset
quoted by an Approved Valuation Firm valuing such Loan Asset utilizing the
Valuation Standard.

 

“Rating Factor” means the applicable numeric value set forth under the columns
entitled “Moody’s Rating Factor” in the following table:

 

Moody’s Default
Probability Rating Moody’s Rating Factor Moody’s Default
Probability Rating Moody’s Rating Factor Aaa 1 Ba1 940 Aa1 10 Ba2 1,350 Aa2 20
Ba3 1,766 Aa3 40 B1 2,220 A1 70 B2 2,720 A2 120 B3 3,490 A3 180 Caa1 4,770 Baa1
260 Caa2 6,500 Baa2 360 Caa3 8.070 Baa3 610 Ca or lower 10,000

 



31 

 

 

“Recipient” means the Administrative Agent and any Lender, as applicable.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Collateral Manager have generated, in which the Borrower has acquired an
interest pursuant to the Purchase and Contribution Agreement or in which the
Borrower or the Transferor have otherwise obtained an interest.

 

“Recoveries” means, at the time any Related Collateral with respect to any
Defaulted Loan Asset is sold, discarded or abandoned (after a determination by
the Borrower that such Related Collateral has little or no remaining value) or
otherwise determined to be fully liquidated by the Borrower in accordance with
the Servicing Standard, the proceeds from the sale of the Related Collateral,
the proceeds of any related Insurance Policy, any other recoveries with respect
to such Loan Asset, as applicable, the Related Collateral, and amounts
representing late fees and penalties, net of any amounts received that are
required under such Loan Asset, as applicable, to be refunded to the related
Obligor.

 

“Recovery Rate” means (i) with respect to an Approved Loan Asset, the percentage
set forth in the related Approval Notice, and (ii) with respect to any other
Loan Asset, the corresponding percentage for the type of Loan Asset (such type
to be determined as of the Funding Date of each Loan Asset) set forth in the
chart set forth in the defined term “Advance Rate”.

 

“Redemption Advances Outstanding” means the Advances Outstanding as of the
Scheduled Revolving Period End Date.

 

“Redemption Period” means the period commencing on the Scheduled Revolving
Period End Date and ending on the Scheduled Maturity Date.

 

“Redemption Principal Reduction Amount” means, with respect to any Payment Date
during the Redemption Period, an amount equal to (1) the product of (i) 5.00% of
the Redemption Advances Outstanding; and (ii) the number of Payments Dates
(including the current Payment Date) occurring during the Redemption Period,
minus (2) the aggregate amount of prepayments of principal of the Advances
Outstanding made pursuant to Section 2.17(b) or 2.06(a) during the Redemption
Period and prior to such Payment Date.

 

“Register” has the meaning assigned to that term in Section 2.13.

 

“Registered” means in registered form for U.S. Federal income tax purposes and
issued after July 18, 1984; provided that, a certificate of interest in a
grantor trust shall not be treated as Registered unless each of the obligations
or securities held by the trust was issued after that date.

 

“Related Collateral” means, with respect to a Loan Asset, any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Loan Asset, including Mortgaged Property and/or a pledge of the stock,
membership or other ownership interests in the related Obligor and all Proceeds
from any sale or other disposition of such property or other assets.

 



32 

 

 

“Release Date” has the meaning set forth in Section 2.07(c).

 

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Total Leverage Ratio, Senior Leverage Ratio,
Interest Coverage Ratio or EBITDA as applicable, for such Loan Asset in the
applicable Loan Agreement or, if no such period is provided for therein, for
Obligors delivering monthly financing statements, each period of the last 12
consecutive reported calendar months, and for Obligors delivering quarterly
financing statements, each period of the last four consecutive reported fiscal
quarters of the principal Obligor on such Loan Asset; provided that, with
respect to any Loan Asset for which the relevant test period is not provided for
in the applicable Loan Agreement, if an Obligor is a newly-formed entity as to
which 12 consecutive calendar months have not yet elapsed, “Relevant Test
Period” shall initially include the period from the date of formation of such
Obligor to the end of the twelfth calendar month or fourth fiscal quarter (as
the case may be) from the date of formation, and shall subsequently include each
period of the last 12 consecutive reported calendar months or four consecutive
reported fiscal quarters (as the case may be) of such Obligor.

 

“Remittance Period” means, (a) as to the initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Determination
Date immediately preceding such Payment Date and (b) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Reporting Date” means the date that is one Business Day prior to the 15th of
each calendar month, commencing in February, 2017.

 

“Required Asset Coverage Ratio” means, as of any date of determination, “asset
coverage” (as understood under the 1940 Act) of FSIC of at least 200 per centum,
as determined in accordance with the terms and requirements of the 1940 Act,
including Sections 6(f), 18 and 61(a)(1) thereof, and otherwise in accordance
with GAAP.

 

“Required Lenders” means the Lenders representing an aggregate more than 50% of
the aggregate Commitments of the Lenders then in effect; provided, that if a
Lender’s Commitment is reduced as a result of a Bail-In Action, the vote of any
such Lender shall be commensurately and proportionately reduced, unless such
Lender is the only Lender, in which case such Lender will retain its voting
rights.

 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

(a)       other than in the case of a Noteless Loan Asset, the original or, if
accompanied by an original “lost note” affidavit and indemnity, a copy of, the
underlying promissory note made payable to the Borrower, endorsed by the
Borrower or the prior holder of record either in blank or to the Collateral
Agent (and evidencing an unbroken chain of endorsements from each prior holder
thereof evidenced in the chain of endorsements either in blank or to the
Collateral Agent), with any endorsement to the Collateral Agent to be in the
following form: “U.S. Bank National Association, as the Collateral Agent for the
Secured Parties”;

 

(b)       originals or copies of each of the following, to the extent applicable
to the related Loan Asset: any related loan agreement, credit agreement, note
purchase agreement, security agreement, sale and servicing agreement or similar
material operative document, in each case together with any amendment or
modification thereto, as set forth on the Loan Asset Checklist; and

 



33 

 

 

(c)       with respect to any Loan Asset originated by the Transferor or any of
its Affiliates and with respect to which the Transferor or an Affiliate acts as
the administrative agent (or in a comparable capacity), copies (as applicable)
of the acquisition agreement, subordination agreement, intercreditor agreement
or similar instruments, guarantee, Insurance Policy, assumption or substitution
agreement and either (i) copies of the UCC-1 Financing Statements, if any, and
any related continuation statements, each showing the Obligor as debtor and the
Collateral Agent as total assignee or showing the Obligor, as debtor and the
Transferor or any of its Affiliates as secured party and each with evidence of
filing thereon, or (ii) copies of any such financing statements certified by the
Borrower to be true and complete copies thereof in instances where the original
financing statements have been sent to the appropriate public filing office for
filing, in each case as set forth in the Loan Asset Checklist.

 

“Resignation Effective Date” has the meaning assigned to that term in Section
9.01(h).

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person (or a sub-advisor of such Person) with direct
responsibility for the administration of this Agreement and also, with respect
to a particular matter, any other duly authorized officer of such Person (or a
sub-advisor of such Person) to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any class of membership interests of the Borrower now or hereafter outstanding,
(c) any payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (d) any
payment of management fees by the Borrower. For the avoidance of doubt, (x)
payments due to FSIC (including tax distributions due to FSIC as provided in
Sections 2.04(a)(i) and 2.04(c)(i)) in accordance with this Agreement or any
other Transaction Document do not constitute Restricted Junior Payments, and (y)
distributions by the Borrower to FSIC (as the sole holder of its membership
interests) of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Loan Asset that is
transferred to the Borrower, (a) all of the obligations, if any, of the agent(s)
under the documentation evidencing such Agented Loan Asset and (b) the
applicable portion of the interests, rights and obligations under the
documentation evidencing such Agented Loan Asset that relate to such portion(s)
of the indebtedness and interest in other obligations that are owned by another
lender.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset (other than a Delayed Drawdown Loan
Asset) that by its terms may require one or more future advances to be made to
the related Obligor by the Borrower and which provides that such borrowed money
may be repaid and re-borrowed from time to time.

 

“Revolving Note” has the meaning assigned to such term in Section 2.01(a).

 



34 

 

 

“Revolving Period” means the period commencing on the Effective Date and ending
on the Revolving Period End Date.

 

“Revolving Period End Date” means the earliest to occur of (i) the Scheduled
Revolving Period End Date, (ii) the date of the declaration by the
Administrative Agent, or the automatic occurrence, of an Event of Default
(unless waived or rescinded), and (iii) the Termination Date.

 

“RIC Distributions” means distributions by the Borrower to FSIC enabling FSIC to
continue to qualify as a “regulated investment company” within the meaning of
Section 851 of the Code, in an amount set forth in a Servicing Report that does
not exceed the proportional distribution of the Borrower relative to all assets
held by FSIC and all other subsidiaries of FSIC.

 

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

 

“Sanctioned Jurisdiction” means any country or territory that is, or whose
government is, the subject of any country- or territory-wide Sanctions broadly
prohibiting or restricting dealings in, with or involving such country or
territory, including, as of the date hereof, the Crimea region of the Ukraine,
Cuba, Iran, North Korea, Sudan and Syria.

 

“Sanctions” has the meaning assigned to that term in Section 4.01(nn).

 

“Scheduled Maturity Date” means December 15, 2021.

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Scheduled Revolving Period End Date” means December 15, 2020.

 

“Second Lien Loan Asset” means a Loan Asset that is:

 

(a)       not subordinated except to a First Lien Loan Asset (and cannot become
subordinated) in right of payment to any obligation of the Obligor under any
Bankruptcy Proceeding, reorganization, moratorium or liquidation;

 

(b)        secured by either (i) a valid second priority perfected Lien over
specified collateral or over substantially all of the Obligor’s assets or (ii) a
valid Lien (x) that is a first priority perfected Lien over specified collateral
that the Borrower determines in good faith that the value of such collateral on
or about the time of origination exceeds the outstanding principal balance of
such Loan Asset or (y) over substantially all of the Obligor’s assets but does
not otherwise meet the attachment criteria of a First Lien Loan Asset or a Last
Out Loan Asset; and

 

(c)       provides that indebtedness thereunder constitutes “senior debt”
(except with respect to the contractual subordination to identified First Lien
Loan Assets) or pari passu with all other indebtedness.

 

“Secured Party” means each of the Administrative Agent, each Lender, each Lender
Agent, each Affected Party, each Indemnified Party, the Custodian, the
Collateral Agent and the Account Bank.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Senior Leverage Ratio” means, with respect to the Obligor of any Loan Asset for
any Relevant Test Period, the meaning of “Senior Leverage Ratio” or any
comparable definition relating to first lien senior secured (or such applicable
lien or applicable level within the capital structure) indebtedness in the Loan
Agreement for each such Loan Asset, and in any case that “Senior Leverage Ratio”
or such comparable definition is not defined in such Loan Agreement, the ratio
of (a) first lien senior secured (or such applicable lien or applicable level
within the capital structure) Indebtedness minus Unrestricted Cash, as of the
applicable test date, to (b) EBITDA, for the applicable test period, as
calculated by the Borrower in good faith using information from and calculations
consistent with the relevant compliance statements and financial reporting
packages provided by the relevant Obligor as per the requirements of the related
Loan Agreement.

 



35 

 

 

“Servicing File” means, for each Loan Asset, the following documents or
instruments:

 

(a)       copies of each of the documents included in the Required Loan
Documents definition;

 

(b)       to the extent applicable to such Loan Asset, the final copies for any
related subordination agreement, intercreditor agreement, or similar
instruments, Insurance Policy, assumption or substitution agreement or similar
material operative document, in each case together with any amendment or
modification thereto;

 

(c)       with respect to a Loan Asset which is a Loan Asset secured by a
Mortgage (except in the case of a Loan Asset which constitutes a Third Party
Agented Loan Asset), either (i) if the Borrower is the sole lender on such Loan
Asset, the original executed Mortgage, the original executed Assignment of
Leases and Rents, if any, and the originals of all intervening executed
assignments, if any, of the Mortgage and Assignments of Leases and Rents, naming
the Borrower as mortgagee and assignee and with evidence of recording thereon,
(ii) if the Borrower is not the sole lender on such Loan Asset, copies of the
originals that have been transmitted for recording until such time as the
originals are returned by the public recording office or (iii) if the Borrower
is the sole lender on such Loan Asset, copies certified by the public recording
offices where such documents were recorded to be true and complete copies
thereof in those instances where the public recording offices retain the
original or where the original recorded documents are lost; and

 

(d)       except in the case of a Loan Asset which constitutes a Third Party
Agented Loan Asset, either (i) copies of the UCC-1 Financing Statements, if any,
and any related continuation statements, each showing the Obligor as debtor and
each with evidence of filing thereon, or (ii) copies of any such financing
statements certified by the Borrower to be true and complete copies thereof in
instances where the original financing statements have been sent to the
appropriate public filing office for filing.

 

“Servicing Report” has the meaning assigned to that term in Section 6.05(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets in accordance
with Applicable Law, the terms of this Agreement, the Loan Agreements, all
customary and usual servicing practices for loans like the Loan Assets and, to
the extent consistent with the foregoing, (a) the highest of: (A) the customary
and usual servicing practices that a prudent loan investor or lender would use
in servicing loans like the Loan Assets for its own account, and (B) the same
care, skill, prudence and diligence with which the Collateral Manager and the
parties under the Investment Advisory Agreement service and administer loans for
their own account or for the account of others; (b) with a view to maximize the
value of the Loan Assets; and (c) without regard to: (i) obligations, if any, to
incur servicing and administrative expenses with respect to a Loan Asset,
(ii) the right to receive compensation for its services hereunder or with
respect to any particular transaction, or (iii) the ownership, servicing or
management for others of any other loans or property.

 

“Short-Term Participation Interest” means a Participation Interest (which may be
a Locust Participation Interest) that at all times commencing from the related
Cut-Off Date, the Transferor intends to be subject to Elevation in favor of the
Borrower within 60 days of its related Cut-Off Date.

 



36 

 

 

“Similar Law” has the meaning assigned to that term in Section 4.01(x).

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for the purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

“Special Event” has the meaning assigned to that term in Section 5.01(hh).

 

“Special Event Notice” has the meaning assigned to that term in Section
5.01(hh).

 

“Specified Eligibility Criteria” means (i) with respect to a Broadly Syndicated
Loan Asset (without regard to whether such Loan Asset would become an Approved
Loan Asset), the criteria listed in items 46 and 47 of the Eligibility Criteria,
(ii) with respect to a Middle Market Loan Asset that is a First Lien Loan Asset
or a Last Out Loan Asset (other than a Broadly Syndicated Loan Asset that is an
Approved Loan Asset), the criteria listed in items 45 and 48 of the Eligibility
Criteria, and (iii) with respect to a Middle Market Loan Asset that is a Second
Lien Loan Asset, the criteria listed in items 45 and 49 of the Eligibility
Criteria, together with any other Eligibility Criteria that may be identified by
the Administrative Agent in the related Approval Notice.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Structured Finance Obligation” means any obligation of a special purpose
vehicle secured directly by, referenced to, or representing ownership of, a pool
of receivables or other assets, including collateralized debt obligations and
single asset repackages.

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(c)(ii).

 

“Synthetic Security” means a security or swap transaction that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, charges, assessments or fees of any nature (including interest,
penalties, and additions thereto) that are imposed by any Governmental
Authority.

 



37 

 

 

“Termination Date” means the earliest of (a) that Business Day designated by the
Borrower to the Administrative Agent pursuant to Section 2.17(b), (b) the
Scheduled Maturity Date or (c) the date on which the Termination Date is
declared (or is deemed to have occurred automatically) pursuant to Section 7.01.

 

“Termination/Reduction Notice” means each notice required to be delivered by the
Borrower in respect of any termination of this Agreement or any permanent
reduction of the Maximum Facility Amount, in the form of Exhibit G.

 

“Third Party Agented Loan Asset” means any Loan Asset which is agented by a
Person other than the Transferor as part of a syndicated loan transaction.

 

“Total Borrower Capitalization” means, with respect to each Trading Measurement
Period, the sum of (a) the Adjusted Balance of all Eligible Loan Assets plus (b)
the aggregate amount on deposit in the Principal Collection Subaccount plus (c)
the aggregate amount on deposit in the Unfunded Exposure Account; provided that
with respect to each Trading Measurement Period, the “Total Borrower
Capitalization” shall be calculated as of any day during such Trading
Measurement Period which would result in the highest “Total Borrower
Capitalization.”

 

“Total Leverage Ratio” means, with respect to the Obligor of any Loan Asset for
any Relevant Test Period, the meaning of “Total Leverage Ratio” or any
comparable definition in the Loan Agreement for each such Loan Asset, and in any
case that “Total Leverage Ratio” or such comparable definition is not defined in
such Loan Agreement, the ratio of (a) Indebtedness minus Unrestricted Cash, as
of the applicable test date, to (b) EBITDA, for the applicable test period, as
calculated by the Borrower in good faith using information from and calculations
consistent with the relevant compliance statements and financial reporting
packages provided by the relevant Obligor as per the requirements of the related
Loan Agreement.

 

“Trading Measurement Period” means each successive one year period to occur
following the Closing Date; provided that (i) the first day of each such
successive one year period shall be the first Business Day to occur on or
following the applicable anniversary of the Closing Date (or, in the case of the
first Trading Measurement Period, the Closing Date) and (ii) the final Trading
Measurement Period shall end on the Collection Date.

 

“Transaction Documents” means this Agreement, any Revolving Note(s), any Joinder
Supplement, the Purchase and Contribution Agreement, the Collateral Management
Agreement, the Account Control Agreement, the Fee Letters, each document,
instrument or agreement related to any of the foregoing and any other agreement
or document designated as a “Transaction Document” by the Administrative Agent
and the Borrower.

 

“Transaction Fee Letter” means the Transaction Fee Letter, dated as of December
15, 2016, between the Administrative Agent and the Borrower.

 

“Transferee Letter” has the meaning assigned to that term in Section 11.04(a).

 

“Transferor” means FS Investment Corporation, in its capacity as the seller or
contributor of the Loan Assets under the Purchase and Contribution Agreement,
together with its successors and assigns in such capacity.

 

“Type” means, with respect to any Advance, the basis for the calculation of the
Yield Rate of such Advance (whether LIBOR or the Base Rate).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 



38 

 

 

“UK Bribery Act” has the meaning assigned to that term in Section 4.01(nn).

 

“Underwriting Memoranda” means for any Loan Asset, the underwriting or
investment approval memoranda utilized by the Transferor or the Borrower, as
applicable, in evaluating and approving such Loan Asset for investment (which
Underwriting Memoranda shall provide for a method for calculation of the
Maintenance Covenants of the related Obligor).

 

“Undrawn Additional Commitment Amount” means, with respect to any Remittance
Period (or portion thereof during which the Commitments were in effect), that
portion of the Undrawn Commitment Amount, if any, that is in excess of the
Undrawn Base Commitment Amount.

 

“Undrawn Base Commitment Amount” means, with respect to any Remittance Period
(or portion thereof during which the Commitments were in effect), that portion
of the Undrawn Commitment Amount (which may be the entire Undrawn Commitment
Amount) that is not greater than 35% of the aggregate Commitments.

 

“Undrawn Commitment Amount” means, with respect to any Remittance Period (or
portion thereof during which the Commitments were in effect), the positive
difference, if any (expressed in Dollars), between (i) the aggregate Commitments
and (ii) the weighted average of Advances Outstanding for each day during such
period.

 

“Undrawn Fee” has the meaning assigned to that term in Section 2.09.

 

“Unfunded Exposure Account” means a trust account (account number 184998-701 at
the Account Bank) (including subaccounts for the deposit of Foreign Currencies)
in the name of the Collateral Agent and under the sole dominion and control of
the Collateral Agent for the benefit of the Secured Parties; provided that
amounts deposited therein (including any interest and earnings thereon) from
time to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Unfunded Exposure Account.

 

“Unfunded Exposure Account Surplus” means, as of any date of determination, the
positive amount, if any, between (i) the amount on deposit in the Unfunded
Exposure Account, and (ii) the sum of the Unfunded Exposure Amounts for all
Delayed Drawdown Loan Asset and Revolving Loan Asset included in the Collateral
Portfolio.

 

“Unfunded Exposure Amount” means, as of any date of determination with respect
to any Delayed Drawdown Loan Asset and Revolving Loan Asset included in the
Collateral Portfolio, an amount equal to the unfunded commitments associated
with such Loan Asset.

 

“Unfunded Exposure Amount Shortfall” means, as of any date of determination, the
positive difference, if any, between (i) the sum of the Unfunded Exposure
Amounts for all Delayed Drawdown Loan Asset and Revolving Loan Asset included in
the Collateral Portfolio, and (ii) the amount on deposit in the Unfunded
Exposure Account as of such date; provided, that at all times that an Unfunded
Exposure Account Surplus exists, the Unfunded Exposure Amount Shortfall shall be
deemed to equal zero.

 

“Unfunded Exposure Equity Amount” means, as of any date of determination with
respect to any Delayed Drawdown Loan Asset and Revolving Loan Asset included in
the Collateral Portfolio, an amount equal to (i) the Unfunded Exposure Amount
for such Loan Asset minus (ii) the product of (each, with respect to such Loan
Asset) (x) the Unfunded Exposure Amount, (y) the Assigned Value, and (z) the
Advance Rate; provided that at all times on and after the Revolving Period End
Date, the Unfunded Exposure Equity Amount shall equal to the Unfunded Exposure
Amount.

 



39 

 

 

“Unfunded Exposure Equity Shortfall” means, as of any date of determination the
positive difference, if any, between (i) the sum of the Unfunded Exposure Equity
Amounts for all Delayed Drawdown Loan Asset and Revolving Loan Asset included in
the Collateral Portfolio, and (ii) the amount on deposit in the Unfunded
Exposure Account; provided, if the calculation above is equal to or less than
zero, the Unfunded Exposure Equity Shortfall shall be deemed to equal zero.

 

“United States” means the United States of America.

 

“United States Tax Person” means a “United States Person” as defined in Section
7701(a)(30) of the Code.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unrestricted Cash” means, with respect to any Loan Asset, the meaning of
“Unrestricted Cash” or any comparable definition in the Loan Agreements for the
applicable Loan Asset, and in any case that “Unrestricted Cash” or such
comparable definition is not defined in such Loan Agreement, all cash available
for use for general corporate purposes and not held in any reserve account or
legally or contractually restricted for any particular purposes or subject to
any lien (other than blanket liens permitted under or granted in accordance with
such Loan Agreement).

 

“USA PATRIOT Act” has the meaning assigned to that term in the definition of
“Anti-Money Laundering Laws”.

 

“Unsecured Bond” means a debt security that is unsecured and may be
contractually subordinated in right of payment to secured debt of the Obligor
but that (i) is not convertible to equity, (ii) provides for full payment of
interest and principal in cash, and (iii) has an original term to maturity of no
longer than seven years.

 

“Valuation Date” means any date on which a Borrowing Request is made under the
Facility and the last Business Day of each Valuation Period.

 

“Valuation Period” means (i) for Priced Loan Assets each calendar month and (ii)
for Loan Assets other than Priced Loan Assets no less than once in each
three-month period, in each case as reported on the relevant month-end Servicing
Report; provided that prior to obtaining an external valuation for any new asset
for which no Observable Market Price is available, such assets value shall be
set at its Initial Assigned Value.

 

“Valuation Standard” means a standard that will be satisfied if an Approved
Valuation Firm uses one or a combination of methodologies generally acceptable
in the market to derive a fair assessment of the current market value of an
Eligible Loan Asset; provided that such assessment shall take into
consideration, but not be limited to, the following:

 

(a)       the financial performance and outlook of the Obligor of such Eligible
Loan Asset;

 

(b)       a fundamental analysis which may be based on discounted cash flow, a
multiples-based approach based on comparable companies in the relevant sector or
another generally accepted methodology for valuing companies in the relevant
sector;

 

(c)       the current market environment (e.g., quoted trading levels on the
Eligible Loan Asset (if available), the relative trading levels and yields for
debt instruments of comparable companies and any relevant middle market
indices); and

 

(d)       any facts and circumstances that constitute the basis for a Value
Adjustment Event with respect to such Eligible Loan Asset.

 



40 

 

 

“Value Adjustment Event” means the occurrence of any one or more of the
following events after the related Cut-Off Date with respect to any Loan Asset:

 

(a)       either (i) an Obligor payment default under such Loan Asset that
continues beyond any grace period thereunder or (ii) an event of default has
been declared and the loan obligations of the Obligor have been accelerated
under the related Loan Agreement (unless rescinded);

 

(b)       a default as to all or any portion of one or more payments of
principal or interest has occurred in relation to any other senior or pari passu
obligation for borrowed money of the related Obligor and has not been cured for
five Business Days after the applicable due date under the related Loan
Agreement (after giving effect to any grace and/or cure periods thereunder);

 

(c)       the occurrence of a Material Modification with respect to such Loan
Asset;

 

(d)       a Bankruptcy Event with respect to the related Obligor;

 

(e)       the failure to deliver a “loan level” financial reporting package no
later than 60 days after the end of each quarter or 120 days after the end of
each fiscal year, or such greater number of days as allowed in the applicable
Loan Agreement, including any grace and/or cure periods set forth in such Loan
Agreement, but which shall in no case exceed 150 days after the end of each
fiscal year (unless waived or otherwise agreed to by the Administrative Agent in
its sole discretion);

 

(f)       either (i) the Borrower or the Collateral Manager has determined in
accordance with the Servicing Standard that such Loan Asset is not collectible,
or (ii) any principal amount due under such Loan Asset is reduced or forgiven;

 

(g)       with respect to any First Lien Loan Asset or Last Out Loan Asset
(other than an Approved Loan Asset) (i) the Senior Leverage Ratio is (x) equal
to or greater than 4.50:1.00 and (y) more than 0.50x higher than such Senior
Leverage Ratio as calculated on the applicable Cut-Off Date, or (ii) the Total
Leverage Ratio is (x) equal to or greater than 6.00:1.00 and (y) more than 0.50x
higher than such Total Leverage Ratio as calculated on the applicable Cut-Off
Date;

 

(h)       with respect to any Second Lien Loan Asset (other than an Approved
Loan Asset) the Total Leverage Ratio is (x) equal to or greater than 6.00:1.00
and (y) more than 0.50x higher than such Total Leverage Ratio as calculated on
the applicable Cut-Off Date;

 

(i)       with respect to any Middle Market Loan Asset (other than an Approved
Loan Asset) the Interest Coverage Ratio for any period of the related Obligor
with respect to such Loan Asset is less than (i) 1.50:1.00 and (ii) 85.0% of the
Interest Coverage Ratio with respect to such Loan Asset as calculated on the
applicable Cut-Off Date; or

 

(j)       with respect to any Approved Loan Asset, the breach of the ratios and
tests identified in the related Approval Notice;

 

provided, that a new event or the further deterioration of any ratio or test
identified above following the delivery of a written notice of a Value
Adjustment Event pursuant to Section 5.01(m) hereof shall constitute a separate
Value Adjustment Event for all purposes hereunder, including with respect to the
requirement to deliver a new written notice under Section 5.01(m).

 

“Volcker Rule” means Section 13 of the Bank Holding Company Act of 1956, as
amended, 12 USC § 1851 (added pursuant to Section 619 of Dodd-Frank), as
implemented by Prohibitions and Restrictions on Proprietary Trading and Certain
Interests in, and Relationships With, Hedge Funds and Private Equity Funds;
Final Rule, 79 F.R. 5536 (January 31, 2014), and together with any other rules,
regulations, interpretations and pronouncements of any Governmental Authority
with respect to the foregoing

 



41 

 

 

“Warranty Event” means, as to any Loan Asset (i) the discovery that, as of the
related Cut-Off Date, such Loan Asset did not satisfy the definition of
“Eligible Loan Asset” or there otherwise existed a breach of any representation
or warranty relating to such Loan Asset and the failure of the Borrower to cure
such breach, or cause the same to be cured, within ten days after the earlier to
occur of the Borrower’s receipt of notice thereof from the Administrative Agent
or the Borrower becoming aware thereof, (ii) the failure by the Borrower to
satisfy Section 3.02(a)(ii), Section 3.04(b) with respect to such Loan Asset, or
(iii) the failure of a Short-Term Participation Interest to be subject to an
Elevation prior to the earlier to occur of (x) 60 days of its related Cut-Off
Date, and (y) the Revolving Period End Date.

 

“Warranty Loan Asset” means any Loan Asset with respect to which a Warranty
Event has occurred.

 

“Weighted Average Advance Rate” means the weighted average Advance Rate of all
Eligible Loan Assets based on Aggregate Adjusted Balance.

 

“Weighted Average Maturity” means the weighted average maturity of all Eligible
Loan Assets based on Aggregate Outstanding Balance.

 

“Weighted Average Rating Factor” means an amount equal to (i) the sum of the
products obtained by multiplying the applicable Rating Factor by the Outstanding
Balance of each Eligible Broadly Syndicated Loan Asset, divided by (ii) the
aggregate Outstanding Balances of all Eligible Broadly Syndicated Loan Assets.

 

“Weighted Average Spread” means the weighted average cash-pay funded spread of
all Eligible Loans Assets based on Outstanding Balances.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield” means, for any Advance Outstanding, with respect to any Remittance
Period for each such Advance, the sum for each day in such Remittance Period
determined in accordance with the following formula:

 

YR x L
D

 

where:YR =          the Yield Rate applicable to such Advance during such
Remittance Period;       L =             the outstanding principal amount of
such Advance on such day; and       D =             360 or, if such Advance is a
Base Rate Advance, 365 or 366 days, as applicable;

 

provided that, (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, such distribution
becoming void or otherwise avoidable under any statutory provision or common law
or equitable action, including, any provision of the Bankruptcy Code.

 

“Yield Rate” means, for any Advance during a Remittance Period applicable to
such Advance,

 



42 

 

 

(i)       with respect to Base Rate Advances, the Base Rate plus the Applicable
Spread; and

 

(ii)       with respect to LIBOR Advances, an interest rate per annum equal to
LIBOR for such Advance during such Remittance Period plus the Applicable Spread;
provided that, if the Administrative Agent determines that a Eurodollar
Disruption Event has occurred, at the election of the Administrative Agent, the
Yield Rate shall be equal to the Base Rate plus the Applicable Spread until the
Administrative Agent determines that such Eurodollar Disruption Event has
ceased, at which time the Yield Rate shall again be equal to LIBOR for such
Advance for such date plus the Applicable Spread; provided that the Yield Rate
for the initial Remittance Period, shall reflect an interpolated rate (as
determined by the Administrative Agent in its sole good faith discretion)
reflecting the tenor of the initial Remittance Period.

 

“Zero-Coupon Obligation” means any loan that, at the time of purchase, does not
by its terms provide for the payment of cash interest.

 

Section 1.02          Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.03          Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

Section 1.04          Interpretation. In each Transaction Document, unless a
contrary intention appears:

 

(a)       the singular number includes the plural number and vice versa;

 

(b)       reference to any Person includes such Person’s successors and assigns
but only if such successors and assigns are not prohibited by the Transaction
Documents;

 

(c)       reference to any gender includes each other gender;

 

(d)       reference to day or days without further qualification means calendar
days;

 

(e)       reference to any time means New York, New York time (unless expressly
specified otherwise);

 

(f)       the term “or” is not exclusive;

 

(g)       reference to the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”;

 

(h)       reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
replaced, restated, supplemented, waived or otherwise modified from time to time
in accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

 

(i)       reference to any Applicable Law means such Applicable Law as amended,
codified, reenacted, replaced, restated, supplemented or otherwise modified from
time to time, including the rules and regulations promulgated thereunder, and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the amendment, codification, reenactment, replacement, restatement,
supplementation or other modification of such Section or other provision; and

 



43 

 

 

(j)       reference to amounts outstanding or due and owing to the Lenders, the
Administrative Agent, the Collateral Agent, the Account Bank or the Custodian
hereunder shall mean the Dollar Equivalent of such amounts, unless the context
otherwise expressly requires.

 

(k)       For purposes of calculating compliance with any tests hereunder
(including the Collateral Quality Test), the trade date (and not the settlement
date) with respect to any acquisition or disposition of a Loan Asset or
Permitted Investment shall be used by the Administrative Agent to determine
whether and when such acquisition or disposition has occurred.

 

Article II

THE FACILITY

 

Section 2.01          Revolving Note and Advances.

 

(a)       Revolving Note. Upon request by any Lender Agent, the Borrower shall
deliver to such Lender Agent a duly executed revolving note in each Currency
(collectively, the “Revolving Note”) in substantially the form of Exhibit H, in
an aggregate face amount equal to (i) in Dollars, the applicable Lender’s
Commitment, and (ii) in each other Currency, 10% of the applicable Lender’s
Commitment, and otherwise duly completed. Interest shall accrue on the Revolving
Note, and the Revolving Note shall be payable, as described herein.

 

(b)       Advances. On the terms and conditions set forth herein, by delivery of
a Notice of Borrowing to the Administrative Agent and each Lender Agent, the
Borrower may request that the Lenders make Advances from time to time on any
Business Day from the Closing Date until the end of the Revolving Period in an
aggregate amount up to the Availability at such time, (x) to the Borrower for
the purpose of originating or purchasing Eligible Loan Assets or (y) to the
Unfunded Exposure Account in an amount up to the Unfunded Exposure Amount
Shortfall; provided that with respect to an Advance proposed to be funded in
connection with the addition of a Loan Asset to the Collateral Portfolio (i)
such Advance results in Collateral Quality Maintenance, and (ii) if such Loan
Asset is a Foreign Currency Loan Asset, the proposed Advance shall be a Foreign
Currency Advance. Other than pursuant to Section 2.02(f), under no circumstances
shall any Lender be required to make any Advance if after giving effect to such
Advance and the addition to the Collateral Portfolio of the Eligible Loan Assets
being originated or acquired by the Borrower using the proceeds of such Advance,
(i) an Event of Default is Continuing or would result therefrom or an Unmatured
Event of Default is Continuing or would result therefrom or (ii) the aggregate
Advances Outstanding would exceed the Maximum Availability. Notwithstanding
anything to the contrary herein, no Lender shall be obligated to provide the
Borrower (or to the Unfunded Exposure Account, if applicable) with aggregate
funds in connection with an Advance that would exceed such Lender’s unused
Commitment then in effect.

 

(c)       Notations on Revolving Note. Each Lender Agent is hereby authorized to
enter on a schedule attached to its applicable Revolving Note with respect to
each applicable Lender a notation (which may be computer generated) with respect
to each Advance made by the applicable Lender of: (i) the date and principal
amount thereof, and (ii) each repayment of principal thereof, and, if consistent
with the information recorded in the Register, any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded,
absent manifest error. The failure of any Lender Agent to make any such notation
on the schedule attached to any Revolving Note shall not limit or otherwise
affect the obligation of the Borrower to repay the Advances in accordance with
their respective terms as set forth herein.

 



44 

 

 

Section 2.02          Procedure for Advances.

 

(a)       On any Business Day during the Revolving Period, the Lenders will make
Advances at the request of the Borrower, subject to and in accordance with the
terms and conditions of Section 2.01 and this Section 2.02 and subject to the
provisions of Article III hereof.

 

(b)       For each Advance, the Borrower shall deliver an irrevocable written
notice in the form of a Notice of Borrowing to the Administrative Agent and each
Lender Agent, with a copy to the Collateral Agent and the Custodian, no later
than (i) 10:00 a.m. at the same Business Day on which such Advance is to be made
with respect to a Base Rate Advance, (ii) 11:00 a.m. at least three Business
Days before the Business Day on which such Advance is to be made with respect to
a Foreign Currency Advance, and (iii) 11:00 a.m. at least two Business Days
before the Business Day on which such Advance is to be made with respect to any
other LIBOR Advance; provided that, if such Notice of Borrowing is delivered
later than time set forth above on a Business Day, such Notice of Borrowing
shall be deemed to have been received on the following Business Day. Each Notice
of Borrowing shall include a duly completed Borrowing Base Certificate (updated
to the date such Advance is requested and giving pro forma effect to the Advance
requested and the use of the proceeds thereof) and the current Loan Tape, and
shall specify:

 

(i)        the aggregate amount of such Advance, which amount shall not cause
the Advances Outstanding to exceed the Borrowing Base; provided that, the amount
of such Advance must be at least equal to $250,000;

 

(ii)       the proposed date of such Advance;

 

(iii)      the proposed Type and Currency of such Advance;

 

(iv)      a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied;

 

(v)       with respect to an Advance proposed to be funded in connection with
the Pledge of a Loan Asset,

 

(1)       a written certification of the Borrower demonstrating that such
Advance resulted in, or results in, Collateral Quality Maintenance, determined
as of the proposed Cut-Off Date; and

 

(2)       if such Loan Asset is a Foreign Currency Loan Asset, a calculation of
the Foreign Currency Excess Tests after giving effect to such Advance.

 

(vi)      the amount of cash that will be funded by the Transferor into the
Unfunded Exposure Account in connection with any Revolving Loan Asset or Delayed
Drawdown Loan Asset funded by such Advance, if applicable; and

 

(vii)     whether such Advance should be remitted to the Principal Collection
Subaccount or the Unfunded Exposure Account.

 

On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with instructions
received from the Administrative Agent, either (x) make available to the
Administrative Agent and the Administrative Agent shall make available to the
Borrower, in same day funds, an amount equal to such Lender’s Pro Rata Share of
such Advance, by payment into the account which the Borrower has designated in
writing or (y) remit in same day funds an amount equal to such Lender’s Pro Rata
Share of such Advance into the Unfunded Exposure Account, as applicable;
provided that, with respect to an Advance funded pursuant to Section 2.02(f),
each Lender shall remit the Advance equal to such Lender’s Pro Rata Share of the
Unfunded Exposure Amount Shortfall in same day funds to the Unfunded Exposure
Account, and provided, further, that in no event shall the Administrative Agent
have any obligation to fund any Lender’s Pro Rata Share of an Advance not funded
by a Lender hereunder.

 



45 

 

 

(c)       Each Advance shall bear interest at the Yield Rate; provided that the
Borrower hereby requests that the Lenders convert any Base Rate Advance into a
LIBOR Advance as soon as practicable (and, unless Eurodollar Disruption Event
has occurred, in any event within three Business Days) of Advance Date for such
Base Rate Advance, and the Administrative Agent agrees to provide the Borrower
will prompt notice of such conversion.

 

(d)       Subject to Section 2.17 and the other terms, conditions, provisions
and limitations set forth herein (including the payment of the Call Protection
Payment, as applicable), the Borrower may borrow, repay or prepay and reborrow
Advances without any penalty, fee or premium on and after the Closing Date and
prior to the end of the Revolving Period; provided that the repayment of any
Foreign Currency Advance shall be made solely in such Foreign Currency.

 

(e)       A determination by the Administrative Agent of the existence of any
Eurodollar Disruption Event (any such determination to be communicated to the
Borrower by written notice from the Administrative Agent promptly after the
Administrative Agent learns of such event), or of the effect of any Eurodollar
Disruption Event on its making or maintaining any Advance at LIBOR, shall be
conclusive absent manifest error.

 

(f)       Notwithstanding anything to the contrary herein (including, the
occurrence of an Event of Default (other than the occurrence of a Bankruptcy
Event with respect to the Borrower) or the existence of an Unmatured Event of
Default or a Borrowing Base Deficiency), if, upon the occurrence of an Event of
Default or on the last day of the Revolving Period an Unfunded Exposure Amount
Shortfall exists, the Borrower shall request an Advance in the amount of such
Unfunded Exposure Amount Shortfall. Following receipt of a Notice of Borrowing
(which shall specify the account details of the Unfunded Exposure Account where
the funds will be made available), each Lender shall fund its Pro Rata Share of
such Unfunded Exposure Amount Shortfall in accordance with Section 2.02(b),
notwithstanding anything to the contrary herein (including, the Borrower’s
failure to satisfy any of the conditions precedent set forth in Section 3.02)
other than an Event of Default related to a Bankruptcy Event with respect to the
Borrower.

 

(g)       The obligation of each Lender to remit its Pro Rata Share of any
Advance shall be several from that of each other Lender and the failure of any
Lender to so make such amount available to the Borrower shall not relieve any
other Lender of its obligation hereunder.

 

Section 2.03          Determination of Yield. The Administrative Agent shall
determine the Yield for all Advances (including unpaid Yield related thereto, if
any, due and payable on a prior Payment Date) to be paid by the Borrower on each
Payment Date for the related Remittance Period and shall advise the Collateral
Agent and the Borrower thereof on or prior to the third Business Day prior to
such Payment Date.

 

Section 2.04          Remittance Procedures. On the Business Day immediately
prior to each Payment Date, the Borrower shall instruct the Collateral Agent
(and the Collateral Agent shall instruct the Account Bank) and, if the Borrower
fails to do so, the Administrative Agent may instruct the Collateral Agent (and
the Collateral Agent shall instruct the Account Bank), to apply funds on deposit
in the Collection Account as described in this Section 2.04; provided that, at
any time after delivery of Notice of Exclusive Control, the Administrative Agent
shall instruct the Collateral Agent (and the Collateral Agent shall instruct the
Account Bank) to apply funds on deposit in the Collection Account as described
in this Section 2.04.

 



46 

 

 

(a)          Interest Payments prior to Termination Date. Prior to the
Termination Date, on each Payment Date the Collateral Agent shall (as directed
pursuant to the first paragraph of this Section 2.04) transfer Interest
Collections held by the Account Bank in the Payment Account to the following
Persons in the following amounts, calculated as of the most recent Determination
Date, and priority:

 

(i)        first, to the Borrower (or at the Borrower’s election and on its
behalf and with prior written notice to the Collateral Agent (which notice may
be set forth in the applicable Servicing Report) and to the extent permitted
under the Borrower’s Constituent Documents, to FSIC (as the sole holder of its
membership interests), in respect of Taxes, registration and filing fees then
due and owing by the Borrower (or FSIC (as the sole holder of its membership
interests)) that are attributable solely to the operations of the Borrower;
provided that, amounts payable with respect to Taxes, registration and filing
fees pursuant to this clause (i) (and Section 2.04(b)(i) and (c)(i), if
applicable) during any one year shall not, individually or in the aggregate,
exceed 4.0% of the Borrower’s taxable income for such year;

 

(ii)       second, to payment of accrued and unpaid fees and expenses payable to
the Account Bank, the Collateral Agent or the Custodian pursuant to the Account
Bank and Custodian Fee Letter;

 

(iii)      third, to FSIC for application to the RIC Distributions;

 

(iv)      fourth, to payment of accrued and unpaid Collateral Management
Expenses; provided that, the aggregate amounts payable under this clause (iv)
shall not exceed the Collateral Management Expense Cap;

 

(v)       fifth, to the payment of accrued and unpaid Administrative Agent
Expenses;

 

(vi)       sixth, to the Collateral Manager, in respect of any expenses owed to
the Collateral Manager (which expenses were not reimbursed to the Collateral
Manager or the Transferor by the related Obligors); provided that, amounts
payable to the Collateral Manager in respect of such expenses pursuant to this
clause (vi) (and Section 2.04(b)(i) and (c)(iv), if applicable) shall not, in
the aggregate, exceed $25,000 for the three-month period immediately preceding
such Determination Date;

 

(vii)     seventh, pro rata, in accordance with the amounts due under this
clause (vii), to each Lender Agent, for the account of the applicable Lender,
all Yield, Undrawn Fees, Breakage Fees and Increased Costs, that are accrued and
unpaid as of the last day of the related Remittance Period;

 

(viii)    eighth, to the Collateral Manager, in payment in full of all accrued
and unpaid Management Fees;

 

(ix)       ninth, pro rata, to each Lender Agent (for the account of the
applicable Lender) and the Administrative Agent, as applicable, all accrued and
unpaid fees, expenses (including reasonable and documented attorneys’ fees,
costs and expenses) and indemnity amounts payable by the Borrower to the
Administrative Agent, any Lender Agent or any Lender under the Transaction
Documents;

 

(x)        tenth, after the end of the Revolving Period, to the extent not paid
pursuant to Section 2.04(b)(iv), to the Unfunded Exposure Account in an amount
necessary to cause the amount on deposit in the Unfunded Exposure Account to
equal the Unfunded Exposure Amount Shortfall;

 



47 

 

 

(xi)       eleventh, to pay the Advances Outstanding up to the amount required
to eliminate any outstanding Borrowing Base Deficiency, on a pro forma basis
after giving effect to all payments set forth in clauses (i) through (x) above;

 

(xii)      twelfth, to pay the Foreign Currency Required Reduction Amount, on a
pro forma basis after giving effect to all payments set forth in clauses (i)
through (xi) above;

 

(xiii)     thirteenth, to pay the Advances Outstanding, together with any
applicable Call Protection Payment not paid pursuant to Section 2.04(b)(vi), in
connection with any complete refinancing or termination of this Agreement in
accordance with Section 2.17(b);

 

(xiv)     fourteenth, to pay any other amounts due (other than with respect to
the repayment of Advances Outstanding) under this Agreement and the other
Transaction Documents;

 

(xv)      fifteenth, to the Collateral Manager, to the extent not previously
paid, in respect of all accrued and unpaid Collateral Management Additional
Expenses;

 

(xvi)     sixteenth, to Administrative Agent for distribution to each Lender
Agent for the account of the applicable Lender, to pay the Advances Outstanding
in connection with any voluntary prepayment of Advances hereunder in accordance
with Section 2.17(b); and

 

(xvii)    seventeenth, to the Borrower, or at the Borrower’s election either (x)
to the Principal Collection Subaccount, or (y) with prior written notice to the
Collateral Agent (which notice may be set forth in the applicable Servicing
Report) and to the extent permitted under the Borrower’s Constituent Documents,
to FSIC (as the sole holder of its membership interests), any remaining amounts.

 

(b)       Principal Payments prior to the Revolving Period End Date. Prior to
the Revolving Period End Date, on each Payment Date the Collateral Agent shall
(as directed pursuant to the first paragraph of this Section 2.04) transfer
Principal Collections held by the Account Bank in the Payment Account to the
following Persons in the following amounts, calculated as of the most recent
Determination Date, and priority:

 

(i)        first, to pay amounts due under Section 2.04(a)(i) through (vii), to
the extent not paid thereunder;

 

(ii)       second, to pay the Advances Outstanding up to the amount required to
eliminate any outstanding Borrowing Base Deficiency;

 

(iii)      third, to pay the Advances Outstanding (in the applicable Foreign
Currency) in an amount equal to the Foreign Currency Required Reduction Amount;

 

(iv)      fourth, at the discretion of the Borrower, to the Unfunded Exposure
Account in an amount necessary to cause the amount on deposit in the Unfunded
Exposure Account to equal the Unfunded Exposure Amount Shortfall;

 

(v)       fifth, to the payment of any Collateral Management Expenses to the
extent not paid pursuant to Section 2.04(a)(iv);

 

(vi)      sixth, to pay any other amounts due under this Agreement and the other
Transaction Documents;

 



48 

 

 

(vii)      seventh, to the Collateral Manager, to the extent not previously
paid, in respect of all accrued and unpaid Collateral Management Additional
Expenses;

 

(viii)    eighth, to Administrative Agent for distribution to each Lender Agent
for the account of the applicable Lender, to pay the Advances Outstanding in
connection with any voluntary prepayment of Advances hereunder in accordance
with Section 2.17(b); and

 

(ix)       ninth, so long as the Borrower is in compliance with the Interest
Coverage Test, to the Borrower or, at the option of the Borrower, or at the
Borrower’s election and with prior written notice to the Collateral Agent (which
notice may be set forth in the applicable Servicing Report), to FSIC (as the
sole holder of its membership interests), any remaining amounts.

 

(c)       Payments Upon the Occurrence of the Revolving Period End Date. Upon
the occurrence of the Revolving Period End Date or, in any case, after the
declaration or automatic occurrence of the Termination Date, on each Payment
Date thereafter the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer collected funds held by the Account
Bank in the Collection Account to the Payment Account for distribution to the
following Persons in the following amounts, calculated as of the prior Business
Day, and priority:

 

(i)        first, to the Borrower (or at the Borrower’s election and on its
behalf and with prior written notice to the Collateral Agent (which notice may
be set forth in the applicable Servicing Report), to FSIC (as the sole holder of
its membership interests) and to the extent permitted under the Borrower’s
Constituent Documents, in respect of Taxes (including the New York City
unincorporated business tax, but excluding all other income taxes), registration
and filing fees then due and owing by the Borrower (or FSIC) that are
attributable solely to the operations of the Borrower; provided that, amounts
payable with respect to Taxes, registration and filing fees pursuant to this
clause (i) (and Section 2.04(a)(i) and (b)(i), if applicable) during any one
year shall not, individually or in the aggregate, exceed 4.0% of the Borrower’s
taxable income for such year, as computed for the purposes of the New York City
unincorporated business tax;

 

(ii)       second, to payment of accrued and unpaid fees and expenses payable to
the Account Bank, the Collateral Agent or the Custodian pursuant to the Account
Bank and Custodian Fee Letter;

 

(iii)      third, if the Termination Date has not occurred, to FSIC for
application to the RIC Distributions;

 

(iv)      fourth, to the payment of accrued and unpaid Collateral Management
Expenses, in an amount not to exceed the Collateral Management Expense Cap;

 

(v)       fifth, to the payment of accrued and unpaid Administrative Agent
Expenses;

 

(vi)      sixth, to the Administrative Agent for distribution to each Lender
Agent for the account of the applicable Lender, as applicable, all accrued and
unpaid fees, expenses (including reasonable and documented attorneys’ fees,
costs and expenses) and indemnity amounts payable by the Borrower to the
Administrative Agent, any Lender Agent or any Lender under the Transaction
Documents;

 

(vii)     seventh, if the Termination Date has not occurred, to the Unfunded
Exposure Account in an amount necessary to cause the amount on deposit in the
Unfunded Exposure Account to equal the Unfunded Exposure Amount Shortfall;

 



49 

 

 

(viii)    eighth, to pay the Advances Outstanding, and any applicable Call
Protection Payment, until paid in full;

 

(ix)       ninth, if the Termination Date has occurred, to FSIC for application
to the RIC Distributions;

 

(x)        tenth, to the payment of all accrued and unpaid Collateral Management
Additional Expenses;

 

(xi)       eleventh, to the Collateral Manager, in payment in full of all
accrued and unpaid Management Fees;

 

(xii)      twelfth, to pay any other amounts due under this Agreement and the
other Transaction Documents;

 

(xiii)     thirteenth, so long as the Borrower is in compliance with the
Interest Coverage Test, to the Borrower or, at the option of the Borrower, or at
the Borrower’s election and with prior written notice to the Collateral Agent
(which notice may be set forth in the applicable Servicing Report), to FSIC (as
the sole holder of its membership interests), any remaining amounts.

 

(d)       Unfunded Exposure Account. At any time prior to an Event of Default
that is Continuing or the Termination Date, the Borrower may withdraw funds on
deposit in the Unfunded Exposure Account for the sole purpose of funding draw
requests of the relevant Obligors under any Revolving Loan Asset or Delayed
Drawdown Loan Asset; provided that, any such withdrawal shall not create any
Borrowing Base Deficiency; provided that the Borrower shall deliver to the
Administrative Agent within three Business Days after any such withdrawal a
notice of such withdrawal (including the amount thereof) and a certificate
stating that no Unmatured Event of Default or Event of Default or Borrowing Base
Deficiency is Continuing. At any time prior to the occurrence of an Event of
Default that is Continuing or the Termination Date, the Borrower (or, after
delivery of a Notice of Exclusive Control, the Administrative Agent) may cause
any amounts on deposit in the Unfunded Exposure Account that exceed (i) the
aggregate of all Unfunded Exposure Equity Amounts prior to the end of the
Revolving Period and (ii) the Unfunded Exposure Amount Shortfall after the end
of the Revolving Period, in each case, to be deposited into the Principal
Collection Subaccount as Principal Collections.

 

(e)       Insufficiency of Funds. The parties hereto hereby agree that if funds
on deposit in the Payment Account are insufficient to pay any amounts due and
payable on a Payment Date or otherwise, the Borrower shall nevertheless remain
responsible for, and shall pay when due, all amounts payable under this
Agreement and the other Transaction Documents in accordance with the terms of
this Agreement and the other Transaction Documents. The parties further agree
that distributions or other amounts that may be distributed by the Borrower to
FSIC (as the sole holder of its membership interests) are fully subordinated and
junior to the Obligations of the Borrower to the Secured Parties. In the event
the Borrower is subject to a Bankruptcy Event, any claim that the Borrower or
the holders of any membership interest in the Borrower may have with respect to
such distributions shall, notwithstanding anything to the contrary herein and
notwithstanding any objection to, or rescission of, such filing, be fully
subordinate in right of payment to the Obligations of the Borrower to the
Secured Parties. The foregoing sentence and the provisions of this Section 2.04
shall constitute a “subordination agreement” within the meaning of Section
510(a) of the Bankruptcy Code.

 

(f)       Repayment of Obligations. Notwithstanding anything to the contrary
contained herein, the Borrower shall repay the Advances Outstanding, all accrued
and unpaid Yield, any Breakage Fees, Increased Costs, all accrued and unpaid
reasonable out-of-pocket costs and expenses of the Administrative Agent, Lender
Agents and Lenders and all other Obligations (other than unmatured contingent
indemnification obligations) in full on the Termination Date according to the
order of priority set forth in this Section 2.04.

 



50 

 

 

Section 2.05          Instructions to the Collateral Agent and the Account Bank.
All instructions and directions given to the Collateral Agent or the Account
Bank by the Borrower or the Administrative Agent pursuant to Section 2.04 shall
be in writing (including instructions and directions transmitted to the
Collateral Agent or the Account Bank by telecopy or e-mail), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of
Section 2.04. Subject to the remainder of this Section 2.05, the Collateral
Agent and the Account Bank may conclusively rely on such instructions and
directions. The Borrower shall immediately transmit to the Administrative Agent
by telecopy or e-mail a copy of all instructions and directions given to the
Collateral Agent or the Account Bank by such party pursuant to Section 2.04
substantially currently with the delivery thereof. The Administrative Agent
shall transmit to the Borrower by telecopy or e-mail a copy of all instructions
and directions given to the Collateral Agent or the Account Bank by the
Administrative Agent pursuant to Section 2.04 substantially currently with the
delivery thereof. If either the Collateral Agent or the Administrative Agent
disagrees with the computation of any amounts to be paid or deposited by the
Borrower under Section 2.04 or otherwise pursuant to this Agreement, or upon
their respective instructions, it shall so notify the Borrower and the
Collateral Agent in writing and in reasonable detail to identify the specific
disagreement. If such disagreement cannot be resolved within two Business Days,
the determination of the Administrative Agent as to such amounts shall be
conclusive and binding on the parties hereto absent manifest error. In the event
the Collateral Agent or the Account Bank receives instructions from the Borrower
(or the Collateral Manager on the Borrower’s behalf) which conflict with any
instructions received from the Administrative Agent, the Collateral Agent or the
Account Bank, as applicable, shall rely on and follow the instructions given by
the Administrative Agent.

 

Section 2.06          Borrowing Base Deficiency Payments and Foreign Currency
Required Reduction Amounts.

 

(a)       In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within five Business Days from the date of such Borrowing Base
Deficiency, eliminate such Borrowing Base Deficiency in its entirety by
effecting one or more (or any combination) of the following actions in order to
eliminate such Borrowing Base Deficiency at such time: (i) deposit cash in
Dollars into the Principal Collection Subaccount, (ii) repay Advances
Outstanding (together with any Breakage Fees in respect of the amount so
prepaid), or (iii) Pledge additional Eligible Loan Asset.

 

(b)       In addition to any other obligation of the Borrower to cure a Foreign
Currency Excess Exposure pursuant to the terms of this Agreement, if, on any day
prior to the Collection Date, a Foreign Currency Excess Exposure exists (whether
as stated in a Servicing Report or pursuant to a calculation made by the
Administrative Agent and provided to the Borrower from time to time), then the
Borrower shall, within five Business Days from the date of such Foreign Currency
Excess Exposure, eliminate such Foreign Currency Excess Exposure in its entirety
by effecting one or more (or any combination) of the following actions in an
amount equal to the Foreign Currency Required Reduction Amount: (i) deposit cash
in the applicable Currency into the Principal Collection Subaccount, (ii) repay
Advances Outstanding in the applicable Currency (together with any Breakage Fees
in respect of the amount so prepaid), or (iii) Pledge additional Eligible Loan
Asset.

 



51 

 

 

(c)       No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances Outstanding or Pledge of additional Eligible Loan Assets
pursuant to Section 2.06(a) or (b), the Borrower shall deliver (i) to the
Administrative Agent (with a copy to the Collateral Agent and the Custodian)
notice of such repayment or Pledge and a duly completed Borrowing Base
Certificate, updated to the date such repayment or Pledge is being made and
giving pro forma effect to such repayment or Pledge, and (ii) to the
Administrative Agent, if applicable, a description of any Eligible Loan Asset
and each Obligor of such Eligible Loan Asset to be Pledged and added to the
updated Loan Tape. Any notice pertaining to any repayment or any Pledge pursuant
to this Section 2.06 shall be irrevocable.

 

(d)       Until such time as any Borrowing Base Deficiency or a Foreign Currency
Excess Exposure has been cured in full and no other Event of Default or
Unmatured Event of Default is Continuing, the Borrower shall not request the
right to transfer (by sale, dividend, distribution or otherwise), and the
Administrative Agent and Collateral Agent shall not grant the release of Lien or
the transfer of any Eligible Loan Asset from the Collateral Portfolio.

 

Section 2.07          Substitution and Sale of Loan Assets; Affiliate
Transactions.

 

(a)       Substitutions. The Borrower may during the Revolving Period replace
any Loan Asset with an Eligible Loan Asset so long as on the Loan Asset Transfer
Date (i) each of the conditions set forth in Section 2.07(f) have been satisfied
in full and the Borrower shall have delivered a certificate to the
Administrative Agent, dated the Loan Asset Transfer Date, stating such
conditions have been so satisfied, and (ii) the Borrower Pledges (in accordance
with all of the terms and provisions contained herein) a Substitute Eligible
Loan Asset.

 

(b)       Discretionary Sales. The Borrower may during the Revolving Period sell
Loan Assets to Persons, including the Transferor and Affiliates thereof (a
“Discretionary Sale”) so long as on the Loan Asset Transfer Date (i) each of the
conditions set forth in Section 2.07(f) have been satisfied in full and the
Borrower shall have delivered a certificate to the Administrative Agent, dated
the Loan Asset Transfer Date, stating such conditions have been so satisfied,
(ii) the purchase price in cash and cash equivalents from the Transferor
deposited in the Collection Account with respect to such Discretionary Sale is
at least equal to the Adjusted Balance for such Loan Asset and otherwise
complies with the pricing requirements set forth in Section 2.07(f) below,
(iii) 100% of the net proceeds of such Discretionary Sale (in the same Currency
as such Loan Asset) shall be deposited into the Collection Account to be
disbursed in accordance with Section 2.04 hereof, and (iv) such sale shall be on
terms and conditions not materially less favorable to the Borrower than could be
obtained on an arm’s-length basis from unrelated third parties.

 

(c)       Repurchase or Substitution of Warranty Loan Assets. If on any day a
Loan Asset is (or becomes) a Warranty Loan Asset, no later than 10 days
following the earlier of knowledge by the Borrower of such Loan Asset becoming a
Warranty Loan Asset or receipt by the Borrower from the Administrative Agent of
written notice thereof, the Borrower shall either:

 

(i)       make a deposit to the Collection Account (for allocation pursuant to
Section 2.04) in immediately available funds in an amount (and in the same
Currency as such Warranty Loan Asset) equal to the sum of (x) (1) the Initial
Assigned Value of such Loan Asset as of the date of its addition into the
Collateral Portfolio, multiplied by (2) the Outstanding Balance of such Loan
Asset, plus on such amount, interest from the Cut-Off Date at the Yield Rate,
plus (y) any reasonable out-of-pocket expenses or fees with respect to such Loan
Asset and costs and damages incurred by the Administrative Agent or by any
Lender in connection with any violation by such Loan Asset of any predatory or
abusive lending law which is an Applicable Law (a notification regarding the
amount of such expenses or fees to be provided by the Administrative Agent to
the Borrower); provided that, (A) the Administrative Agent shall have the right
to determine whether the amount so deposited is sufficient to satisfy the
foregoing requirements and (B) the deposit of such funds into the Collection
Account may result from the sale of such Warranty Loan Asset pursuant to Section
2.07(b); or

 



52

 

 

(ii)      with the prior written consent of the Administrative Agent, in its
sole discretion, substitute for such Warranty Loan Asset a Substitute Eligible
Loan Asset; provided that any proposed substitution during such 10 day period
must become effective prior to the Revolving Period End Date.

 

(d)       Lien Release Dividend. The Borrower may during the Revolving Period
dividend to the Transferor one or more Loan Assets or portions thereof (each, a
“Lien Release Dividend”) so long as on the Loan Asset Transfer Date each of the
conditions set forth in Section 2.07(f) have been satisfied in full and the
Borrower shall have delivered a certificate to the Administrative Agent, dated
the Loan Asset Transfer Date, stating such conditions have been so satisfied.

 

(e)       Release of Lien. Upon:

 

(i)        the delivery by the Borrower of a Substitute Eligible Loan Asset
pursuant to a Substitution under Section 2.07(a) and the fulfillment of the
other terms and conditions set forth in Section 2.07(f), (g) and (h);

 

(ii)       the deposit of the purchase price in cash into the Collection Account
pursuant to a Discretionary Sale set forth in Section 2.07(b) and the
fulfillment of the other terms and conditions set forth in Section 2.07(f), (g)
and (h);

 

(iii)      the deposit of the amounts set forth in Section 2.07(c)(i) in cash
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Loan Asset under Section 2.07(c)(ii) and
the fulfillment of the other terms and conditions set forth in Section 2.07(f),
(g) and (h); and

 

(iv)      the dividend of each Loan Asset subject to a Lien Release Dividend,
and the fulfillment of the other terms and conditions set forth in Section
2.07(f), (g) and (h);

 

(each such date of fulfillment, a “Release Date”), such Loan Asset and related
Portfolio Assets shall be removed from the Collateral Portfolio and, as
applicable, the Substitute Eligible Loan Asset and related Portfolio Assets
shall be included in the Collateral Portfolio. On the Release Date of each
subject Loan Asset, the Collateral Agent, for the benefit of the Secured
Parties, shall automatically and without further action be deemed to release to
the Borrower, without recourse, representation or warranty of any kind or
nature, all the right, title and interest and any Lien of the Collateral Agent,
for the benefit of the Secured Parties in, to and under such Loan Asset and any
related Portfolio Assets and all future monies due or to become due with respect
thereto.

 

(f)       Conditions to Sales, Substitutions; Repurchases and Dividends. Any
proposed Loan Asset Transfer shall be subject to the satisfaction of the
following conditions (as certified in writing to the Administrative Agent and
Collateral Agent by the Borrower):

 

(i)        both immediately prior to and immediately following the proposed Loan
Asset Transfer Date, the representations and warranties contained in Sections
4.01 and 4.02 hereof shall continue to be correct in all respects (except to the
extent relating to an earlier date, in which case such representations and
warranties shall continue to be correct in all material respects as of such
earlier date);

 



53

 

 

(ii)       no Unmatured Event of Default or Event of Default is Continuing and
no event will result from such Loan Asset Transfer, which constitutes an
Unmatured Event of Default or Event of Default;

 

(iii)      immediately following such Loan Asset Transfer no Borrowing Base
Deficiency or Foreign Currency Excess Exposure shall exist and the Borrower
shall deliver to the Administrative Agent a Borrowing Base Certificate
(including a calculation of the Borrowing Base, the Maximum Availability, the
Collateral Quality Tests and the Foreign Currency Excess Tests after giving
effect to such Lien Release Dividend) and a current Loan Tape, each dated the
Loan Asset Transfer Date;

 

(iv)      such Loan Asset Transfer results in Collateral Quality Maintenance;

 

(v)       the Borrower shall have obtained all authorizations, consents and
approvals required to effectuate the Loan Asset Transfer and such Loan Asset
Transfer shall be in compliance with Applicable Law and may not (A) be made with
the intent to hinder, delay or defraud any creditor of the Borrower or (B) leave
the Borrower, immediately after giving effect to the Loan Asset Transfer, not
Solvent;

 

(vi)      with respect to any Warranty Loan Asset, the Borrower shall have made
a claim under Section 6.1 of the Purchase and Contribution Agreement for a
repurchase therefor;

 

(vii)     the Borrower shall have paid the reasonable legal fees and expenses of
the Administrative Agent, each Lender, each Lender Agent, Collateral Agent and
the Custodian in connection with any such Loan Asset Transfer (including
expenses incurred in connection with the release of the Lien of the Collateral
Agent on behalf of the Secured Parties in the Loan Asset in connection with such
Loan Asset Transfer);

 

(viii)    no selection procedures adverse to the interests of the Administrative
Agent, the Lender Agents or the Lenders were utilized by the Borrower or the
Collateral Manager in the selection of the Loan Assets subject to a Loan Asset
Transfer;

 

(ix)       the Loan Asset Transfer is in compliance with all other terms of this
Agreement, including clauses (g) and (h) below;

 

(x)       any repayment of Advances Outstanding in connection with any Loan
Asset Transfer shall comply with the requirements set forth in Section 2.17; and

 

(xi)       The Borrower shall have given the Administrative Agent, with a copy
to the Collateral Agent and the Custodian, written notice on the same of the
proposed Loan Asset Transfer setting forth a list specifying all Loan Assets or
portions thereof subject to the Loan Asset Transfer, the proposed Loan Asset
Transfer Date and otherwise the in the form of Exhibit I hereto (a “Notice of
Loan Asset Transfer”); provided, if a Notice of Borrowing is then outstanding,
the Borrower shall, prior to the related Advance Date, update such Notice of
Borrowing, together with all documents required to be delivered under Section
3.02(a)(i) in a manner that reflects the effectuation of the proposed Loan Asset
Transfer.

 

(g)       Affiliate Transactions. Notwithstanding anything to the contrary set
forth herein or in any other Transaction Document, the Borrower shall not
transfer to the Transferor or to Affiliates of the Transferor, and the Borrower
shall not grant to the Transferor or any Affiliate thereof a right or ability to
purchase, except in the case of repurchases of Loan Assets by the Transferor
pursuant to Section 6.1 of the Purchase and Contribution Agreement or
substitutions of Loan Assets pursuant to Section 6.2 of the Purchase and
Contribution Agreement, the Loan Assets of the Borrower without the prior
written consent of the Administrative Agent (except as permitted in Section
2.07(b) or with respect to repurchases pursuant to Section 2.07(c)), and any
such transactions shall be on terms and conditions not materially less favorable
to the Borrower than could be obtained on an arm’s-length basis from unrelated
third parties (or, in the case of Loan Assets transferred by the Borrower to the
Transferor or an Affiliate thereof without the approval of the Administrative
Agent, the purchase price therefor shall be no less than the Assigned Value, in
each case on terms and conditions not materially less favorable to the Borrower
than could be obtained on an arm’s-length basis from unrelated third parties).

 



54

 

 

(h)       Limitations on Sales and Substitutions.

 

(i)        Affiliates. The Outstanding Balance of all Loan Assets (other than
Warranty Loan Assets) substituted pursuant to Section 2.07(a), sold to the
Transferor or an Affiliate thereof pursuant to Section 2.07(b) or released
pursuant to a Lien Release Dividend pursuant to Section 2.07(g) during any
Trading Measurement Period shall not exceed 35% of the Total Borrower
Capitalization calculated for such Trading Measurement Period; provided, that
any sale or release of a Loan Asset to an Affiliate of the Transferor within 90
days of its related Cut-Off Date shall be excluded from the foregoing threshold.

 

(ii)       [Intentionally Omitted].

 

(iii)      [Intentionally Omitted].

 

(iv)      True Sale; True Contribution. Notwithstanding anything in this Section
2.07, the Borrower shall not, and the Collateral Manager shall not be authorized
hereunder or under the Collateral Management Agreement on the Borrower’s behalf
to, purchase, sell or substitute any Loan Asset in contravention with the
assumptions set forth in the legal opinion of (i) Clifford Chance US LLP, as
counsel to the Borrower, issued in connection with the Transaction Documents and
relating to the issues of substantive consolidation and “true sale” and “true
contribution” of the Loan Assets.

 

Section 2.08          Undrawn Fee. The Borrower shall pay on each Payment Date
during the Revolving Period and on the Payment Date immediately following the
Revolving Period End Date, in each case with respect to the most recent
Remittance Period and in accordance with Section 2.04, pro rata to the
Administrative Agent for the account of each Lender, an undrawn fee (the
“Undrawn Fee”) equal to: (i) 0.50% per annum multiplied by the Undrawn Base
Commitment Amount, plus (ii) 1.65% per annum multiplied by the Undrawn
Additional Commitment Amount. The Undrawn Fee shall be calculated utilizing the
actual number of days during the subject Remittance Period (or portion thereof
during which the Commitments were in effect) divided by 360.

 

Section 2.09          Increased Costs; Capital Adequacy.

 

(a)       If, due to either (i) the introduction of or any change that becomes
effective following the Closing Date (including, any change by way of imposition
or increase of reserve requirements) in or in the interpretation, administration
or application following the Closing Date of any Applicable Law (including, any
law or regulation resulting in any interest payments paid to any Lender under
this Agreement being subject to any Tax), in each case whether foreign or
domestic, including under Basel III or Dodd-Frank, or (ii) the compliance with
any guideline or request following the date hereof from any central bank or
other Governmental Authority (whether or not having the force of law), including
under Basel III or Dodd-Frank, there shall be any increase in the cost to the
Administrative Agent, any Lender, any Lender Agent or any Affiliate,
participant, successor or assign thereof (each of which shall be an “Affected
Party”) of agreeing to make or making, funding or maintaining any Advance (or
any reduction of the amount of any payment (whether of principal, interest, fee,
compensation or otherwise) to any Affected Party hereunder), as the case may be,
or there shall be any reduction in the amount of any sum received or receivable
by an Affected Party under this Agreement, under any other Transaction Document,
the Borrower shall, from time to time, after written demand by the
Administrative Agent (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), on behalf of such
Affected Party, pay to the Administrative Agent, on behalf of such Affected
Party, additional amounts sufficient to compensate such Affected Party for such
increased costs or reduced payments within 30 days after such demand; provided
that, the amounts payable under this Section 2.09 shall not include Indemnified
Taxes or any Excluded Taxes.

 



55

 

 

(b)       If either (i) the introduction of or any change that becomes effective
following the Closing Date in or in the interpretation, administration or
application following the Closing Date of any law, guideline, rule or
regulation, directive or request or (ii) the compliance by any Affected Party
with any law, guideline, rule, regulation, directive or request following the
Closing Date, from any central bank, any Governmental Authority or agency,
including, compliance by an Affected Party with any request or directive
regarding capital adequacy or liquidity, including under Basel III or
Dodd-Frank, has or would have the effect of reducing the rate of return on the
capital of any Affected Party, as a consequence of its obligations hereunder or
any related document or arising in connection herewith or therewith to a level
below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy or liquidity), by an amount
deemed by such Affected Party to be material, then, from time to time, after
demand by such Affected Party (which demand shall be accompanied by a statement
setting forth in reasonable detail the basis for such demand), the Borrower
shall pay the Administrative Agent on behalf of such Affected Party such
additional amounts as will compensate such Affected Party for such reduction.

 

(c)       For avoidance of doubt, in connection with the interpretation of
clause (a) and (b) of this Section 2.09, any regulatory changes, rules,
guidelines or directives under or issued in connection with Basel III or
Dodd-Frank will be considered as a “change” hereunder, and will not be treated
as having been adopted or having come into effect before the date hereof.

 

(d)       In determining any amount provided for in this Section 2.09, the
Affected Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.09, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 

(e)       Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.09 shall not constitute a waiver of such
Affected Party’s right to demand such compensation; provided that the Borrower
shall not be required to compensate an Affected Party pursuant to this Section
2.09 for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Affected Party’s intention to claim compensation
therefor (except that, if the “change” giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(f)       If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.09, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.17(b) but without the payment of any Call Protection Payment);
provided that, such option to terminate shall in no event relieve the Borrower
of paying any amounts owing pursuant to this Section 2.09 in accordance with the
terms hereof.

 



56

 

 

Section 2.10          Taxes.

 

(a)       All payments made by the Borrower under this Agreement will be made
free and clear of and without deduction or withholding for or on account of any
Taxes except to the extent required by Applicable Law. If any Taxes are required
to be withheld from any amounts payable to any Recipient, then to the extent
such Taxes are Indemnified Taxes, the amount payable to such Person will be
increased (the amount of such increase, the “Additional Amount”) such that the
net payment made under this Agreement after withholding for or on account of any
Indemnified Taxes (including, any Taxes on such increase) is not less than the
amount that would have been paid had no such deduction or withholding been made.
The foregoing obligation to pay Additional Amounts with respect to payments
required to be made by the Borrower under this Agreement will not, however,
apply with respect to Excluded Taxes.

 

(b)       The Borrower or FSIC shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent or a Lender, timely reimburse it for the payment of, any
Other Taxes.

 

(c)       Without duplication of Section 2.10(b), the Borrower shall pay on the
Payment Date pertaining to the Remittance Period in which such cost is incurred
any and all stamp, sales, excise and Other Taxes and fees payable or determined
to be payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement, the other Transaction
Documents or any other document providing liquidity support, credit enhancement
or other similar support to the Lenders in connection with this Agreement or the
funding or maintenance of Advances hereunder.

 

(d)       The Borrower will indemnify, from funds available to it pursuant to
Section 2.04 the Administrative Agent and each Lender for the full amount of
Indemnified Taxes (including Indemnified Taxes imposed on or asserted on or
attributable to amounts payable under this Section) paid or payable by, or to
the extent not paid pursuant to clause (a), required to be withheld or deducted
from a payment to, such Person and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Promptly upon having knowledge that any such Indemnified
Taxes have been levied, imposed or assessed, and promptly upon notice by the
Administrative Agent or any Lender, the Borrower shall pay such Indemnified
Taxes directly to the relevant taxing authority or governmental authority;
provided that neither the Administrative Agent nor any Lender shall be under any
obligation to provide any such notice to the Borrower. All payments in respect
of this indemnification shall be made within ten days from the date a written
invoice therefor is delivered to the Borrower. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
applicable provisions of this Agreement relating to the maintenance of a
participant register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Transaction Document, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered by the Administrative Agent to
the Borrower or the Lenders shall be conclusive absent manifest error.

 

(e)       Within 30 days after the date of any payment by the Borrower of any
Indemnified Taxes or Other Taxes (or if not practicable, as soon as practicable
thereafter), the Borrower will furnish to the Administrative Agent and the
Lender Agents at the applicable address set forth on this Agreement, appropriate
evidence of payment thereof.

 



57

 

 

(f)        (i)          If any Lender is not a United States Tax Person, such
Lender shall deliver to the Borrower, to the extent validly able to do so, with
a copy to the Administrative Agent, (x) on or prior to the date such Lender
becomes a party to this Agreement (and from time to time thereafter upon
reasonable request of the Borrower or the Administrative Agent), two (or such
other number as may from time to time be prescribed by Applicable Law) duly
completed copies of Internal Revenue Service Form W-8IMY (with appropriate
attachments thereto), W-8BEN, W-8BEN-E or Form W-8ECI (or any successor forms or
other certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law), as appropriate, to
permit the Borrower to make payments hereunder for the account of such Lender at
a reduced rate of or without deduction or withholding of United States federal
income, withholding or similar Taxes and (y) upon the obsolescence of or after
the occurrence of any event requiring a change in, any form or certificate
previously delivered pursuant to this Section 2.10(f), copies (in such numbers
as may from time to time be prescribed by Applicable Law or regulations) of such
additional, amended or successor forms, certificates or statements as may be
required under Applicable Law to permit the Borrower or the Collateral Manager
on the Borrower’s behalf to make payments hereunder for the account of such
Lender at a reduced rate of or without deduction or withholding of United States
federal income, withholding or similar Taxes.

 

(ii)       If a Lender is a United States Tax Person, such Lender shall deliver
to the Borrower, with a copy to the Administrative Agent and the Collateral
Agent, on or prior to the date such Lender becomes a party to this Agreement
(and from time to time thereafter upon reasonable request of the Borrower or the
Administrative Agent), two (or such other number as may from time to time by
prescribed by Applicable Law) duly completed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax.

 

(iii)       Each Lender shall deliver to the Borrower, the Administrative Agent
and the Collateral Agent at the time or times prescribed by Applicable Law and
at such time or times reasonably requested by the Borrower, the Administrative
Agent or the Collateral Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from any payment to such Lender.
Solely for the purposes of this clause (iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement and any non-U.S.
legislation, rules or guidance notes adopted pursuant to an intergovernmental
agreement entered into with the United States with respect to FATCA, or that
give effect to the OECD Standard for Automatic Exchange of Financial Account
Information in Tax Matters-the Common Reporting Standard, in each case to the
extent such legislation, rules and guidance notes are not materially more
onerous to comply with than FATCA.

 

(iv)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.10(f) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 



58

 

 

(g)       If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified or paid Additional Amounts pursuant to this Section 2.10, it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made or Additional Amounts paid under this
Section with respect to the Indemnified Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to any
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
Additional Amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)       Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.10 shall survive the termination of this Agreement.

 

(i)       If at any time the Borrower shall be liable for the payment of any
Additional Amounts or indemnity payments in accordance with this Section 2.10,
then the Borrower shall have the option to terminate this Agreement (in
accordance with the provisions of Section 2.17(b) but without the payment of any
Call Protection Payment); provided that, such option to terminate shall in no
event relieve the Borrower of paying any amounts owing pursuant to this Section
2.10 in accordance with the terms hereof.

 

Section 2.11          Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) (i) the Collateral Management Agreement (ii) the
Locust Participation Agreement, (iii) the Purchase and Contribution Agreement,
(iv) the Loan Agreements related to each Loan Asset, and (v) all other
agreements, documents and instruments evidencing, securing or guarantying any
Loan Asset and all other agreements, documents and instruments related to any of
the foregoing but excluding any Excluded Amounts or Retained Interest (the
“Assigned Documents”). In furtherance and not in limitation of the foregoing,
the Borrower hereby collaterally assigns to the Collateral Agent, for the
benefit of the Secured Parties, its right to indemnification under the Purchase
and Contribution Agreement. The Borrower confirms that when an Event of Default
is Continuing, the Collateral Agent, following the direction of the
Administrative Agent on behalf of the Secured Parties, shall have the sole right
to enforce the Borrower’s rights and remedies under the Purchase and
Contribution Agreement for the benefit of the Secured Parties. The parties
hereto agree that such collateral assignment to the Collateral Agent, for the
benefit of the Secured Parties, shall terminate upon the Collection Date.

 

Section 2.12          Pledge of a Security Interest. To secure the prompt,
complete and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (i) collaterally assigns and pledges to the Collateral
Agent, on behalf of the Secured Parties, and (ii) Pledges a security interest to
the Collateral Agent, on behalf of the Secured Parties, all of the Borrower’s
right, title and interest in, to and under (but none of the obligations under)
all assets of the Borrower, including, without limitation, the Collateral
Portfolio, whether now existing or hereafter arising or acquired by the
Borrower, and wherever the same may be located. For the avoidance of doubt, the
Collateral Portfolio shall not include any Excluded Amounts, and the Borrower
does not hereby assign, pledge or Pledge a security interest in any such
amounts. Anything herein to the contrary notwithstanding, (x) the Borrower shall
remain liable under such Collateral Portfolio to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (y) the exercise by the Collateral Agent,
for the benefit of the Secured Parties, of any of its rights in such Collateral
Portfolio shall not release the Borrower from any of its duties or obligations
under such Collateral Portfolio, and (z) none of the Administrative Agent, the
Collateral Agent, any Lender, any Lender Agent nor any Secured Party, nor any of
their respective successors and assigns, shall have any obligations or liability
under the Collateral Portfolio by reason of this Agreement, nor shall the
Administrative Agent, the Collateral Agent, any Lender, any Lender Agent nor any
Secured Party, nor any of their respective successors and assigns, be obligated
to perform any of the obligations or duties of the Borrower thereunder or to
take any action to collect or enforce any claim for payment assigned hereunder.

 



59

 

 

Section 2.13          Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 11.02 a copy of each assignment and acceptance agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
and interests of the Lenders (including principal amounts and stated interest on
the Loan Assets) (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, each Lender and each Lender Agent shall
treat each person whose name is recorded in the Register as a Lender under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender Agent at any reasonable time and
from time to time upon reasonable prior notice.

 

Upon its receipt of a duly completed assignment and acceptance agreement
executed by an assigning Lender and an assignee, the assignee’s administrative
questionnaire (as required by the Administrative Agent) any customary processing
and recordation fee charged by the Administrative Agent and any written consent
to such assignment required by Section 11.04(a), the Administrative Agent shall
accept such assignment and acceptance and record the information contained
therein in the Register; provided, that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Administrative Agent shall have no obligation to
accept such assignment and acceptance and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

Section 2.14          Survival of Representations and Warranties. It is
understood and agreed that the rights and remedies of the Secured Parties with
respect to any breach of any of the representations and warranties set forth in
Sections 4.01 and 4.02 made on each Cut-Off Date, Advance Date, Reporting Date
and any date on which Loan Assets are Pledged hereunder shall survive the pledge
to the Collateral Agent hereunder and the termination of this Agreement.

 

Section 2.15          Release of Loan Assets. The Collateral Agent, for the
benefit of the Secured Parties, shall, at the sole expense of the Person
obtaining such released Loan Asset and at the direction of the Administrative
Agent, execute such documents and instruments of release as may be prepared by
the Borrower, give notice of such release to the Custodian (in the form of
Exhibit M) (unless the Custodian and Collateral Agent are the same Person) and
take other such actions as shall reasonably be requested by the Borrower to
effect such release of the Lien created pursuant to this Agreement. Upon
receiving such notification by the Collateral Agent as described in the
immediately preceding sentence, if applicable, the Custodian shall deliver the
Required Loan Documents to the Borrower.

 



60

 

 

Section 2.16          Treatment of Amounts Received by the Borrower. Amounts
received by the Borrower pursuant to Section 2.07 on account of Loan Assets
shall be treated as payments of Principal Collections or Interest Collections,
as applicable, on Loan Assets hereunder.

 

Section 2.17          Mandatory and Voluntary Prepayments; Termination;
Reduction of the Maximum Facility Amount.

 

(a)       On each Payment Date during the Redemption Period, the Borrower shall
reduce the Advances Outstanding by depositing in the Principal Collection
Subaccount an amount equal to the Redemption Principal Reduction Amount. On the
Termination Date, the Borrower shall deposit in the Collection Account all
remaining Advances Outstanding, together with all Yield, Fees and all other
Obligations then due and owing until such amounts have been paid in full.

 

(b)       Except as expressly permitted or required herein, including, any
repayment necessary to cure a Borrowing Base Deficiency or Foreign Currency
Excess Exposure, Advances Outstanding may only be prepaid in whole or in part at
the option of the Borrower at any time by delivering a Notice of Reduction
(which notice shall include a Borrowing Base Certificate) to the Administrative
Agent, the Collateral Agent and the Lender Agents by 11:00 a.m. at least one
Business Day prior to such reduction; provided that any prepayment of a Foreign
Currency Loan Asset shall be made in the related Foreign Currency. Upon any
prepayment, the Borrower shall also pay in full all other accrued and unpaid
costs and expenses of Administrative Agent, the Lender Agents and Lenders
related to such prepayment; provided that, no reduction in Advances Outstanding
shall be given effect unless sufficient funds have been remitted to pay all such
amounts in full, as determined by the Administrative Agent, in its sole
discretion. The Administrative Agent shall apply amounts received from the
Borrower pursuant to this Section 2.17(b) to the payment of any Breakage Fees
and to the pro rata reduction of the Advances Outstanding. Any notice relating
to any repayment pursuant to this Section 2.17(b) shall be revocable by the
Borrower only to the extent that such prepayment notice stated that such
prepayment was conditioned upon the effectiveness of some other event not
subject to the control of the Borrower or its Affiliates, in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition to
prepayment is or will not be satisfied.

 

(c)       The Borrower may, at its option and upon not less than three Business
Days’ (and if commercially practicable, not less than 10 Business Days’) prior
written notice of such termination or permanent reduction in the form of Exhibit
G to the Administrative Agent, the Collateral Agent, the Custodian, the Account
Bank and the Lender Agents, either (i) terminate this Agreement and the other
Transaction Documents upon payment in full of all Advances Outstanding, all
accrued and unpaid Yield and Undrawn Fees, any Breakage Fees, Increased Costs,
all accrued and unpaid costs and expenses of the Administrative Agent,
Collateral Agent, the Custodian, Account Bank, Lender Agents and Lenders, any
applicable Call Protection Payment (pro rata to each Lender Agent for the
account of the applicable Lender) and all other Obligations (other than
unmatured contingent indemnification obligations), or (ii) permanently reduce in
part the Maximum Facility Amount upon payment in full of all accrued and unpaid
Yield and Undrawn Fees (pro rata with respect to the portion of the Maximum
Facility Amount so reduced), any Breakage Fees, any Increased Costs, all accrued
and unpaid costs and expenses of the Administrative Agent, Collateral Agent, the
Custodian, Account Bank, Lender Agents and Lenders and any applicable Call
Protection Payment (pro rata to each Lender Agent for the account of the
applicable Lender); provided that, in each case no Call Protection Payment shall
be due and payable so long as (A) such termination or permanent reduction occurs
no sooner than the date which is one year following the Closing Date or (B) such
termination or permanent reduction occurs as a result of a refinancing of this
credit facility in connection with any transaction for which HSBC (or any of its
Affiliates) serves as the arranger, underwriter or placement agent for such
transaction. Any Termination/Reduction Notice relating to any reduction or
termination pursuant to this Section 2.17(c) shall be revocable by the Borrower
only to the extent that such prepayment notice stated that such prepayment was
conditioned upon the effectiveness of some other event not subject to the
control of the Borrower or its Affiliates, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition to prepayment is or
will not be satisfied. The Commitment of each Lender shall be reduced by an
amount equal to its Pro Rata Share (prior to giving effect to any reduction of
Commitments hereunder) of the aggregate amount of any reduction under this
Section 2.17(c).

 



61

 

 

(d)       The Borrower hereby acknowledges and agrees that the Call Protection
Payment constitutes additional consideration for the Lenders to enter into this
Agreement.

 

Section 2.18          Collections and Allocations.

 

(a)       The Collateral Agent shall promptly identify all Collections received
in the Collection Account as being on account of Interest Collections or
Principal Collections and shall segregate all Principal Collections and Interest
Collections and transfer the same to the Principal Collection Subaccount and the
Interest Collection Subaccount, respectively. If, notwithstanding such
compliance, the Collateral Manager receives any collections directly, the
Borrower shall demand that the Collateral Manager to transfer any such
collections received directly by it (if any) to the Collection Account by the
close of business within two Business Days after such collections are received;
provided that, the Borrower shall require the Collateral Manager to identify to
the Collateral Agent and the Account Bank any collections received directly by
the Collateral Manager as being on account of Interest Collections or Principal
Collections. The Collateral Agent shall provide to the Borrower and the
Administrative Agent a statement as to the amount of Principal Collections and
Interest Collections on deposit in the Principal Collection Subaccount and the
Interest Collection Subaccount no later than three Business Days after each
Determination Date for inclusion in the Servicing Report delivered pursuant to
Section 6.08(b). It is understood and agreed that the Borrower shall remain
liable for the proper allocation of the aforementioned collections into the
appropriate accounts.

 

(b)       On the Cut-Off Date with respect to any Loan Asset, all Collections
received in respect of Eligible Loan Assets shall be transferred to and included
as part of the Collateral Portfolio on such date.

 

(c)       So long as no Unmatured Event of Default or Event of Default is
Continuing and the Termination Date has not occurred, the Borrower may withdraw
from the Collection Account any deposits thereto constituting Excluded Amounts
if the Borrower has, prior to such withdrawal, delivered to the Administrative
Agent a report setting forth the calculation of such Excluded Amounts in form
and substance satisfactory to the Administrative Agent and the Collateral Agent
in their sole discretion.

 

(d)       Prior to the delivery of a Notice of Exclusive Control, the Borrower
shall, pursuant to written instruction (which may be in the form of standing
instructions), direct the Collateral Agent to invest, or cause the investment
of, funds on deposit in the Collection Account and the Unfunded Exposure Account
in Permitted Investments, from the date of this Agreement until the Collection
Date. Amounts in the Payment Account shall not be invested. Absent any such
written instruction, such funds shall not be invested. All such Permitted
Investments shall be registered in the name of the Account Bank or its nominee
for the benefit of the Administrative Agent or Collateral Agent, and otherwise
comply with assumptions of the legal opinions of Clifford Chance US LLP dated
the Closing Date and delivered in connection with this Agreement; provided that
compliance shall be the responsibility of the Borrower and not the Collateral
Agent and Account Bank. All income and gain realized from any such investment,
as well as any interest earned on deposits in the Collection Account or Unfunded
Exposure Account, shall be deposited in the Interest Collection Subaccount and
distributed in accordance with the provisions of this Article II. None of the
Account Bank, the Collateral Agent, the Administrative Agent, any Lender Agent
or any Lender shall be liable for the amount of any loss incurred, in respect of
any investment, or lack of investment, of funds held in the Collection Account
or Unfunded Exposure Account, other than with respect to fraud or their own
gross negligence or willful misconduct. The parties hereto acknowledge that the
Collateral Agent or any of its Affiliates may receive compensation with respect
to the Permitted Investments.

 



62

 

 

(e)       Until the Collection Date, neither the Borrower nor the Collateral
Manager shall have any rights of direction or withdrawal, with respect to
amounts held in any Controlled Account, except to the extent explicitly set
forth in Section 2.04, Section 2.18(d) or Section 2.19.

 

Section 2.19          Reinvestment of Principal Collections. On the terms and
conditions set forth herein as certified in writing to the Collateral Agent, the
Lender Agents and Administrative Agent, prior to the end of the Revolving
Period, the Borrower may, to the extent of any Principal Collections on deposit
in the Principal Collection Subaccount:

 

(a)       withdraw such funds for the purpose of reinvesting in additional
Eligible Loan Assets to be Pledged hereunder; provided that, the following
conditions are satisfied:

 

(i)        all conditions precedent set forth in Section 3.04 have been
satisfied;

 

(ii)       no Event of Default is Continuing, or would result from such
withdrawal and reinvestment, and no Unmatured Event of Default, Borrowing Base
Deficiency or Foreign Currency Excess Exposure is Continuing or would result
from such withdrawal and reinvestment;

 

(iii)      the representations and warranties contained in Sections 4.01 and
4.02 hereof shall continue to be correct in all respects (except to the extent
relating to an earlier date, in which case such representations and warranties
shall continue to be correct in all material respects as of such earlier date);

 

(iv)      the Borrower provides same day written notice to the Administrative
Agent and the Collateral Agent by facsimile or email (to be received no later
than 1:00 p.m. on such day) of the request to withdraw Principal Collections and
the amount of such request;

 

(v)       the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, executed by the Borrower;
and

 

(vi)      the Collateral Agent provides to the Administrative Agent by facsimile
(to be received no later than 1:30 p.m. on that same day) a statement reflecting
the total amount on deposit as of the opening of business on such day in the
Principal Collection Subaccount; or

 

(b)       withdraw such funds for the purpose of making payments in respect of
the Advances Outstanding at such time in accordance with and subject to the
terms of Section 2.17.

 

Upon the satisfaction of the applicable conditions set forth in this Section
2.19 (as certified by the Borrower to the Administrative Agent), the Collateral
Agent will release funds from the Principal Collection Subaccount to the
Borrower in an amount not to exceed the lesser of (x) the amount requested by
the Borrower and (y) the amount on deposit in the Principal Collection
Subaccount on such day.

 



63

 

 

Section 2.20          Defaulting Lenders. If any Lender becomes a Defaulting
Lender, then the provisions of this Section 2.20 will apply to the Defaulting
Lender until the Default Period has ended, to the extent permitted by Applicable
Law:

 

(a)       Each such Defaulting Lender’s right to approve or disapprove any
amendment, waiver, or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and Section 11.01.

 

(b)       Until such time as the Default Excess of any such Defaulting Lender
Group has been reduced to zero, any prepayment of the aggregate Advances
outstanding will be applied to the Advances of the Non-Defaulting Lenders in
accordance with Section 2.04 in accordance with the Adjusted Pro Rata Shares.

 

(c)       The amount of each such Defaulting Lender’s Commitment and Advances
will be excluded for purposes of calculating the Undrawn Fee, and each such
Defaulting Lender will not be entitled to receive any Undrawn Fee in connection
with such Defaulting Lender’s Commitment for any Default Period relating to such
Defaulting Lender.

 

(d)       All or any part of each such Defaulting Lender’s participation in
Advances will be reallocated among the Non Defaulting Lender Groups in
accordance with their respective Adjusted Pro Rata Shares, but only to the
extent that (i) the conditions set forth in Section 3.02 are satisfied at the
time of such reallocation (and, unless the Borrower has otherwise notified the
Administrative Agent at such time, the Borrower will be deemed to have
represented and warranted that such conditions are satisfied at such time); and
(ii) such reallocation does not cause the aggregate Advances of any Non
Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No such
reallocation will constitute a waiver or release of any claim of any party under
this Agreement against a Defaulting Lender arising from that Lender’s having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(e)       If each of the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that resulted in it
becoming a Defaulting Lender, then the Advances of the Lenders will be
readjusted to reflect the inclusion of such Defaulting Lender’s Commitment and
on such date such Defaulting Lender shall purchase at par so much of the
Advances of the other Lender Groups or take such other actions as the
Administrative Agent determines to be necessary to cause the aggregate Advances
outstanding to be held by the Lenders in accordance with their respective
Commitments and Pro Rata Shares (without giving effect to Section 2.20(d)),
whereupon such Lender will cease to be a Defaulting Lender.

 

(f)       No amount of the Commitment of any Lender will be increased or
otherwise affected by, and, except as otherwise expressly provided in this
Section 2.20, performance by the Borrower of its obligations under this
Agreement and the other Transaction Documents will not be excused or otherwise
modified as a result of, any Funding Default or the operation of this Section
2.20. The rights and remedies against a Defaulting Lender under this Section
2.20 are in addition to other rights and remedies that the Borrower may have
against such Defaulting Lender with respect to any Funding Default and that the
Administrative Agent or any Lender, Lender Agent or Lender Group may have
against such Defaulting Lender with respect to any Funding Default.

 

Section 2.21          Increase of Commitments. The Borrower may, at its option,
request the Administrative Agent and the Lenders to increase the aggregate
Commitments hereunder to an amount not to exceed $200,000,000 (subject to the
payment of any additional fees that may be required in connection with such
increase). Subject to the consent of the Administrative Agent and the affected
Lender or Lenders providing such increased Commitment hereunder (in their
absolute and sole discretion), the Commitments hereunder shall be increased to
an amount set forth in a revised Annex A distributed by the Administrative Agent
to the Borrower and each Lender Agent; provided, that the increase of
Commitments hereunder shall not be subject to the written consent of the
Required Lenders.

 



64

 

 

Article III

CONDITIONS PRECEDENT

 

Section 3.01          Conditions Precedent to Effectiveness.

 

(a)       This Agreement shall be effective upon, and no Lender shall be
obligated to make any Advance hereunder from and after the Closing Date, nor
shall any Lender, the Custodian, the Account Bank or the Administrative Agent be
obligated to take, fulfill or perform any other action hereunder, until, the
satisfaction of the following conditions precedent, as determined in the sole
discretion of, or waived in writing by, the Administrative Agent:

 

(i)        this Agreement and all other Transaction Documents and all other
agreements and opinions of counsel listed on Schedule I hereto or counterparts
hereof or thereof shall have been duly executed by, and delivered to, the
parties hereto and thereto and the Administrative Agent shall have received such
other documents, instruments and legal opinions as any Lender Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement, on or prior to the Closing Date, each in form and substance
reasonably satisfactory to the Administrative Agent;

 

(ii)       the Borrower shall have paid in full all fees then required to be
paid hereunder and under the Transaction Documents, together with the reasonable
and documented attorney fees and any other legal and document preparation costs
incurred by the Lenders, the Administrative Agent and each Lender Agent;

 

(iii)      all acts and conditions required to be done and performed and to have
happened prior to the execution, delivery and performance of this Agreement and
all related Transaction Documents and to constitute the same legal, valid and
binding obligations, enforceable in accordance with their respective terms,
shall have been done and performed and shall have happened in due and strict
compliance with all Applicable Law;

 

(iv)      there has not been (x) any change in Applicable Law which adversely
affects any Lender’s or the Administrative Agent’s entering into the
transactions contemplated by the Transaction Documents or (y) any Material
Adverse Effect or material disruption in the financial, banking or commercial
loan or capital markets generally;

 

(v)       any and all information (other than projections, which are provided in
good faith) submitted to each Lender, Lender Agent and the Administrative Agent
by the Borrower, the Transferor or the Collateral Manager or any of their
Affiliates, when taken as a whole, is true, accurate, complete in all material
respects and not misleading in any material respect;

 

(vi)      the representations and warranties contained in Sections 4.01 and 4.02
are true and correct (other than any representation or warranty that is made as
of a specific date, in which case such representation or warranty shall be true
and correct as of such date) and there exists no breach of any covenant;

 



65

 

 

(vii)     the Administrative Agent shall have received all documentation and
other information requested by the Administrative Agent in its sole discretion
or required by regulatory authorities with respect to the Borrower, the
Transferor and the Collateral Manager under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act, all in form and substance reasonably satisfactory to the
Administrative Agent and each Lender Agent;

 

(viii)    there shall have been no material adverse change in the Borrower’s (or
the Collateral Manager’s) underwriting, servicing, collection, operating and
reporting procedures and systems since the completion of due diligence by the
Administrative Agent and each Lender Agent;

 

(ix)       the results of Administrative Agent’s financial, legal, tax and
accounting due diligence relating to the Transferor, the Borrower and the
Collateral Manager, the Eligible Loan Assets and the transactions contemplated
hereunder are satisfactory to the Administrative Agent and no material adverse
change on the business, assets, financial conditions or performance of the
Borrower and the Collateral Manager, on a consolidated basis, or any material
portion of the initial proposed Eligible Loan Assets has occurred;

 

(x)        if requested, each applicable Lender Agent shall have received a duly
executed copy of its Revolving Note, in a principal amount equal to the
Commitment of the applicable Lender;

 

(xi)       the Collection Account (including the Principal Collection Subaccount
and Interest Collection Subaccount thereunder) has been established pursuant to
the Account Control Agreement;

 

(xii)      the Unfunded Exposure Account has been established pursuant to the
Account Control Agreement; and

 

(xiii)     the Borrower has a valid ownership interest in the agreed-upon
initial pool of Eligible Loan Assets (as set forth in Schedule VIII as of the
Closing Date).

 

(b)       By its execution and delivery of this Agreement, the Borrower hereby
certifies that each of the conditions precedent to the effectiveness of this
Agreement set forth in this Section 3.01 have been satisfied; provided that,
with respect to conditions precedent that expressly require the consent or
approval of the Administrative Agent or another party (other than the Borrower
or the Collateral Manager), the foregoing certification is only to the knowledge
of the Borrower with respect to such consents or approvals.

 

Section 3.02          Conditions Precedent to All Advances. Each Advance
(including the Initial Advance, except as explicitly set forth below) to the
Borrower from the Lenders shall be subject to the further conditions precedent
that:

 

(a)       On the related Advance Date of such Advance, the following statements
shall be true and correct, and the Borrower by accepting any amount of such
Advance shall be deemed to have certified that:

 

(i)        the Borrower shall have delivered to the Administrative Agent and
each Lender Agent (with a copy to the Custodian and the Collateral Agent)
together with each Notice of Borrowing: (A) an Officer’s Certificate (which may
be included as part of the Notice of Borrowing) computed as of the proposed
Funding Date and after giving effect thereto and to the purchase by the Borrower
of the Eligible Loan Assets to be acquired by it on such Funding Date,
demonstrating that such acquisition results in Collateral Quality Maintenance,
(B) a Borrowing Base Certificate, and if applicable (C) a Loan Tape, (D) an
Approval Notice (for any such Loan Asset that does not qualify as an Eligible
Loan Asset without the waiver of the Specified Eligibility Criteria contained in
such Approval Notice) added to the Collateral Portfolio on the related Advance
Date) and (E) except with respect to an Advance under Section 2.02(f), such
additional information as may be reasonably requested by the Administrative
Agent and an executed copy of each assignment and assumption agreement, transfer
document or instrument (including any Loan Assignment) relating to each Loan
Asset to be Pledged evidencing the assignment of such Loan Asset from the prior
owner thereof directly to the Borrower (other than in the case of any Loan Asset
acquired by the Borrower at origination);

 



66

 

 

(ii)       if the Advance is in connection with the Pledge of an Eligible Loan
Asset, the Borrower shall have delivered to the Custodian (with a copy to the
Administrative Agent), no later than 11:00 a.m. on the related Advance Date, (x)
a faxed or e-mailed copy of the duly executed original promissory notes (if any)
of the Loan Assets, and (y) if any Loan Assets are closed in escrow the date
that is one Business Day prior to the related Advance Date, a faxed or e-mailed
copy of the duly executed original promissory notes (if any) of the Loan Assets,
and if any Loan Assets are closed in escrow, a certificate (in the form of
Exhibit J) from the closing attorneys of such Loan Assets certifying the
possession of the Required Loan Documents; provided that, notwithstanding the
foregoing, the Borrower shall cause the Loan Asset Checklist and the Required
Loan Documents to be in the possession of the Custodian within five Business
Days of any related Cut-Off Date as to any Loan Assets;

 

(iii)       the representations and warranties contained in Sections 4.01 and
4.02 are true and correct in all respects, and (except with respect to an
Advance required by Section 2.02(f)) there exists no breach of any covenant
before and after giving effect to the Advance to take place on such Advance Date
and to the application of proceeds therefrom, on and as of such date as though
made on and as of such date (other than any representation or warranty that is
made as of a specific date, in which case such representation or warranty shall
be true and correct in all respects as of such date);

 

(iv)       no Event of Default, Unmatured Event of Default, Borrowing Base
Deficiency or Foreign Currency Excess Exposure is Continuing or would result
from such Advance or the application of proceeds therefrom; and

 

(v)       all terms and conditions of the Purchase and Contribution Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Advance Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
required to be made by any Person and all actions required to be taken or
performed by any Person in any jurisdiction to give the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
(subject only to Permitted Liens) in such Eligible Loan Assets and the Portfolio
Assets related thereto and the proceeds thereof shall have been made, taken or
performed.

 

(b)       If applicable, the Administrative Agent shall have provided an
Approval Notice to the Borrower for each of the Eligible Loan Assets that is not
an Eligible Loan Asset identified in the applicable Loan Tape for inclusion in
the Collateral Portfolio on the applicable Advance Date.

 

(c)       No Applicable Law shall prohibit, and no order, judgment or decree of
any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Pledge of Eligible Loan Assets in accordance with the
provisions hereof.

 



67

 

 

(d)       The proposed Advance Date shall take place during the Revolving
Period.

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender Agent, which right may be exercised at any time on the
demand of the applicable Lender Agent, to rescind the related Advance and direct
the Borrower to pay to the applicable Lender Agent for the benefit of the
applicable Lender an amount equal to the Advances made during any such time that
any of the foregoing conditions precedent were not satisfied or waived in
writing.

 

Section 3.03          Advances Do Not Constitute a Waiver. No Advance made
hereunder shall constitute a waiver of any condition to any Lender’s obligation
to make such an Advance unless such waiver is in writing and executed by such
Lender.

 

Section 3.04          Conditions to Pledges of Loan Assets. Each Pledge of an
additional Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible
Loan Asset pursuant to Section 2.07(a) or (c), an additional Eligible Loan Asset
pursuant to Section 2.19 or any other Pledge of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Collateral
Agent by the Borrower):

 

(a)       the Borrower shall have delivered to the Administrative Agent and each
Lender Agent (with a copy to the Custodian and the Collateral Agent) no later
than 11:00 a.m. on the date that is one Business Day prior to the related
Cut-Off Date: (i) a Borrowing Base Certificate, (ii) a Loan Tape, (iii) if
applicable, an Approval Notice (for each Loan Asset that is not an Eligible Loan
Asset to be added to the Collateral Portfolio on the related Cut-Off Date) and
(iv) such additional information as may be reasonably requested by the
Administrative Agent and an executed copy of each assignment and assumption
agreement, transfer document or instrument (including any Loan Assignment)
relating to each Loan Asset to be pledged evidencing the assignment of such Loan
Asset from the prior owner thereof directly to the Borrower (other than in the
case of any Loan Asset acquired by the Borrower at origination);

 

(b)       the Borrower shall have delivered to the Custodian (with a copy to the
Administrative Agent), no later than 11:00 a.m. one Business Day prior to the
related Cut-Off Date, (x) a faxed or e-mailed copy of the duly executed original
promissory notes (if any) of the Loan Assets, and (y) if any Loan Assets are
closed in escrow, a certificate (in the form of Exhibit J) from the closing
attorneys of such Loan Assets certifying the possession of the Required Loan
Documents; provided that, notwithstanding the foregoing, the Borrower shall
cause the Loan Asset Checklist and the Required Loan Documents to be in the
possession of the Custodian within five Business Days of any related Cut-Off
Date as to any Loan Assets;

 

(c)       no Liens exist in respect of Taxes (other than Permitted Liens) which
are prior to the lien of the Collateral Agent on the Eligible Loan Assets to be
Pledged on such Cut-Off Date;

 

(d)       all terms and conditions of the Purchase and Contribution Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Cut-Off Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed;

 



68

 

 

(e)       if applicable, the Administrative Agent shall have provided an
Approval Notice to the Borrower for each of the Eligible Loan Assets that is not
an Eligible Loan Asset identified in the applicable Loan Tape for inclusion in
the Collateral Portfolio on the applicable Cut-Off Date;

 

(f)       no Event of Default or Unmatured Event of Default is Continuing, or
would result from such Pledge (other than, with respect to any Pledge of an
Eligible Loan Asset necessary to cure a Borrowing Base Deficiency or Foreign
Currency Excess Exposure in accordance with Section 2.06 or 2.07, an Unmatured
Event of Default arising solely pursuant to such Borrowing Base Deficiency or
Foreign Currency Excess Exposure); and

 

(g)       the representations and warranties contained in Sections 4.01 and 4.02
are true and correct, on and as of such date as though made on and as of such
date (other than any representation or warranty that is made as of a specific
date, in which case such representation or warranty shall be true and correct in
all respects as of such date).

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01          Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants, as of the Closing Date, as of each
applicable Cut-Off Date, as of each applicable Advance Date, as of each
Reporting Date and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:

 

(a)       Organization, Good Standing and Due Qualification. The Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware and has the power and all licenses necessary to own
its assets and to transact the business in which it is engaged and to enter into
and performs its obligations under this Agreement, and is duly qualified and in
good standing under the laws of each jurisdiction where the transaction of such
business or its ownership of the Loan Assets and the Collateral Portfolio and
the conduct of its business requires such qualification, except, in each case,
to the extent that the failure to obtain such qualification, licenses or
approvals could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)       Power and Authority; Due Authorization; Execution and Delivery. The
Borrower (i) has the power, authority and legal right to (x) execute and deliver
this Agreement and the other Transaction Documents to which it is a party and
(y) perform and carry out the terms of this Agreement and the other Transaction
Documents to which it is a party and the transactions contemplated thereby, and
(ii) has taken all necessary action to (x) authorize the execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which it is a party and (y) grant to the Collateral Agent, for the benefit of
the Secured Parties, a first priority perfected security interest in the
Collateral Portfolio on the terms and conditions of this Agreement, subject only
to Permitted Liens. This Agreement and each other Transaction Document to which
the Borrower is a party have been duly executed and delivered by the Borrower.

 

(c)       Binding Obligation. This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity.

 



69

 

 

(d)       All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the Loan Assets or the
transfer of an ownership interest or security interest in such Loan Assets,
other than such as have been met or obtained and are in full force and effect.

 

(e)       No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and all
other agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Collateral Portfolio will not (i) create any Lien on the Collateral Portfolio
other than Permitted Liens or (ii) violate the Constituent Documents of the
Borrower or, in any material respect any Applicable Law, or (iii) violate in any
material respect any contract or other agreement to which the Borrower is a
party or by which the Borrower or any property or assets of the Borrower may be
bound.

 

(f)       No Proceedings. There is no litigation or administrative proceeding or
investigation pending or, to the knowledge of the Borrower, threatened against
the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

 

(g)       Selection Procedures. In selecting the Loan Assets to be Pledged
pursuant to this Agreement, no selection procedures have been employed by the
Borrower or any Affiliate of the Borrower (including the Transferor and the
Collateral Manager) which are intended to be adverse to the interests of the
Lenders.

 

(h)       Bulk Sales. The grant of the security interest in the Collateral
Portfolio by the Borrower to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, and the execution, delivery and
performance of this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

(i)       Pledge of Collateral Portfolio. Except as otherwise expressly
permitted by the terms of this Agreement, no item of Collateral Portfolio has
been sold, transferred, assigned or pledged by the Borrower to any Person, other
than as contemplated by Article II and the Pledge of such Collateral Portfolio
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms of this Agreement.

 

(j)       Indebtedness. The Borrower has no Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than
Indebtedness incurred under the terms of the Transaction Documents and ordinary
course business expenses incurred in the ordinary course of business pursuant to
the transactions contemplated hereunder and under the other Transaction
Documents.

 

(k)       Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions contemplated by this Agreement, and has not engaged in
any business activity other than the negotiation, execution and to the extent
applicable, performance of this Agreement and the transactions contemplated by
the Transaction Documents. The Borrower is not party to any agreements other
than the applicable Transaction Documents to which it is a party, its
Constituent Documents and the Required Loan Documents in respect of which the
Borrower is a lender.

 



70

 

 

(l)       Separate Entity. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Transferor and any Affiliates thereof,
and the Borrower hereby acknowledges that the Administrative Agent and the
Lenders are entering into the transactions contemplated by this Agreement in
reliance upon the Borrower’s identity as a separate legal entity from the
Transferor and from each such other Affiliate of the Transferor.

 

(m)       No Injunctions. No injunction, writ, restraining order or other order
of any nature adversely affects the Borrower’s performance of its obligations
under this Agreement or any Transaction Document to which the Borrower is a
party.

 

(n)       Taxes. The Borrower has elected to be treated as a disregarded entity
for U.S. Federal tax purposes. Subject to the forgoing, the Borrower has filed
or caused to be filed (on a consolidated basis or otherwise) on a timely basis
all Tax returns (including, all foreign, federal, state, local and other tax
returns) required to be filed by it, is not liable for Taxes payable by any
other Person and has paid or made adequate provisions for the payment of all
Taxes, assessments and other governmental charges due and payable from the
Borrower except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves on its
books. No Tax lien (other than a Permitted Lien) or similar adverse claim has
been filed, and no claim is being asserted, with respect to any such Tax,
assessment or other governmental charge. Any Taxes, fees and other governmental
charges due and payable by the Borrower in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due.

 

(o)       Location. The Borrower’s location (within the meaning of Article 9 of
the UCC) is the State of Delaware. The chief executive office of the Borrower
(and the location of the Borrower’s records regarding the Collateral Portfolio
(other than those delivered to the Custodian)) is located at the address set
forth under its name in Section 11.02 (or, subject to Section 5.02(p), at such
other address as shall be designated by such party in a written notice to the
other parties hereto).

 

(p)       Tradenames. The Borrower has not changed its name since its formation
and does not have tradenames, fictitious names, assumed names or “doing business
as” names under which it has done or is doing business.

 

(q)       Solvency. The Borrower is Solvent, and the transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the Borrower not Solvent.

 

(r)       No Subsidiaries. The Borrower has no Subsidiaries.

 

(s)       Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Transferor in exchange for the purchase of each of the
Loan Assets (or any number of them) from the Transferor pursuant to the Purchase
and Contribution Agreement. No such transfer has been made for or on account of
an antecedent debt owed by the Borrower to the Transferor and no such transfer
is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.

 

(t)       Reports Accurate. All information relating to the Borrower and
prepared or supplied by the Borrower or any Person acting on behalf of the
Borrower (including the Collateral Manager) and contained in Servicing Reports,
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Borrower (or the Collateral Manager on its
behalf) (other than projections, which are provided in good faith) to the
Administrative Agent, the Collateral Agent, the Lenders, the Lender Agents, or
the Custodian in connection with this Agreement are, taken as a whole, as of
their date, accurate, true and correct in all material respects (or, in the case
of financial statements, fairly present in all material respects the relevant
financial condition) and no such document or certificate contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading; provided that, solely with
respect to written or electronic information provided by an Obligor with respect
to a Loan Asset, such information need only be accurate, true and correct to the
knowledge of the Borrower; provided, further, that the foregoing proviso shall
not apply to any information presented in a Servicing Report, Notice of
Borrowing or Borrowing Base Certificate.

 



71

 

 

(u)       Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, the use of Proceeds from the sale of the Collateral Portfolio) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, Regulations T, U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The
Borrower does not own or intend to carry or purchase, and no proceeds from the
Advances will be used to carry or purchase, any “margin stock” within the
meaning of Regulation U or to extend “purpose credit” within the meaning of
Regulation U.

 

(v)       No Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral Portfolio contemplated by Section 2.12.

 

(w)       Event of Default/Unmatured Event of Default. No event has occurred and
is continuing which constitutes an Event of Default or an Unmatured Event of
Default (other than any Event of Default or Unmatured Event of Default which has
previously been disclosed to the Administrative Agent as such).

 

(x)       Servicing Standard. Each of the Loan Assets was underwritten or
acquired and is being serviced in conformance with the Servicing Standard.

 

(y)       ERISA.

 

(i)       Neither the Borrower nor any ERISA Affiliate of the Borrower is making
contributions, or accruing an obligation to make contributions, to any
Multiemployer Plan or Pension Plan, and neither the Borrower nor any ERISA
Affiliate of the Borrower has within the past six years made or accrued an
obligation to make contributions to any Multiemployer Plan or Pension Plan. No
non-exempt prohibited transactions under Section 406 of ERISA or Section 4975 of
the Code have occurred with respect to any Pension Plan that could subject the
Borrower to any material tax, penalty or other liability which would reasonably
be expected to give rise to a Material Adverse Effect.

 

(ii)       The Borrower (A) is not a Benefit Plan Investor and (B) is not a
“governmental plan” within the meaning of Section 3(32) of ERISA (“Governmental
Plan”), and neither the Borrower nor any transactions by or with the Borrower
are subject to state statutes regulating investments of and fiduciary
obligations with respect to Governmental Plans or to state statutes that impose
prohibitions similar to those contained in Section 406 of ERISA or Section 4975
of the Code (“Similar Law”).

 

(z)       Allocation of Charges. Subject to the Borrower’s election to be
disregarded for U.S. Federal tax purposes, there is no agreement or
understanding between the Collateral Manager and the Borrower (other than as
expressly set forth herein or as consented to by the Administrative Agent),
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any taxes, fees, assessments or other governmental
charges.

 



72

 

 

(aa)          Broker-Dealer. The Borrower is not a broker-dealer required to
register under the Securities Exchange Act of 1934, as amended.

 

(bb)         Instructions to Obligors. The Collection Account is the only
account to which Obligors, agent banks or administrative agents on the Loan
Assets have been instructed by the Borrower, or the Collateral Manager on the
Borrower’s behalf, to send Principal Collections and Interest Collections on the
Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, a Lien on or any interest in
the Collection Account.

 

(cc)          Purchase and Contribution Agreement. The Purchase and Contribution
Agreement and the Loan Assignment contemplated therein are the only agreements
pursuant to which the Borrower acquires the Collateral Portfolio (other than
with respect to a Loan Asset that is a Loan Asset or Participation Interest
originated by Borrower). The Borrower accounts for the transfers of Loan Assets
under the Purchase and Contribution Agreement as purchases or contributions of
such Loan Assets in its books, records and financial statements.

 

(dd)          Investment Company Act. Neither the Borrower nor FSIC is required
to register as an “investment company” under the provisions of the 1940 Act;
provided, that FSIC has elected to be regulated as a “business development
company” under the 1940 Act.

 

(ee)          Compliance with Applicable Law. The Borrower has complied in all
material respects with all Applicable Law to which it may be subject, and no
item of the Collateral Portfolio contravenes in any material respect any
Applicable Law (including, without limitation, all applicable predatory and
abusive lending laws, laws, rules and regulations relating to licensing, truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy).

 

(ff)          Collections. The Borrower acknowledges that all Collections
received by it or its Affiliates with respect to the Collateral Portfolio
Pledged hereunder are held and shall be held in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties until deposited into the
Collection Account within two Business Days after receipt as required herein.

 

(gg)         Set-Off, etc. No Loan Asset in the Collateral Portfolio has been
compromised, adjusted, extended, satisfied, subordinated, rescinded, set-off or
modified by the Borrower, the Transferor or the Obligor thereof, and no Loan
Asset in the Collateral Portfolio is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral
Portfolio or otherwise, by the Borrower, the Transferor or the Obligor with
respect thereto, except, in each case, for amendments, extensions and
modifications, if any, to such Collateral Portfolio otherwise permitted pursuant
to Section 6.03(a) of this Agreement and in accordance with the Servicing
Standard.

 

(hh)         Environmental. With respect to each item of Related Collateral as
of the applicable Cut-Off Date for the Loan Asset related to such Related
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(i) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (ii) none of the related Obligor’s operations is
the subject of a federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any Hazardous Materials into the
environment; and (iii) the related Obligor does not have any material liability
in connection with any release of any Hazardous Materials into the environment,
in each case, except as otherwise specified in the Loan Agreement pertaining to
such Loan Asset. As of the applicable Cut-Off Date for the Loan Asset related to
such Related Collateral, none of the Borrower, the Transferor nor the Collateral
Manager has received any written notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Collateral, nor does any
such Person have knowledge or reason to believe that any such notice will be
received or is being threatened.

 



73

 

 

(ii)           USA PATRIOT Act. Neither the Borrower nor any Affiliate of the
Borrower is (i) a Person that resides or has a place of business in a country or
territory designated as a “Non-Cooperative Jurisdiction” by the Financial Action
Task Force on Money Laundering, or whose subscription funds are transferred from
or through such a jurisdiction; (ii) a “Foreign Shell Bank” within the meaning
of the USA PATRIOT Act, i.e., a foreign bank that does not have a physical
presence in any country and that is not affiliated with a bank that has a
physical presence and an acceptable level of regulation and supervision; or
(iii) a person or entity that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Sections 311 or 312 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns.

 

(jj)            Confirmation from Parties. FSIC has given written confirmation
to the Borrower that FSIC, either directly or indirectly, will not (i) cause the
Borrower to file a voluntary bankruptcy petition under the Bankruptcy Code; or
(ii) commence or present a petition for the winding-up of the Borrower in
accordance with its Constituent Documents.

 

(kk)          Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained herein, in any Transaction Document or in any
certificate or other document furnished by the Borrower pursuant hereto or in
connection herewith is true and correct in all material respects.

 

(ll)            [Intentionally Omitted].

 

(mm)        Security Interest.

 

(i)        This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Borrower’s rights in the Collateral
Portfolio in favor of the Collateral Agent, on behalf of the Secured Parties,
which security interest is prior to all other Liens (except for Permitted
Liens), and is enforceable as such against creditors of and purchasers from the
Borrower;

 

(ii)       the Collateral Portfolio is comprised of “instruments,” “financial
assets”, “security entitlements,” “general intangibles,” “chattel paper”,
“accounts,” “certificated securities,” “uncertificated securities,” “securities
accounts,” “deposit accounts,” “supporting obligations” or “insurance” (each as
defined in the applicable UCC) and the proceeds of the foregoing or such other
category of collateral under the applicable UCC as to which the Borrower has
complied with its obligations under this Section 4.01(mm);

 

(iii)      with respect to Collateral Portfolio that constitute “financial
assets”:

 

(A)       all of such financial assets (other than financial assets covered by
subparagraphs (x), (xi), (xiii) or (xiv) of this Section 4.01(mm)) have been
credited to the Collection Account and the securities intermediary for the
Collection Account has agreed to treat all assets credited to the Collection
Account as “financial assets” within the meaning of the applicable UCC; and

 



74

 

 

(B)       the Collection Account is not in the name of any Person other than the
Borrower, subject to the lien of the Collateral Agent, for the benefit of the
Secured Parties. The securities intermediary of the Collection Account has
agreed to comply with the entitlement orders and instructions of the Borrower
and the Collateral Agent (acting at the direction of the Administrative Agent)
in accordance with the Transaction Documents, including causing cash to be
invested in Permitted Investments; provided that, upon the delivery of a Notice
of Exclusive Control by the Collateral Agent (acting at the direction of the
Administrative Agent), the securities intermediary has agreed to only follow the
entitlement orders and instructions of the Collateral Agent, on behalf of the
Secured Parties, including with respect to the investment of cash in Permitted
Investments.

 

(iv)      the Collection Account constitutes a “securities account” as defined
in the applicable UCC;

 

(v)       the Borrower, the Collateral Manager and U.S. Bank National
Association, as secured party and securities intermediary, have entered into the
Account Control Agreement; and the Account Control Agreement, together with this
Agreement, grants to the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest in the Collection Account;

 

(vi)      the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(vii)     the Borrower has received all consents and approvals required by the
terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties;

 

(viii)    the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement; provided that filings in respect of real property
shall not be required;

 

(ix)       other than as expressly permitted by the terms of this Agreement and
the security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio. The Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Collateral Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the
Contribution Agreement, (B) that has been terminated or fully and validly
assigned to the Collateral Agent on or prior to the date hereof, or (C)
reflecting the transfer of assets on a Release Date pursuant to (and
simultaneously with or subsequent to) the consummation of any transaction
contemplated under (and in compliance with the conditions set forth in) Section
2.07. The Borrower is not aware of the filing of any judgment or Tax lien
filings against the Borrower;

 

(x)       all original executed copies of each underlying promissory note (if
any) that constitute or evidence each Loan Asset has been, or subject to the
delivery requirements contained herein, will be delivered to the Custodian;

 



75

 

 

(xi)       other than in the case of Noteless Loan Assets, the Custodian, as the
bailee of the Collateral Agent, is holding the underlying promissory notes that
constitute or evidence the Loan Assets solely on behalf of and for the
Collateral Agent, for the benefit of the Secured Parties;

 

(xii)      none of the underlying promissory notes (if any), or Loan Asset
Registers, as applicable, that constitute or evidence the Loan Assets has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Collateral Agent, on behalf of the Secured
Parties;

 

(xiii)     with respect to any Collateral Portfolio that constitutes a
“certificated security,” unless credited to the Collection Account and in the
control of the Account Bank, such certificated security has been delivered to
the Custodian, on behalf of the Secured Parties and, if in registered form, has
been specially Indorsed to the Collateral Agent, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Collateral Agent, for the benefit of the Secured Parties, upon
original issue or registration of transfer by the Borrower of such certificated
security; and

 

(xiv)     with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, unless credited to the Collection Account and in the
control of the Account Bank, the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security, or
enter into a control agreement granting a perfected first Lien in such
uncertificated security in a manner acceptable to the Collateral Agent and the
Administrative Agent.

 

(nn)         Substitutions and Sales of Loan Assets to Affiliates. In connection
with each (i) substitution of a Loan Asset pursuant to Section 2.07(a) or (ii)
sale of a Loan Asset to the Transferor (or an Affiliate thereof) pursuant to
Section 2.07(b), as applicable, the Borrower has determined, in its reasonable
business judgment (and without consideration of any benefits to the Transferor
(or such Affiliate thereof)), that such sale or substitution, as applicable, is
in the Borrower’s best business interest.

 

(oo)        Tax Treatment. For U.S. Federal tax purposes, the Borrower is
classified as a disregarded entity, and not as a corporation, or an association
taxable as a corporation or a publicly traded partnership. FSIC is a United
States Tax Person that is a “Regulated Investment Company” as defined in Section
851(a) of the Code and is the only equity holder in the Borrower for U.S.
Federal tax purposes. The Borrower is not subject to U.S. Federal, state or
local Tax on a net income Tax basis.

 

(pp)         Anti-Bribery and Corruption; Anti-Money Laundering; Sanctions. None
of the Borrower or FSIC, nor to the knowledge of the Borrower or FSIC, any
director, officer, employee, Affiliate or other Person acting on behalf of the
Borrower, FSIC or any of their respective Affiliates is aware of or has taken
any action, directly or indirectly, in relation to this Agreement or the
transactions contemplated hereby, that would result in a violation by such
persons of any applicable anti-bribery law, including the United Kingdom Bribery
Act 2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices Act of
1977 (the “FCPA”). Furthermore, the Borrower and FSIC and, to the knowledge of
the Borrower and FSIC, their respective Affiliates have conducted and will
conduct their businesses, in relation to this Agreement and the transactions
contemplated hereby, in compliance with the UK Bribery Act, the FCPA and similar
laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith. None of the Borrower, FSIC or their
respective Affiliates, or any director, officer, employee, or agent of the
Borrower, FSIC or their respective Affiliates, has violated or will violate any
Anti-Money Laundering Laws in relation to this Agreement or the transactions
contemplated hereby. None of the Borrower, FSIC, any of their respective
Affiliates or any director or officer or, to the knowledge of the Borrower or
FSIC, employee or agent of the Borrower, FSIC or any of their respective
Affiliates, is a Person that is, or is owned or controlled by, or acting on
behalf of, any Person that is, (i) the target of any sanctions administered or
enforced by the United States Department of the Treasury’s Office of Foreign
Assets Control, the United States Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or the Hong Kong
Monetary Authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a Sanctioned Jurisdiction.

 



76

 

 

Section 4.02          Representations and Warranties of the Borrower Relating to
the Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date, as of each Reporting Date and any date which Loan
Assets are Pledged hereunder and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:

 

(a)       Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, which upon the
delivery of the Required Loan Documents to the Custodian, the crediting of Loan
Assets to the Collection Account and the filing of the financing statements,
shall be a valid and first priority perfected security interest in the Loan
Assets forming a part of the Collateral Portfolio and in that portion of the
Loan Assets in which a security interest may be perfected by filing a UCC
financing statement subject only to Permitted Liens. Neither the Borrower nor
any Person claiming through or under Borrower shall have any claim to or
interest in the Collection Account and, if this Agreement constitutes the grant
of a security interest in such property, except for the interest of the Borrower
in such property as a debtor for purposes of the UCC. The Account Control
Agreement, together with this Agreement, grants to the Collateral Agent for the
benefit of the Secured Parties a first priority perfected security interest in
the Collection Account.

 

(b)       Eligibility of Collateral Portfolio. (i) The Loan Tape, and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct as of the related Cut-Off Date, (ii) each Loan Asset
designated on any Borrowing Base Certificate as an Eligible Loan Asset and each
Loan Asset included as an Eligible Loan Asset in any calculation of the
Borrowing Base, Borrowing Base Deficiency, Foreign Currency Excess Tests or
Foreign Currency Excess Exposure is an Eligible Loan Asset and (iii) with
respect to each item of Collateral Portfolio, all consents, licenses, approvals
or authorizations of or registrations or declarations of any Governmental
Authority or any Person required to be obtained, effected or given by the
Borrower in connection with the grant of a security interest in each item of
Collateral Portfolio to the Collateral Agent, for the benefit of the Secured
Parties, have been duly obtained, effected or given and are in full force and
effect.

 

(c)       No Fraud. Each Loan Asset was originated without any fraud or
misrepresentation by the Transferor or the Borrower, or, to the best of the
Borrower’s knowledge, on the part of the Obligor.

 

Section 4.03          [Intentionally Omitted].

 

Section 4.04          Representations and Warranties of the Collateral Agent.
The Collateral Agent in its individual capacity and as the Collateral Agent
represents and warrants as follows:

 

(a)       Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as the Collateral Agent under this
Agreement.

 



77

 

 

(b)       Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as the Collateral Agent, as the case may be.

 

(c)       No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any material
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Collateral Agent is a party or by which it or any of its property is
bound.

 

(d)       No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)       All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

 

(f)       Validity, etc. This Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

 

Section 4.05          Representations and Warranties of each Lender. Each Lender
hereby individually represents and warrants, as to itself, that it is (a) a
non-“U.S. Person” (as defined in Regulation S under the Securities Act) or (b)
(i) either a “Qualified Institutional Buyer” under Rule 144A of the Securities
Act or an institutional “Accredited Investor” as defined in Rule 501(a)(1)-(3)
or (7) under the Securities Act and (ii) a “qualified purchaser” under the 1940
Act.

 

Section 4.06          Representations and Warranties of the Custodian. The
Custodian in its individual capacity and as the Custodian represents and
warrants as follows:

 

(a)       Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as the Custodian under this
Agreement.

 

(b)       Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as the Custodian, as the case may be.

 

(c)       No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any material
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Custodian is a party or by which it or any of its property is bound.

 



78

 

 

(d)       No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)       All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Custodian, required in connection with the execution and delivery of this
Agreement, the performance by the Custodian of the transactions contemplated
hereby and the fulfillment by the Custodian of the terms hereof have been
obtained.

 

(f)       Validity, etc. This Agreement constitutes the legal, valid and binding
obligation of the Custodian, enforceable against the Custodian in accordance
with its terms, except as such enforceability may be limited by applicable
Bankruptcy Laws and general principles of equity (whether considered in a suit
at law or in equity).

 

Article V

GENERAL COVENANTS

 

Section 5.01          Affirmative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)       Organizational Procedures and Scope of Business. The Borrower will
observe in all material respects all organizational procedures required by its
Constituent Documents and the laws of its jurisdiction of formation. Without
limiting the foregoing, the Borrower will limit the scope of its business to:
(i) the acquisition of Eligible Loan Assets and the ownership and management of
the Portfolio Assets and the related assets in the Collateral Portfolio; (ii)
the sale, transfer or other disposition of Loan Assets as and when permitted
under the Transaction Documents; (iii) entering into and performing under the
Transaction Documents; (iv) consenting or withholding consent as to proposed
amendments, waivers and other modifications of the Loan Agreements to the extent
not in conflict with the terms of this Agreement or any other Transaction
Document; (v) exercising any rights (including voting rights and rights arising
in connection with a Bankruptcy Event with respect to an Obligor or the
consensual or non-judicial restructuring of the debt or equity of an Obligor) or
remedies in connection with the Loan Assets and participating in the committees
(official or otherwise) or other groups formed by creditors of an Obligor to the
extent not in conflict with the terms of this Agreement or any other Transaction
Document; and (vi) engaging in any activity and to exercise any powers permitted
to limited liability companies under the laws of the State of Delaware that are
related to the foregoing and necessary, convenient or advisable to accomplish
the foregoing.

 

(b)       Special Purpose Entity Requirements. The Borrower will at all times:
(i) maintain at least one Independent Manager; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from the Transferor and any other
Person; (iv) file its own Tax returns, if any, as may be required under
Applicable Law, to the extent it is (1) not part of a consolidated group filing
a consolidated return or returns or (2) not treated as a disregarded entity for
Tax purposes, and pay any Taxes so required to be paid under Applicable Law in
accordance with the terms of this Agreement; (v) not commingle its assets with
assets of any other Person; (vi) conduct its business in its own name and
strictly comply with all organizational formalities to identify it or its assets
as separate from those of any other Person; (vii) maintain separate financial
statements, except to the extent that the financial and operating results of the
Borrower are consolidated with those of FSIC or its Affiliates in consolidated
financial statements; provided that (1) appropriate notation shall be made on
such consolidated financial statements to indicate the separateness of the
Borrower from FSIC or such Affiliate and to indicate that the assets and credit
of the Borrower are not available to satisfy the debts and other obligations of
FSIC or such Affiliate or any other Person, and (2) such assets shall also be
listed on the separate balance sheet of the Borrower; (viii) pay its own
liabilities only out of its own funds; (ix) except for capital contributions or
capital distributions permitted under the terms and conditions of its
organizational document and properly reflected on its books and records, not
enter into any transaction with an Affiliate except on commercially reasonable
terms similar to those available to unaffiliated parties in an arm’s-length
transaction; (x) pay the salaries of its own employees, if any; (xi) not hold
out its credit or assets as being available to satisfy the obligations of
others; (xii) allocate fairly and reasonably any overhead for shared office
space; (xiii) except as expressly permitted by this Agreement, not pledge its
assets as security for the obligations of any other Person; (xiv) correct any
known misunderstanding regarding its separate identity; (xv) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xvi) not acquire the obligations or any securities of its Affiliates; and
(xvii) cause its shareholders, partners, managers, directors, officers, agents
and other representatives to act, at all times with respect to it, consistently
and in furtherance of the foregoing and in its best interests.

 



79

 

 

(c)       Preservation of Company Existence. The Borrower will preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and, except where
failure could reasonably be expected to result in a Material Adverse Effect,
remain in good standing as a limited liability company under the laws of the
State of Delaware, and will promptly obtain and thereafter maintain
qualifications to do business as a foreign limited liability company in any
other state in which it is required to so qualify under Applicable Law.

 

(d)       Compliance with Legal Opinions. The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Clifford Chance US LLP as counsel to the Borrower,
issued in connection with the Purchase and Contribution Agreement and relating
to the issues of substantive consolidation and “true contribution” or “true
sale” of the Loan Assets.

 

(e)       Deposit of Collections. The Borrower shall promptly (but in no event
later than two Business Days after receipt) deposit or cause to be deposited
into the Collection Account any and all Collections received by the Borrower,
the Collateral Manager or any of their Affiliates.

 

(f)       Compliance With Loan Agreements. The Borrower will act in conformity
with all material terms and conditions of the Loan Agreements and Required Loan
Documents.

 

(g)       Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent for each Loan Asset proposed to be acquired by the Borrower
pursuant to the terms of the Purchase and Contribution Agreement.

 

(h)       Obligor Defaults and Bankruptcy Events. The Borrower shall give, or
shall cause the Collateral Manager to give, notice to the Administrative Agent
within two Business Days of the Borrower’s, or the Collateral Manager’s actual
knowledge of the occurrence of any payment default by an Obligor under any Loan
Asset or any Bankruptcy Event with respect to any Obligor under any Loan Asset.

 

(i)       Required Loan Documents. The Borrower shall deliver to the Custodian a
hard copy or electronic copy of the Required Loan Documents and the Loan Asset
Checklist pertaining to each Loan Asset within five Business Days of the Cut-Off
Date pertaining to such Loan Asset.

 



80

 

 

(j)       Taxes. The Borrower will file or cause to be filed all Tax returns
required to be filed by it, if any, and pay any and all Taxes imposed on it or
its property as required by the Transaction Documents except for those Taxes
that the Borrower contests in good faith by appropriate proceedings and in
respect of which the Borrower establishes proper reserves on its books.

 

(k)       Notice of Event of Default. The Borrower shall notify the
Administrative Agent, the Collateral Agent and each Lender Agent of the
occurrence of any Event of Default under this Agreement promptly upon, and in
any event within two Business Days of, obtaining actual knowledge of such event.
In addition, no later than two Business Days following the Borrower’s knowledge
or notice of the occurrence of any Event of Default or Unmatured Event of
Default, the Borrower will provide to the Administrative Agent (with a copy to
the Collateral Agent and each Lender Agent) a written statement of a Responsible
Officer of the Borrower setting forth the details of such event and the action
that the Borrower proposes to take with respect thereto.

 

(l)       Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent (with a copy to the Collateral Agent and each Lender Agent)
of any event or other circumstance that is reasonably likely to have a Material
Adverse Effect.

 

(m)       Notice of Value Adjustment Events. The Borrower shall promptly (but in
no event later than two Business Days after any Authorized Officer of the
Borrower receives notice or obtains actual knowledge thereof) notify the
Administrative Agent (with a copy to the Collateral Agent and each Lender Agent)
of the occurrence of any Value Adjustment Event.

 

(n)       Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent and each Lender Agent telephonic or facsimile notice within
10 Business Days (confirmed in writing within five Business Days thereafter) of
the receipt of revenue agent reports or other written proposals, determinations
or assessments of the Internal Revenue Service or any other taxing authority
which propose, determine or otherwise set forth positive adjustments (i) to the
Tax liability of FSIC or any “affiliated group” (of which FSIC is a member) in
an amount equal to or greater than $5,000,000 in the aggregate, or (ii) to the
Tax liability of the Borrower itself in an amount equal to or greater than
$500,000 in the aggregate. Any such notice shall specify the nature of the items
giving rise to such adjustments and the amounts thereof.

 

(o)       Notice of Auditors’ Management Letters. The Borrower shall promptly
notify the Administrative Agent (with a copy to the Collateral Agent and each
Lender Agent) after the receipt of any auditors’ management letters received by
the Borrower or by its accountants.

 

(p)       Notice of Breaches of Representations and Warranties under this
Agreement. The Borrower shall promptly, upon receipt of notice or discovery
thereof, notify the Administrative Agent and each Lender Agent if any
representation or warranty set forth in Section 4.01 or Section 4.02 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent, the Administrative Agent and the Lender
Agents a written notice setting forth in reasonable detail the nature of such
facts and circumstances.

 

(q)       Notice of Breaches of Representations and Warranties under the
Purchase and Contribution Agreement. The Borrower shall, upon receipt of notice
or discovery thereof, promptly send to the Administrative Agent, each Lender
Agent and the Collateral Agent a notice of (i) any breach of any representation,
warranty, agreement or covenant under the Purchase and Contribution Agreement or
(ii) any event or occurrence that, upon notice, or upon the passage of time or
both, would constitute such a breach.

 

(r)       [Intentionally Omitted].

 



81

 

 

(s)       Notice of ERISA Reportable Events. The Borrower shall promptly notify
the Administrative Agent and each Lender Agent in the event the Borrower or an
ERISA Affiliate of the Borrower is expected to maintain or contribute to, or
having an obligation to maintain or contribute to, a Multiemployer Plan or
Pension Plan.

 

(t)       Notice of Benefit Plan Investor Status or Prohibited Transaction. The
Borrower shall promptly notify the Administrative Agent and each Lender in the
event the Borrower becomes a Benefit Plan Investor or a Governmental Plan or, in
the event the Borrower becomes subject to state statutes regulating investments
of or fiduciary obligations with respect to such Governmental Plans or to state
statutes that impose prohibitions similar to those contained in Section 406 of
ERISA or Section 4975 of the Code or in the event the Borrower has knowledge
that this Agreement or any other action or transaction in connection with this
Agreement or any other Transaction Document will constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or a non-exempt violation of Similar Law.

 

(u)       Notice of Accounting Changes. As soon as possible and in any event
within five Business Days after the effective date thereof, the Borrower will
provide to the Administrative Agent notice of any material change in the
accounting policies of the Borrower.

 

(v)       Additional Documents. The Borrower shall provide the Administrative
Agent and each Lender Agent with copies of such documents as the Administrative
Agent or any Lender Agent may reasonably request evidencing the truthfulness of
the representations set forth in this Agreement.

 

(w)       Protection of Security Interest. With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) acquire such
Collateral Portfolio pursuant to and in accordance with the terms of the
Purchase and Contribution Agreement or such other similar agreement, as
applicable, (ii) take all action necessary to perfect, protect and more fully
evidence the Borrower’s ownership of such Collateral Portfolio free and clear of
any Lien other than the Lien created hereunder and Permitted Liens, including,
without limitation executing or causing to be executed such other instruments or
notices as may be necessary or appropriate, (iii) permit the Administrative
Agent or any Lender Agent or their respective agents or representatives to visit
the offices of the Borrower during normal office hours and upon reasonable
advance notice examine and make copies of all documents, books, records and
other information concerning the Collateral Portfolio and discuss matters
related thereto with any of the officers or employees of the Borrower having
knowledge of such matters, and (iv) duly execute and deliver such further
instruments and documents and take all additional action that the Administrative
Agent, any Lender Agent or the Collateral Agent may reasonably request to
perfect, protect and more fully evidence the respective first priority perfected
security interests of the parties to this Agreement in the Collateral Portfolio,
or to enable the Administrative Agent or the Collateral Agent to exercise or
enforce any of their respective rights hereunder.

 

(x)       Liens. The Borrower will promptly notify the Administrative Agent
(with a copy to the Collateral Agent and each Lender Agent) of the existence of
any Lien on the Collateral Portfolio (other than Permitted Liens) and the
Borrower shall defend the right, title and interest of the Collateral Agent, for
the benefit of the Secured Parties, in, to and under the Collateral Portfolio
against all claims of third parties.

 

(y)       [Intentionally Omitted].

 

(z)       Compliance with Applicable Law. The Borrower shall at all times
(i) comply in all material respect with all Applicable Law applicable to the
Borrower or any of its assets (including, without limitation, Environmental
Laws, and all federal securities laws), (ii) do or cause to be done all things
necessary to preserve and maintain in full force and effect its legal existence,
and all licenses material to its business except where non-compliance could
reasonably be expected to have a Material Adverse Effect, and (iii) maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by the Borrower and its directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 



82

 

 

(aa)          Proper Records. The Borrower shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.
The Borrower shall account for transfers under the Purchase and Contribution
Agreement as “true sales” or “true contributions” of such Loan Assets in its
books, records and financial statements.

 

(bb)          Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature (and with respect to one or
more agreements for borrowed money to which it is a party, in an amount in
excess of $500,000), except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves with
respect thereto have been provided on the books of the Borrower.

 

(cc)          Tax Treatment. The Borrower and FSIC shall treat the Advances
advanced hereunder as indebtedness of the Borrower for U.S. Federal income tax
purposes and to file any and all tax forms in a manner consistent therewith.

 

(dd)          Obligor Notification Forms. The Borrower shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney to send (at the Administrative Agent’s discretion on the Collateral
Agent’s behalf, while an Event of Default is Continuing or following the
Termination Date) Obligor notification forms to give notice to the Obligors of
the Collateral Agent’s interest in the Collateral Portfolio and the obligation
to make payments as directed by the Administrative Agent on the Collateral
Agent’s behalf.

 

(ee)          Officer’s Certificate. On or before March 31st of each calendar
year, the Borrower shall deliver an Officer’s Certificate, in form and substance
acceptable to the Administrative Agent, providing (i) a certification, based
upon a review and summary of UCC search results, that there is no other interest
in the Collateral Portfolio perfected by filing of a UCC financing statement
other than in favor of the Collateral Agent and (ii) a certification, based upon
a review and summary of tax and judgment lien searches satisfactory to the
Administrative Agent, that there is no other interest in the Collateral
Portfolio based on any tax or judgment lien.

 

(ff)          Continuation Statements. The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statement referred to in Schedule I hereto or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:

 

(i)        authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

 

(ii)       at the request of the Administrative Agent, deliver or cause to be
delivered to the Collateral Agent, the Administrative Agent and the Lender
Agents an opinion of the counsel for the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, confirming and updating the
opinion delivered pursuant to Schedule I with respect to perfection and
otherwise to the effect that the security interest hereunder continues to be an
enforceable and perfected security interest, subject to no other Liens of record
except as provided herein or otherwise permitted hereunder, which opinion may
contain usual and customary assumptions, limitations and exceptions.

 



83

 

 

(gg)    Disregarded Entity Status. The Borrower shall take any and all action
required to preserve and maintain its status as a disregarded entity owned by
FSIC for U.S. Federal tax purposes.

 

(hh)    KYC Requirements. The Borrower shall provide all documentation and other
information reasonably requested by the Administrative Agent, the Custodian, the
Account Bank and each Lender Agent in their sole discretion or required by
regulatory authorities with respect to the Borrower and FSIC under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, all in form and substance reasonably
satisfactory to the Administrative Agent and each other recipient party.

 

(ii)       Special Event. If either (A) a Governmental Authority with the
authority to determine the permissibility of the Lenders’ making Advances
hereunder or the appropriateness of the accounting or regulatory capital
treatment thereof asserts (or indicates that it intends to assert) that (i) the
Borrower is (or may be deemed) a “covered fund” under the Volcker Rule, and (ii)
the terms of this Agreement create an ownership interest (as defined in the
Volcker Rule) in the Borrower or (B) the Administrative Agent has reasonably
determined that an event of the type described in the foregoing subclause (A) of
this Section 5.01(hh) will, with notice or lapse of time, occur (collectively, a
“Special Event”), then (1) the Administrative Agent shall deliver to the
Borrower a written notice of the occurrence of a Special Event (“Special Event
Notice”), (2) within 5 Business Days of the Borrower’s receipt of a Special
Event Notice, the Borrower shall deliver a written notice to the Administrative
Agent, certifying that the Borrower is committed to taking all actions necessary
(including amending any Transaction Documents or selling Loan Assets in a manner
proposed by or otherwise acceptable to the Borrower, in each case, to eliminate
all facts and circumstances that gave rise to the Special Event as soon as
possible and in any event within 30 days of the date of the Special Event Notice
(or such later date as the Administrative Agent in its sole discretion may
permit), and (3) within 30 days of the Borrower’s receipt of a Special Event
Notice (or such later date as the Administrative Agent in its sole discretion
may permit), (i) the Borrower shall deliver a certificate to the Administrative
Agent certifying that the Borrower has completed all actions set forth in its
initial certificate under this Section 5.01(hh) and (ii) the facts and
circumstances that gave rise to the Special Event have been eliminated or cured
in a manner reasonably acceptable to the Administrative Agent. The failure of
the Borrower to deliver a certificate under clause (2) or clause (3) above shall
constitute a breach of this Section 5.01(hh).

 

Section 5.02          Negative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)       Special Purpose Entity Requirements. Except as otherwise permitted by
this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate; (ii) engage, directly or indirectly, in any
business, other than the actions to be performed under the Transaction Documents
or with respect to the Loan Assets or, in each case, as may be necessary or
appropriate in connection therewith; (iii) incur, create or assume any
Indebtedness, other than Indebtedness incurred under the Transaction Documents;
(iv) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that the Borrower may
invest in those Loan Assets and other investments permitted under the
Transaction Documents; (v) create, form or otherwise acquire any Subsidiaries or
(vi) release, sell, transfer, convey or assign any Loan Asset unless in
accordance with the Transaction Documents.

 

(b)       Requirements for Material Actions. The Borrower shall at all times
maintain at least one Independent Director, shall not fail to provide (and at
all times the Borrower’s organizational documents shall reflect) that the
unanimous consent of all members (including the consent of the Independent
Director) is required for the Borrower to commence a Bankruptcy Proceeding.

 



84

 

 

(c)       Protection of Title. The Borrower shall not take any action which
would directly or indirectly impair or adversely affect the Borrower’s title to
the Collateral Portfolio.

 

(d)       Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral Portfolio to
any person other than the Collateral Agent for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

 

(e)       Liens. The Borrower shall not create, incur, or permit to exist, any
lien, encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

 

(f)       Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, amend, modify or terminate any of its Constituent
Documents, enter into any transaction of merger or consolidation or
amalgamation, or asset sale (other than pursuant to Section 2.07), or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or permit the same to occur without the prior written consent of
the Administrative Agent.

 

(g)       Use of Proceeds. The Borrower shall not use the proceeds of any
Advance other than (i) to finance the purchase by the Borrower, on a “true sale”
basis, or origination, of Collateral Portfolio, (ii) to pay fees and expenses in
connection with the transactions contemplated under this Agreement, (iii) to
fund the Unfunded Exposure Account in order to establish reserves for unfunded
commitments of Revolving Loan Assets and Delayed Drawdown Loan Assets included
in the Collateral Portfolio or (iv) to pay Restricted Junior Payments.

 

(h)       Limited Assets. The Borrower shall not hold or own any assets that are
not part of the Collateral Portfolio or rights under the Transaction Documents
(other than Excluded Amounts and Retained Interests).

 

(i)       Tax Treatment. The Borrower shall not elect to be treated as an entity
other than a disregarded entity for U.S. Federal tax purposes and shall take all
reasonable steps necessary to avoid being treated as an entity other than a
disregarded entity for U.S. Federal tax purposes. The Borrower shall not take
any action that would cause it to be or become subject to U.S. Federal, state or
local Tax on a net income tax basis.

 

(j)       Extension or Amendment of Collateral Portfolio. The Borrower will not,
except as otherwise permitted in Section 6.03(a) of this Agreement and in
accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Related Collateral).

 

(k)       Purchase and Contribution Agreement. The Borrower will not amend,
modify, waive or terminate any provision of the Purchase and Contribution
Agreement without the prior written consent of the Administrative Agent.

 

(l)       Restricted Junior Payments. The Borrower shall not make any Restricted
Junior Payment, except that (i) so long as the Termination Date has not been
declared or automatically occurred and no Event of Default or Unmatured Event of
Default is Continuing or would result therefrom the Borrower may declare and
make Restricted Junior Payments to the FSIC (as the sole holder of its
membership interests), and (ii) the Borrower may make RIC Distributions pursuant
to and in the manner contemplated under Section 2.04.

 



85

 

 

(m)       ERISA Matters. The Borrower will not (a) engage, and will exercise its
best efforts not to permit any ERISA Affiliate of the Borrower to engage, in any
prohibited transaction (within the meaning of ERISA Section 406 or Code
Section 4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor or in any non-exempt
violation of Similar Law except as would not reasonably be expected to result in
a Material Adverse Effect, or (b) maintain or contribute to, or have an
obligation to maintain or contribute to, a Multiemployer Plan or Pension Plan,
and will not permit any ERISA Affiliate of the Borrower to maintain or
contribute to, or have an obligation to maintain or contribute to, a
Multiemployer Plan or Pension Plan.

 

(n)       Instructions to Obligors. The Borrower will not make any change, or
permit the Collateral Manager to make any change, in its instructions to
Obligors, agent banks or administrative agents on the Loan Assets regarding
payments to be made with respect to the Collateral Portfolio to the Collection
Account, unless the Administrative Agent has consented to such change.

 

(o)       Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its registration, make
any change to its name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names unless, prior to the effective date of
any such change in the jurisdiction of its formation, name change or use, the
Borrower receives prior written consent from the Administrative Agent of such
change and delivers to the Administrative Agent such financing statements as the
Administrative Agent may request to reflect such name change or use, together
with such Opinions of Counsel as may be requested by the Administrative Agent,
promptly upon issue, a copy of any certificate of change of name issued by the
Secretary of State of the State of Delaware, and other documents and instruments
as the Administrative Agent may request in connection therewith.

 

(p)       Allocation of Charges. The Borrower shall not have or enter into any
agreement or understanding with the Collateral Manager (other than as expressly
set forth herein or as consented to by the Administrative Agent), providing for
the allocation or sharing of obligations to make payments or otherwise in
respect of any Taxes, fees, assessments or other governmental charges.

 

(q)       Anti-Bribery and Corruption; Anti-Money Laundering; Sanctions. The
Borrower shall not use the proceeds of any Advance, directly or indirectly, for
any payments that would constitute a violation of any applicable anti-bribery
law. The Borrower shall not, directly or indirectly, (i) use the proceeds of any
Advance, or (ii) lend, contribute or otherwise make available the proceeds of
any Advance to any of its Affiliates, any director, officer, employee, or agent
of the Borrower or any of its Affiliates, or any joint venture partner or other
Person, in any manner that would result in a violation of any Anti-Money
Laundering Laws by any Person, including any Person participating in the
Advances, whether as underwriter, advisor, investor or otherwise. The Borrower
shall not, directly or indirectly, use the proceeds of any Advance, or lend,
contribute or otherwise make available such proceeds to any of its Affiliates or
any joint venture partner or other Person, (x) to fund any activities or
business of or with any Person who is, to the knowledge of the Borrower, at the
time of such funding, the target of Sanctions or located in any Sanctioned
Jurisdiction, or (y) in any other manner that, to the knowledge of the Borrower,
would constitute or result in a violation of Sanctions by any Person (including
any Person participating in any Advance, whether as underwriter, advisor,
investor or otherwise).

 

Section 5.03          [Intentionally Omitted].

 

Section 5.04          [Intentionally Omitted].

 



86

 

 

Section 5.05          Affirmative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date:

 

(a)       Compliance with Applicable Law. The Collateral Agent shall at all
times (i) comply with all Applicable Law including those with respect to
servicing the Collateral Portfolio or any part thereof (including, without
limitation, Environmental Laws, and all federal securities laws), (ii) do or
cause to be done all things necessary to preserve and maintain in full force and
effect its legal existence, and all licenses material to its business, and
(iii) maintain in effect and enforce policies and procedures designed to ensure
compliance by the Collateral Agent and its directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 

(b)       Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction unless the failure to obtain and maintain such foreign
qualifications could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.06          Negative Covenants of the Collateral Agent. From the
Closing Date until the Collection Date, the Collateral Agent will not (i) make
any changes to the Collateral Management Expenses or (ii) amend the fees payable
to it pursuant to the Account Bank and Custodian Fee Letter, without the prior
written consent of the Administrative Agent.

 

Section 5.07          Affirmative Covenants of the Custodian.

 

From the Closing Date until the Collection Date:

 

(a)       Compliance with Applicable Law. The Custodian shall at all times
(i) comply with all Applicable Law including those with respect to servicing the
Collateral Portfolio or any part thereof (including, without limitation,
Environmental Laws, and all federal securities laws), (ii) do or cause to be
done all things necessary to preserve and maintain in full force and effect its
legal existence, and all licenses material to its business, and (iii) maintain
in effect and enforce policies and procedures designed to ensure compliance in
all material respects by the Custodian and its directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

(b)       Preservation of Existence. The Custodian will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
unless the failure to obtain and maintain such foreign qualifications could not
reasonably be expected to have a Material Adverse Effect.

 

(c)       Location of Required Loan Documents. Subject to Article XII of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Custodian at its address located at _______________ unless
notice of a different address is given in accordance with the terms hereof or
unless the Administrative Agent agrees to allow certain Required Loan Documents
to be released to the Borrower on a temporary basis in accordance with the terms
hereof, except as such Required Loan Documents may be released pursuant to the
terms of this Agreement.

 

Section 5.08          Negative Covenants of the Custodian.

 

From the Closing Date until the Collection Date:

 

(a)       Required Loan Documents. The Custodian will not dispose of any
documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Custodian pursuant
to this Agreement and will not dispose of any Collateral Portfolio except as
contemplated by this Agreement.

 



87

 

 

(b)       No Changes in Custodian Fees. The Custodian will not amend the fees
payable to it pursuant to the Account Bank and Custodian Fee Letter without the
prior written approval of the Administrative Agent and the Borrower.

 

Article VI

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.01          Designation of the Collateral Manager. The Borrower has
designated FS Investment Corporation, pursuant to the terms and conditions of
the Collateral Management Agreement, as the initial Collateral Manager with the
authority to service, administer and exercise rights and remedies, on behalf of
the Borrower, in respect of the Collateral Portfolio. FS Investment Corporation
has accepted such appointment. The Collateral Manager and the Borrower each
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Collateral Manager
under Collateral Management Agreement.

 

Section 6.02          Duties of the Collateral Manager. Each of the Borrower,
the Administrative Agent, each Lender Agent and each Lender hereby authorizes
the Collateral Manager to take any and all reasonable steps in its name and on
its behalf necessary or desirable in the determination of the Collateral Manager
and not inconsistent with the sale of the Collateral Portfolio by the Transferor
to the Borrower under the Purchase and Contribution Agreement and, thereafter,
the Pledge by the Borrower to the Collateral Agent on behalf of the Secured
Parties hereunder, to collect all amounts due under any and all Collateral
Portfolio, including, endorsing any of their names on checks and other
instruments representing Interest Collections and Principal Collections,
executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral Portfolio and, after the
delinquency of any Collateral Portfolio and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Transferor could have done
if it had continued to own such Collateral Portfolio.

 

Section 6.03          Collection of Payments; Accounts.

 

(a)       Collection Efforts, Modification of Collateral Portfolio. The Borrower
will collect, or cause to be collected, all payments called for under the terms
and provisions of the Loan Assets included in the Collateral Portfolio as and
when the same become due, all in accordance with the Servicing Standard. The
Borrower may not waive, modify or otherwise vary any provision of an item of
Collateral Portfolio (or suffer or permit to occur any of the foregoing by any
Person, including the Collateral Manager) in any manner contrary to the
Servicing Standard.

 

(b)       Acceleration. If consistent with the Servicing Standard, the Borrower
shall accelerate or vote to accelerate, as applicable, the maturity of all or
any Scheduled Payments and other amounts due under any Loan Asset promptly after
such Loan Asset becomes defaulted.

 

(c)       Taxes and other Amounts. The Borrower will collect all payments with
respect to amounts due for Taxes, assessments and insurance premiums relating to
each Loan Asset to the extent required to be paid to the Borrower for such
application under the applicable Loan Agreement and remit such amounts to the
appropriate Governmental Authority or insurer as required by the Loan
Agreements.

 

(d)       Payments to Collection Account. On or before the applicable Cut-Off
Date, the Borrower shall have instructed all Obligors, administrative agents or
other agents with respect to a Loan Asset to make all payments in respect of the
Collateral Portfolio directly to the Collection Account; provided that, the
Borrower is not required to so instruct any Obligor which is solely a guarantor
or other surety (or an Obligor that is not designated as the “lead borrower” or
another such similar term) unless and until the Borrower calls on the related
guaranty or secondary obligation.

 



88

 

 

(e)       Collection Account. Each of the parties hereto hereby agrees that
(i) the Collection Account is intended to be a “securities account” within the
meaning of the UCC and (ii) except as otherwise expressly provided herein and in
the Account Control Agreement, prior to the delivery of a Notice of Exclusive
Control, the Borrower shall be entitled to exercise the rights that comprise
each Financial Asset held in the Collection Account and have the right to direct
the disposition of funds in the Collection Account; provided that after the
delivery of a Notice of Exclusive Control, such rights shall be exclusively held
by the Collateral Agent (acting at the direction of the Administrative Agent).
Each of the parties hereto hereby agrees to cause the Account Bank (or other
securities intermediary) that holds any money or other property for the Borrower
in the Collection Account to agree with the parties hereto that (A) the
Collection Account is a “securities account” within the meaning of the UCC, the
cash and other property credited thereto is to be treated as a Financial Asset
under Article 8 of the UCC, (B) regardless of any provision in any other
agreement, for purposes of the UCC, with respect to the Collection Account, New
York shall be deemed to be the Account Bank’s (or other securities
intermediary’s) jurisdiction (within the meaning of Section 8-110 of the UCC),
and (C) it shall comply with all entitlement orders and all directions to
dispose of funds in the Collection Account in each case without further consent
of the Borrower. To the extent that the Collection Account is re-characterized
as a “deposit account” (within the meaning of Section 9-102(a)(29) of the UCC),
New York shall be deemed to be the “bank’s jurisdiction” (within the meaning of
Section 9-304(b) of the UCC), the Account Bank shall be the “bank” and the
Collateral Agent shall be the bank’s “customer” (within the meaning of Section
9-104 of the UCC). All securities or other property underlying any Financial
Assets credited to the Collection Account in the form of securities or
instruments shall be registered in the name of the Account Bank or if in the
name of the Borrower or the Collateral Agent, Indorsed to the Account Bank,
Indorsed in blank, or credited to another securities account maintained in the
name of the Account Bank, and in no case will any Financial Asset credited to
the Collection Account be registered in the name of the Borrower, payable to the
order of the Borrower or specially Indorsed to the Borrower, except to the
extent the foregoing have been specially Indorsed to the Account Bank or
Indorsed in blank.

 

(f)       Loan Agreements. Notwithstanding any term hereof (or any term of the
UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Account Bank, the Custodian nor any securities intermediary shall be
under any duty or obligation in connection with the acquisition by the Borrower,
or the grant by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Loan Agreements, or otherwise to examine the Loan
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including any necessary consents).
The Custodian shall hold any Instrument delivered to it evidencing any Loan
Asset granted to the Collateral Agent hereunder as custodial agent for the
Collateral Agent in accordance with the terms of this Agreement.

 

(g)       Adjustments. If (i) a deposit is made into the Collection Account in
respect of an Interest Collection or a Principal Collection of a Loan Asset and
such Interest Collection or Principal Collection in the form of a check that is
not honored for any reason or (ii) the Borrower makes a mistake with respect to
the amount of any Interest Collection or Principal Collection and deposits an
amount that is less than or more than the actual amount of such Interest
Collection or Principal Collection, the Borrower shall appropriately adjust the
amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

 



89

 

 

Section 6.04          Realization Upon Loan Assets. The Borrower will use
reasonable efforts consistent with the Servicing Standard to foreclose upon or
repossess, as applicable, or otherwise comparably convert the ownership of any
Related Collateral relating to a defaulted Loan Asset as to which no
satisfactory arrangements can be made for collection of delinquent payments. The
Borrower will comply with the Servicing Standard and Applicable Law in realizing
upon such Related Collateral, and employ practices and procedures including
reasonable efforts consistent with the Servicing Standard to enforce all
obligations of Obligors foreclosing upon, repossessing and causing the sale of
such Related Collateral at public or private sale in circumstances other than
those described in the preceding sentence. Without limiting the generality of
the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Borrower may cause the sale of any such Related
Collateral to its Affiliates for a purchase price equal to the then fair value
thereof, any such sale to be evidenced by a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent setting forth the Loan
Asset, the Related Collateral, the sale price of the Related Collateral and
certifying that such sale price is the fair value of such Related Collateral. In
any case in which any such Related Collateral has suffered damage, the Borrower
will not expend funds in connection with any repair or toward the foreclosure or
repossession of such Related Collateral unless it reasonably determines at the
time of such expenditure that such repair and/or foreclosure or repossession
will increase the Recoveries by an amount greater than the amount of such
expenses. The Borrower will remit to the Collection Account the Recoveries
received in connection with the sale or disposition of Related Collateral
relating to a Defaulted Loan Asset.

 

Section 6.05          Reports to the Administrative Agent; Account Statements.

 

(a)       Notice of Borrowing; Borrowing Base Certificate. On each Advance Date
and on each reduction of Advances Outstanding pursuant to Section 2.17, the
Borrower will provide a Notice of Borrowing, a Notice of Reduction or a
Termination/Reduction Notice, as applicable, updated as of such date, to the
Administrative Agent and each Lender Agent (with a copy to the Collateral
Agent). On each Advance Date, the Borrower will provide a Borrowing Base
Certificate, updated as of such date, to the Administrative Agent and each
Lender Agent (with a copy to the Collateral Agent). On each date that the
Assigned Value of an Eligible Loan Asset is changed, the Borrower will deliver
an adjusted Borrowing Base Certificate to the Administrative Agent and each
Lender Agent.

 

(b)       Servicing Report. On each Reporting Date, the Borrower will, and will
direct the Collateral Manager to, provide to each Lender Agent, the
Administrative Agent and the Collateral Agent, a monthly report determined as of
the most recent Determination Date including (A)(i) on each Reporting Date with
respect to Loan Assets in the Collateral Portfolio that have at least two
readily available Observable Market Prices, and (ii) on each Reporting Date
immediately preceding a Payment Date with respect to all Loan Assets in the
Collateral Portfolio, an updated Observable Market Price or Quoted Price on such
Loan Assets, in each case as at the most recent Determination Date, and (B) on
each Reporting Date, (i) a Borrowing Base Certificate, (ii) a Loan Tape, (iii)
the Interest Coverage Test, (iv) the Collateral Quality Tests, (v) the Foreign
Currency Excess Tests, (vi) if such Reporting Date precedes a Payment Date,
amounts to be remitted pursuant to Section 2.04 to the applicable parties (which
shall include any applicable wiring instructions of the parties receiving
payment), and (vii) a certification by such Responsible Officer that no Event of
Default or Unmatured Event of Default is Continuing (or describing in detail any
such Event of Default or Unmatured Event of Default) and is continuing (such
monthly report, a “Servicing Report”), with respect to related calendar month
signed by a Responsible Officer of the Collateral Manager and the Borrower and
substantially in the form of Exhibit K.

 



90

 

 

(c)       [Intentionally Omitted].

 

(d)       [Intentionally Omitted].

 

(e)       Financial Statements. The Borrower will direct the Collateral Manager
to submit to the Administrative Agent, each Lender Agent and the Collateral
Agent, (i) within 60 days after the end of each of its first three fiscal
quarters of each fiscal year of FSIC, commencing December 31, 2016, consolidated
unaudited financial statements of FSIC for the most recent fiscal quarter, and
(ii) within 90 days after the end of each fiscal year, commencing with the
fiscal year ended December 31, 2016, consolidated audited financial statements
(balance sheet, income statement and notes) of FS Investment Corporation audited
by a firm of nationally recognized independent public accountants, as of the end
of such fiscal year.

 

(f)       Tax Returns. Upon request by the Administrative Agent, the Borrower
shall deliver, copies of all federal, state and local tax returns and reports
filed by the Borrower, or in which the Borrower was included on a consolidated
or combined basis (excluding sales, use and similar Taxes).

 

(g)       Obligor Financial Statements; Valuation Reports; Other Reports. The
Borrower will, and will direct the Collateral Manager to, deliver to the
Administrative Agent with respect to each Obligor (i) prior to making an Advance
with respect thereto, three years’ historical audited or unaudited financial
statements (or such period as is then available) and related information and a
copy of the Underwriting Memoranda utilized by the Transferor or the Borrower,
as applicable, in evaluating and approving such Loan Asset for investment,
(ii) to the extent received pursuant to the related Loan Agreements, the
complete financial reporting package with respect to such Obligor and with
respect to each Loan Asset for such Obligor (including any financial statements,
management discussion and analysis, executed covenant compliance certificates
and related covenant calculations with respect to such Obligor and with respect
to each Loan Asset for such Obligor) provided quarterly by such Obligor, which
delivery shall be made within 10 Business Days after receipt thereof as
specified in the Loan Agreements, (iii) the annual budget (along with subsequent
changes thereto) with respect to such Obligor, which delivery shall be made
within 10 Business Days after receipt thereof as specified in the related Loan
Agreements and (iv) (x) a portfolio update with respect to each Obligor on a
quarterly basis, (y) all portfolio monitoring and servicing reports, if any,
provided by the Collateral Manager or any Affiliate of the Borrower during each
calendar quarter with respect to each investment made by the Borrower, which
delivery of the foregoing reports shall be made no later than 45 days after the
end of each calendar quarter and 90 days after the end of each fiscal year and
(z) the related valuation reports prepared by a third party valuation firm on
behalf of the Borrower, on no less than a quarterly basis, subject to customary
non-reliance provisions. Upon demand by the Administrative Agent, the Borrower
will provide such other information as the Administrative Agent may reasonably
request with respect to any Obligor.

 

(h)       Amendments to Loan Assets. The Borrower will deliver to the
Administrative Agent, the Lender Agents and the Custodian a copy of any material
amendment, restatement, supplement, waiver or other modification to the Loan
Agreement of any Loan Asset (along with any internal documents prepared by the
Borrower or any of its Affiliates and provided to its investment committee in
connection with such amendment, restatement, supplement, waiver or other
modification) (i) with respect to any Material Modification, promptly and in any
event within 10 Business Days of request of the Administrative Agent thereof and
(ii) with respect to any amendment, restatement, supplement, waiver or other
modification which is not a Material Modification, within 45 days after the end
of each quarter end. Following the occurrence and while an Event of Default is
Continuing, the Borrower shall not enter into any amendment, restatement,
supplement or other modification of a Loan Asset (including, without limitation,
in respect of a restructuring agreement, a prepackaged plan or another document
related to a restructuring arrangement), or any consent or waiver with respect
to a Loan Asset, in each case without the prior written consent of the
Administrative Agent in its sole discretion.

 



91

 

 

(i)       Website Access to Information. Notwithstanding anything to the
contrary contained herein, information required to be delivered or submitted to
any Secured Party pursuant to Section 5.03(h) and this Article VI shall be
deemed to have been delivered on the date on which such information is posted on
a website (including EDGAR/sec.gov) to which the Administrative Agent and Lender
Agents have access or upon receipt of such information through e-mail or another
delivery method acceptable to the Administrative Agent.

 

Section 6.06          Annual Independent Public Accountant’s Servicing Reports.
The Borrower will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Borrower) to furnish to
the Administrative Agent on or before October 31st of each year, commencing with
October 31, 2017, a report covering such fiscal year to the effect that such
accountants have applied certain agreed-upon procedures (a copy of which
procedures are attached hereto as Schedule III, it being understood that the
Borrower and the Administrative Agent will provide an updated Schedule III
reflecting any further amendments to such Schedule III prior to the issuance of
the first such agreed-upon procedures report, a copy of which shall replace the
then existing Schedule III) to certain documents and records relating to the
Collateral Portfolio under any Transaction Document, compared the information
contained in the Servicing Reports and the Borrower’s Certificates delivered
during the period covered by such report with such documents and records and
that no matters came to the attention of such accountants that caused them to
believe that such servicing was not conducted in compliance with this Article
VI, except for such exceptions as such accountants shall believe to be
immaterial and such other exceptions as shall be set forth in such statement.

 

Article VII

EVENTS OF DEFAULT

 

Section 7.01          Events of Default. If any of the following events (each,
an “Event of Default”) shall occur:

 

(a)       the Borrower fails to:

 

(i)       to make any payment of principal when due hereunder (including the
payment of the Redemption Principal Reduction Amount under Section 2.17(a)) or
under any other Transaction Document;

 

(ii)      eliminate any Borrowing Base Deficiency or Foreign Currency Excess
Exposure within five Business Days of the occurrence thereof in accordance with
Section 2.06; provided, if during such five Business Day period, the Borrower
provides the Administrative Agent with a detailed plan to cure such Borrowing
Base Deficiency or Foreign Currency Excess Exposure in full by no later than the
next Determination Date, which plan is acceptable to the Administrative Agent in
its sole and absolute discretion, the Administrative Agent may elect to forbear
to declare the Event of Default under this clause (a)(ii) until the cure date
proposed in such plan; or

 

(iii)     make payment of outstanding principal of all outstanding Advances, if
any, and all Yield and all Fees accrued and unpaid thereon (including any Call
Protection Payment) together with all other Obligations on earlier to occur of
the Final Maturity Date and the Termination Date;

 



92

 

 

(iv)     make payment of any other Obligation when due hereunder, whether of
Yield on each Payment Date, fees or payment of any other Obligations under any
other Transaction Document when due, and such failure continues unremedied for
two Business Days; or

 

(b)       the Borrower or FSIC defaults (after giving effect to any applicable
grace period) in making any payment required to be made under one or more
agreements for borrowed money to which it is a party (x) in an aggregate
principal amount in excess of $500,000 for the Borrower, or (y) in an aggregate
principal amount in excess of $25,000,000 for FSIC, or an event of default is
declared under any such facility or under any such agreement for borrowed money
to which it is a party (without regard to waivers granted thereunder), or any
other event occurs whose effect is to accelerate such amount of recourse debt
(without regard to waivers granted thereunder), and, in each case, such default
is not cured or remedied within the applicable cure period, if any, provided for
under such agreement; or

 

(c)       failure on the part of the Borrower to duly to observe or perform any
covenants or agreements of the Borrower set forth in this Agreement or the other
Transaction Documents to which the Borrower is a party (other than (x) covenants
or agreements with respect to which another clause of this Section 7.01
expressly relates, and (y) failure to meet any of the Concentration Limits or
Collateral Quality Maintenance when tested) and (except for the covenant set
forth in Section 5.01(hh), for which no grace period applies) the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower by the
Administrative Agent or Collateral Agent, and (ii) the date on which the
Borrower acquires knowledge thereof; or

 

(d)       failure on the part of the Collateral Manager to duly to observe or
perform any covenants or agreements of the Collateral Manager set forth in the
Collateral Management Agreement or the other Transaction Documents to which the
Collateral Manager is a party (including the failure to deliver any required
Servicing Report), and the same continues unremedied for a period of 10 days (if
such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Borrower by the Administrative Agent or Collateral Agent,
and (ii) the date on which the Borrower acquires knowledge thereof; or

 

(e)       the occurrence of a Bankruptcy Event relating to the Borrower or FSIC;
or

 

(f)       the occurrence of any Change of Control; or

 

(g)       (1) the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money (x) in
an aggregate principal amount in excess of $500,000 for the Borrower, or (y) in
an aggregate amount in excess of $25,000,000 against FSIC, and in each case, the
Borrower or FSIC (as applicable) shall not have, within 30 days, either
(i) discharged or provided for the discharge of any such judgment, decree or
order in accordance with its terms or (ii) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal or (2) the Borrower shall have made a payment of any
amount in the settlement of any litigation, claim or dispute (excluding payments
made from insurance proceeds or amounts contributed directly or indirectly by
any equity holder); or

 

(h)        (i) the breach of the Borrower of the covenants set forth in
Section 5.01(b) or Section 5.02(a), or (ii) FSIC shall cease to own, directly or
indirectly, 100% of the membership interests in the Borrower; or

 



93

 

 

(i)       (i) any Transaction Document, or any Lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part
(other than in any immaterial part), terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of the Borrower, the
Transferor or the Collateral Manager, (ii) the Borrower, the Transferor or the
Collateral Manager or any Affiliate of any of them shall, directly or
indirectly, contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document or any lien or security interest
thereunder, or (iii) any security interest securing any obligation under any
Transaction Document shall, in whole or in part, cease to be a first priority
perfected security interest except as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document; or

 

(j)       any failure of the Borrower, the Collateral Manager or any of their
agents or representatives (including, without limitation, agents,
representatives and employees of such Persons acting pursuant to authority
granted under Section 6.01 hereof) to remit to Collection Account, Collections
with respect to Loan Assets within two Business Days of receipt; or

 

(k)       any failure on the part of the Borrower, the Transferor or the
Collateral Manager to make any payment or deposit (including, with respect to
bifurcation and remittance of Interest Collections and Principal Collections) or
any other payment or deposit required to be made by the terms of the Transaction
Documents to any Secured Party, Affected Party or Indemnified Party) or the
Borrower, the Collateral Manager or the Transferor fails to observe or perform
any covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral Portfolio, in each
case, required by the terms of any Transaction Document (other than Section
2.06) within two Business Days of the day such payment or deposit is required to
be made; or

 

(l)       either (i) FSIC shall assign its rights or obligations as “Collateral
Manager” under the Collateral Management Agreement to any Person, without the
consent of each Lender Agent and the Administrative Agent (as required under the
Collateral Management Agreement), or (ii) the Investment Advisory Agreement is
terminated or otherwise no longer in full force and effect or either the
subadvisor referred to in clause (ii) of the defined term Investment Advisory
Agreement) as of the Closing Date or an Affiliate of GSO Debt Funds Management,
LLC that is actively engaged in loan asset management, no longer actively serves
as “Sub-Advisor” under such agreement; or

 

(m)       FSIC (i) ceases to be regulated as a “business development company”
under the 1940 Act, or (ii) fails to maintain the Required Asset Coverage Ratio
as at the end of any fiscal quarter, or (iii) fails to maintain a “net asset
value” on its financial statements of at least $400,000,000, measured as of the
last day of any fiscal quarter; or

 

(n)       the Borrower or FSIC shall become required to register as an
“investment company” within the meaning of Section 3 of the 1940 Act or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” pursuant to Section 8 of the 1940 Act
(the parties hereto acknowledging that FSIC is regulated as a “business
development company” under the 1940 Act) or the business and other activities of
the Borrower or FSIC, including but not limited to, the acceptance of the
Advances by the Borrower made by the Lenders, violate the 1940 Act or the rules
and regulations promulgated thereunder (other than in an immaterial manner); or

 

(o)       the Borrower or any ERISA Affiliate of the Borrower shall maintain or
contribute to, or have an obligation to maintain or contribute to, a
Multiemployer Plan or Pension Plan, or the Internal Revenue Service shall file
notice of a lien pursuant to Section 6323 of the Code with regard to any assets
of the Borrower or the Transferor and such lien shall not have been released
within five Business Days; or

 



94

 

 

(p)       any representation or warranty of the Borrower set forth in Section
4.01(pp) shall prove to have been false or incorrect in any respect when made or
deemed to have been made; or

 

(q)       any representation, warranty or certification made by the Borrower or
FSIC (in any capacity) in any Transaction Document or in any certificate
delivered pursuant to any Transaction Document shall prove to have been
incorrect when made, which has a Material Adverse Effect and continues to be
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (A) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Borrower or FSIC
by the Administrative Agent or the Collateral Agent (which shall be given at the
direction of the Administrative Agent) and (B) the date on which a Responsible
Officer of the Borrower or FSIC acquires knowledge thereof; or

 

(r)       the Borrower ceases to have a valid, perfected first priority
ownership interest in all of the Collateral Portfolio (subject to Permitted
Liens); or

 

(s)       the Transferor fails to transfer to the Borrower the applicable Loan
Assets and the related Portfolio Assets on an Advance Date; provided that, the
Lenders shall have funded the related Advance, unless the related Advance is
repaid in full with accrued and unpaid Yield thereon within five Business Days;
or

 

(t)       the Borrower makes or attempts to make any assignment of its rights or
obligations under this Agreement or any other Transaction Document without first
obtaining the specific written consent of each of the Lenders and the
Administrative Agent, which consent may be withheld by any Lender or the
Administrative Agent in its sole and absolute discretion;

 

then while any such event is Continuing, the Administrative Agent or the
Required Lenders, may, by notice to the Borrower, declare the “Termination Date”
to have occurred; provided that, in the case of any event described in Section
7.01(e) above, the “Termination Date” shall be deemed to have occurred
automatically upon the occurrence of such event. Upon any such declaration or
automatic occurrence, (i) the Revolving Period shall end and the Borrower shall
cease purchasing Loan Assets from the Transferor under the Purchase and
Contribution Agreement or from any other third party and shall cease originating
Loan Assets, (ii) the Administrative Agent or the Required Lenders may declare
the Advances (and any Revolving Notes) to be immediately due and payable in full
(without presentment, demand, protest or notice of any kind all of which are
hereby waived by the Borrower) and any other Obligations to be immediately due
and payable and (iii) all proceeds and distributions in respect of the Portfolio
Assets shall be distributed by the Account Bank acting at the direction of the
Collateral Agent (acting at the direction of the Administrative Agent) as
described in Section 2.04(c) (provided that, the Borrower shall in any event
remain liable to pay such Advances Outstanding and all such amounts and
Obligations immediately in accordance with Section 2.04(e)). In addition, upon
any such declaration or upon any such automatic occurrence, the Collateral
Agent, on behalf of the Secured Parties and at the direction of the
Administrative Agent, shall have, in addition to all other rights and remedies
under this Agreement or otherwise, all other rights and remedies provided under
the UCC of the applicable jurisdiction and other Applicable Law, which rights
shall be cumulative. The Borrower confirms and agrees that the Collateral Agent,
on behalf of the Secured Parties and at the direction of the Administrative
Agent, (or any designee thereof, including, the Collateral Manager), while an
Event of Default is Continuing, shall, at its option, have the sole right to
enforce the Borrower’s rights and remedies under each Assigned Document, but
without any obligation on the part of the Administrative Agent, the Lenders, the
Lender Agents or any of their respective Affiliates to perform any of the
obligations of the Borrower under any such Assigned Document. While an Event of
Default is Continuing, the Yield Rate shall be increased pursuant to the
increase set forth in the definition of “Applicable Spread,” effective as of the
date of the occurrence of such Event of Default, and shall apply while such
Event of Default is Continuing.

 



95

 

 

Section 7.02          Additional Remedies of the Administrative Agent.

 

(a)       If, upon the declaration or automatic occurrence of the Termination
Date (including, the date on which the Termination Date is declared (or is
deemed to have occurred automatically) pursuant to Section 7.01), the aggregate
outstanding principal amount of the Advances Outstanding, all accrued and unpaid
Fees and Yield and any other Obligations are not immediately paid in full, then
the Borrower or the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent, in addition to all other rights specified
hereunder, shall have the right to instruct the Collateral Manager and the
Borrower (and if the Collateral Manager and the Borrower do not as promptly as
practicable (and in any event within 10 Business Days or such later date as the
Administrative Agent deems appropriate) effectuate such instruction, then in its
own name and as agent for the Lenders and Lender Agent), to sell (at the
Borrower’s expense) in a commercially reasonable manner, in a recognized market
(if one exists) at such price or prices as the Administrative Agent may
reasonably deem satisfactory, any or all of the Collateral Portfolio and apply
the proceeds thereof to the Obligations; provided that the Administrative Agent
shall have no obligation to take actions through the Borrower or the Collateral
Manager following any Event of Default under Sections 7.01(e), (f) or (k).

 

(b)       The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or the Required Lenders declare the
Advances Outstanding hereunder to be immediately due and payable pursuant to
Section 7.01 or to liquidate all of the Collateral Portfolio in the same manner
or on the same Business Day.

 

(c)       If, following the declaration or automatic occurrence of the
Termination Date (including, the date on which the Termination Date is declared
(or is deemed to have occurred automatically), the Collateral Agent (acting as
directed by the Administrative Agent) or the Administrative Agent proposes to
sell the Collateral Portfolio or any part thereof in one or more parcels at a
public or private sale, at the request of the Collateral Agent or the
Administrative Agent, as applicable, the Borrower and the Collateral Manager
shall make available to (i) the Administrative Agent, on a timely basis, all
information relating to the Collateral Portfolio subject to sale, including,
copies of any disclosure documents, contracts, financial statements of the
applicable Obligors, covenant certificates and any other materials requested by
the Administrative Agent and (ii) each prospective bidder, on a timely basis,
all reasonable information relating to the Collateral Portfolio subject to sale,
including, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
reasonably requested by each such bidder.

 

(d)       The Borrower agrees, to the full extent that it may lawfully so agree,
that neither it nor anyone claiming through or under it (including the
Collateral Manager) will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption law now or hereafter in
force in any locality where any Collateral Portfolio may be situated in order to
prevent, hinder or delay the enforcement or foreclosure of this Agreement, or
the absolute sale of any of the Collateral Portfolio or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, the Borrower for itself and all who may at any time
claim through or under it (including the Collateral Manager), hereby waives, to
the full extent that it may be lawful so to do, the benefit of all such laws,
and any and all right to have any of the properties or assets constituting the
Collateral Portfolio marshaled upon any such sale, and agrees that the
Collateral Agent, or the Administrative Agent on its behalf, or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Collateral Portfolio as an entirety or in such parcels as the
Collateral Agent (acting at the direction of the Administrative Agent) or such
court may determine.

 



96

 

 

(e)       Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(c), or as a court of competent
jurisdiction may otherwise direct.

 

(f)       The Administrative Agent, the Lender Agents and the Lenders shall
have, in addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, the rights and
remedies of a secured party under the UCC of any applicable state, to the extent
that the UCC is applicable, and the right to offset any mutual debt and claim),
all rights and remedies available to the Lenders at law, in equity or under any
other agreement between any Lender and the Borrower.

 

(g)       Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.

 

(h)       The Borrower hereby irrevocably appoints, during the continuance of an
Event of Default and at all times following the Termination Date, each of the
Collateral Agent and the Administrative Agent its true and lawful attorney (with
full power of substitution) in its name, place and stead and at its expense, in
connection with the enforcement of the rights and remedies provided for in this
Agreement, including the following powers: (i) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (ii) to make all
necessary transfers of the Collateral Portfolio in connection with any such sale
or other disposition made pursuant hereto, (iii) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, the Borrower
hereby ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto and (iv) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document. Nevertheless, if so requested by the Collateral Agent or the
Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request.

 

Article VIII

INDEMNIFICATION

 

Section 8.01          Indemnities by the Borrower.

 

(a)       Without limiting any other rights which the Affected Parties, the
Secured Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Custodian or any of their respective
Affiliates may have hereunder or under Applicable Law, the Borrower hereby
agrees to indemnify the Affected Parties, the Secured Parties, Administrative
Agent, the Lenders, the Lender Agents, the Collateral Agent, the Account Bank,
the Custodian and each of their respective Affiliates, assigns, officers,
directors, employees, advisors and agents (each, an “Indemnified Party” for
purposes of this Article VIII) from and against any and all damages, losses,
claims, liabilities and related out-of-pocket costs and expenses, including
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or actually incurred by
such Indemnified Party arising out of or as a result of this Agreement, any of
the other Transaction Documents or in respect of any of the Collateral
Portfolio, regardless of whether such matter is initiated by a third party or by
the Borrower or any of its Affiliates or shareholders; provided that Indemnified
Amounts shall not be available to an Indemnified Party to the extent that such
damages, losses, claims, liabilities and related costs and expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted solely from (x) the gross negligence, bad faith or
willful misconduct on the part of such Indemnified Party, or (y) any Loan Assets
which are uncollectible solely due to the Obligor’s financial inability to make
payment thereunder. Without limiting the foregoing, the Borrower shall indemnify
each Indemnified Party for Indemnified Amounts relating to or resulting from any
of the following (except as set forth in clauses (x) and (y) above):

 



97

 

 

(i)        any Loan Asset treated as or represented by the Borrower to be an
Eligible Loan Asset which is not at the applicable time an Eligible Loan Asset,
or the purchase by any party or origination of any Loan Asset which violates
Applicable Law;

 

(ii)       reliance on any representation or warranty made or deemed made by the
Borrower, the Collateral Manager or any of their respective officers under or in
connection with this Agreement or any Transaction Document, which shall have
been false or incorrect in any respect when made or deemed made or delivered;

 

(iii)      the failure by the Borrower or the Collateral Manager to comply with
any term, provision or covenant contained in this Agreement, any other
Transaction Document or any agreement executed in connection with this
Agreement, or with any Applicable Law with respect to any item of Collateral
Portfolio, or the nonconformity of any item of Collateral Portfolio with any
such Applicable Law;

 

(iv)      the failure to vest and maintain vested in the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
in the Collateral Portfolio, free and clear of any Lien other than Permitted
Liens, whether existing at the time of the related Advance or at any time
thereafter;

 

(v)       the failure to maintain, as of the close of business on each Business
Day prior to the earlier to occur of the Revolving Period End Date or the
Termination Date, an amount of Advances Outstanding that is less than or equal
to the lesser of (x) the Maximum Facility Amount, (y) the Borrowing Base and (z)
the Maximum Availability on such Business Day;

 

(vi)      on each Business Day prior to the Collection Date, the occurrence of a
Borrowing Base Deficiency or Foreign Currency Excess Exposure and the same
continues unremedied for five Business Days;

 

(vii)     the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets,
whether at the time of any Advance or at any subsequent time;

 

(viii)     any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, a defense based on such Loan Asset (or the Loan
Agreement evidencing such Loan Asset) not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim related to such Collateral Portfolio;

 



98

 

 

(ix)       any failure of the Borrower or the Collateral Manager to perform its
duties or obligations in accordance with the provisions of the Transaction
Documents to which it is a party or any failure by the Collateral Manager, the
Borrower or any Affiliate thereof to perform its respective duties under any
Collateral Portfolio;

 

(x)       any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower or the Transferor to qualify to do business or
file any notice or business activity report or any similar report;

 

(xi)       any action taken by the Borrower or the Collateral Manager in the
enforcement or collection of the Collateral Portfolio which results in any
claim, suit or action of any kind pertaining to the Collateral Portfolio or
which reduces or impairs the rights of the Administrative Agent, any Lender
Agent or any Lender with respect to any Loan Asset or the value of any such Loan
Asset;

 

(xii)      any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with any Related Collateral or Collateral Portfolio;

 

(xiii)     any claim, suit or action of any kind arising out of or in connection
with Environmental Laws relating to the Borrower or the Collateral Portfolio,
including any vicarious liability;

 

(xiv)     the failure by the Borrower or FSIC to pay when due any Taxes for
which the Borrower or FSIC is liable, including, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

 

(xv)      any repayment by the Administrative Agent, the Lender Agents, the
Lenders or a Secured Party of any amount previously distributed in payment of
Advances or payment of Yield or Fees, in each case which amount the
Administrative Agent, the Lender Agents, the Lenders or a Secured Party believes
in good faith is required to be repaid;

 

(xvi)     the commingling by the Borrower, FSIC or the Collateral Manager of
payments and collections required to be remitted to the Collection Account or
the Unfunded Exposure Account with other funds;

 

(xvii)    any claim, investigation, litigation or proceeding (whether based on
contract, tort or other theory, whether brought by a third party or by the
Borrower or the Collateral Manager, and regardless of whether any Indemnified
Party is a party thereto) related to this Agreement or the other Transaction
Documents, or the use of proceeds of Advances or the Collateral Portfolio, or
the administration of the Loan Assets by the Borrower or the Collateral Manager;

 

(xviii)   any failure by the Borrower to give reasonably equivalent value to the
Transferor in consideration for the transfer to the Borrower of any item of
Collateral Portfolio or any attempt by any Person to void or otherwise avoid any
such transfer under any statutory provision or common law or equitable action,
including any provision of the Bankruptcy Code;

 

(xix)      the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents; or

 



99

 

 

(xx)       any failure of the Borrower, the Collateral Manager or any of their
respective agents or representatives to remit to the Collection Account within
two Business Days of receipt, payments and collections with respect to the
Collateral Portfolio remitted to the Borrower, the Collateral Manager or any
such agent or representative.

 

(b)       Any amounts subject to the indemnification provisions of this Section
8.01 shall be paid by the Borrower to the Administrative Agent on behalf of the
applicable Indemnified Party within 10 Business Days following the
Administrative Agent’s written demand therefor on behalf of the applicable
Indemnified Party (and the Administrative Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Administrative
Agent of such amounts). The Administrative Agent, on behalf of any Indemnified
Party making a request for indemnification under this Section 8.01, shall submit
to the Borrower a certificate setting forth in reasonable detail the basis for
and the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)       If for any reason the indemnification provided above in this Section
8.01 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)       If the Borrower has made any payments in respect of Indemnified
Amounts to the Administrative Agent on behalf of an Indemnified Party pursuant
to this Section 8.01 and such Indemnified Party thereafter collects any of such
amounts from others, such Indemnified Party will promptly repay such amounts
collected to the Borrower in an amount equal to the amount it has collected from
others in respect of such Indemnified Amounts, without interest.

 

(e)       The obligations of the Borrower under this Section 8.01 shall survive
the resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Manager, the Collateral Agent, the Account Bank or the
Custodian and the termination of this Agreement.

 

Section 8.02          [Intentionally Omitted].

 

Section 8.03          Waiver of Certain Claims.

 

(a)       To the extent permitted by Applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any of the Transaction Documents.

 

(b)       To the extent permitted by Applicable Law, no Indemnified Party shall
assert, and each hereby waives, any claim against any of the Borrower on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any of the Transaction Documents;
provided that nothing contained in this sentence shall limit the indemnification
obligations to the extent set forth herein to the extent such special, indirect,
consequential, exemplary or punitive damages are included in any third party
claim in connection with which such Indemnified Party is entitled to
indemnification hereunder. Without limiting the provisions of Section 11.13, no
Indemnified Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Transaction Documents or the
transactions contemplated thereby.

 



100

 

 

Section 8.04          Legal Proceedings. In the event an Indemnified Party
becomes involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure materially prejudices the rights of the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusions in Section 8.01(a)), the
Indemnifying Party may assume the defense of the Action at its expense with
counsel reasonably acceptable to the Indemnified Party. The Indemnified Party
shall have the right to retain separate counsel in connection with the Action,
and the Indemnifying Party shall not be liable for the out-of-pocket legal fees
and expenses of the Indemnified Party after the Indemnifying Party has done so;
provided that, if the Indemnified Party determines in good faith that there may
be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the reasonable legal fees and expenses
of the Indemnified Party shall be paid by the Indemnifying Party; provided,
further, that the Indemnifying Party shall not, in connection with any one
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees or expenses of more than one separate firm of attorneys (and
any required local counsel) for such Indemnified Party, which firm (and local
counsel, if any) shall be designated in writing to the Indemnifying Party by the
Indemnified Party. If the Indemnifying Party elects to assume the defense of the
Action, it shall have full control over the conduct of such defense; provided
that the Indemnifying Party and its counsel shall, as reasonably requested by
the Indemnified Party or its counsel, consult with and keep them informed with
respect to the conduct of such defense; provided further, that, if any Action
asserts any liability of U.S. Bank National Association in its individual
capacity, U.S. Bank National Association shall have the right to retain in its
own counsel, at the expense of the Indemnifying Party, to defend itself in such
Action. The Indemnifying Party shall not settle an Action without the prior
written consent of the Indemnified Party unless such settlement provides for the
full and unconditional release of the Indemnified Party from all liability in
connection with the Action. The Indemnified Party shall reasonably cooperate
with the Indemnifying Party in connection with the defense of the Action.

 

Section 8.05          After-Tax Basis. Indemnification under Section 8.01 shall
be in an amount necessary to make the Indemnified Party whole after taking into
account any Tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such Tax or refund on the
amount of Tax measured by net income or profits that is or was payable by the
Indemnified Party.

 

Article IX

THE ADMINISTRATIVE AGENT AND THE LENDER AGENTS

 

Section 9.01          The Administrative Agent.

 

(a)       Appointment. Each Lender Agent and each Secured Party hereby appoints
and authorizes the Administrative Agent as its agent hereunder and hereby
further authorizes the Administrative Agent to appoint additional agents to act
on its behalf and for the benefit of each Lender Agent and each Secured Party.
Each Lender Agent and each Secured Party further authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Transaction
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement and the
Transaction Documents, which duties and responsibilities shall be administrative
in nature only, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or Lender Agent, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Transaction Document or otherwise exist
against the Administrative Agent, whether or not a default has occurred and is
continuing. Without limiting the generality of the foregoing sentence, the use
of the term “agent” in this Agreement with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 



101

 

 

(b)       Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Transaction Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The exculpatory provisions of this Agreement shall apply to any such sub-agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agent that in has selected with reasonable care.

 

(c)       Administrative Agent’s Reliance, etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as the Administrative Agent
under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence or willful misconduct as
determined in a final decision by a court of competent jurisdiction. Each
Secured Party hereby waives any and all claims against the Administrative Agent
or any of its Affiliates for any action taken or omitted to be taken by the
Administrative Agent or any of its Affiliates under or in connection with this
Agreement or any of the other Transaction Documents, except for its or their own
gross negligence or willful misconduct as determined in a final decision by a
court of competent jurisdiction. Without limiting the foregoing, the
Administrative Agent: (i) may consult with legal counsel (including counsel for
the Borrower or the Transferor), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation and shall not
be responsible for, nor have any duty to ascertain or to inquire as to, any
statements, warranties or representations made in or in connection with this
Agreement or any other Transaction Document; (iii) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any of the other Transaction
Documents on the part of the Borrower, the Transferor, or the Collateral Manager
or to inspect the property (including the books and records) of the Borrower,
the Transferor, or the Collateral Manager; (iv) shall not be responsible for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; (v) shall incur no
liability under or in respect of this Agreement or any of the other Transaction
Documents by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by facsimile) believed
by it to be genuine and signed or sent by the proper party or parties; (vi)
shall not be responsible for or have any duty to ascertain or inquire into the
contents of any certificate, report or other document delivered thereunder or in
connection therewith; (vii) shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including electronic message,
internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed or sent by the proper Person and the
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon; and (viii) shall not have any duty
to inquire into the satisfaction of any conditions precedent set forth in this
Agreement, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. In determining compliance with any
condition to the making of an Advance, the Administrative Agent may presume that
such condition is satisfactory to such Lender unless the Administrative Agent
receives notice to the contrary from such Lender or the Lender Agent prior to
the making of such loan.

 



102

 

 

(d)       Actions by Administrative Agent. The Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
power, except discretionary rights and powers expressly contemplated by this
Agreement that the Administrative Agent is required to exercise and only so long
as so directed in writing to take such discretionary action by the Lenders or
the Lender Agents. The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Lender Agents as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lenders and Lender
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action, including prepayment of
any related expenses and other protection it requires against any and all costs,
expenses and liabilities it may incur in taking or continuing to take any such
discretionary action at the direction of the Required Lenders. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or consent of the Lender Agents or as determined by
the Administrative Agent to be necessary to comply with any applicable law,
regulation or court order; provided that, notwithstanding anything to the
contrary herein, the Administrative Agent shall not be required to take any
action hereunder if the taking of such action, in the reasonable determination
of the Administrative Agent or in the opinion of its counsel, shall be in
violation of any Applicable Law or contrary to any provision of this Agreement
or shall expose the Administrative Agent to liability hereunder or otherwise,
including, for the avoidance of doubt, any action that may be in violation of
the automatic stay or that may affect a forfeiture, modification or termination
of a property interest in violation of any applicable Bankruptcy Laws. In the
event the Administrative Agent requests the consent of a Lender Agent pursuant
to the foregoing provisions and the Administrative Agent does not receive a
consent (either positive or negative) from such Person within 10 Business Days
of such Person’s receipt of such request, then such Lender or Lender Agent shall
be deemed to have declined to consent to the relevant action. The obligations of
the Administrative Agent and Lenders under this Agreement or any other
Transaction Document are several and not joint. Failure by any one Lender to
perform its obligations does not affect the obligations (or liability) of the
Administrative Agent or any other Lender thereunder.

 

(e)       Notice of Event of Default or Unmatured Event of Default. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of an Event of Default or Unmatured Event of Default unless the
Administrative Agent has received written notice from a Lender, Lender Agent or
the Borrower referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “Notice of Event of
Default” or “Notice of Unmatured Event of Default”, as applicable. The
Administrative Agent shall (subject to Section 9.01(c)) take such action with
respect to such Event of Default or Unmatured Event of Default as may be
requested by the Lender Agents acting jointly or as the Administrative Agent
shall deem advisable or in the best interest of the Lender Agents; provided that
unless and until the Administrative Agent has received any such direction from
the Lender Agents acting jointly, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Event of Default or Unmatured Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 



103

 

 

(f)       Credit Decision with Respect to the Administrative Agent. Each Lender
Agent and each Secured Party acknowledges that none of the Administrative Agent
or any of its Affiliates has made any representation or warranty to it, and that
no act by the Administrative Agent hereinafter taken, including any consent to
and acceptance of any assignment or review of the affairs of the Borrower, the
Collateral Manager, the Transferor or any of their respective Affiliates or
review or approval of any of the Collateral Portfolio, shall be deemed to
constitute any representation or warranty by any of the Administrative Agent or
its Affiliates to any Lender Agent as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender Agent and each Secured Party represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
acknowledges that it has, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent’s sub-agents, or any of
their officers, directors, employees, agents, attorneys-in-fact or Affiliates,
and based upon such documents and information as it has deemed appropriate, made
its own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party. Each Lender Agent and each Secured
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party hereby agrees that the Administrative Agent
shall not have any duty or responsibility to provide and shall not be liable for
the failure to provide any Lender Agent with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, the Collateral Manager, the
Transferor or their respective Affiliates which may come into the possession of
the Administrative Agent or any of its Affiliates in any capacity.

 

(g)       Indemnification of the Administrative Agent. Each Lender and each
Lender Agent agrees to indemnify the Administrative Agent (to the extent
required to be so reimbursed, but not reimbursed by the Borrower), ratably in
accordance with the Pro Rata Share of its related Lender, from and against any
and all actual or prospective claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any of the other Transaction Documents, or any action taken or
omitted by the Administrative Agent hereunder or thereunder. Without limiting
the provisions set forth herein, each Lender Agent agrees (i) to indemnify the
Administrative Agent, ratably in accordance with the Pro Rata Share of its
related Lender, from and against any and all actual or prospective claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of any action taken or omitted by the Administrative
Agent, hereunder or under any of the other Transaction Documents, in accordance
with the directions of the Lender Agents and (ii) to reimburse the
Administrative Agent, ratably in accordance with the Pro Rata Share of its
related Lender, promptly upon demand for any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lender Agents or Lenders hereunder and/or thereunder
and to the extent that the Administrative Agent is not reimbursed for such
expenses by the Borrower or the Collateral Manager. Indemnification provisions
survive and remain in full force and effect regardless of repayment of the
Borrower’s obligations, the expiration or termination of the Lenders’
commitments, the termination of this Agreement, or the resignation and removal
of the Administrative Agent. In no event shall the Administrative Agent be
required to expend or risk any of its own funds or otherwise incur any
liability, financial or otherwise, in the performance of its duties under the
Transaction Documents or in the exercise of any of its rights or powers under
this Agreement.

 



104

 

 

(h)       Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon thirty days’ written notice thereof to each Lender
Agent and the Borrower whether or not a successor has been appointed (the
“Resignation Effective Date”), and may be removed at any time with cause by the
Lender Agents acting jointly. Upon any such resignation or removal, the Required
Lenders shall appoint a successor Administrative Agent that qualifies as an
Eligible Assignee, subject to the approval of the Borrower (which approval shall
not be (i) unreasonably withheld, conditioned or delayed or (ii) required at any
time during the continuance of an Event of Default or after the declaration or
automatic occurrence of the Termination Date). Each Lender Agent agrees that it
shall not unreasonably withhold or delay its approval of the appointment of a
successor Administrative Agent. If no such successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Secured Parties, appoint a successor Administrative
Agent which successor Administrative Agent shall be either (x) a commercial bank
organized under the laws of the United States or of any state thereof and have a
combined capital and surplus of at least $50,000,000 or (y) an Affiliate of such
a bank. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent).
Regardless of whether a successor is appointed as of the Resignation Effective
Date, the retiring Administrative Agent shall be discharged from all of its
duties and obligations under this Agreement and the Transaction Documents and
except for any indemnity payments owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender or Lender Agent directly, until such time, if any, as the Lender or
Lender Agents appoint a successor Administrative Agent as provided for above.
Notwithstanding the Resignation Effective Date, the provisions of this Article
IX shall continue to inure to the retiring Administrative Agent’s benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.

 

(i)       Payments by the Administrative Agent. Unless specifically allocated to
a specific Lender Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lender Agents shall be
paid by the Administrative Agent to the Lender Agents in accordance with their
related Lender’s respective Pro Rata Shares in the applicable Advances
Outstanding, or if there are no Advances Outstanding in accordance with their
related Lender’s most recent Commitments, on the Business Day received by the
Administrative Agent, unless such amounts are received after 11:00 a.m. on such
Business Day, in which case the Administrative Agent shall use its reasonable
efforts to pay such amounts to each Lender Agent on such Business Day, but, in
any event, shall pay such amounts to such Lender Agent not later than the
following Business Day.

 



105

 

 

(j)       Administrative Agent in its Individual Capacity. The Administrative
Agent may make loans to, accept deposits from, lend money to, own securities of,
act as a financial advisor or in any other advisory capacity, and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as though the Administrative Agent were not the Administrative Agent
hereunder and without any duty to account therefor to any Lender Agent or
Lender. With respect to Advances Outstanding pursuant to this Agreement, the
Administrative Agent shall have the same rights and powers under this Agreement
in its individual capacity as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender,” and “Lenders,” shall
include the Administrative Agent in its individual capacity.

 

(k)       Administrative Agent in the Case of any Bankruptcy Proceeding. In case
of any Bankruptcy Proceeding involving the Borrower, the Administrative Agent
shall be entitled, but not obligated, to intervene in such Bankruptcy Proceeding
to (i) file and prove a claim for the whole amount of principal, interest and
unpaid fees in respect of the Advances and all other obligations that are owing
and unpaid under the terms of this Agreement and the Transaction Documents and
to file such documents as may be necessary or advisable in order to have the
claims of the Lenders and Administrative Agent (including any claim for
reasonable compensation, expenses, disbursements and advances of any of the
foregoing entities and their respective agents, counsel and other advisors)
allowed in the proceedings related to such Bankruptcy Proceeding; and (ii) to
collect and receive any monies or other property payable or deliverable on
account of any such claims and to distribute the same to the Lenders under the
terms of this Agreement. Further, any custodian, receiver, assignee, trustee,
liquidator or similar official in any such Bankruptcy Proceeding is (A)
authorized to make payments or distributions in a Bankruptcy Proceeding directly
to the Administrative Agent on behalf of all of the Lenders to whom any amounts
are owed under this Agreement and the Transaction Documents, unless the
Administrative Agent expressly consents in writing to the making of such
payments or distributions directly to such Lenders; and (B) required to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under this
Agreement and the Transaction Documents.

 

Section 9.02          The Lender Agents.

 

(a)       Authorization and Action. Each Lender, respectively, hereby designates
and appoints its related Lender Agent to act as its agent hereunder and under
each other Transaction Document, and authorizes such Lender Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Lender Agent by the terms of this Agreement and the other Transaction
Documents, together with such powers as are reasonably incidental thereto. No
Lender Agent shall have any duties or responsibilities, except those expressly
set forth herein or in any other Transaction Document, or any fiduciary
relationship with its related Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Lender
Agent shall be read into this Agreement or any other Transaction Document or
otherwise exist for such Lender Agent. In performing its functions and duties
hereunder and under the other Transaction Documents, each Lender Agent shall act
solely as agent for its related Lender and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
the Borrower, the Collateral Manager or any other Lender. No Lender Agent shall
be required to take any action that exposes such Lender Agent to personal
liability or that is contrary to this Agreement, any other Transaction Document
or Applicable Law. The appointment and authority of each Lender Agent hereunder
shall terminate upon the indefeasible payment in full of all Obligations. Each
Lender Agent hereby authorizes the Administrative Agent to file any UCC
financing statement deemed necessary by the Administrative Agent on behalf of
such Lender Agent (the terms of which shall be binding on such Lender Agent ).

 



106

 

 

(b)       Delegation of Duties. Each Lender Agent may execute any of its duties
under this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Lender Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

(c)       Exculpatory Provisions. Neither any Lender Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct as determined in a final
decision by a court of competent jurisdiction), or (ii) responsible in any
manner to its related Lender for any recitals, statements, representations or
warranties made by the Borrower contained in Article IV, any other Transaction
Document or any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement or any
other Transaction Document, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, any other
Transaction Document or any other document furnished in connection herewith or
therewith, or for any failure of the Borrower to perform its obligations
hereunder or thereunder, or for the satisfaction of any condition specified in
this Agreement, or for the perfection, priority, condition, value or sufficiency
of any collateral pledged in connection herewith. No Lender Agent shall be under
any obligation to its related Lender to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Borrower. No Lender Agent shall be
deemed to have knowledge of any Event of Default or Unmatured Event of Default
unless such Lender Agent has received notice from the Borrower or its related
Lender.

 

(d)       Reliance by Lender Agent. Each Lender Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, counsel to the Borrower), independent accountants and
other experts selected by such Lender Agent. Each Lender Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of its related Lender as it deems appropriate and it shall
first be indemnified to its satisfaction by its related Lender; provided that,
unless and until such Lender Agent shall have received such advice, such Lender
Agent may take or refrain from taking any action, as the Lender Agent shall deem
advisable and in the best interests of its related Lender. Each Lender Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of its related Lender, and such request and any
action taken or failure to act pursuant thereto shall be binding upon its
related Lender.

 

(e)       Non-Reliance on Lender Agent. Each Lender expressly acknowledges that
neither its related Lender Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Lender Agent hereafter taken,
including, any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by such Lender Agent. Each Lender
represents and warrants to its related Lender Agent that it has and will,
independently and without reliance upon its related Lender Agent, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower
and made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

 



107

 

 

(f)       Lender Agents are in their Respective Individual Capacities. Each
Lender Agent and its Affiliates may make loans to, accept deposits from, lend
money to, own securities of, act as a financial advisor or in any other advisory
capacity, and generally engage in any kind of business with the Borrower or any
Affiliate of the Borrower as though such Lender Agent were not a Lender Agent
hereunder. With respect to Advances Outstanding pursuant to this Agreement, each
Lender Agent shall have the same rights and powers under this Agreement in its
individual capacity as any Lender and may exercise the same as though it were
not a Lender Agent, and the terms “Lender,” and “Lenders,” shall include the
Lender Agent in its individual capacity.

 

(g)       Successor Lender Agent. Each Lender Agent may, upon five days’ notice
to the Borrower and its related Lender, and such Lender Agent will, upon the
direction of its related Lender resign as the Lender Agent for such Lender. If
any Lender Agent shall resign, then its related Lender during such five day
period shall appoint a successor agent that qualifies as an Eligible Assignee
that is an Affiliate of such Lender or subject to the consent of the Borrower
(such consent not to be unreasonably withheld). If for any reason no successor
agent is appointed by such Lender during such five day period, then effective
upon the termination of such five day period, and the Borrower shall make all
payments in respect of the Obligations due to such Lender directly to such
Lender, and for all purposes shall deal directly with such Lender. After any
retiring Lender Agent’s resignation hereunder as a Lender Agent, the provisions
of Article VIII and this Article IX shall inure to its benefit with respect to
any actions taken or omitted to be taken by it while it was a Lender Agent under
this Agreement.

 

Section 9.03          Force Majeure. The Administrative Agent shall not incur
any liability for not performing any act or not fulfilling any duty, obligation
or responsibility hereunder by reason of any occurrence beyond the control of
the Administrative Agent (including but not limited to any act or provision of
any present or future law or regulation or governmental authority, any act of
God or war, civil unrest, local or national disturbance or disaster, any act of
terrorism, or the unavailability of the Federal Reserve Bank wire or facsimile
or other wire or communication facility).

 

Section 9.04          Enforcement. The authority to enforce rights and remedies
under this Agreement and the Transaction Documents against the Borrower or any
guarantor shall be vested exclusively in, and all actions and proceedings at law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent for the benefit of all the Lenders.

 

Section 9.05          Administrative Agent Compensation. As compensation for its
Administrative Agent activities hereunder, the Administrative Agent shall be
entitled to the Administrative Agent Expenses from the Borrower as set forth in
the definition of Administrative Agent Expenses, payable to the extent of funds
available therefor pursuant to the provisions of Section 2.04. The
Administrative Agent’s entitlement to receive the Administrative Agent Expenses
shall cease on the earlier to occur of: (a) its removal as the Administrative
Agent pursuant to Section 9.01 or (b) the termination of this Agreement.

 

Section 9.06          Merger or Consolidation. Any Person (a) into which the
Administrative Agent may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Administrative Agent shall be a party, or
(c) that may succeed to the properties and assets of the Administrative Agent
substantially as a whole or to which substantially all of the corporate trust or
agency business of the Administrative Agent is transferred, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Administrative Agent hereunder, shall be the successor to the
Administrative Agent under this Agreement without further act of any of the
parties to this Agreement.

 



108

 

 

Article X

THE COLLATERAL AGENT

 

Section 10.01          Designation of the Collateral Agent.

 

(a)       Initial Collateral Agent. Each of the Borrower, the Lenders, the
Lender Agents and the Administrative Agent hereby designate and appoint the
Collateral Agent to act as its agent for the purposes of perfection of a
security interest in the Collateral Portfolio and hereby authorizes the
Collateral Agent to take such actions on its behalf and on behalf of each of the
Secured Parties and to exercise such powers and perform such duties as are
expressly granted to the Collateral Agent by this Agreement. The Collateral
Agent hereby accepts such agency appointment to act as the Collateral Agent
pursuant to the terms of this Agreement, until its resignation or removal as the
Collateral Agent pursuant to the terms hereof.

 

(b)       Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as the Collateral Agent hereunder.

 

(c)       Secured Party. The Administrative Agent, the Lender Agents and the
Lenders hereby appoint U.S. Bank National Association, in its capacity as the
Collateral Agent hereunder, as their agent for the purposes of perfection of a
security interest in the Collateral Portfolio. U.S. Bank National Association,
in its capacity as the Collateral Agent hereunder, hereby accepts such
appointment and agrees to perform the duties set forth in Section 10.02(b).

 

Section 10.02          Duties of the Collateral Agent.

 

(a)       Appointment. The Borrower, the Lenders, the Lender Agents and the
Administrative Agent each hereby appoints U.S. Bank National Association to act
as the Collateral Agent, for the benefit of the Secured Parties. The Collateral
Agent hereby accepts such appointment and agrees to perform the duties and
obligations with respect thereto set forth herein.

 

(b)       Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

 

(i)       The Collateral Agent shall calculate (based upon information provided
by the Borrower or the Administrative Agent, as applicable, upon which the
Collateral Agent may conclusively rely) amounts to be remitted pursuant to
Section 2.04 to the applicable parties and notify the Borrower and the
Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05).

 

(ii)      The Collateral Agent shall instruct the Account Bank to make payments
pursuant to the terms of the Servicing Report or as otherwise directed in
accordance with Sections 2.04 or 2.05.

 



109

 

 

(iii)       The Collateral Agent shall provide to the Borrower a copy of all
written notices and communications identified as being sent to it in connection
with the Loan Assets and the other Collateral Portfolio held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Borrower in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Borrower, prior to the occurrence of an Event of Default
or the Administrative Agent, after the occurrence of Event of Default, in which
event the Collateral Agent shall vote, consent or take such other action in
accordance with such instructions.

 

(iv)       The Collateral Agent shall create a database (the “Collateral
Portfolio Database”) with respect to the Loan Assets held by the Borrower on the
Closing Date based on the information provided to the Collateral Agent by the
Borrower and the Administrative Agent. The Collateral Agent shall permit access
to the information in the Collateral Portfolio Database by the Collateral
Manager, the Borrower and the Administrative Agent. The Collateral Agent shall
update the Collateral Portfolio Database promptly for Loan Assets and Permitted
Investments acquired or sold or otherwise disposed of and for any amendments or
changes to Loan Asset amounts or interest rates.

 

(v)        The Collateral Agent shall establish the Collection Account, the
Payment Account and the Unfunded Exposure Account in the name of the Collateral
Agent under the sole dominion and control of the Collateral Agent for the
benefit of the Secured Parties, together with such additional subaccounts as the
Collateral Agent and the Administrative Agent may determine from time to time
are necessary for administrative convenience. In connection with the
establishment of such accounts and to help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
Person who opens an account. For a non-individual Person such as a business
entity, a charity, a trust or other legal entity, the Collateral Agent will ask
for documentation to verify its formation and existence as a legal entity. The
Collateral Agent may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent an entity or other relevant documentation.

 

(vi)       The Collateral Agent shall track the receipt and daily allocation of
cash to the Interest Collection Subaccount and Principal Collection Subaccount
and any withdrawals therefrom and, on each Business Day, provide to the Borrower
and the Administrative Agent daily reports reflecting such actions to the
Interest Collection Subaccount and Principal Collection Subaccount as of the
close of business on the preceding Business Day.

 

(vii)      The Collateral Agent shall assist and reasonably cooperate with the
independent certified public accountants in the preparation of those reports
required under Section 6.10.

 

(viii)     The Collateral Agent shall provide the Borrower with such other
information as may be reasonably requested in writing by the Borrower and as is
within the possession of the Collateral Agent.

 

(c)       Delegation of Duties. The Collateral Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Transaction Document by or through any one or more sub-agents appointed by the
Collateral Agent. The Collateral Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective agents, employees or attorneys-in-fact. The exculpatory provisions of
this Agreement shall apply to any such sub-agent. The Collateral Agent shall not
be responsible for the negligence or misconduct of any sub-agent that in has
selected with reasonable care.

 

 110

 

  

(d)       (i)             The Administrative Agent, each Lender Agent and each
Secured Party further authorizes the Collateral Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are expressly delegated to the Collateral Agent
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto (subject to clause (ii) below). In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Administrative Agent) as its
agent to execute and deliver all further instruments and documents, and take all
further action that the Administrative Agent deems necessary or desirable in
order to perfect, protect or more fully evidence the security interests granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including, the execution by the Collateral
Agent as secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the Loan
Assets now existing or hereafter arising, and such other instruments or notices,
as may be necessary or appropriate for the purposes stated hereinabove. Nothing
in this Section 10.02(c) shall be deemed to relieve the Borrower of its
obligations, or impose the Borrower’s obligations on the Collateral Agent, to
protect the interest of the Collateral Agent (for the benefit of the Secured
Parties) in the Collateral Portfolio, including, to file financing and
continuation statements in respect of the Collateral Portfolio in accordance
with Section 5.01(u).

 

(ii)        The Administrative Agent may direct the Collateral Agent to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that, the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within 10 Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

 

(iii)       Except as expressly provided herein, the Collateral Agent shall not
be under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement (x)
unless and until (and to the extent) expressly so directed by the Administrative
Agent or (y) prior to the Termination Date (and upon such occurrence, the
Collateral Agent shall act in accordance with the written instructions of the
Administrative Agent pursuant to clause (x)). The Collateral Agent shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party the right to so direct the Collateral Agent, or the
Administrative Agent. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Agent has knowledge of such matter or
written notice thereof is received by the Collateral Agent.

 



 111

 

 

(e)        If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two Business Days after it has requested them,
the Collateral Agent may, but shall be under no duty to, take or refrain from
taking any such courses of action. The Collateral Agent shall act in accordance
with instructions received after such two Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 

(f)         Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the
Account Control Agreement. For the avoidance of doubt, all of the Collateral
Agent’s rights, protections and immunities provided herein shall apply to the
Collateral Agent for any actions taken or omitted to be taken under the Account
Control Agreement in such capacity.

 

Section 10.03     Merger or Consolidation.  Any Person (a) into which the
Collateral Agent may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or (c)
that may succeed to the properties and assets of the Collateral Agent
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Agent
hereunder, shall be the successor to the Collateral Agent under this Agreement
without further act of any of the parties to this Agreement.

 

Section 10.04     Collateral Agent Compensation.  As compensation for its
Collateral Agent activities hereunder, the Collateral Agent shall be entitled to
the fees and expenses set forth in the Account Bank and Custodian Fee Letter,
payable to the extent of funds available therefor pursuant to the provisions of
Section 2.04. The Collateral Agent’s entitlement to receive such fees and
expenses shall cease on the earlier to occur of: (i) its removal as the
Collateral Agent pursuant to Section 10.05, (ii) its resignation as the
Collateral Agent pursuant to Section 10.07, or (iii) the termination of this
Agreement.

 

Section 10.05     Collateral Agent Removal.  The Collateral Agent may be
removed, with or without cause, by the Administrative Agent by notice given in
writing to the Collateral Agent (the “Collateral Agent Termination Notice”);
provided that, notwithstanding its receipt of a Collateral Agent Termination
Notice, the Collateral Agent shall continue to act in such capacity until a
successor Collateral Agent has been appointed by the Administrative Agent and
has agreed to act as the Collateral Agent hereunder; provided, further, that the
Collateral Agent shall continue to receive compensation of its fees and expenses
in accordance with Section 10.04 above while so serving as the Collateral Agent
prior to a successor Collateral Agent being appointed.

 

Section 10.06     Limitation on Liability.

 

(a)        The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Agent may rely conclusively on and shall be fully protected in
acting upon the written instructions of any designated officer of the
Administrative Agent.

 

(b)       The Collateral Agent may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 



 112

 

  

(c)        The Collateral Agent shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

 

(d)       The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value of any of the Collateral Portfolio or as to whether any of the Collateral
Portfolio satisfies the Eligibility Criteria (in each case except as expressly
set forth in this Agreement). The Collateral Agent shall not be obligated to
take any legal action hereunder that might in its judgment involve any expense
or liability unless it has been furnished with an indemnity reasonably
satisfactory to it.

 

(e)        The Collateral Agent shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Agent. Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Agent shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing,
it is hereby expressly agreed and stipulated by the other parties hereto that
the Collateral Agent shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

 

(f)         The Collateral Agent shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

 

(g)        It is expressly agreed and acknowledged that the Collateral Agent is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Collateral Portfolio. The
Collateral Agent shall in no event have any liability for the actions or
omissions of the Administrative Agent, the Borrower, or any other Person, and
shall have no liability for any inaccuracy or error in any duty performed by it
that results from or is caused by inaccurate, untimely or incomplete information
or data received by it from the Administrative Agent, the Borrower, or any other
Person. The Collateral Agent shall not be liable for failing to perform or delay
in performing its specified duties hereunder which result from or is caused by a
failure or delay on the part of the Administrative Agent, the Borrower, or any
other Person in furnishing necessary, timely and accurate information to the
Collateral Agent.

 

(h)        Subject in all cases to the last sentence of Section 2.05, in case
any reasonable question arises as to its duties hereunder, the Collateral Agent
may, prior to the occurrence of an Event of Default or the Termination Date,
request instructions from the Borrower or the Collateral Manager and may, after
the occurrence of an Event of Default or the Termination Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Borrower or the Collateral Manager or the Administrative Agent, as applicable.
The Collateral Agent shall in all events have no liability, risk or cost for any
action taken pursuant to and in compliance with the instruction of the
Administrative Agent. In no event shall the Collateral Agent be liable for
special, indirect, punitive, exemplary or consequential loss or damage of any
kind whatsoever (including lost profits), even if the Collateral Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

 113

 





 

(i)         The Collateral Agent shall not be liable for the acts or omissions
of the Borrower or the Collateral Manager or the Custodian under this Agreement
and shall not be required to monitor the performance of the Borrower or the
Collateral Manager or the Custodian. Notwithstanding anything herein to the
contrary, the Collateral Agent shall have no duty to perform any of the duties
of the Borrower or the Collateral Manager or the Custodian under this Agreement.

 

Section 10.07    Collateral Agent Resignation.  The Collateral Agent may resign
at any time by giving not less than 90 days’ written notice thereof to the
Administrative Agent and with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld (and, so long as no Event of Event of
Default or Unmatured Event of Default is then continuing, with the consent of
the Borrower, such consent not to be unreasonably withheld). Upon receiving such
notice of resignation, the Administrative Agent shall promptly appoint a
successor collateral agent or collateral agents that are not Competitors by
written instrument, in duplicate, executed by the Administrative Agent, one copy
of which shall be delivered to the Collateral Agent so resigning and one copy to
the successor collateral agent or collateral agents, together with a copy to the
Borrower and the Custodian; provided, that so long as no Event of Default is
Continuing or the Termination Date has not occurred, such successor collateral
agent or collateral agents shall be approved by the Borrower (such approval not
unreasonably withheld or delayed). If no successor collateral agent shall have
been appointed and an instrument of acceptance by a successor Collateral Agent
shall not have been delivered to the Collateral Agent within 45 days after the
giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent may not resign prior to a successor Collateral Agent being
appointed. For the avoidance of doubt, any expenses shall be payable to the
Collateral Agent so resigning until such time as a successor Collateral Agent
shall have been appointed.

 

Article XI

MISCELLANEOUS

 

Section 11.01     Amendments and Waivers.

 

(a)       (i) No amendment or modification of any provision of this Agreement
shall be effective without the written agreement of the Borrower, the Required
Lenders, the Administrative Agent and, solely if such amendment or modification
would adversely affect the rights and obligations of the Collateral Agent, the
Account Bank or the Custodian, the written agreement of the Collateral Agent,
the Account Bank or the Custodian, as applicable; and (ii) no termination or
waiver of any provision of this Agreement or consent to any departure therefrom
by the Borrower shall be effective without the written concurrence of the
Administrative Agent and the Required Lenders. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)       Notwithstanding the provisions of Section 11.01(a), the written
consent of all of the Lenders shall be required for any amendment, modification
or waiver (i) reducing (without payment thereon) the principal amount due and
owing under any outstanding Advances or the Yield thereon, or any fees payable
to Lenders holding Commitments pursuant to this Agreement, (ii) postponing any
date for any payment of any Advance or the Yield thereon, (iii) modifying the
provisions of this Section 11.01 or (iv) extending the Scheduled Maturity Date;
or, (v) of any of the following defined terms (and any defined terms used in and
material to calculating any of the following defined terms): Borrowing Base,
Collateral Quality Test, Concentration Limits, Eligible Loan Asset and Value
Adjustment Event, and (vi) of any provision of Section 2.04.

 

 114

 

  

(c)       Notwithstanding anything to the contrary contained herein, no
Defaulting Lender shall have any right to approve or vote on any amendment,
waiver or consent hereunder, except that the Commitment of such Defaulting
Lender shall not be increased or extended without the consent of such Defaulting
Lender.

 

Section 11.02     Notices, etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth below:

 

BORROWER:Hamilton Street Funding LLC

201 Rouse Boulevard
Philadelphia, Pennsylvania 19112
Attn: Gerald F. Stahlecker, President

Email: Credit.Notices@fsinvestments.com

 

with a copy to:FS Investment Corporation

201 Rouse Boulevard
Philadelphia, Pennsylvania 19112
Attn: Gerald F. Stahlecker, President

Email: Credit.Notices@fsinvestments.com

 

ADMINISTRATIVE AGENT: HSBC Bank USA, National Association

Corporate Trust & Loan Agency
452 Fifth Avenue
New York, New York 10018
Attention: Loan Agency
Telephone No.: (212) 525-7253
Facsimile No.: (917) 229-6659

Email: CTLANY.LoanAgency@us.hsbc.com

 

LENDER:HSBC Bank USA, National Association

452 Fifth Avenue
New York, New York 10018
Attention: Myles Bae and Shubhendu Kudaisya
Telephone No.: (212) 525-3016; (212 525-4675)

Email:  myles.m.bae@us.hsbc.com and
            shubhendu.kudaisya@us.hsbc.com

 



 115

 

 

COLLATERAL AGENT: U.S. Bank National Association

Global Corporate Trust Services
1 Federal Street
Boston, Massachusetts 02110
Attention: Peter M. Murphy
Telephone No.: (617) 603-6511

 

Email: peter.murphy@usbank.com

 

CUSTODIAN:For general correspondence:

  

U.S. Bank National Association

 

Global Corporate Trust Services
1 Federal Street
Boston, Massachusetts 02110
Attention: Peter M. Murphy
Telephone No.: (617) 603-6511

 

Email: peter.murphy@usbank.com

  

For correspondence regarding custody of Required Loan Documents:



 

U.S. Bank National Association

 

1719 Otis Way
Mail Code: Ex – SC – FLOR
Florence, South Carolina 29501
Attention: Steven Garrett
Ref: Hamilton Street Funding LLC
Fax: (843) 673-0162

 

ACCOUNT BANK:  U.S. Bank National Association

 

Global Corporate Trust Services
1 Federal Street
Boston, Massachusetts 02110
Attention: Peter M. Murphy
Telephone No.: (617) 603-6511

  

 Email: peter.murphy@usbank.com

 

or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and communications by facsimile and
e-mail shall be effective when sent (and shall be followed by hard copy sent by
regular mail), and notices and communications sent by other means shall be
effective when received.

 

 116

 



 

Section 11.03     No Waiver; Remedies.  No failure on the part of the
Administrative Agent, the Collateral Agent, any Lender or any Lender Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.04     Binding Effect; Assignability; Multiple Lenders.

 

(a)        This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Lender, the Lender Agents, the
Collateral Agent, the Account Bank, the Custodian and their respective
successors and permitted assigns. Each Lender may assign, or grant a security
interest or sell a participation interest in (A) this Agreement and such
Lender’s rights and obligations hereunder and interest herein in whole or in
part (including by way of the sale of participation interests therein) or (B)
any Advances or any Revolving Note (or any portion thereof); provided any such
sale or assignment hereunder (1) if an Event of Default is not Continuing, shall
be either (i) to an Affiliate of the related assignor, or (ii) to any other
Eligible Assignee, subject to the prior consent of the Borrower and the
Administrative Agent, such consent not to be unreasonably withheld, or (2) if an
Event of Default is Continuing, shall be to any Eligible Assignee or any
Competitor; provided, any Lender who proposes to sell or assign all or any part
of its rights and obligations hereunder (a “Lender Interest”) to a Competitor
shall first make a written offer to FSIC to sell such Lender Interest. FSIC
shall have the right (but not the obligation) within five Business Days of such
notice from the Lender to purchase such Lender Interest at a purchase price
equal to 100% of such Lender Interest plus accrued interest and fees thereunder;
provided, if FSIC does not purchase the Lender Interest within such five
Business Day period, such Lender shall be free to sell its Lender Interest to a
Competitor; and provided, further, the Lender Interest assigned to FSIC (or its
Affiliates), including the Pro Rata Share of the Commitment included therein,
shall be disregarded in determining any consent or approval of the Lenders or
Required Lenders hereunder. The limitations on assignment to a Competitor set
forth in this Agreement, including this Section 11.04, do not, and shall not be
interpreted to, limit in any manner the rights and remedies granted under
Article VII with respect to the disposition under the UCC or Applicable Law of
all or any portion of the Collateral Portfolio, including any Loan Assets. Any
such assignee, that is not, immediately prior thereto, a Lender hereunder
(which, for the avoidance of doubt, shall not include the purchaser of a
participation interest or the grantee of a security interest, but which shall
include any such grantee of a security interest at the time of completion, but
not before, of any foreclosure on such security interest where such grantee
seeks to become a Lender hereunder) shall execute and deliver to the Borrower
and the Administrative Agent a fully-executed Transferee Letter substantially in
the form of Exhibit N hereto (a “Transferee Letter”) and a fully-executed
Joinder Supplement. The parties to any such assignment, grant or sale of a
participation interest shall (i) execute and deliver to the related Lender Agent
for its acceptance and recording in its books and records, such agreement or
document as may be satisfactory to such parties and the applicable Lender Agent
and (ii) pay any related customary processing fees to the Administrative Agent.
The Borrower may not assign, or permit any Lien to exist upon, any of its rights
or obligations hereunder or under any Transaction Document or any interest
herein or in any Transaction Document without the prior written consent of each
Lender Agent and the Administrative Agent. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby, participants
to the extent provided by the applicable provisions of the Agreement and, to the
extent expressly contemplated thereby, the related parties of each of the
Administrative Agent, the Lender Agents and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (a) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with the applicable provisions of the Agreement.

 

 117

 

  

(b)        Notwithstanding any other provision of this Section 11.04, any Lender
may at any time pledge or grant a security interest in all or any portion of its
rights (including, rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank,
without notice to or consent of the Borrower or the Administrative Agent;
provided that, no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

 

(c)        If a Lender (i) is a Defaulting Lender, (ii) fails to give its
consent to any amendment, waiver or action for which consent of all Lenders was
required and the Majority Lenders consented (whether pursuant to Section 11.01
or otherwise), or (iii) requests that the Administrative Agent deliver a demand
for payment by the Borrower of amounts payable pursuant to Section 2.09(a) or
(b), then, in addition to any other rights and remedies that any Person may
have, the Borrower may, by notice to the applicable Lender Agent within 120 days
after such event (with a copy of such notice concurrently delivered to the
Administrative Agent), require such Lender to assign all of its rights and
obligations under the Transaction Documents to one or more Eligible Assignees
specified by the Borrower or the Administrative Agent within 20 days after the
Borrower’s notice. The Administrative Agent is irrevocably appointed as
attorney-in-fact to execute any such assignment if any Lender fails to execute
same. The affected Lender Agent on behalf of the Lender Group shall be entitled
to receive, in cash, concurrently with such assignment, all amounts owed to it
under the Transaction Documents, including all principal, interest and fees
through the date of assignment (and including, for the avoidance of doubt, any
amounts payable pursuant to Section 2.09(a) or (b) the request for which
resulted in the application of this Section 11.04(c)).

 

(d)       Upon the effectuation of any assignment by any Lender of all or any of
its rights and obligations under the Transaction Documents pursuant to Section
11.04(a) or Section 11.04(c) and the delivery to the Administrative Agent of all
assignment documentation and the Transferee Letter, the Administrative Agent
shall revise Annex A to reflect such assignment.

 

(e)        In the event any Lender sells a participation interest hereunder
pursuant to Section 11.04(a), (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the Lender Agents and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.01(g) with respect
to any payments made by such Lender to its participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement, other than those provisions set forth in Section 11.01(b), for which
consent of such participant may be required.

 

Section 11.05     Term of this Agreement.  This Agreement, including, the
Borrower’s representations and covenants set forth in Articles IV and V, shall
remain in full force and effect until the Collection Date; provided that, the
rights and remedies with respect to any breach of any representation and
warranty made or deemed made by the Borrower pursuant to Articles III and IV and
the indemnification and payment provisions of Articles VIII, IX and Article XI
and the provisions of Section 2.09, Section 2.10, Section 11.07, Section 11.08
and Section 11.09 shall be continuing and shall survive any termination of this
Agreement.

 



 118

 

  

Section 11.06     GOVERNING LAW; JURY WAIVER.  THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING THERETO (EXCEPT, AS TO
ANY LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED BY SUCH DOCUMENTS SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Section 11.07     Costs and Expenses.

 

(a)        In addition to the rights of indemnification granted to the
Indemnified Parties under Section 8.01 hereof, the Borrower agrees to pay with
respect to the Borrower, on the Payment Date pertaining to the Remittance Period
in which such cost is incurred and, following an Event of Default, on demand,
all reasonable out-of-pocket costs and expenses of the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent, the Account Bank, the
Custodian and (solely in the case of clause (y) below) the Lenders and the
Lender Agents incurred in connection with (x) the pre-closing due diligence,
preparation, execution, delivery, administration (including due diligence and
periodic auditing and inspections incurred in connection with clauses (hh) and
(ii) of Section 5.01, syndication, renewal, amendment or modification of, any
waiver or consent issued in connection with, this Agreement, the Transaction
Documents and the other documents to be delivered hereunder or in connection
herewith, and (y) the enforcement or potential enforcement of this Agreement or
any Transaction Document or any Obligations hereunder by such Person and the
other documents to be delivered hereunder or in connection herewith, including,
in the case of clauses (x) and (y) above, as applicable, the reasonable and
documented fees and out-of-pocket expenses of counsel for the Administrative
Agent, the Lenders, the Lender Agents, the Collateral Agent, the Account Bank
and the Custodian with respect thereto and with respect to advising the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Custodian as to their respective rights and remedies under
this Agreement and the other documents to be delivered hereunder or in
connection herewith, whether before or after an Event of Default or Unmatured
Event of Default, and all out-of-pocket costs and expenses, if any (including
outside counsel fees and expenses), incurred by the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent, the Account Bank or the
Custodian in connection with the enforcement or potential enforcement of this
Agreement or any Transaction Document by such Person and the other documents to
be delivered hereunder or in connection herewith, including any such costs and
expenses related with any workout, restructuring or related negotiations;
provided that prior to the Termination Date such obligation to reimburse counsel
fees of the Administrative Agent and the Lenders under this Section 11.07 shall
be limited to one counsel for all parties covered hereby.

 

(b)        The Borrower shall pay, on the Payment Date, all other out-of-pocket
costs and reasonable expenses and Taxes (including Other Taxes and excluding
Excluded Taxes and other Taxes imposed on or measured by net income) incurred by
the Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent,
the Custodian and the Account Bank, including, all costs and expenses incurred
by the Administrative Agent, the Lender Agents and the Lenders in connection
with periodic audits of the Borrower’s, the Transferor’s or the Collateral
Manager’s books and records.

 



 119

 

 

(c)        Nothing contained in this Section 11.07 shall relate to the payment
of Taxes under the Transaction Documents.

 

Section 11.08     No Proceedings.  Each of the parties hereto (other than the
Administrative Agent with the consent of the Lender Agents) agrees that it will
not institute against, or join any other Person in instituting against, the
Borrower any proceedings of the type referred to in the definition of
“Bankruptcy Event” so long as there shall not have elapsed one year and one day
(or such longer preference period as shall then be in effect) since the
Collection Date.

 

Section 11.09     Recourse Against Certain Parties.

 

(a)       No recourse under or with respect to any obligation, covenant or
agreement (including, the payment of any fees or any other obligations) of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party as
contained in this Agreement or any other agreement, instrument or document
entered into by the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party pursuant hereto or in connection herewith shall be had against any
administrator of the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party or any incorporator, affiliate, stockholder, officer, employee or
director of the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of each
party hereto contained in this Agreement and all of the other agreements,
instruments and documents entered into by the Administrative Agent or any
Secured Party pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such party (and nothing in this Section
11.09 shall be construed to diminish in any way such corporate obligations of
such party), and that no personal liability whatsoever shall attach to or be
incurred by any administrator of any incorporator, stockholder, affiliate,
officer, employee or director of any such Person, under or by reason of any of
the obligations, covenants or agreements of the Administrative Agent or any
Secured Party contained in this Agreement or in any other such instruments,
documents or agreements, or are implied therefrom, and that any and all personal
liability of every such administrator of any such Person and each incorporator,
stockholder, affiliate, officer, employee or director of any such Person or of
any such administrator, or any of them, for breaches by the Administrative Agent
or any Secured Party of any such obligations, covenants or agreements, which
liability may arise either at common law or in equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.

 

(b)       Notwithstanding any contrary provision set forth herein, no claim may
be made by the Borrower, FSIC or any of its Affiliates or any other Person
against the Administrative Agent or any Secured Party or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential, exemplary or punitive damages in respect to any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Borrower on its own behalf
and on behalf of FSIC and its Affiliates hereby waives, releases, and agrees not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected.

 

(c)       No obligation or liability to any Obligor under any of the Loan Assets
is intended to be assumed by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party under or as a result of this Agreement and the
transactions contemplated hereby.

 

(d)       The provisions of this Section 11.09 shall survive the termination of
this Agreement.



 

 120

 

 

Section 11.10   Execution in Counterparts; Severability; Integration.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including Fee Letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by FSIC to
the Administrative Agent and the Lender Agents.

 

Section 11.11     Consent to Jurisdiction; Service of Process.

 

(a)        Each party hereto hereby irrevocably submits to the jurisdiction of
any New York State or federal court sitting in the County of New York, Borough
of Manhattan, and appellate courts thereof, in any action or proceeding arising
out of or relating to the Transaction Documents, and each party hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or, to the extent permitted
by law, in such federal court. The parties hereto hereby irrevocably waive, to
the fullest extent they may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(b)        The Borrower waives personal service of any summons, complaint or
other process and agrees that service of process may be effected by mailing a
copy thereof by registered or certified mail, postage prepaid, to the Borrower
at its address specified in Section 11.02 or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 11.11 shall affect the right of the Lenders, the Lender Agents or
the Administrative Agent to serve legal process in any other manner permitted by
law.

 

Section 11.12     Characterization of Conveyances Pursuant to the Purchase and
Contribution Agreement.  The Borrower agrees to treat for all purposes, the
transactions effected by the Purchase and Contribution Agreement as sales or
contribution of capital of assets to the Borrower. The Borrower hereby agrees to
require that the Transferor reflect in the Transferor’s financial records and to
include a note in the publicly filed annual and quarterly financial statements
of FSIC indicating that: (i) assets related to transactions (including
transactions pursuant to the Transaction Documents) that do not meet Accounting
Standards Codification Topic 860 requirements for accounting sale treatment are
reflected in the consolidated balance sheet of FSIC as investments and (ii)
those assets are owned by a special purpose entity that is consolidated in
FSIC’s financial statements, the creditors of the special purpose entity have
received security interests in such assets and such assets are not intended to
be available to the creditors of FSIC (or any affiliate of FSIC).

 

Section 11.13     Confidentiality.

 

(a)       Each of the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Borrower, the Account Bank and the Custodian shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of this Agreement and all information with respect to the other
parties, including all information regarding the Loan Assets and the Borrower
and its business and Affiliates obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that each such party and its officers and employees may (i) disclose such
information to its respective Affiliates and to such party’s respective
Affiliates’ officers, directors, managers, administrators, trustees, employees,
agents, external accountants, auditors, attorneys or other representatives (but
in no case a Competitor that is not an authorized assignee of Advances
Outstanding hereunder), in each case, having a need to know the same (including
in connection with any potential assignment, sale of a participation interest or
other transfer of an interest), and to any Rating Agency or valuation firm
engaged by such party in connection with any due diligence or comparable
activities with respect to the transactions and Loan Assets contemplated herein
and the agents of such Persons (“Excepted Persons”); provided that, each
Excepted Person shall, as a condition to any such disclosure, agree for the
benefit of the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Manager, the Collateral Agent, the Borrower, the Account Bank, the
Transferor and the Custodian that such information shall be used solely in
connection with such Excepted Person’s evaluation of, or relationship with, the
Borrower and its affiliates, (ii) disclose the existence of this Agreement, but
not the financial terms thereof, (iii) disclose such information as is required
by Applicable Law and (iv) disclose this Agreement and such information in any
suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in connection with
any of the Transaction Documents.

 

 121

 

  

(b)       Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Administrative Agent, the Lenders, the Lender Agents, the Account Bank,
the Collateral Agent or the Custodian by each other, and (ii) by the
Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Custodian to any prospective or actual assignee that
qualifies as an Eligible Assignee or participant of any of them provided such
Person agrees to hold such information confidential, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information and agrees to keep such information confidential. In addition, the
Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent, the
Account Bank and the Custodian may disclose any such nonpublic information as
required pursuant to any law, rule, regulation, direction, request or order of
any judicial, administrative or regulatory authority or proceedings (whether or
not having the force or effect of law).

 

(c)       Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all information that is
or becomes publicly known (after such information becomes publicly known); (ii)
disclosure of any and all information (A) if required to do so by any applicable
statute, law, rule or regulation, including the U.S. securities laws and the
rules and regulations of the Securities and Exchange Commission, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of the Lenders’, the Lender Agents’, the Administrative
Agent’s, the Collateral Agent’s, the Account Bank’s or the Custodian’s business
or that of their affiliates, (C) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Administrative Agent, any Lender, any
Lender Agent, the Collateral Agent, the Custodian or the Account Bank or an
officer, director, employer, shareholder or affiliate of any of the foregoing is
a party, (D) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower or
the Collateral Manager, or (E) to any affiliate, independent or internal
auditor, agent, employee or attorney of the Collateral Agent or the Custodian
having a need to know the same; provided that, the disclosing party advises such
recipient of the confidential nature of the information being disclosed and
agrees to keep such information confidential; or (iii) any other disclosure
authorized by the Borrower or the Collateral Manager.

 



 122

 

  

Section 11.14     Waiver of Set Off.

 

Each of the parties hereto hereby waives any right of set-off it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lenders, the Lender Agents or their respective assets.

 

Section 11.15     Headings and Exhibits.  The headings herein are for the
purposes of references only and shall not otherwise affect the meaning or
interpretation of any provision hereof. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

Section 11.16     Ratable Payments.  If any Lender, whether by set-off or
otherwise, shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of Advances owing to
it (other than pursuant to Breakage Fees or Section 2.10) in excess of its
ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided that, if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery together with an amount equal to such
Lender’s ratable share (according to the proportion of (a) the amount of such
Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.

 

Section 11.17     Failure of the Borrower to Perform Certain Obligations.  If
the Borrower fails to perform any of its agreements or obligations under Section
5.01(u) or Section 5.02(p), the Administrative Agent may (but shall not be
required to) itself perform, or cause performance of, such agreement or
obligation, and the expenses of the Administrative Agent incurred in connection
therewith shall be payable by the Borrower upon the Administrative Agent’s
demand therefor.

 

Section 11.18     Power of Attorney.  The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower while any Event of Default is
Continuing (a) to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the interest of the Secured Parties in the Collateral Portfolio
and (b) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Collateral Portfolio as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Secured Parties in the
Collateral Portfolio. This appointment is coupled with an interest and is
irrevocable.

 

Section 11.19     Delivery of Termination Statements, Releases, etc.  Upon
payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Administrative Agent and the Collateral Agent shall deliver to the Borrower
termination statements, reconveyances, releases and other documents necessary or
appropriate to evidence the termination of the Pledge and other Liens securing
the Obligations, all at the expense of the Borrower.

 



 123

 

 

Section 11.20     USA PATRIOT Act.

 

Each of the Lender, the Collateral Agent and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower (that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify, and record information that identifies the Borrower, which information
includes the name of each of the Borrower and FSIC and other information that
will allow each Lender, the Collateral Agent or the Administrative Agent, as
applicable, to identify the Borrower and FSIC in accordance with the USA PATRIOT
Act, and the Borrower agrees to provide such information from time to time to
each Lender, the Collateral Agent and the Administrative Agent, as applicable.

 

Article XII

THE CUSTODIAN

 

Section 12.01    Designation of the Custodian.

 

(a)       Initial Custodian. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint U.S. Bank National Association
to act as its agent and hereby authorizes the Custodian to take such actions on
its behalf and to exercise such powers and perform such duties as are expressly
granted to the Custodian by this Agreement. U.S. Bank National Association
hereby accepts such agency appointment to act as the Custodian pursuant to the
terms of this Agreement, until its resignation or removal as the Custodian
pursuant to the terms hereof.

 

(b)       Successor Custodian. Upon the Custodian’s receipt of a Custodian
Termination Notice from the Administrative Agent of the designation of a
successor Custodian pursuant to the provisions of Section 12.05, the Custodian
agrees that it will terminate its activities as the Custodian hereunder.

 

Section 12.02     Duties of the Custodian.

 

(a)       Appointment. The Borrower, the Lender Agents and the Administrative
Agent each hereby appoints U.S. Bank National Association to act as the
Custodian, for the benefit of the Secured Parties. The Custodian hereby accepts
such appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

(b)       Duties. From the Closing Date until its removal pursuant to Section
12.05 or the effective date of its resignation pursuant to Section 12.07, the
Custodian shall perform, on behalf of the Secured Parties, the following duties
and obligations:

 

(i)       The Custodian shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to Section 3.02(a) and Section
3.04(b) hereof in accordance with the terms and conditions of this Agreement,
all for the benefit of the Secured Parties. Within five Business Days of its
receipt of any Required Loan Documents, the related Loan Tape and a hard copy of
the Loan Asset Checklist, the Custodian shall review the Required Loan Documents
to confirm that (A) such Required Loan Documents have been executed (either an
original or a copy, as indicated on the Loan Asset Checklist) and have no
mutilated pages, (B) filed stamped copies of the UCC and other filings (required
by the Required Loan Documents) are included, (C) if listed on the Loan Asset
Checklist, a copy of an Insurance Policy with respect to any real or personal
property constituting the Related Collateral is included, and (D) the related
original balance (based on a comparison to the note or assignment agreement, as
applicable), Loan Asset number and Obligor name, as applicable, with respect to
such Loan Asset is referenced on the related Loan Tape (such items (A) through
(D) collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Custodian, in connection with each delivery of Required Loan
Documents hereunder to the Custodian, the Borrower shall provide to the
Custodian a hard copy (which may be preceded by an electronic copy, as
applicable) of the related Loan Asset Checklist which contains the Loan Asset
information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset. Notwithstanding anything herein to the contrary, the Custodian’s
obligation to review the Required Loan Documents shall be limited to reviewing
such Required Loan Documents based on the information provided on the Loan Asset
Checklist. If the Collateral Custodian shall determine that any Review Criteria
is not satisfied, the Collateral Custodian shall within one Business Day
following the end of the Review Period (or, if the Collateral Custodian shall
have concluded such review prior to the end of the Review Period, such prior
date) notify the Borrower and the Administrative Agent of such determination and
provide the Borrower and the Administrative Agent with a list of the
non-complying Loan Assets and the applicable Review Criteria that they fail to
satisfy. The Borrower shall have five Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria. In addition, if
directed in writing (in the form of Exhibit M) by the Borrower and approved by
the Administrative Agent within 10 Business Days of the Custodian’s delivery of
such report, the Custodian shall return any Loan Asset which fails to satisfy a
Review Criteria to the Borrower. Other than the foregoing, the Custodian shall
not have any responsibility for reviewing any Required Loan Documents.
Notwithstanding anything to the contrary contained herein, the Custodian shall
(i) have no duty or obligation with respect to any Loan Asset Checklist
delivered to it in electronic form and (ii) not be responsible for any Required
Loan Documents until actually delivered to, and received by it.

 

 124

 

  

(ii)        In taking and retaining custody of the Required Loan Documents, the
Custodian shall be deemed to be acting as the agent of the Secured Parties;
provided that, the Custodian makes no representations as to the existence,
perfection or priority of any Lien on the Required Loan Documents or the
instruments therein; provided, further, that, the Custodian’s duties shall be
limited to those expressly contemplated herein.

 

(iii)       All Required Loan Documents shall be kept in fire resistant vaults,
rooms or cabinets at the address of the Custodian located at 1719 Otis Way,
Florence, SC 29501, or at such other office as shall be specified to the
Administrative Agent and the Borrower by the Custodian in a written notice
delivered at least 30 days prior to such change. All Required Loan Documents
shall be placed together with an appropriate identifying label and maintained in
such a manner so as to permit retrieval and access. The Custodian shall
segregate the Required Loan Documents on its inventory system and will not
commingle the physical Required Loan Documents with any other files of the
Custodian other than those, if any, relating to FSIC and its Affiliates and
subsidiaries.

 

(iv)        On the Reporting Date of each month, the Custodian shall provide a
written report to the Administrative Agent and the Borrower (in a form mutually
agreeable to the Administrative Agent and the Custodian) identifying each Loan
Asset for which it holds Required Loan Documents and the applicable Review
Criteria that any Loan Asset fails to satisfy.

 

(v)         Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Custodian shall not have any fiduciary relationship
with any party hereto or any Secured Party in its capacity as such, and no
implied covenants, functions, obligations or responsibilities shall be read into
this Agreement, the other Transaction Documents or otherwise exist against the
Custodian. Without limiting the generality of the foregoing, it is hereby
expressly agreed and stipulated by the other parties hereto that the Custodian
shall not be required to exercise any discretion hereunder and shall have no
investment or management responsibility.

 

 125

 

  

(c)       Delegation of Duties. The Custodian may perform any and all of its
duties and exercise its rights and powers hereunder or under any other
Transaction Document by or through any one or more sub-agents appointed by the
Custodian. The Custodian and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective agents,
employees or attorneys-in-fact. The exculpatory provisions of this Agreement
shall apply to any such sub-agent. The Custodian shall not be responsible for
the negligence or misconduct of any sub-agent that in has selected with
reasonable care.

 

(d)       (i)             The Custodian agrees to cooperate with the
Administrative Agent and the Collateral Agent and deliver any Required Loan
Documents to the Collateral Agent or Administrative Agent (pursuant to a written
request in the form of Exhibit M), as applicable, as requested in order to take
any action that the Administrative Agent deems necessary or desirable in order
to perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Custodian receives instructions from the
Collateral Agent or the Borrower which conflict with any instructions received
by the Administrative Agent, the Custodian shall rely on and follow the
instructions given by the Administrative Agent.

 

(ii)       The Administrative Agent may direct the Custodian to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Custodian hereunder, the Custodian
shall not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the direction of the Administrative
Agent; provided that, the Custodian shall not be required to take any action
hereunder at the request of the Administrative Agent, any Secured Party or
otherwise if the taking of such action, in the reasonable determination of the
Custodian, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Custodian to liability
hereunder or otherwise (unless it has received indemnity which it reasonably
deems to be satisfactory with respect thereto). In the event the Custodian
requests the consent of the Administrative Agent and the Custodian does not
receive a consent (either positive or negative) from the Administrative Agent
within 10 Business Days of its receipt of such request, then the Administrative
Agent shall be deemed to have declined to consent to the relevant action.

 

(iii)       The Custodian shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Custodian, or the Administrative Agent. The Custodian shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Custodian has knowledge of such
matter or written notice thereof is received by the Custodian.

 

Section 12.03    Merger or Consolidation.  Any Person (a) into which the
Custodian may be merged or consolidated, (b) that may result from any merger or
consolidation to which the Custodian shall be a party, or (c) that may succeed
to the properties and assets of the Custodian substantially as a whole, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Custodian hereunder, shall be the successor to
the Custodian under this Agreement without further act of any of the parties to
this Agreement.

 



 126

 

 

Section 12.04     Custodian Compensation.  As compensation for its Custodian
activities hereunder, the Custodian shall be entitled to the fees from the
Borrower as set forth in the Account Bank and Custodian Fee Letter, payable
pursuant to the extent of funds available therefor pursuant to the provisions of
Section 2.04. The Custodian’s entitlement to receive such fees shall cease on
the earlier to occur of: (a) its removal as the Custodian pursuant to Section
12.05, (b) its resignation as the Custodian pursuant to Section 12.07 of this
Agreement or (c) the termination of this Agreement.

 

Section 12.05    Custodian Removal.  The Custodian may be removed, with or
without cause, by the Administrative Agent by notice given in writing to the
Custodian (the “Custodian Termination Notice”); provided that, notwithstanding
its receipt of a Custodian Termination Notice, the Custodian shall continue to
act in such capacity until a successor Custodian has been appointed and has
agreed to act as the Custodian hereunder.

 

Section 12.06     Limitation on Liability.

 

(a)       The Custodian may conclusively rely on and shall be fully protected in
acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Custodian may rely conclusively on and shall be fully protected in acting upon
the written instructions of any designated officer of the Administrative Agent.

 

(b)       The Custodian may consult counsel satisfactory to it and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in accordance with the advice or opinion of such counsel.

 

(c)        The Custodian shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

 

(d)       The Custodian makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value of the Collateral Portfolio or as to whether the Collateral Portfolio
satisfies the Eligibility Criteria (except as expressly set forth in this
Agreement). The Custodian shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

 

(e)       The Custodian shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Custodian.

 

(f)        The Custodian shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

 

(g)       It is expressly agreed and acknowledged that the Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio. The Custodian
shall in no event have any liability for the actions or omissions of the
Administrative Agent, the Borrower, or any other Person, and shall have no
liability for any inaccuracy or error in any duty performed by it that results
from or is caused by inaccurate, untimely or incomplete information or data
received by it from the Administrative Agent, the Borrower, or any other Person.
The Custodian shall not be liable for failing to perform or delay in performing
its specified duties hereunder which result from or is caused by a failure or
delay on the part of the Administrative Agent, the Borrower, or any other Person
in furnishing necessary, timely and accurate information to the Custodian.

 

 127

 

 

(h)       Subject in all cases to the last sentence of Section 12.02(c)(i), in
case any reasonable question arises as to its duties hereunder, the Custodian
may, except when an Event of Default is Continuing or after the occurrence of
the Termination Date, request instructions from the Borrower and may, when an
Event of Default is Continuing or after the occurrence of the Termination Date,
request instructions from the Administrative Agent, and shall be entitled at all
times to refrain from taking any action unless it has received instructions from
the Borrower or the Administrative Agent, as applicable. The Custodian shall in
all events have no liability, risk or cost for any action taken pursuant to and
in compliance with the instruction of the Administrative Agent. In no event
shall the Custodian be liable for special, indirect, punitive, exemplary or
consequential loss or damage of any kind whatsoever (including lost profits),
even if the Custodian has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

Section 12.07    Custodian Resignation.  The Custodian may resign and be
discharged from its duties or obligations hereunder, not earlier than 90 days
after delivery to the Administrative Agent of written notice of such resignation
specifying a date when such resignation shall take effect. Upon the effective
date of such resignation, or if the Administrative Agent gives the Custodian
written notice of an earlier termination hereof, the Custodian shall (a) be
reimbursed for any costs and expenses the Custodian shall incur in connection
with the termination of its duties under this Agreement and (b) deliver all of
the Required Loan Documents in the possession of the Custodian to the
Administrative Agent or to such Person as the Administrative Agent may designate
to the Custodian in writing (which, prior to the Termination Date, shall be
subject to the approval of the Borrower, such approval not to be unreasonably
withheld or delayed) upon the receipt of a request in the form of Exhibit M.
Notwithstanding anything herein to the contrary, the Custodian may not resign
prior to a successor Custodian being appointed.

 

Section 12.08    Release of Documents.

 

(a)        Release for the Borrower. From time to time and as appropriate for
the enforcement or servicing of any of the Collateral Portfolio, the Custodian
is hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Borrower of a request for
release of documents and receipt in the form annexed hereto as Exhibit M, to
release to the Borrower within three Business Days’ of receipt of such request,
the related Required Loan Documents or the documents set forth in such request
and receipt to the Borrower. All documents so released to the Borrower shall be
held by the Borrower in trust for the benefit of the Collateral Agent, on behalf
of the Secured Parties in accordance with the terms of this Agreement. The
Borrower shall return to the Custodian the Required Loan Documents or other such
documents (i) promptly upon the request of the Administrative Agent, or (ii)
when the Borrower’s need therefor in connection with such foreclosure or
servicing no longer exists, unless the Loan Asset shall be liquidated, in which
case, the Borrower shall deliver an additional request for release of documents
to the Custodian and receipt certifying such liquidation from the Borrower to
the Collateral Agent, all in the form annexed hereto as Exhibit M.

 

(b)       Limitation on Release. The foregoing provision with respect to the
release to the Borrower of the Required Loan Documents and documents by the
Custodian upon request by the Borrower shall be operative only to the extent
that the Administrative Agent has consented to such release. Promptly after
delivery to the Custodian of any request for release of documents, the Borrower
shall provide notice of the same to the Administrative Agent. Any additional
Required Loan Documents or documents requested to be released by the Borrower
may be released only upon written authorization of the Administrative Agent. The
limitations of this paragraph shall not apply to the release of Required Loan
Documents to the Borrower pursuant to the immediately succeeding subsection.

 



 128

 



 

(c)       Release for Payment. Upon receipt by the Custodian of the Borrower’s
request for release of documents and receipt in the form annexed hereto as
Exhibit M (which certification shall include a statement to the effect that all
amounts received in connection with such payment or repurchase have been
credited to the Collection Account as provided in this Agreement), the Custodian
shall promptly release the related Required Loan Documents to the Borrower.

 

Section 12.09    Return of Required Loan Documents.  The Borrower may, with the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld), require that the Custodian return each Required Loan
Document (a) delivered to the Custodian in error or (b) released from the Lien
of the Collateral Agent hereunder pursuant to Section 2.15, in each case by
submitting to the Custodian and the Administrative Agent a written request in
the form of Exhibit M hereto (signed by both the Borrower and the Administrative
Agent) specifying the Collateral Portfolio to be so returned and reciting that
the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release). The Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent promptly, but in any event within five Business
Days, return the Required Loan Documents so requested to the Borrower.

 

Section 12.10    Access to Certain Documentation and Information Regarding the
Collateral Portfolio.  The Custodian shall provide to the Administrative Agent
and each Lender Agent access to the Required Loan Documents and all other
documentation regarding the Collateral Portfolio including in such cases where
the Administrative Agent and each Lender Agent is required in connection with
the enforcement of the rights or interests of the Secured Parties, or by
applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (a) upon two Business Days prior written
request, (b) during normal business hours and (c) subject to the Custodian’s
normal security and confidentiality procedures. At the discretion of the
Administrative Agent and each Lender Agent, the Administrative Agent and each
Lender Agent may review the Borrower’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Borrower with the
Servicing Standard, as well as with this Agreement and may conduct an audit of
the Collateral Portfolio, and Required Loan Documents in conjunction with such a
review. Such review shall be reasonable in scope and shall be completed in a
reasonable period of time. Without limiting the foregoing provisions of this
Section 12.10, from time to time on request of the Administrative Agent, the
Custodian shall permit certified public accountants or other auditors acceptable
to the Administrative Agent to conduct, at the expense of the Borrower (on
behalf of the Borrower), a review of the Required Loan Documents and all other
documentation regarding the Collateral Portfolio. Without limiting the foregoing
provisions of this Section 12.10, from time to time on request of the
Administrative Agent, the Custodian shall permit certified public accountants or
other auditors acceptable to the Administrative Agent to conduct, at the expense
of the Borrower, a review of the Required Loan Documents and all other
documentation regarding the Collateral Portfolio; provided that, prior to the
occurrence of the Termination Date, such review shall be conducted no more than
two times in any calendar year.

 

Section 12.11    Bailment.  The Custodian agrees that, with respect to any
Required Loan Documents at any time or times in its possession or held in its
name, the Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for the purposes of perfecting (to the
extent not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 



 129

 

 

Article XIII

ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

 

Section 13.01    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document (other than an EU Excluded
Liability), may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)        a reduction in full or in part or cancellation of any such liability
including without limitation reduction in any accrued or unpaid interest in
respect of such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

(iii)      the variation of the applicable terms of any relevant agreement
governing such liability to give effect to the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

[Signature pages to follow]

 



 130

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:      HAMILTON STREET FUNDING LLC      By:         /s/ Gerald F.
Stahlecker    Name: Gerald F. Stahlecker   Title: President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE] 

 

 131

 



  

THE ADMINISTRATIVE AGENT:      HSBC BANK USA, NATIONAL ASSOCIATION    
 By:        /s/ Joseph A. Lloret    Name: Joseph A. Lloret   Title: Vice
President

  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 132

 



 

LENDER:      HSBC BANK USA, NATIONAL ASSOCIATION      By:        /s/ Myles Bae 
  Name: Myles Bae   Title: Senior Vice President



 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 133

 



 

THE COLLATERAL AGENT:      U.S. BANK NATIONAL ASSOCIATION      By:         /s/
Maria D. Calzado    Name: Maria D. Calzado   Title: Senior Vice President

  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 134

 

 

THE ACCOUNT BANK:      U.S. BANK NATIONAL ASSOCIATION      By:        /s/ Maria
D. Calzado    Name: Maria D. Calzado   Title: Senior Vice President

 



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 135

 



 

THE CUSTODIAN:      U.S. BANK NATIONAL ASSOCIATION      By:        /s/ Maria D.
Calzado    Name: Maria D. Calzado   Title: Senior Vice President



 



 136

 

 



ANNEX A

 

Lender Commitment     HSBC Bank USA, National Association $150,000,000

 

Sch. I-1 

 

 

SCHEDULE I

 

CONDITIONS PRECEDENT DOCUMENTS

 

As required by Section 3.01 of this Agreement, each of the following items must
be delivered to the Administrative Agent prior to the effectiveness of this
Agreement:

 

(a)           A copy of this Agreement duly executed by each of the parties
hereto;

 

(b)           In respect of each of the Borrower, the Collateral Manager and the
Transferor:

 

(i)           its certificate of incorporation or formation, as applicable;

 

(ii)          any certificate of change of name; and

 

(iii)         its operating agreement or bylaws, as applicable, in effect as of
the date of this Agreement.

 

(c)           A certificate of the Secretary or Assistant Secretary of each of
the Borrower and the Collateral Manager dated as of the Closing Date, certifying
(i) the names and true signatures of the incumbent officers of such Person
authorized to sign on behalf of such Person the Transaction Documents to which
it is a party (on which certificate the Administrative Agent, the Lenders and
the Lender Agents may conclusively rely until such time as the Administrative
Agent and the Lender Agents shall receive from the Borrower or the Collateral
Manager, as applicable, a revised certificate meeting the requirements of this
paragraph (b)(i)), (ii) that each document delivered by it under paragraph (b)
or (c) above, as applicable, has not been amended, replaced, restated,
supplemented, waived or otherwise modified and is in full force and effect and
(iii) the resolutions of the board of directors, consent of general partner or
consent of sole member, as applicable, of such Person approving and authorizing
the execution, delivery and performance by such Person of the Transaction
Documents to which it is a party;

 

(d)           A good standing certificate, dated as of a recent date for each of
the Borrower and the Collateral Manager, issued by the appropriate authority or
official of such Person’s jurisdiction of formation or registration, as
applicable;

 

(e)           Duly executed powers of attorney from the Borrower;

 

(f)            If requested, duly executed Revolving Note(s);

 

(g)           Financing statements describing the Collateral Portfolio, and (i)
naming the Borrower as debtor and the Collateral Agent, on behalf of the Secured
Parties, as secured party, and (ii) other, similar instruments or documents, as
may be necessary or, in the opinion of the Administrative Agent, desirable under
the UCC of all appropriate jurisdictions or any comparable law to perfect the
Collateral Agent’s, on behalf of the Secured Parties, interests in all
Collateral Portfolio;

 

(h)           Financing statements, if any, necessary to release all security
interests and other rights of any Person in the Collateral Portfolio previously
granted by the Transferor;

 

(i)            Copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Administrative Agent and requests for information
(or a similar UCC search report certified by a party acceptable to the
Administrative Agent), dated a date reasonably near to the Closing Date, and
with respect to such requests for information or UCC searches, listing all
effective financing statements which name the Borrower as debtor and which are
filed in the State of Delaware, together with copies of such financing
statements (none of which shall cover any Collateral Portfolio);

 



Sch. I-1 

 

 

(j)            One or more favorable Opinions of Counsel of Clifford Chance US
LLP, counsel to the Borrower and the Collateral Manager, and addressed to the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent and
the Custodian (as applicable), with respect to (i) the due authorization,
execution and delivery of, and enforceability of, this Agreement and the other
Transaction Documents, (ii) the perfection of the security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio, and (iii) the true sale of the Collateral Portfolio under the
Purchase and Contribution Agreement and that the Borrower would not be
substantively consolidated with FSIC or the Transferor in a proceeding under the
Bankruptcy Code;

 

(k)           Duly completed copies of Internal Revenue Service Form W-9 with
all required attachments (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Law) for the Borrower; and

 

(l)            A copy of each of the other Transaction Documents duly executed
by the parties thereto.

 

Sch. I-2 

 

 

SCHEDULE II

 

ELIGIBILITY CRITERIA

 

The representations and warranties set forth in this Schedule II are made by the
Borrower under this Agreement and the Transferor under the Purchase and
Contribution Agreement, with respect to all Loan Assets which are designated as
being Eligible Loan Assets on any Borrowing Base Certificate or are otherwise
represented to the Administrative Agent, the Lenders or the Lender Agents as
being Eligible Loan Assets, or are included as Eligible Loan Assets in any
calculation set forth in this Agreement to which this Schedule II is attached.

 

1.Such Loan Asset is (i) a Broadly Syndicated Loan Asset, Middle Market Loan
Asset or Unsecured Bond, and (ii) a First Lien Loan Asset, Second Lien Loan
Asset, Last Out Loan Asset or Unsecured Bond.

 

2.Such Loan Asset constitutes a legal, valid, binding and enforceable obligation
of the Obligor thereunder and each guarantor thereof, enforceable against each
such Person in accordance with its terms, subject to usual and customary
bankruptcy, insolvency and equity limitations and there are no conditions
precedent to the enforceability or validity of such Loan Asset that have not
been satisfied or validly waived.

 

3.Such Loan Asset is in the form of, and is treated as, indebtedness for federal
income tax purposes.

 

4.Such Loan Asset is evidenced by a note or a credit document and (if not
originated by the Borrower) an assignment document in the form specified in the
applicable credit agreement or, if no such specification, on a form acceptable
to the agent in respect of such Loan Asset, in each case, governed by, and
construed in accordance with, the law of the State of New York or the applicable
law governing such Loan Asset.

 

5.The Borrower has good and marketable title to, and is the sole owner of, such
Loan Asset and the Portfolio Assets related thereto, free and clear of all Liens
other than Permitted Liens; such Loan Asset has not been sold, transferred,
assigned or pledged by the Transferor or the Borrower to any Person other than
the Collateral Agent for the benefit of the Secured Parties.

 

6.Such Loan Asset and the Portfolio Assets related thereto are subject to a
valid, subsisting and enforceable first or second priority perfected Lien
(subject only to Permitted Liens) in favor of the Collateral Agent, on behalf of
the Secured Parties.

 

7.The Obligor with respect to such Loan Asset is (i) organized under the laws of
the United States or any State thereof or (ii) solely with respect to any
Broadly Syndicated Loan Asset, under the laws of an Approved Foreign
Jurisdiction.

 

8.Such Loan Asset is denominated and payable only in a Currency and does not
permit the currency or country in which such Loan Asset is payable to be
changed.

 

9.If such Loan Asset is a Foreign Currency Loan Asset, such Loan Asset (i) is a
Broadly Syndicated Loan Asset, and (ii) is not (x) a Fixed Rate Loan Asset or
(y) a Revolving Loan Asset.

 

10.Within the 12 months prior to the related Cut-Off Date and as of the related
Cut-Off Date, (a) such Loan Asset is and has been current on all interest and
principal payments under the terms of the related Loan Agreement and (b) there
has been no (i) “event of default” (as defined in the related Loan Agreement) or
(ii) any other default, breach, violation or event permitting acceleration
(provided that, the existence of any financial default shall be determined as of
the most recent financial report provided by the applicable Obligor) under the
terms of any such Loan Asset (of which the Transferor has actual knowledge) that
has not been cured or waived, unless otherwise approved by the Administrative
Agent in writing; provided, that the Administrative Agent (in its sole
discretion) may waive any or all of the Eligibility Criteria set forth in this
item 10.

 



Sch. II-1 

 

 

11.The Obligor with respect to such Loan Asset is not an Affiliate of the
Collateral Manager or the Transferor with respect to such Loan Asset, except to
the extent warrants or other equity interests in such Obligor are granted to the
Collateral Manager or the Transferor or one of their Affiliates in connection
with a restructuring of such Loan Asset.

 

12.The acquisition of any such Loan Asset by the Borrower or the Pledge thereof
would not violate any Applicable Law.

 

13.[Intentionally Omitted].

 

14.Pursuant to the Loan Agreement with respect to such Loan Asset (other than an
Unsecured Bond), either (a) such Loan Asset is freely assignable to the Borrower
and able to be Pledged to the Collateral Agent, on behalf of the Secured
Parties, without the consent of the Obligor or (b)(i) all consents necessary for
assignment of such Loan Asset to the Borrower and Pledge to the Collateral Agent
for the benefit of the Secured Parties have been obtained, or (ii) the
applicable Loan Agreement requires only usual and customary consents (including
the approval of “first out” lenders with respect to Last Out Loan Assets) and
provides that any consents necessary for future assignments shall not be
unreasonably withheld by the applicable Obligor and/or agent, and the rights to
enforce rights and remedies in respect of the same under the applicable Loan
Agreement inure to the benefit of the holder of such Loan Asset (subject to the
rights of any applicable agent or other lenders).

 

15.The funding obligations for such Loan Asset and the Loan Agreement under
which such Loan Asset (other than an Unsecured Bond) was created have been fully
satisfied and all sums available thereunder have been fully advanced, or if such
Loan Asset is a Revolving Loan Asset or Delayed Drawdown Loan Asset, either (a)
the Borrower shall have or have caused to be, at the time of the sale of such
Loan Asset to the Borrower, deposited into the Unfunded Exposure Account an
amount in Dollars equal to the Unfunded Exposure Equity Amount or (b) the
Unfunded Exposure Equity Amount with respect to such Loan Asset does not create
a Borrowing Base Deficiency or Foreign Currency Excess Exposure.

 

16.Such Loan Asset is not the subject of any assertions in respect of, any
litigation, right of rescission, set-off, counterclaim or defense, including the
defense of usury, by the related Obligor, nor will the operation of any of the
terms of the related Loan Agreement with respect to the Loan Asset, or the
exercise of any right thereunder, render such Loan Agreement unenforceable in
whole or in part, or subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury, and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto, and
such Loan Agreement provide for an affirmative waiver by the related Obligor of
all rights of rescission, set-off and counterclaim against the Transferor and
its assignees.

 

17.With respect to a Loan Asset acquired (including beneficial rather than legal
title) by the Borrower from the Transferor under the Purchase and Contribution
Agreement, as of the Cut-Off Date on which such Loan Asset is Pledged under this
Agreement and on each day thereafter, the Transferor has caused its records
relating to such Loan Asset to be clearly and unambiguously marked to show that
such Loan Asset has been acquired (whether by “true sale” or “true
participation” with respect to Participation Interests) by the Borrower.

 



Sch. II-2 

 

 

18.Such Loan Asset has not been repaid, prepaid, satisfied or rescinded, in each
case, in full.

 

19.Such Loan Asset is not subject to withholding tax unless the Obligor thereon
is required under the terms of the related Loan Agreement to make “gross-up”
payments that cover the full amount of such withholding tax on an after-tax
basis in the event of a Change of Tax Law. The transfer, assignment and
conveyance of such Loan Asset (and the Portfolio Assets related thereto) from
the Transferor to the Borrower pursuant to the Purchase and Contribution
Agreement, is not subject to and will not result in any fee or governmental
charge (other than income taxes) payable by the Borrower to any federal, state
or local government.

 

20.Such Loan Asset is recorded on the Loan Asset Register.

 

21.The Obligor with respect to such Loan Asset (and any guarantor of such
Obligor’s obligations thereunder), had full legal capacity to execute and
deliver the Loan Agreement which creates such Loan Asset and any other documents
related thereto.

 

22.The Obligor of such Loan Asset is not a Governmental Authority.

 

23.If such Loan Asset was transferred by the Transferor to the Borrower under
the Purchase and Contribution Agreement, such Loan Asset (a) was originated or
acquired by the Transferor in the ordinary course of the Transferor’s business
and, to the extent required by Applicable Law, the Transferor has all necessary
consents, licenses, approvals, authorizations and permits to underwrite,
originate or acquire such Loan Asset in the State where the Obligor was located
(to the extent required by Applicable Law), and (b) was transferred by the
Transferor under an assignment and acceptance agreement relating to such Loan
Asset.

 

24.There are no proceedings pending or, to the Borrower’s knowledge, threatened
(a) asserting insolvency of the Obligor of such Loan Asset, or (b) wherein the
Obligor of such Loan Asset, any other obligated party or any governmental agency
has alleged that such Loan Asset or the Loan Agreement which creates such Loan
Asset is illegal or unenforceable.

 

25.[Intentionally Omitted].

 

26.The Related Collateral for each such Loan Asset is not used by the related
Obligor in any manner or for any purpose which would result in any material risk
of liability being imposed upon the Transferor, the Borrower or the Lenders
under any federal, state, local or foreign laws, common laws, statutes, codes,
ordinances, rules, regulations, permits, judgments, agreements or order related
to addressing the environment, health or safety.

 

27.The original term to maturity of such Loan Asset is less than or equal to
seven years.

 

28.Each such Loan Asset does not contain confidentiality restrictions that would
prohibit the Lenders, the Lender Agents or the Administrative Agent from
accessing all necessary information (as required to be provided pursuant to the
Transaction Documents) with regard to such Loan Asset.

 

29.Each such Loan Asset provides for full payment of principal and interest
payable in cash (other than, in the case of a PIK Loan Asset, the portion of
interest that is payable in kind) no later than its stated maturity and has a
current cash coupon payable at least semi-annually, and payments with respect to
such Loan Asset are not tied to non-credit related risk (including, but not
limited to, movement in interest rates or occurrence of a catastrophe).

 



Sch. II-3 

 

 

30.Each such Loan Asset (a) was originated and underwritten, or acquired and
re-underwritten, by the Transferor including, the completion of a due diligence
and, if applicable, a collateral assessment and (b) is being serviced by the
Collateral Manager, in accordance with the Servicing Standard.

 

31.All right, title and interest of the Transferor and/or the Borrower, as
applicable, in and to such Loan Asset and any Related Collateral (but excluding,
as applicable, the Retained Interest and Excluded Amounts), and which Loan Asset
has transferred pursuant to the Purchase and Contribution Agreement, and listed
on Schedule I to the Loan Assignment as of its Cut-Off Date; such Loan Asset as
of the initial Advance Date (i) was approved and certified as an “Eligible Loan
Asset” by the Transferor, and (ii) is set forth on the Loan Asset Schedule
delivered on the initial Advance Date.

 

32.All of the original or certified Required Loan Documents and the Loan Asset
File with respect to such Loan Asset have been, or will be, delivered to the
Custodian within five Business Days of the applicable Cut-Off Date, and all
Servicing Files are being or shall be maintained at the principal place of
business of the Portfolio Manager or a sub-advisor in accordance with customary
safety procedures.

 

33.Such Loan Asset is not an extension of credit by the Transferor to the
Obligor for the purpose of (a) making any past due principal, interest or other
payments due on such Loan Asset, (b) preventing such Loan Asset or any other
loan to the related Obligor from becoming past due or (c) preventing such Loan
Asset from becoming defaulted.

 

34.The Obligor with respect to such Loan Asset, at the applicable time, (a) is a
business organization (and not a natural person) duly organized and validly
existing under the laws of its jurisdiction of organization; (b) is a legal
operating entity or holding company; (c) has not entered into the Loan Asset
primarily for personal, family or household purposes; and (d) is not the subject
of a Bankruptcy Event, and, as of the related Cut-Off Date, such Obligor is not
in financial distress and has not experienced a material adverse change in its
condition, financial or otherwise, in each case, as determined by the Borrower
in its reasonable discretion unless approved in writing by the Administrative
Agent.

 

35.All information provided by the Borrower or the Collateral Manager to the
Administrative Agent in writing with respect to such Loan Asset (other than
projections, which are provided in good faith) is true, complete and correct as
of the date such information is provided.

 

36.Such Loan Asset is not principally secured by Interests in Real Property or
by Margin Stock.

 

37.Such Loan Asset is not an Equity Security and does not provide for the
conversion into an Equity Security at any time on or after the date it is
included as part of the Collateral Portfolio.

 

38.If such Loan Asset that is a Short-Term Participation Interest, it is not
greater than 60 days from its related Cut-Off Date.

 

39.[Intentionally Omitted].

 

40.The Obligor with respect to such Loan Asset is not in the payday loan,
assault weapon, firearms manufacturing, gaming (including online or telephonic
gaming and gambling, but excluding hospitality and/or resorts development or
management), adult entertainment related or licensed marijuana related
industries.

 



Sch. II-4 

 

 

41.As of the related Cut-Off Date, no such Loan Asset is the subject of an
offer, exchange or tender by the related Obligor that contemplates amendments
that would cause such Loan Asset to no longer be an Eligible Loan Asset.

 

42.No such Loan Asset is a bond (other than an Unsecured Bond), a Bridge Loan, a
Non-Cash Paying PIK Loan Asset, a Zero-Coupon Obligation, an unsecured loan
(other than an Unsecured Bond), a commercial real estate loan, construction loan
or loan principally secured by real property, a letter of credit or in support
of a letter of credit, a lease, a Synthetic Security, an interest in a grantor
trust, a step-down obligation, a floating rate note or a Structured Finance
Obligation.

 

43.No payment of such Loan Asset is subject to substantial non-credit related
risk, as determined by the Borrower in accordance with the Servicing Standard.

 

44.None of the Obligor with respect to such Loan Asset, any of its Affiliates or
any director or officer or, to the knowledge of the Borrower or the Collateral
Manager, employee or agent of the Obligor with respect to such Loan Asset, is a
Person that is, or is owned or controlled by, or acting on behalf of, any Person
that is, (i) the target of any Sanctions or (ii) located, organized or resident
in any Sanctioned Jurisdiction.

 

45.If such Loan Asset is a Middle Market Loan Asset, such Loan Asset (i) has a
Purchase Price equal to or greater than 95.0%, and (ii) has an Initial Assigned
Value as of its related Cut-Off Date equal to or greater than 95.0%.

 

46.If such Loan Asset is a Broadly Syndicated Loan Asset, (i) it has an initial
issuance size and Outstanding Balance as of its related Cut-Off Date of
$300,000,000 or greater, (ii) it has an Average Liquidity Score of 4 or better,
and (iii) it has been assigned (as of the date of acquisition and as of its
related Cut-Off Date) a rating of CCC or higher from S&P and Caa2 or higher from
Moody’s.

 

47.If such Loan Asset is a Broadly Syndicated Loan Asset, such Loan Asset (i)
has a Purchase Price equal to or greater than 90.0%, and (ii) has an Initial
Assigned Value as of its related Cut-Off Date equal to or greater than 90.0%.

 

48.If such Loan Asset is a Middle Market Loan Asset that is a First Lien Loan
Asset or Last Out Loan Asset:

 

a.such Loan Asset contains at least one Maintenance Covenant; and

 

b.each of the following tests are satisfied (utilizing the immediately prior
12-months as the Relevant Test Period for the calculations thereof):

 

i.the Senior Leverage Ratio of the related Obligor (x) with respect to a First
Lien Loan Asset is less than or equal to 4.50:1.00, and (y) with respect to a
Last Out Loan Asset is less than or equal to 5.25:1.00;

 

ii.the Total Leverage Ratio of the related Obligor is less than or equal to
6.00:1.00;

 

iii.the Interest Coverage Ratio of the related Obligor is greater than or equal
to 2.00:1.00;

 

iv.EBITDA of the related Obligor is greater than or equal to $10,000,000; and

 

v.LTV is less than or equal to 60%.

 

49.If such Loan Asset is a Middle Market Loan Asset that a Second Lien Loan
Asset,

 

a.such Loan Asset contains at least one Maintenance Covenant; and

 



Sch. II-5 

 

 

b.each of the following Maintenance Covenants and other covenants are satisfied
(utilizing the immediately prior 12-months as the Relevant Test Period for the
calculations thereof):

 

i.Total Leverage Ratio of the related Obligor is less than or equal to
6.00:1.00;

 

ii.the Interest Coverage Ratio of the related Obligor is greater than or equal
to 2.00:1.00; and

 

iii.EBITDA of the related Obligor is greater than or equal to $10,000,000.

 

Sch. II-6 

 

 

SCHEDULE III

 

AGREED-UPON PROCEDURES FOR
INDEPENDENT PUBLIC ACCOUNTANTS

 

In accordance with Section 6.05(d) of this Agreement, the Borrower will cause a
firm of nationally recognized independent public accountants to furnish in
accordance with attestation standards established by the American Institute of
Certified Public Accountants a report to the effect that such accountants have
either verified, compared, or recalculated each of the following items in the
Servicing Report to applicable system or records of the Borrower or the
Collateral Manager (including credit files):

 

Loan Tape:

 

●Senior Leverage Ratio for the most recent Relevant Test Period

 

●Total Leverage Ratio for the most recent Relevant Test Period

 

●Interest Coverage Ratio for the most recent Relevant Test Period

 

●EBITDA for the most recent period

 

●Days delinquent

 

●Scheduled maturity date

 

●Rate of interest (and reference rate)

 

●Outstanding Balance

 

●Adjusted Balance

 

●Borrowing Base

 

●Advances Outstanding

 

●Compare amounts on deposit in the Principal Collection Subaccount, Interest
Collection Subaccount, Payment Account and Unfunded Exposure Account to the
actual balances reflected by the Account Bank

 

●Calculations with respect to substitutions pursuant to Section 2.07(a), sales
pursuant to Section 2.07(b) and dividends pursuant to Section 2.07(g)

 

Sch. III-1 

 

 

Three random Servicing Reports from the fiscal year will be chosen and reviewed.

 

The report provided by the accountants may be in a format typically utilized for
a report of this nature, however it will consist of at a minimum, (i) a list of
deviations from the Servicing Report and (ii) discuss with the Borrower the
reason for such deviations, and set forth the findings in such report.

 

Sch. III-2 

 

 

SCHEDULE IV

 

LOAN TAPE

 

For each Loan Asset, the Borrower shall provide, as applicable, the following
information and the applicable Loan Tape:

 

(a)Loan Asset number

 

(b)Obligor name

 

(c)Identification number of Obligor

 

(d)Type of Loan Asset (as specified in the definition of “Advance Rate”)

 

(e)Calculation of the Senior Leverage Ratio as of the applicable Cut-Off Date
for such Loan Asset and for the most recent Relevant Test Period

 

(f)Calculation of the Total Leverage Ratio as of the applicable Cut-Off Date for
such Loan Asset and for the most recent Relevant Test Period

 

(g)Calculation of the Interest Coverage Ratio as of the applicable Cut-Off Date
for such Loan Asset and for the most recent Relevant Test Period

 

(h)Cut-Off Date and trailing twelve month EBITDA

 

(i)Days delinquent

 

(j)Scheduled maturity date

 

(k)Whether the rate of interest is floating or fixed

 

(l)Rate of interest (and reference rate with floors, if any)

 

(m)LIBOR floor (if applicable)

 

(n)Outstanding Balance

 

(o)Any Unfunded Exposure Amount (if applicable)

 

(p)Par amount (the Outstanding Balance + Unfunded Exposure Amount)

 

(q)Assigned Value as of the applicable Cut-Off Date for such Loan Asset and as
of the most recent Determination Date

 

(r)Adjusted Balance

 

(s)Moody’s Industry Classification

 

(t)Whether such Loan Asset has been subject to a Value Adjustment Event (and of
what type)

 

(u)Whether such Loan Asset has been subject to a Material Modification

 

(v)Cut-Off Date for such Loan Asset

 

(w)Advance Rate

 

(x)Location such Obligor is organized (United States or the Approved Foreign
Jurisdiction)

 

(y)Purchase Price

 

Sch. IV-1 

 

 

SCHEDULE V

 

MOODY’S INDUSTRY CLASSIFICATION

 

1.Aerospace & Defense



2.Automotive



3.Banking



4.Beverage, Food, & Tobacco



5.Capital Equipment



6.Chemicals, Plastics, & Rubber



7.Construction & Building



8.Consumer Goods: Durable



9.Consumer Goods: Nondurable



10.Containers, Packaging, & Glass



11.Energy: Electricity



12.Energy: Oil & Gas



13.Environmental Industries



14.Fire: Finance



15.Fire: Insurance



16.Fire: Real Estate



17.Forest Products & Paper



18.Healthcare & Pharmaceuticals



19.High Tech Industries



20.Hotel, Gaming, & Leisure



21.Media: Advertising, Printing & Publishing



22.Media: Broadcasting & Subscription



23.Media: Diversified & Production



24.Metals & Mining



25.Retail



26.Services: Business



27.Services: Consumer



28.Sovereign & Public Finance



29.Telecommunications



30.Transportation: Cargo



31.Transportation: Consumer



32.Utilities: Electric



33.Utilities: Oil & Gas



34.Utilities: Water



35.Wholesale

 

Sch. V-1 

 

 

SCHEDULE VI

 

[INTENTIONALLY OMITTED]

 

Sch. VI-1 

 

 

SCHEDULE VII

 

[INTENTIONALLY OMITTED]

 

Sch. VII-1 

 

 

SCHEDULE VIII

 

CLOSING DATE LOAN ASSETS

 

Annex-A-1 

 

 

Execution Version

 

EXHIBITS TO LOAN AND SECURITY AGREEMENT

 

Dated as of December 15, 2016

 

(HAMILTON STREET FUNDING LLC)

 

EXHIBITS

 



EXHIBIT A - Form of Approval Notice EXHIBIT B - Form of Borrowing Base
Certificate EXHIBIT C - Form of Disbursement Request EXHIBIT D - Form of Joinder
Supplement EXHIBIT E - Form of Notice of Borrowing EXHIBIT F - Form of Notice of
Reduction (Reduction of Advances Outstanding) EXHIBIT G - Form of Notice of
Termination/Permanent Reduction EXHIBIT H-1 - Form of Revolving Note (US Dollar)
EXHIBIT H-2 - Form of Revolving Note (Canadian Dollar) EXHIBIT H-3 - Form of
Revolving Note (British Pound) EXHIBIT H-4 - Form of Revolving Note (Euro)
EXHIBIT I - Form of Notice of Loan Asset Transfer EXHIBIT J - Form of
Certificate of Closing Attorneys EXHIBIT K - Form of Servicing Report EXHIBIT L
- [Intentionally Omitted] EXHIBIT M - Form of Release of Required Loan Documents
EXHIBIT N - Form of Transferee Letter EXHIBIT O - Form of Power of Attorney for
the Borrower EXHIBIT P - [Intentionally Omitted] EXHIBIT Q - [Intentionally
Omitted] EXHIBIT R - Form of Assignment of Required Loan Documents



 



 

 

 

EXHIBIT A

 

FORM OF APPROVAL NOTICE

 

HAMILTON STREET FUNDING LLC

 

APPROVED LOAN ASSET APPROVAL NOTICE

 

DATE: _____________ 

 



[APPROVED LOAN ASSET INFORMATION]       Obligor name       Par amount      
Tranche       Pricing       Remaining maturity       EBITDA       Senior secured
indebtedness       Total indebtedness       Interest expense       Senior
Leverage Ratio       Interest Coverage Ratio       Total Leverage Ratio      
LTV       Average Liquidity Score       Moody’s rating (if any)     INITIAL
ASSIGNED VALUE AND RECOVERY RATE       [Initial] Assigned Value       Recovery
Rate     HSBC BANK USA, NATIONAL ASSOCIATION WAIVER       Waiver good until (if
applicable)       Waiver conditioned upon (if applicable)    



 



Ex. A-1

 

 

ADDITIONAL ASSET-SPECIFIC SPECIFIED ELIGIBILITY CRITERIA (IF ANY)1

 





       

 

ASSET-SPECIFIC ASSIGNED VALUE ADJUSTMENT EVENTS (IF ANY)2

 

         



 



  Waiver approved by:     HSBC Bank USA, National Association,     as the
Administrative Agent                     Name:       Telephone No.:



 



 





1 Pursuant to the last clause to the definition of “Specified Eligibility
Criteria” in the Loan and Security Agreement. 

2 Pursuant to clause (j) of the definition of “Value Adjustment Event” in the
Loan and Security Agreement.



 



Ex. A-2

 

 

EXHIBIT B

 

FORM OF BORROWING BASE CERTIFICATE

 

[_] [_], 20[_]

 

Reference is made to that certain Loan and Security Agreement, dated as of
December 15, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Loan and Security Agreement”), by and among Hamilton Street Funding
LLC, as the borrower (the “Borrower”), HSBC Bank USA, National Association, as
the administrative agent (the “Administrative Agent”), each of the Lenders from
time to time party thereto (the “Lenders”), each of the Lender Agents from time
to time party thereto (the “Lender Agents”) and U.S. Bank National Association,
as the collateral agent (in such capacity, the “Collateral Agent”), as the
account bank (in such capacity, the “Account Bank”) and as the custodian (in
such capacity, the “Custodian”). Capitalized terms used but not defined herein
shall have the meanings set forth or incorporated by reference in the Loan and
Security Agreement.

 

As of the date hereof, the undersigned hereby certifies that (i) all of the
information set forth in Annex I attached hereto is true, correct and complete
in all respects, (ii) if this Borrowing Base Certificate is delivered in
connection with an Advance, no Event of Default, Unmatured Event of Default,
Borrowing Base Deficiency or Foreign Currency Excess Exposure is Continuing
under the Loan and Security Agreement or would result from such Advance or the
application of proceeds therefrom and (iii) each of the representations and
warranties contained in the Loan and Security Agreement is true and correct in
all respects on and as of the date hereof as though made on and as of the date
hereof (except to the extent relating to an earlier date, in which case such
representations and warranties shall be true and correct in all respects as of
such earlier date).

  

[Remainder of Page Intentionally Left Blank]

 



Ex. B-1

 

 

Certified as of the date first written above.

 

  HAMILTON STREET FUNDING LLC, as the Borrower         By:       Name:    
Title:

 



Ex. B-2

 

  

ANNEX I
to Exhibit B

 

FORM OF BORROWING BASE CERTIFICATE

 

(See Attached)

 



Ex. B-3

 

 

EXHIBIT C

 

FORM OF DISBURSEMENT REQUEST

 

(Disbursements from Unfunded Exposure Account and Reinvestments of Principal
Collections)

 

[Date]

 

(Hamilton Street Funding LLC)

 

HSBC Bank USA, National Association

as the Administrative Agent

Corporate Trust & Loan Agency

425 Fifth Avenue

New York, NY 10018

Attention: Loan Agency

Facsimile No.: (917) 229-6659
Telephone No.: (212) 525-7253

Email: CTLANY.LoanAgency@us.hsbc.com

  

Re:Loan and Security Agreement dated as of December 15, 2016

 

Ladies and Gentlemen:

 

This Disbursement Request is delivered to you pursuant to Section
[2.04(d)][2.19] of that certain Loan and Security Agreement, dated as of
December 15, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Loan and Security Agreement”), by and among Hamilton Street Funding
LLC, as the borrower (the “Borrower”), HSBC Bank USA, National Association, as
the administrative agent (the “Administrative Agent”), each of the Lenders from
time to time party thereto (the “Lenders”), each of the Lender Agents from time
to time party thereto (the “Lender Agents”) and U.S. Bank National Association,
as the collateral agent (in such capacity, the “Collateral Agent”), as the
account bank (in such capacity, the “Account Bank”) and as the custodian (in
such capacity, the “Custodian”). Capitalized terms used but not defined herein
shall have the meanings set forth or incorporated by reference in the Loan and
Security Agreement.

 

The undersigned, being a duly elected Responsible Officer of the Borrower, and
holding the title set forth below such Responsible Officer’s name, hereby
certifies as follows:

 

[1.            Pursuant to Section 2.04(d) of the Loan and Security Agreement,
the Borrower hereby requests a disbursement (a “Disbursement”) from the Unfunded
Exposure Account in the amount of $______________ to [Applicable Obligor], such
Disbursement to be paid as follows:

 

Bank Name:__________________________________________

 

ABA No.: ___________________________________________

 



Ex. C-1

 

 

Account Name:_______________________________________

 

Account No.: ________________________________________

 

Reference:__________________________________________ ]

 

[2.            Pursuant to Section 2.19(a) of the Loan and Security Agreement,
the Borrower hereby requests a disbursement (a “Disbursement”) of Principal
Collections from the Principal Collection Subaccount in the amount of
$_____________ to reinvest in additional Eligible Loan Assets to be Granted
under the Loan and Security Agreement.]

 

[3.            Pursuant to Section 2.17(b) of the Loan and Security Agreement,
the Borrower hereby requests a disbursement (a “Disbursement”) of Principal
Collections from the Principal Collection Subaccount in the amount of
$_____________ to make payments in respect of the Advances Outstanding in
accordance with and subject to the terms of Section 2.17 of the Loan and
Security Agreement.]

 

4.             The Borrower hereby requests that such Disbursement be made on
the following date: _____________.

 

5.             In connection with a Disbursement pursuant to Section 2.19 of the
Loan and Security Agreement, attached to this Disbursement Request is a true,
correct and complete calculation of the Borrowing Base and all components
thereof and the current Loan Tape.

 

6.             Other than any Disbursement from the Unfunded Exposure Account
after the occurrence and during the continuance of an Event of Default or after
the declaration or automatic occurrence of the Termination Date, all of the
conditions applicable to the Disbursement as set forth in the Loan and Security
Agreement have been satisfied as of the date hereof and will remain satisfied to
the date of such Disbursement including the following:

 

(i)       the representations and warranties of the Borrower set forth in the
Loan and Security Agreement are true and correct in all respects on and as of
such date, before and after giving effect to the Disbursement and to the
application of the proceeds therefrom, as though made on and as of such date
(except to the extent relating to an earlier date, in which case such
representations and warranties shall continue to be correct in all material
respects as of such earlier date); and

 

(ii)       no Event of Default, Unmatured Event of Default, Borrowing Base
Deficiency or Foreign Currency Excess Exposure is Continuing or would result
from such Disbursement or from the application of the proceeds therefrom.

 

7.             The Borrower hereby represents that in connection with a
Disbursement contemplated by paragraph 1 above only, such Disbursement shall be
used solely for the purpose of funding the Unfunded Exposure Amount(s) of one or
more Delayed Drawdown Loan Assets or Revolving Loan Assets included in the
Collateral Portfolio.

 

The undersigned certifies that all information contained herein and in the
attached Borrowing Base Certificate and Loan Tape, as applicable, taken as a
whole, is accurate, true and correct in all material respects as of the date
hereof and does not omit to state a material fact or any fact necessary to make
the statements contained herein or therein not misleading in any material
respect.

 

[ATTACH BORROWING BASE CERTIFICATE AND LOAN TAPE
FOR DISBURSEMENTS PURSUANT TO SECTION 2.19]

 

[Remainder of Page Intentionally Left Blank]

 



Ex. C-2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Disbursement Request as of
the date first written above.

 



  HAMILTON STREET FUNDING LLC, as the Borrower         By:       Name:    
Title:

 



Ex. C-3

 

 

EXHIBIT D

 

FORM OF
JOINDER SUPPLEMENT

 

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, Hamilton Street Funding LLC, as the borrower (the “Borrower”), the
Lender Agent named in Item 4 of Schedule I hereto (the “Lender Agent”) and HSBC
BANK USA, NATIONAL ASSOCIATION, as the administrative agent (the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, this Joinder Supplement is being executed and delivered under Section
11.04 of the Loan and Security Agreement, dated as of December 15, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”), by and among Hamilton Street Funding LLC, as the borrower
(the “Borrower”), HSBC Bank USA, National Association, as the administrative
agent (the “Administrative Agent”), each of the Lenders from time to time party
thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”) and U.S. Bank National Association, as the
collateral agent (in such capacity, the “Collateral Agent”), as the account bank
(in such capacity, the “Account Bank”) and as the custodian (in such capacity,
the “Custodian”). Capitalized terms used but not defined herein shall have the
meanings set forth or incorporated by reference in the Loan and Security
Agreement; and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Lender designated as a Lender party to the Loan and
Security Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)       Upon receipt by the Administrative Agent of an executed counterpart of
this Joinder Supplement, to which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Proposed Lender, the
Borrower, the Lender Agent, the Administrative Agent and the Collateral Agent,
the Administrative Agent will transmit to the Proposed Lender, the Borrower, the
Collateral Agent and the Lender Agent a Joinder Effective Notice, substantially
in the form of Schedule III to this Joinder Supplement (a “Joinder Effective
Notice”). Such Joinder Effective Notice shall be executed by the Administrative
Agent and shall set forth, inter alia, the date on which the joinder effected by
this Joinder Supplement shall become effective (the “Joinder Effective Date”).
From and after the Joinder Effective Date, the Proposed Lender shall be
designated as a Lender party to the Loan and Security Agreement for all purposes
thereof.

 

(b)       Each of the parties to this Joinder Supplement agrees and acknowledges
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Joinder Supplement.

 



Ex. D-1

 

 

(c)       By executing and delivering this Joinder Supplement, the Proposed
Lender confirms to and agrees with the Administrative Agent, the Collateral
Agent, the Lender Agents and the other Lender(s) as follows: (i) none of the
Administrative Agent, the Collateral Agent, the Lender Agents and the other
Lender(s) makes any representation or warranty or assumes any responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan and Security Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan and
Security Agreement or any other instrument or document furnished pursuant
thereto, or with respect to any Revolving Notes issued under the Loan and
Security Agreement, or the Collateral Portfolio or the financial condition of
the Transferor, the Collateral Manager or the Borrower, or the performance or
observance by the Transferor, the Collateral Manager or the Borrower of any of
their respective obligations under the Loan and Security Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
thereto; (ii) the Proposed Lender confirms that it has received a copy of such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Supplement; (iii) the Proposed
Lender will, independently and without reliance upon the Administrative Agent,
the Collateral Agent, the Lender Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan and
Security Agreement; (iv) the Proposed Lender appoints and authorizes the Lender
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan and Security Agreement as are delegated to the Lender Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article IX of the Loan and Security Agreement;
(v) the Proposed Lender appoints and authorizes the Administrative Agent, the
Custodian and the Collateral Agent, as applicable, to take such action as agent
on its behalf and to exercise such powers under the Loan and Security Agreement
as are delegated to the Administrative Agent, the Custodian and Collateral
Agent, as applicable, by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with the Loan and Security
Agreement; and (vi) the Proposed Lender agrees (for the benefit of the parties
hereto and the other Lender(s)) that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan and Security
Agreement are required to be performed by it as a Lender.

 

(d)       Schedule II hereto sets forth administrative information with respect
to the Proposed Lender.

 

(e)       THIS JOINDER SUPPLEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
GOVERNING LAW, JURY WAIVER, EXECUTION IN COUNTERPARTS, SEVERABILITY,
INTEGRATION, CONSENT TO JURISDICTION AND SERVICE OF PROCESS SET FORTH IN
SECTIONS 11.06, 11.10 AND 11.11 OF THE LOAN AND SECURITY AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 



Ex. D-2

 

 

SCHEDULE I TO
JOINDER SUPPLEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT

 

Re:Loan and Security Agreement, dated as of December 15, 2016, by and among
Hamilton Street Funding LLC, as Borrower, the other parties thereto and HSBC
Bank USA, National Association, as Administrative Agent.

 



Item 1: Date of Joinder Supplement:           Item 2: Proposed Lender:          
Item 3: Commitment:           Item 4: Name of Lender Agent:           Item 5:
Signatures of Parties to Agreement:    





    ,   as Proposed Lender           By:         Name:       Title:  





    ,   as Proposed Lender Agent           By:         Name:       Title:  

  



Ex. D-3

 

 



  HAMILTON STREET FUNDING LLC, as Borrower         By:       Name:     Title:

 



  HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent         By:      
Name:     Title:

 



Ex. D-4

 

 

SCHEDULE II TO
JOINDER SUPPLEMENT

 

ADDRESS FOR NOTICES
AND
WIRE INSTRUCTIONS

 

■Address for Notices:______________________



_________________________________



_________________________________



_________________________________  

Telephone:________________________        

Facsimile:_________________________        

Email:____________________________       

 

■With a copy to: __________________________



_________________________________  

_________________________________  

_________________________________  

Telephone:________________________        

Facsimile:_________________________        

Email:____________________________       

 

■Wire Instructions:________________________



Name of Bank:_____________________  

A/C No.:__________________________  

ABA No.__________________________  

Reference:_________________________       

 

Ex. D-5

 

 

SCHEDULE III TO
JOINDER SUPPLEMENT

 

FORM OF
JOINDER EFFECTIVE NOTICE

 

To:[Name and address of the Borrower, Collateral Agent, Lender Agent and
Proposed Lender]

 

The undersigned, as Administrative Agent under the Loan and Security Agreement,
dated as of December 15, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Loan and Security Agreement”), by and among Hamilton
Street Funding LLC, as the borrower (the “Borrower”), HSBC Bank USA, National
Association, as the administrative agent (the “Administrative Agent”), each of
the Lenders from time to time party thereto (the “Lenders”), each of the Lender
Agents from time to time party thereto (the “Lender Agents”) and U.S. Bank
National Association, as the collateral agent (in such capacity, the “Collateral
Agent”), as the account bank (in such capacity, the “Account Bank”) and as the
custodian (in such capacity, the “Custodian”), is delivering this notice in
connection with the Joinder Supplement, dated as of ______, 20__ (the “Joinder
Supplement”), among __________, Hamilton Street Funding LLC, as the borrower,
HSBC Bank USA, National Association, as the administrative agent, Proposed
Lender and Proposed Lender Agent. Terms defined in such Joinder Supplement are
used herein as therein defined.

 

[Note: Attach copies of Schedules I and II from Joinder Supplement.]

 

Pursuant to the Joinder Supplement, you are advised that the Joinder Effective
Date for [Name of Proposed Lender] will be _____________ and such Proposed
Lender will be a Lender designated as a Lender with a Commitment of __________.



        Very truly yours,         HSBC BANK USA, NATIONAL ASSOCIATION,     as
Administrative Agent         By:         Name:     Title:

 



Ex. D-6

 

 

EXHIBIT E

 

FORM OF NOTICE OF BORROWING

 

NOTICE OF BORROWING

 

[Date]

 

(Hamilton Street Funding LLC)

 

To:          HSBC Bank USA, National Association



as the Administrative Agent 

Corporate Trust & Loan Agency 

425 Fifth Avenue 

New York, NY 10018 

Attention: Loan Agency 

Facsimile No.: (917) 229-6659
Telephone No.: (212) 525-7253 

Email: CTLANY.LoanAgency@us.hsbc.com


[Each Lender Agent Name and Address] 

 

 

 

 

 

Re:          Loan and Security Agreement dated as of December 15, 2016

 

Ladies and Gentlemen:

 

This Notice of Borrowing is delivered to you pursuant to Sections 2.02(b) and
3.02(a) of that certain Loan and Security Agreement, dated as of December 15,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”), by and among Hamilton Street Funding LLC, as the
borrower (the “Borrower”), HSBC Bank USA, National Association, as the
administrative agent (the “Administrative Agent”), each of the Lenders from time
to time party thereto (the “Lenders”), each of the Lender Agents from time to
time party thereto (the “Lender Agents”) and U.S. Bank National Association, as
the collateral agent (in such capacity, the “Collateral Agent”), as the account
bank (in such capacity, the “Account Bank”) and as the custodian (in such
capacity, the “Custodian”). Capitalized terms used but not defined herein shall
have the meanings set forth or incorporated by reference in the Loan and
Security Agreement.

 

The undersigned, being a duly elected Responsible Officer of the Borrower, and
holding the title set forth below such Responsible Officer’s name, hereby
certifies as follows:

 

1.          [The Borrower hereby requests an Advance in the principal amount of
[U.S.$][CAN$][GBP][€]____________ to originate or purchase Eligible Loan Assets.
Such Advance shall be deposited in the Principal Collection Subaccount as
follows:

 

Bank Name: US Bank NA

 

ABA No.: 091-000-022

 

Account Name: Hamilton Street Funding LLC

 

Account No.: 104792768558

 

FFC: 184998-202

 



Ex. E-1

 

 

Reference: Hamilton Street Funding Principal Collection

 

(i)       HSBC’s Pro Rata Share of such requested Advance is
[U.S.$][CAN$][GBP][€]_____________.

 

(ii)        [Lender’s] Pro Rata Share of such requested Advance is
[U.S.$][CAN$][GBP][€]_____________.

 

(iii)       [Lender’s] Pro Rata Share of such requested Advance is
[U.S.$][CAN$][GBP][€]_____________.

 

2.       [The Borrower hereby requests an Advance in the principal amount of
[U.S.$][CAN$][GBP][€]_______________ (such amount not to exceed the Unfunded
Exposure Amount Shortfall) to deposit into the Unfunded Exposure Account. Such
Advance shall be deposited in the Unfunded Exposure Account as follows:

 

Bank Name: US Bank NA

 

ABA No.: [_]

 

Account Name: [_]

 

Account No.: [_]

 

FFC: [_]

 

Reference: [_]

 

(i)        HSBC’s Pro Rata Share of such requested Advance is
[U.S.$][CAN$][GBP][€]_____________.

 

(ii)       [Lender’s] Pro Rata Share of such requested Advance is
[U.S.$][CAN$][GBP][€]_____________.

 

(iii)      [Lender’s] Pro Rata Share of such requested Advance is
[U.S.$][CAN$][GBP][€]_____________.

 

3.       The Borrower hereby requests that such Advance be made on the following
date: ____________.

 

4.        The requested Advance is a [LIBOR Advance][Base Rate Advance].

 

5.       The Borrower hereby requests that the Advance be made in [U.S.
dollars]]Canadian dollars][British pounds][Euros].

 

6.       Attached to this Notice of Borrowing is a true, correct and complete
calculation of the Borrowing Base after giving effect to the application of the
Advance in the manner set forth therein and all components thereof and the
current Loan Tape.

 

[7.       Attached to this Notice of Borrowing is a true, correct and complete
list of all Loan Assets which will become part of the Collateral Portfolio on
the date hereof, each Loan Asset reflected thereon being an Eligible Loan
Asset.]

 

[8.       In connection with such Advance, the Transferor shall deposit
[U.S.$][CAN$][GBP][€]____________ into the Unfunded Exposure Account in
connection with any Revolving Loan Asset or Delayed Drawdown Loan Asset funded
by such Advance.]

 



Ex. E-2

 

 

9.       With respect to any Advance, all of the conditions precedent applicable
to such Advance requested herein as set forth in the Loan and Security Agreement
have been satisfied as of the date hereof and will remain satisfied to the date
of such Advance, including those set forth in Article III of the Loan and
Security Agreement, which include but are not limited to the following:

 

(i)       The representations and warranties of the Borrower set forth in the
Loan and Security Agreement are true and correct in all respects on and as of
such date, before and after giving effect to such Advance and to the application
of the proceeds therefrom, as though made on and as of such date (except to the
extent relating to an earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date);

 

(ii)       No Event of Default, Unmatured Event of Default, Borrowing Base
Deficiency or Foreign Currency Excess Exposure is Continuing or would result
from such Advance or the application of proceeds therefrom[; and]

 

(iii)       [With respect to Advances funded in connection with the Pledge of a
Loan Asset, the Borrower hereby certifies that such Advance has resulted in, or
will result in, Collateral Quality Improvement, determined as of the proposed
Cut-Off Date[;] and]

 

(v)        [With respect to Advances funded in connection with Foreign Currency
Loan Assets, the Borrower hereby certifies that the Foreign Currency Excess
Tests, after giving effect to such Advances, are calculated as follows
[______________]].

 

10.       The undersigned certifies that all information contained herein and in
the attached Borrowing Base Certificate and Loan Tape, as applicable, taken as a
whole, is accurate, true and correct in all material respects as of the date
hereof and does not omit to state a material fact or any fact necessary to make
the statements contained herein or therein not misleading in any material
respect.

 

[ATTACH BORROWING BASE CERTIFICATE AND LOAN TAPE]

 

Ex. E-3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Notice of Borrowing as of
the date first written above.



        Hamilton Street Funding LLC,     as the Borrower         By:        
Name:     Title:

  

Ex. E-4

 

 

EXHIBIT F

 

FORM OF NOTICE OF REDUCTION

 

(Reduction of Advances Outstanding)

 

[Date]

 

(Hamilton Street Funding LLC)

 

HSBC Bank USA, National Association



as the Administrative Agent



Corporate Trust & Loan Agency



425 Fifth Avenue



New York, NY 10018



Attention: Loan Agency



Facsimile No.: (917) 229-6659
Telephone No.: (212) 525-7253



Email: CTLANY.LoanAgency@us.hsbc.com

 

U.S. Bank National Association,

as the Collateral Agent

Global Corporate Trust Services
1 Federal Street
Boston, MA 02110



Attn: Peter M. Murphy



Telephone No.: (617) 603-6511



Email: peter.murphy@usbank.com

 

[Each Lender Agent Name and Address]

 

Re:          Loan and Security Agreement dated as of December 15, 2016

 

Ladies and Gentlemen:

 

This Notice of Reduction is delivered to you pursuant to Section 2.17(b) of that
certain Loan and Security Agreement, dated as of December 15, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Loan and Security
Agreement”), by and among Hamilton Street Funding LLC, as the borrower (the
“Borrower”), HSBC Bank USA, National Association, as the administrative agent
(the “Administrative Agent”), each of the Lenders from time to time party
thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”) and U.S. Bank National Association, as the
collateral agent (in such capacity, the “Collateral Agent”), as the account bank
(in such capacity, the “Account Bank”) and as the custodian (in such capacity,
the “Custodian”). Capitalized terms used but not defined herein shall have the
meanings set forth or incorporated by reference in the Loan and Security
Agreement.

 



Ex. F-1

 

 

The undersigned, being a duly elected Responsible Officer of the Borrower, and
holding the title set forth below such Responsible Officer’s name, hereby
certifies as follows:

 

1.       Pursuant to Section 2.17(b) of the Loan and Security Agreement, the
Borrower desires to reduce the Advances Outstanding (an “Advance Reduction”) by
the amount of [U.S.$][CAN$][GBP][€]_____________ as follows:

 

(i)        HSBC’s portion (reduction is pro rata based on Advances Outstanding)
of such requested Advance Reduction is [U.S.$][CAN$][GBP][€]_____________.

 

(ii)       [Lender’s] portion (reduction is pro rata based on Advances
Outstanding) of such requested Advance Reduction is
[U.S.$][CAN$][GBP][€]_____________.

 

(iii)      [Lender’s] portion (reduction is pro rata based on Advances
Outstanding) of such requested Advance Reduction is
[U.S.$][CAN$][GBP][€]_____________.

 

2.       The Borrower hereby requests that such Advance Reduction be made on the
following date: _____________.

 

3.       Attached to this Notice of Reduction is a Borrowing Base Certificate.

 

4.       The Borrower hereby represents that (i) sufficient funds have been
remitted to pay all Breakage Fees and other accrued and unpaid costs and
expenses of Administrative Agent, the Lender Agents and Lenders related to such
Advance Reduction and (ii) no event would result from such Advance Reduction
which constitutes an Event of Default or Unmatured Event of Default.

 

The undersigned certifies that all information contained herein and in the
attached Borrowing Base Certificate, taken as a whole, is accurate, true and
correct in all material respects as of the date hereof and does not omit to
state a material fact or any fact necessary to make the statements contained
herein or therein not misleading in any material respect.

 

[ATTACH BORROWING BASE CERTIFICATE]

 

[Remainder of Page Intentionally Left Blank]

 

Ex. F-2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Notice of Reduction as of
the date first written above.



        Hamilton Street Funding LLC,     as the Borrower         By:        
Name:     Title:

 

Ex. F-3

 

 

EXHIBIT G

 

FORM OF NOTICE OF TERMINATION/PERMANENT REDUCTION

 

Notice of [Termination][Permanent Reduction of Maximum Facility Amount]

 

[Date]

 

(Hamilton Street Funding LLC)

 

HSBC Bank USA, National Association



as the Administrative Agent



Corporate Trust & Loan Agency



425 Fifth Avenue



New York, NY 10018



Attention: Loan Agency



Facsimile No.: (917) 229-6659
Telephone No.: (212) 525-7253



Email: CTLANY.LoanAgency@us.hsbc.com

 

U.S. Bank National Association
as the Collateral Agent, the Custodian and the Account Bank



Global Corporate Trust Services
1 Federal Street
Boston, MA 02110



Attn: Peter M. Murphy



Telephone No.: (617) 603-6511



Email: peter.murphy@usbank.com

 

[Each Lender Agent Name and Address]

 

Re:       Loan and Security Agreement dated as of December 15, 2016

 

Ladies and Gentlemen:

 

This Notice of [Termination][Permanent Reduction of Maximum Facility Amount] is
delivered to you pursuant to Section 2.17(c) of that certain Loan and Security
Agreement, dated as of December 15, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Loan and Security Agreement”), by and among
Hamilton Street Funding LLC, as the borrower (the “Borrower”), HSBC Bank USA,
National Association, as the administrative agent (the “Administrative Agent”),
each of the Lenders from time to time party thereto (the “Lenders”), each of the
Lender Agents from time to time party thereto (the “Lender Agents”) and U.S.
Bank National Association, as the collateral agent (in such capacity, the
“Collateral Agent”), as the account bank (in such capacity, the “Account Bank”)
and as the custodian (in such capacity, the “Custodian”). Capitalized terms used
but not defined herein shall have the meanings set forth or incorporated by
reference in the Loan and Security Agreement.

 



Ex. G-1

 

 

The undersigned, being a duly elected Responsible Officer of the Borrower, and
holding the title set forth below such Responsible Officer’s name, hereby
certifies as follows:

 

1.       [Pursuant to Section 2.17(c) of the Loan and Security Agreement, the
Borrower desires to permanently reduce the Maximum Facility Amount (a “Facility
Reduction”) by the amount of [U.S.$][CAN$][GBP][€]_____________.]

 

[Pursuant to Section 2.17(c) of the Loan and Security Agreement, the Borrower
desires to terminate the Loan and Security Agreement and the other Transaction
Documents and permanently reduce the Maximum Facility Amount (a “Facility
Termination”) to $0. The Borrower shall pay to the Administrative Agent a Call
Protection Payment to the extent (if any) required pursuant to Section 2.17(c)
of the Loan and Security Agreement.]

 

2.       The Borrower hereby requests that such Facility
[Reduction][Termination] be made on the following date: _____________.

 

3.       [In connection with such Facility Reduction, attached to this Notice of
Permanent Reduction is a Borrowing Base Certificate.]

 

4.       The Borrower hereby represents that the Borrower has [made payment in
full of all Advances Outstanding, all accrued and unpaid Yield and Undrawn
Costs, any Breakage Fees, Increased Costs, all accrued and unpaid costs and
expenses of the Administrative Agent, Lender Agents and Lenders, any applicable
Call Protection Payment (pro rata to each Lender Agent for the account of the
applicable Lender) and all other Obligations (other than unmatured contingent
indemnification obligations)][made payment in full, all accrued and unpaid Yield
and Undrawn Fees (pro rata with respect to the portion of the Maximum Facility
Amount so reduced), any Breakage Fees, Increased Costs, all accrued and unpaid
costs and expenses of the Administrative Agent, Lender Agents and Lenders and
any applicable Call Protection Payment (pro rata to each Lender Agent for the
account of the applicable Lender)].

 

5.       [Pursuant to Section 2.17(c) of the Loan and Security Agreement, the
Borrower hereby acknowledges that the prepayment referenced herein is revocable
by Borrower only in the event that [___].]

 

The undersigned certifies that all information contained herein and in the
attached Borrowing Base Certificate, taken as a whole, is accurate, true and
correct in all material respects as of the date hereof and does not omit to
state a material fact or any fact necessary to make the statements contained
herein or therein not misleading in any material respect.

 

[ATTACH BORROWING BASE CERTIFICATE FOR PERMANENT REDUCTIONS IN MAXIMUM FACILITY
AMOUNT]

 

[Remainder of Page Intentionally Left Blank]

 

Ex. G-2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Termination/Permanent Reduction as of the date first written above.



        Hamilton Street Funding LLC,     as the Borrower         By:        
Name:     Title:

 

Ex. G-3

 

 

EXHIBIT H-1

 

FORM OF REVOLVING NOTE (US DOLLAR)

 

Up to $150,000,000



[Date] [New York, NY]

 

FOR VALUE RECEIVED, HAMILTON STREET FUNDING LLC, a Delaware limited liability
company (the “Borrower”), promises to pay [NAME OF LENDER AGENT] (the “Payee”)
or its registered assigns, on or before December 15, 2021, the lesser of (a)
$150,000,000 and (b) the unpaid principal amount of all Advances made by the
Payee to the Borrower under the Loan and Security Agreement referred to below.

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of the Loan and
Security Agreement, dated as of December 15, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Loan and Security Agreement”), by and
among Hamilton Street Funding LLC, as the borrower (the “Borrower”), HSBC Bank
USA, National Association, as the administrative agent (the “Administrative
Agent”), each of the Lenders from time to time party thereto (the “Lenders”),
each of the Lender Agents from time to time party thereto (the “Lender Agents”)
and U.S. Bank National Association, as the collateral agent (in such capacity,
the “Collateral Agent”), as the account bank (in such capacity, the “Account
Bank”) and as the custodian (in such capacity, the “Custodian”).

 

This Revolving Note (this “Note”) is one of the “Revolving Notes” referred to in
the Loan and Security Agreement in the aggregate principal amount of up to
$150,000,000 and is issued pursuant to and entitled to the benefits of the Loan
and Security Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Advances evidenced hereby
were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds in accordance
with the terms of the Loan and Security Agreement. Unless and until a Transferee
Letter effecting the assignment or transfer of the obligations evidenced hereby
shall have been accepted by the Administrative Agent and recorded in the
Register, the Borrower, the Administrative Agent, the Collateral Agent, the
Lender Agents and the Lenders shall be entitled to deem and treat the Payee as
the owner and holder of this Note and the obligations evidenced hereby. The
Payee hereby agrees, by its acceptance hereof, that before disposing of this
Note or any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of the Borrower hereunder
with respect to payments of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Loan and Security Agreement.

 



Ex. H-1-1

 

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE PAYEE HEREUNDER
SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR
INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Loan and Security Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Loan and Security Agreement.

 

No reference herein to the Loan and Security Agreement and no provision of this
Note or the Loan and Security Agreement shall alter or impair the obligations of
the Borrower, which are absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
herein prescribed.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Loan and Security Agreement, incurred in
the collection and enforcement of this Note. The Borrower and any endorsers of
this Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand notice of every kind and, to the full extent permitted by law,
the right to plead any statute of limitations as a defense to any demand
hereunder.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. H-1-2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.



        Hamilton Street Funding LLC,     as the Borrower         By:        
Name:     Title:

 



 

 

TRANSACTIONS ON
REVOLVING LOAN NOTE

 

Date

Amount of Loan
Made This Date

Amount of Principal
Paid This Date

Outstanding Principal
Balance This Date

Notation Made
By

         

 



 

 

EXHIBIT H-2

 

FORM OF REVOLVING NOTE (CANADIAN DOLLAR)

 

Up to CAN$ [ ____ ]

[Date][New York, NY]

 

FOR VALUE RECEIVED, HAMILTON STREET FUNDING LLC, a Delaware limited liability
company (the “Borrower”), promises to pay [NAME OF LENDER AGENT] (the “Payee”)
or its registered assigns, on or before December 15, 2021, the lesser of (a)
CAN$[ _ ] and (b) the unpaid principal amount of all Advances made by the Payee
to the Borrower under the Loan and Security Agreement referred to below.

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of the Loan and
Security Agreement, dated as of December 15, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Loan and Security Agreement”), by and
among Hamilton Street Funding LLC, as the borrower (the “Borrower”), HSBC Bank
USA, National Association, as the administrative agent (the “Administrative
Agent”), each of the Lenders from time to time party thereto (the “Lenders”),
each of the Lender Agents from time to time party thereto (the “Lender Agents”)
and U.S. Bank National Association, as the collateral agent (in such capacity,
the “Collateral Agent”), as the account bank (in such capacity, the “Account
Bank”) and as the custodian (in such capacity, the “Custodian”).

 

This Revolving Note (this “Note”) is one of the “Revolving Notes” referred to in
the Loan and Security Agreement in the aggregate principal amount of CAN$[ ____
] and is issued pursuant to and entitled to the benefits of the Loan and
Security Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Advances evidenced hereby
were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of Canada in same day funds in accordance with the terms of the
Loan and Security Agreement. Unless and until a Transferee Letter effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by the Administrative Agent and recorded in the Register, the Borrower,
the Administrative Agent, the Collateral Agent, the Lender Agents and the
Lenders shall be entitled to deem and treat the Payee as the owner and holder of
this Note and the obligations evidenced hereby. The Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Loan and Security Agreement.

 



Ex. H-2-1 

 

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE PAYEE HEREUNDER
SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR
INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Loan and Security Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Loan and Security Agreement.

 

No reference herein to the Loan and Security Agreement and no provision of this
Note or the Loan and Security Agreement shall alter or impair the obligations of
the Borrower, which are absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
herein prescribed.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Loan and Security Agreement, incurred in
the collection and enforcement of this Note. The Borrower and any endorsers of
this Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand notice of every kind and, to the full extent permitted by law,
the right to plead any statute of limitations as a defense to any demand
hereunder.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. H-2-2 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 



  HAMILTON STREET FUNDING LLC,
as the Borrower         By:       Name:     Title:

 

 

 

 

TRANSACTIONS ON
REVOLVING LOAN NOTE

 

Date



 

Amount of Loan
Made This Date



 

Amount of Principal
Paid This Date



 

Outstanding Principal
Balance This Date



 

Notation Made
By



 



 

 

 

EXHIBIT H-3

 

FORM OF REVOLVING NOTE (BRITISH POUND)

 

Up to GBP [ ____ ]

[Date][New York, NY]




FOR VALUE RECEIVED, HAMILTON STREET FUNDING LLC, a Delaware limited liability
company (the “Borrower”), promises to pay [NAME OF LENDER AGENT] (the “Payee”)
or its registered assigns, on or before December 15, 2021, the lesser of (a)
GBP[ _ ] and (b) the unpaid principal amount of all Advances made by the Payee
to the Borrower under the Loan and Security Agreement referred to below.

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of the Loan and
Security Agreement, dated as of December 15, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Loan and Security Agreement”), by and
among Hamilton Street Funding LLC, as the borrower (the “Borrower”), HSBC Bank
USA, National Association, as the administrative agent (the “Administrative
Agent”), each of the Lenders from time to time party thereto (the “Lenders”),
each of the Lender Agents from time to time party thereto (the “Lender Agents”)
and U.S. Bank National Association, as the collateral agent (in such capacity,
the “Collateral Agent”), as the account bank (in such capacity, the “Account
Bank”) and as the custodian (in such capacity, the “Custodian”).

 

This Revolving Note (this “Note”) is one of the “Revolving Notes” referred to in
the Loan and Security Agreement in the aggregate principal amount of GBP[ ____ ]
and is issued pursuant to and entitled to the benefits of the Loan and Security
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Advances evidenced hereby were made and
are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of Great Britain in same day funds in accordance with the terms of
the Loan and Security Agreement. Unless and until a Transferee Letter effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by the Administrative Agent and recorded in the Register, the Borrower,
the Administrative Agent, the Collateral Agent, the Lender Agents and the
Lenders shall be entitled to deem and treat the Payee as the owner and holder of
this Note and the obligations evidenced hereby. The Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Loan and Security Agreement.

 



Ex. H-3-1 

 

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE PAYEE HEREUNDER
SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR
INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Loan and Security Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Loan and Security Agreement.

 

No reference herein to the Loan and Security Agreement and no provision of this
Note or the Loan and Security Agreement shall alter or impair the obligations of
the Borrower, which are absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
herein prescribed.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Loan and Security Agreement, incurred in
the collection and enforcement of this Note. The Borrower and any endorsers of
this Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand notice of every kind and, to the full extent permitted by law,
the right to plead any statute of limitations as a defense to any demand
hereunder.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. H-3-2 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 



  HAMILTON STREET FUNDING LLC,
as the Borrower         By:       Name:     Title:

 

 

 

 

TRANSACTIONS ON
REVOLVING LOAN NOTE

 



Date



 

Amount of Loan
Made This Date



 

Amount of Principal
Paid This Date



 

Outstanding Principal
Balance This Date



 

Notation Made
By



 

 

 

 

EXHIBIT H-4

 

FORM OF REVOLVING NOTE (EURO)

 

Up to €[ ____ ]

[Date][New York, NY]




FOR VALUE RECEIVED, HAMILTON STREET FUNDING LLC, a Delaware limited liability
company (the “Borrower”), promises to pay [NAME OF LENDER AGENT] (the “Payee”)
or its registered assigns, on or before December 15, 2021, the lesser of (a) €[
_ ] and (b) the unpaid principal amount of all Advances made by the Payee to the
Borrower under the Loan and Security Agreement referred to below.

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of the Loan and
Security Agreement, dated as of December 15, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Loan and Security Agreement”), by and
among Hamilton Street Funding LLC, as the borrower (the “Borrower”), HSBC Bank
USA, National Association, as the administrative agent (the “Administrative
Agent”), each of the Lenders from time to time party thereto (the “Lenders”),
each of the Lender Agents from time to time party thereto (the “Lender Agents”)
and U.S. Bank National Association, as the collateral agent (in such capacity,
the “Collateral Agent”), as the account bank (in such capacity, the “Account
Bank”) and as the custodian (in such capacity, the “Custodian”).

 

This Revolving Note (this “Note”) is one of the “Revolving Notes” referred to in
the Loan and Security Agreement in the aggregate principal amount of €[ ____ ]
and is issued pursuant to and entitled to the benefits of the Loan and Security
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Advances evidenced hereby were made and
are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of Great Britain in same day funds in accordance with the terms of
the Loan and Security Agreement. Unless and until a Transferee Letter effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by the Administrative Agent and recorded in the Register, the Borrower,
the Administrative Agent, the Collateral Agent, the Lender Agents and the
Lenders shall be entitled to deem and treat the Payee as the owner and holder of
this Note and the obligations evidenced hereby. The Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Loan and Security Agreement.

 



Ex. H-4-1 

 

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE PAYEE HEREUNDER
SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR
INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Loan and Security Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Loan and Security Agreement.

 

No reference herein to the Loan and Security Agreement and no provision of this
Note or the Loan and Security Agreement shall alter or impair the obligations of
the Borrower, which are absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
herein prescribed.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Loan and Security Agreement, incurred in
the collection and enforcement of this Note. The Borrower and any endorsers of
this Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand notice of every kind and, to the full extent permitted by law,
the right to plead any statute of limitations as a defense to any demand
hereunder.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. H-4-2 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

  HAMILTON STREET FUNDING LLC,
as the Borrower         By:       Name:     Title:

 

 

 

 

TRANSACTIONS ON
REVOLVING LOAN NOTE

 

Date



 

Amount of Loan
Made This Date



 

Amount of Principal
Paid This Date



 

Outstanding Principal
Balance This Date



 

Notation Made
By





 



 

 

 

EXHIBIT I

 

FORM OF NOTICE OF LOAN ASSET TRANSFER

 

[_] [_], 20[_]

 

Hamilton Street Funding LLC

 

To:     Administrative Agent, with a copy to the Collateral Agent and the
Custodian

 

Re:     Loan and Security Agreement dated as of December 15, 2016

 

Ladies and Gentlemen:

 

This Notice of Loan Asset Transfer (this “Notice”) is delivered to you under
Section 2.07(f) of that certain Loan and Security Agreement, dated as of
December 15, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Loan and Security Agreement”), by and among Hamilton Street Funding
LLC, as the borrower (the “Borrower”), HSBC Bank USA, National Association, as
the administrative agent (the “Administrative Agent”), each of the Lenders from
time to time party thereto (the “Lenders”), each of the Lender Agents from time
to time party thereto (the “Lender Agents”) and U.S. Bank National Association,
as the collateral agent (in such capacity, the “Collateral Agent”), as the
account bank (in such capacity, the “Account Bank”) and as the custodian (in
such capacity, the “Custodian”). Capitalized terms used but not defined herein
shall have the meanings set forth or incorporated by reference in the Loan and
Security Agreement.

 

The undersigned, being a duly elected officer of the Borrower, holding the
office set forth below such officer’s name, hereby certifies as follows:

 

1.          Pursuant to Section 2.07(f) of the Loan and Security Agreement, the
Borrower requests that the Administrative Agent consent to a transfer of the
Loan Assets set forth on Annex 1.

 

2.          The Borrower hereby provides notice that such Loan Asset Transfer is
to be made on the following date: ___________ (the “Loan Asset Transfer Date”),
which date is on or after the date this Notice is received by the Administrative
Agent, the Collateral Agent and the Custodian.

 

3.          The Borrower represents and warrants, as of the date hereof and as
of the requested Loan Asset Transfer Date, as follows:

 

(a)          both immediately prior to and immediately following the proposed
Loan Asset Transfer Date, the representations and warranties of the Borrower
contained in Sections 4.01 and 4.02 of the Loan and Security Agreement shall
continue to be correct in all respects (except to the extent relating to an
earlier date, in which case such representations and warranties shall continue
to be correct in all material respects as of such earlier date);

 

(b)          no Unmatured Event of Default or Event of Default is Continuing or
would result from such Loan Asset Transfer;

 

(c)          immediately following such Loan Asset Transfer no Borrowing Base
Deficiency or Foreign Currency Excess Exposure shall exist;

 

(d)          such Loan Asset Transfer results in Collateral Quality Improvement;

 

(e)          the Borrower has obtained all authorizations, consents and
approvals required to effectuate the Loan Asset Transfer and such Loan Asset
Transfer shall be in compliance with Applicable Law and is not (A) made with the
intent to hinder, delay or defraud any creditor of the Borrower or (B) leave the
Borrower, immediately after giving effect to the Loan Asset Transfer, not
Solvent;

 



Ex. I-1 

 

 

(f)          [with respect to any Warranty Loan Asset, the Borrower has made a
claim under Section 6.1 of the Contribution Agreement for a repurchase
therefor;]

 

(g)          the Borrower has paid the reasonable legal fees and expenses of the
Administrative Agent, each Lender, each Lender Agent, Collateral Agent and the
Custodian in connection with any such Loan Asset Transfer (including expenses
incurred in connection with the release of the Lien of the Collateral Agent on
behalf of the Secured Parties in the Loan Asset in connection with such Loan
Asset Transfer);

 

(h)          no selection procedures adverse to the interests of the
Administrative Agent, the Lender Agents or the Lenders were utilized by the
Borrower and Collateral Manager in the selection of the Loan Assets subject to a
Loan Asset Transfer;

 

(i)          the Loan Asset Transfer is in compliance with all other terms of
the Loan and Security Agreement, including clauses (g) and (h) of Section 2.07;
and

 

(j)          any repayment of Advances Outstanding in connection with this Loan
Asset Transfer comply with the requirements set forth in Section 2.17.

 

4.          Attached to this Notice is a Borrowing Base Certificate (including a
calculation of the Borrowing Base, the Maximum Availability, the Collateral
Quality Tests and the Foreign Currency Excess Tests after giving effect to such
Lien Release Dividend) and a current Loan Tape, each dated the Loan Asset
Transfer Date.

 

[ATTACH BORROWING BASE CERTIFICATE AND LOAN TAPE]

 

[The Remainder Of This Page Is Intentionally Left Blank]

 

Ex. I-2 

 

 

IN WITNESS WHEREOF, the undersigned has executed the Notice and Request for
Consent to Lien Release Dividend as of the date first written above.

 

  HAMILTON STREET FUNDING LLC,
as the Borrower         By:       Name:     Title:



 

Ex. I-3 

 

 

ANNEX 1
to Notice of
Loan Asset Transfer

 

Loan Assets to be Transferred

 

Ex. I-4 

 

 

EXHIBIT J

 

FORM OF CERTIFICATE OF CLOSING ATTORNEYS

 

[_] [_], 20[_]

 

U.S. Bank National Association,

as the Collateral Agent and as the Custodian



Global Corporate Trust Services
1 Federal Street
Boston, MA 02110



Attn: Peter M. Murphy



Telephone No.: (617) 603-6511



Email: peter.murphy@usbank.com

 

With a copy to:

 

HSBC Bank USA, National Association

as the Administrative Agent



Corporate Trust & Loan Agency



425 Fifth Avenue



New York, NY 10018



Attention: Loan Agency



Facsimile No.: (917) 229-6659
Telephone No.: (212) 525-7253



Email: CTLANY.LoanAgency@us.hsbc.com





 

 

 

 

 

Re:Loan Assets in the aggregate principal amount of $_________ (collectively,
the “Loan Assets”) made to [Name of Obligor] (the “Obligor”)

 

To Whom It May Concern:

 

In connection with the Loan Assets, the undersigned (i) acknowledges that
Hamilton Street Funding LLC has granted a security interest to U.S. Bank
National Association (the “Collateral Agent”), for the benefit of the Secured
Parties, in each of the items indicated on the closing checklist attached hereto
(the “Checklist”), and (ii) certifies to you as of the day of funding the Loan
Assets as to the matters set forth below. References herein to the Loan and
Security Agreement, dated as of December 15, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Loan and Security Agreement”), by and
among Hamilton Street Funding LLC, as the borrower (the “Borrower”), HSBC Bank
USA, National Association, as the administrative agent (the “Administrative
Agent”), each of the Lenders from time to time party thereto (the “Lenders”),
each of the Lender Agents from time to time party thereto (the “Lender Agents”)
and U.S. Bank National Association, as the collateral agent (in such capacity,
the “Collateral Agent”), as the account bank (in such capacity, the “Account
Bank”) and as the custodian (in such capacity, the “Custodian”). Capitalized
terms used but not defined herein shall have the meanings set forth or
incorporated by reference in the Loan and Security Agreement.

 

A.           It has received and reviewed the Checklist items, in the form and
subject to those exceptions or matters indicated on the Checklist in connection
with acting as closing counsel for the Loan Assets;

 



Ex. J-1 

 

 

B.           If a promissory note was executed in connection with the Loan
Asset, a copy of the executed promissory note has been faxed to the Custodian.
The original promissory note(s) is/are in our possession and will be forwarded
to the Custodian or as otherwise directed in writing to ____________
(hereinafter referred to as “Outside Counsel”) by the Custodian or the
Administrative Agent on its behalf, for receipt within five business days after
the funding date of the transaction;

 

C.           Within five business days after the closing, all remaining Required
Loan Documents (under and as defined in the Loan and Security Agreement), which
are in our possession and are indicated on Schedule 1 attached hereto, will be
forwarded to the Custodian; and

 

D.           Notwithstanding any contrary instruction from the Transferor or the
Borrower, in the event the Loan Asset is funded, it will follow the written
direction of the Custodian, or the Administrative Agent on its behalf, with
regard to the original promissory note(s) in its possession, provided that in
the event it reasonably believes that a dispute exists as to custody of any
Required Loan Documents, it may deposit them with a court of competent
jurisdiction and be relieved of its obligations hereunder with respect to any
and all documents so deposited.

 

The Custodian, the Collateral Agent, the Administrative Agent, the Borrower and
Outside Counsel acknowledge and agree that:

 

1.The security interest and the rights in the Required Loan Documents granted to
the Collateral Agent, for the benefit of the Secured Parties, are paramount and
superior to the rights of the Transferor and the Borrower.

 

2.Outside Counsel shall not be required to perform any duties other than the
duties expressly set forth in this letter. No implied obligations or duties
shall be inferred by any other agreement, written or verbal, or any
representation made by any party.

 

3.Outside Counsel is authorized to comply with and obey laws, orders, judgments,
decrees and regulations of any governmental authority, court, tribunal or
arbitrator. If Outside Counsel complies with any such law, order, judgment,
decree or regulation Outside Counsel shall not be liable to the Custodian, the
Collateral Agent, the Administrative Agent, the Transferor or the Borrower or to
any other person even if such law, order, judgment, decree or regulation is
subsequently reversed, modified, annulled, set aside, vacated, found to have
been entered without jurisdiction, or found to be in violation or beyond the
scope of the law.

 

4.Outside Counsel shall be responsible hereunder solely to hold the original
promissory note(s) for the account of the Collateral Agent, on behalf of the
Secured Parties and to deliver the original promissory note(s) and the other
relevant documents to the Custodian in accordance with the terms of this letter.

 

5.Outside Counsel may act relative hereto upon the advice of counsel in
reference to any matter in connection herewith and shall not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any kind
unless caused by its own willful misconduct or gross negligence.

 

6.Outside Counsel shall be entitled to rely or act upon any notice, direction,
instrument or document believed by Outside Counsel to be genuine and to be
executed and delivered by the proper person and shall have no obligation to
verify any statements contained in any notice, instrument or document or the
accuracy or due authorization of the execution of any notice, instrument or
document.

 



Ex. J-2 

 

 

7.Outside Counsel shall not be responsible or liable in any manner whatsoever
for (a) the sufficiency, correctness, genuineness or validity of any document,
agreement or instrument delivered to it, (b) the form of execution of any such
document, agreement or instrument, (c) the identity, authority or rights of any
person executing or delivering any such document, agreement or instrument or (d)
the terms and conditions of any instrument pursuant to which the parties may
act.

 

8.Outside Counsel may serve and shall continue to serve as counsel to the
Transferor in connection with the transactions contemplated by the Collateral
Portfolio and other matters, and notwithstanding anything herein to the
contrary, may represent the Transferor (or any affiliate) as its counsel in any
action, suit or other proceeding in which the Administrative Agent or the
Transferor (or any affiliate) may be involved.

 

9.Outside Counsel shall be deemed to have satisfied any delivery requirement set
forth herein if it shall have deposited the relevant documents for uninsured
overnight delivery (properly addressed) with FedEx, UPS or other overnight
courier of national standing.

 

  Very truly yours,         By:       Name:     Title:



 

Ex. J-3 

 

 



  ACCEPTED AND AGREED:         U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Agent, the Account Bank and the Custodian         By:      
Name:     Title:         HSBC BANK USA, NATIONAL ASSOCIATION,
as the Administrative Agent         By:       Name:     Title:         HAMILTON
STREET FUNDING LLC,
as the Borrower         By:       Name:     Title:

 



Ex. J-4 

 

 

SCHEDULE 1
to Certificate
of Closing Attorneys

 

LIST OF REQUIRED LOAN DOCUMENTS

 

Ex. J-5

 

 

EXHIBIT K

 

FORM OF SERVICING REPORT

 

(Form of Servicing Report set forth in Borrowing Base Certificate.)

 

Ex. K-1

 

 

EXHIBIT L

 

[INTENTIONALLY OMITTED]

 

Ex. L-1

 

 

EXHIBIT M

 

FORM OF RELEASE OF REQUIRED LOAN DOCUMENTS

 

[Delivery Date]

 

U.S. Bank National Association,
as the Custodian and as the Collateral Agent

1719 Otis Way

Mail Code: Ex – SC – FLOR

Florence, South Carolina 29501

Attention: Steven Garrett

Ref: Hamilton Street Funding LLC

Fax: (843) 673-0162

 

Re:Loan and Security Agreement, dated as of December 15, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Loan and Security
Agreement”), by and among Hamilton Street Funding LLC, as the borrower (the
“Borrower”), HSBC Bank USA, National Association, as the administrative agent
(the “Administrative Agent”), each of the Lenders from time to time party
thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”) and U.S. Bank National Association, as the
collateral agent (in such capacity, the “Collateral Agent”), as the account bank
(in such capacity, the “Account Bank”) and as the custodian (in such capacity,
the “Custodian”).

 

Ladies and Gentlemen:

 

In connection with the administration of the Required Loan Documents held by
U.S. Bank National Association, as the Custodian, for the benefit of the Secured
Parties, under the Loan and Security Agreement, we request the release of the
Required Loan Documents (or such documents as specified below) for the Loan
Assets described below, for the reason indicated. All capitalized terms used but
not defined herein shall have the meaning provided in the Loan and Security
Agreement.

 

Obligor’s Name, Address & Zip Code:

 

Loan Asset Number:

 

Loan Asset File:

 

Reason for Requesting Documents (check one)

 

☐   1.Loan Asset paid in full. (The Borrower hereby certifies that all amounts
received in connection with such Loan Asset have been credited to the Collection
Account.)

 

☐   2.Loan Asset liquidated by ____________________________. (The Borrower
hereby certifies that all proceeds of foreclosure, insurance, condemnation or
other liquidation have been finally received and credited to the Collection
Account.)

 

☐   3.Loan Asset in foreclosure.

 



Ex. M-1

 

 

☐   4.Loan Asset released pursuant to a Lien Release Dividend or sold or
substituted in accordance with the applicable provisions of Section 2.07.

 

☐   5.Loan Asset returned due to a failure to satisfy the Review Criteria
pursuant to Section 12.02(b)(i).

 

☐   6.Other (explain).

 

If Box 1 or Box 2 above is checked, and if all or part of the Required Loan
Documents were previously released to us, please release to us the Required Loan
Documents, requested in our previous request and receipt on file with you, as
well as any additional documents in your possession relating to the specified
Loan Asset.

 

[Remainder of Page Left Intentionally Blank]

 

Ex. M-2

 

 

HAMILTON STREET FUNDING LLC,
as the Borrower

 



  By:       Name:     Title:

 

[Signatures Continue]

 

Ex. M-3

 

Consent of Administrative Agent:

 



  HSBC BANK USA, NATIONAL ASSOCIATION,
as the Administrative Agent         By:       Name:     Title:     Date:

 

Ex. M-4

 

 

EXHIBIT N

 

FORM OF TRANSFEREE LETTER

 

_________ __, 20___

 

FS Investment Corporation
as the Transferor and as the Collateral Manager

261 Rouse Boulevard
Philadelphia, PA 19112
Attn: Gerald F. Stahlecker, President
Email: Credit.Notices@fsinvestments.com

 

Hamilton Street Funding LLC
as the Borrower

261 Rouse Boulevard
Philadelphia, PA 19112
Attn: Gerald F. Stahlecker, President
Email: Credit.Notices@fsinvestments.com

 

With a copy to:

HSBC Bank USA, National Association

as the Administrative Agent

Corporate Trust & Loan Agency

425 Fifth Avenue

New York, NY 10018

Attention: Loan Agency

Facsimile No.: (917) 229-6659
Telephone No.: (212) 525-7253

Email: CTLANY.LoanAgency@us.hsbc.com

 

Re:  Hamilton Street Funding LLC Revolving Notes

 

Ladies and Gentlemen:

 

In connection with our acquisition of the above-captioned Revolving Notes (the
“Notes”), we certify that (a) we understand that the Notes are not registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
state securities laws and are being assigned to us in a transaction that is
exempt from the registration requirements of the Securities Act and any such
laws, (b) we are (i) a non-“U.S. Person” (as defined in Regulation S under the
Securities Act) or (ii) (x) either a Qualified Institutional Buyer under Rule
144A of the Securities Act or an institutional “Accredited Investor” as defined
in Rule 501(a)(1)-(3) or (7) under the Securities Act and (y) a “qualified
purchaser” under the 1940 Act, and have such knowledge and experience in
financial and business matters that we are capable of evaluating the merits and
risks of investments in the Notes, (c) [we are an Affiliate of the [applicable
Lender] or a Permitted Assignee], (d) we have had the opportunity to ask
questions of and receive answers from the Transferor and the Collateral Manager
concerning the purchase of the Notes and all matters relating thereto or any
additional information deemed necessary to our decision to purchase the Notes,
(e) we are acquiring the Notes for investment for our own account and not with a
view to any distribution of such Notes (but without prejudice to our right at
all times to sell or otherwise dispose of the Notes in accordance with clause
(g) below), (f) we have not offered or sold any Notes to, or solicited offers to
buy any Notes from, any person, or otherwise approached or negotiated with any
person with respect thereto, or taken any other action which would result in a
violation of Section 5 of the Securities Act, (g) we will not sell, assign or
otherwise dispose of any Notes unless (1) such sale, assignment or other
disposition is made pursuant to an effective registration statement under the
Securities Act or is exempt from such registration requirements, and if
requested, we will at our expense provide an opinion of counsel satisfactory to
the addressees of this certificate that such sale, assignment or other
disposition may be made pursuant to an exemption from the Securities Act, (2)
the purchaser or assignee of such Notes has executed and delivered to you a
certificate to substantially the same effect as this certificate, and (3) the
purchaser or assignee has otherwise complied with any conditions for assignment
set forth in the Loan and Security Agreement, dated as of December 15, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”), by and among Hamilton Street Funding LLC, as the Borrower,
HSBC Bank USA, National Association, as the Administrative Agent, each of the
Lenders from time to time party thereto, each of the Lender Agents from time to
time party thereto and U.S. Bank National Association, as the Collateral Agent,
as the Account Bank and as the Custodian and (h) the purchaser is not acquiring
a Note, directly or indirectly, for or on behalf of an employee benefit plan or
other retirement arrangement subject to the Employee Retirement Income Security
Act of 1974, as amended, and/or Section 4975 of the Internal Revenue Code of
1986, as amended, or any entity, the assets of which would be deemed plan assets
under Section 3(42) of ERISA and the Department of Labor regulations set forth
at 29 C.F.R. §2510.3–101; unless Prohibited Transaction Class Exemption (“PTCE”)
84–14, PTCE 90–1, PTCE 91–38, PTCE 95–60 or PTCE 92–23 or some other applicable
prohibited transaction exemption is applicable such that the acquisition and
holdings of such Notes will not constitute or result in a non-exempt prohibited
transaction under Title I of ERISA or Section 4975 of the Code. Capitalized
terms used but not defined herein shall have the meanings set forth or
incorporated by reference in the Loan and Security Agreement.

 



Ex. N-1

 

 



    Very truly yours,           Print Name of Assignee:  

 

  By:       Responsible Officer      

 



Ex. N-2

 

 



 EXHIBIT O

 

FORM OF POWER OF ATTORNEY TO COLLATERAL AGENT AND ADMINISTRATIVE AGENT

 


Hamilton Street Funding LLC

 

[__], 2016

 

This Power of Attorney is executed and delivered by Hamilton Street Funding LLC,
as the Borrower, to [U.S. Bank National Association][HSBC Bank USA, National
Association], as the [Collateral Agent][Administrative Agent] (in such capacity,
the “Attorney”), pursuant to Section 5.01(dd) of that Loan and Security
Agreement, dated as of December 15, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Loan and Security Agreement”), by and among
Hamilton Street Funding LLC, as the borrower (the “Borrower”), HSBC Bank USA,
National Association, as the administrative agent (the “Administrative Agent”),
each of the Lenders from time to time party thereto (the “Lenders”), each of the
Lender Agents from time to time party thereto (the “Lender Agents”) and U.S.
Bank National Association, as the collateral agent (in such capacity, the
“Collateral Agent”), as the account bank (in such capacity, the “Account Bank”)
and as the custodian (in such capacity, the “Custodian”). Capitalized terms used
but not defined herein shall have the meanings set forth or incorporated by
reference in the Loan and Security Agreement.

 

No person to whom this Power of Attorney is presented, as authority for the
Attorney to take any action or actions contemplated hereby, shall inquire into
or seek confirmation from the Borrower as to the authority of the Attorney to
take any action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to the Attorney
while an Event of Default is Continuing or following the Termination Date the
authority to take and perform the actions contemplated herein, and the Borrower
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by the
Borrower until all obligations of the Borrower under the Transaction Documents
(other than unmatured contingent indemnification obligations) have been
indefeasibly paid in full and the Attorney has provided its written consent
thereto (which consent shall not be unreasonably withheld or delayed).

 



Ex. O-1

 

 

Hamilton Street Funding LLC hereby irrevocably constitutes and appoints the
Attorney (and all officers, employees or agents designated by the Attorney),
solely in connection with the enforcement of the rights and remedies of the
Administrative Agent, the Collateral Agent, the Lenders, the Lender Agents and
the other Secured Parties under the Loan and Security Agreement and in
connection with notifying Obligors of the Secured Parties’ interest in the
Collateral Portfolio pursuant to Section 5.01(dd) of the Loan and Security
Agreement, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the Borrower’s
place and stead and at the Borrower’s expense and in the Borrower’s name or in
the Attorney’s own name, from time to time while an Event of Default is
Continuing or following the Termination Date in the Attorney’s discretion, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments that may be necessary or desirable to exercise
remedies available under the Loan and Security Agreement and the other
Transaction Documents, and, without limiting the generality of the foregoing,
hereby grants to the Attorney the power and right, on its behalf, without notice
to or assent by it, to do the following: (a) open mail for the Borrower, and
ask, demand, collect, give acquittances and receipts for, take possession of, or
endorse and receive payment of, any checks, drafts, notes, acceptances, or other
instruments for the payment of moneys due, and sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, and notices; (b) effect any repairs
to any of the Borrower’s assets, or continue or obtain any insurance and pay all
or any part of the premiums therefor and costs thereof, and make, settle and
adjust all claims under such policies of insurance, and make all determinations
and decisions with respect to such policies; (c) pay or discharge any taxes,
Liens, or other encumbrances levied or placed on or threatened against the
Borrower or the Borrower’s property; (d) to the extent related to the Collateral
Portfolio and the transactions contemplated by the Transaction Documents, defend
any suit, action or proceeding brought against the Borrower if the Borrower does
not defend such suit, action or proceeding or if the Attorney reasonably
believes that it is not pursuing such defense in a manner that will maximize the
recovery to the Attorney, and settle, compromise or adjust any suit, action, or
proceeding described above and, in connection therewith, give such discharges or
releases as the Attorney may deem appropriate; (e) file or prosecute any claim,
litigation, suit or proceeding in any court of competent jurisdiction or before
any arbitrator, or take any other action otherwise deemed appropriate by the
Attorney for the purpose of collecting any and all such moneys due to the
Borrower whenever payable and to enforce any other right in respect of the
Borrower’s property; (f) sell, transfer, pledge, make any agreement with respect
to, or otherwise dispose of, grant a security interest (of whatever kind) in or
otherwise deal with, any of the Borrower’s property, and execute, in connection
with such sale or action, any endorsements, assignments or other instruments of
conveyance or transfer in connection therewith; (g) to give any necessary
receipts or acquittance for amounts collected or received under the Loan and
Security Agreement; (h) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant to
the Loan and Security Agreement; (i) to execute and deliver for value all
necessary or appropriate bills of sale, transfers, assignments and other
instruments in connection with any such sale or other disposition of the
Collateral Portfolio, the Borrower hereby ratifying and confirming all that the
Attorney (or any substitute) shall lawfully do or cause to be done hereunder and
pursuant hereto; (j) to send such notification forms as the Attorney deems
appropriate to give notice to Obligors of the Secured Parties’ interest in the
Collateral Portfolio; (k) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document; and (l) to cause the
certified public accountants then engaged by the Borrower to prepare and deliver
to the Attorney at any time and from time to time, promptly upon the Attorney’s
request, any reports required to be prepared by or on behalf of the Borrower
under the Transaction Documents, all as though the Attorney were the absolute
owner of the Borrower’s property for all purposes, and to do, at the Attorney’s
option and the Borrower’s expense, at any time or from time to time, all acts
and other things that the Attorney reasonably deems necessary to perfect,
preserve or realize upon the Collateral Portfolio and the Liens of the
Collateral Agent, for the benefit of the Secured Parties, thereon (including
without limitation the execution and filing of UCC financing statements and
continuation statements), all as fully and effectively as the Borrower might do.
The Borrower hereby ratifies, to the extent permitted by law, all that said
Attorney shall lawfully do or cause to be done by virtue hereof.

 

THIS POWER OF ATTORNEY SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING
LAW, JURY WAIVER, CONSENT TO JURISDICTION AND SERVICE OF PROCESS SET FORTH IN
SECTIONS 11.06 AND 11.11 OF THE LOAN AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

Ex. O-2

 

 

IN WITNESS WHEREOF, this Power of Attorney is executed by the Borrower, and the
Borrower has caused its seal to be affixed pursuant to the authority of its
managers and/or members as of the date first written above.

 



  Hamilton Street Funding LLC,
as the Borrower         By:       Name:     Title:

 



  In the presence of:         Witness:     Name:  



 

Sworn to and subscribed before
me this ______________ __, ____:

 

________________________________
Notary Public

 

Ex. O-3

 

 

EXHIBIT P

 

[INTENTIONALLY OMITTED]

 

Ex. P-1

 

 

EXHIBIT Q

 

[INTENTIONALLY OMITTED]

 

Ex. Q-1

 

 

EXHIBIT R

 

FORM OF ASSIGNMENT OF REQUIRED LOAN DOCUMENTS

 

THIS GENERAL ASSIGNMENT OF REQUIRED LOAN DOCUMENTS (this “Assignment”), made as
of the ____ day of _______ , 20___ by __________________ (“_____”), having an
address ___________________________________ (“Assignor”) to
___________________________, a ____________________, having an address at
____________________________ (“Assignee”).

 

KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby does
sell, assign, transfer, grant, convey and set over unto Assignee and to the
successors and assigns of Assignee all of Assignor’s right, title and interest
in, to and under (a) the document(s) referenced in Exhibit A attached hereto and
made a part hereof, including any amendments or supplements thereto (such
documents collectively referred to herein as the “Required Loan Documents”), (b)
the instruments, documents, certificates, letters, records and papers relating
to the Required Loan Documents and all other documents executed and/or delivered
in connection with the loan evidenced and or secured by the Required Loan
Documents, including, without limitation, all of Assignor’s right, title and
interest in any title insurance policies, and other insurance policies,
endorsements and certificates, security agreements, guaranties, indemnities,
bank accounts, certificates of deposit, letters of credit, bonds, operating
accounts, reserve accounts, escrow accounts and other accounts, permits,
licenses, opinions, surveys, appraisals, environmental reports, inspection
reports, financial statements, and any and all other documents and collateral
arising out of and/or executed and/or delivered in connection with the Required
Loan Documents, (c) all rights and benefits of Assignor related to the Required
Loan Documents, including without limitation, all of Assignor’s rights to
receive insurance proceeds, condemnation awards, indemnity payments, sales
proceeds and all other income, issues, profits, payments and proceeds of any
nature under or in connection with the Required Loan Documents, and all of
Assignor’s rights to exercise any rights or remedies thereunder, and all claims,
demands and causes of action related to the items referenced in clauses (a) and
(b) above (the items referenced in clauses (a), (b) and (c) are collectively
referred to herein as the “Assigned Documents”). Assignor represents to Assignee
that Assignor has good right, title and authority to assign the Assigned
Documents as set forth herein.

 

[Signature Page To Follow]

 



Ex. Q-1

 



 

IN WITNESS WHEREOF, Assignor has caused these presents to be duly executed as of
the day and year first written above.

 



  [Entity], a [State of Inc./Formation] [Entity Type]



 

  [By:     , its ]

 

  By:     [SEAL]       Name:         Title:    

 



Ex. Q-2

 

 

EXHIBIT A

To Exhibit Q

 

EXHIBIT A

 

[Modify/add/delete as appropriate]

 

1.         [Loan Agreement, dated as of ______________ ___, 20___ (together with
all amendments and supplements from time to time thereto), between
_______________________ and _____________________ relating to a loan in the
original principal amount of $___________.

 

2.         Promissory Note dated ___________ ___, 20___ in the original
principal amount of _________ issued by _____________ in favor of
______________, or order.

 

3.         UCC-1 Financing Statements showing ________, as debtor, and
___________, as secured party. [Reference Recording Office and any assignments.]

 

4.         [Reference other major loan documents, such as: loan agreement,
credit agreement, note purchase agreement, acquisition agreement, intercreditor
agreement, guarantees, insurance policies and assumption or substitution
agreements.]

 



Ex. Q-3

